Exhibit 10.2

$1,500,000,000

SECURED REVOLVING CREDIT AGREEMENT

Dated as of December 29, 2016

among

T-MOBILE US, INC.,

as Parent,

T-MOBILE USA, INC.,

as Borrower,

DEUTSCHE TELEKOM AG,

as a Lender,

the other Lenders party hereto from time to time,

and

DEUTSCHE TELEKOM AG,

as Administrative Agent.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1.    DEFINITIONS

     1   

1.1.

  

Defined Terms

     1   

1.2.

  

Other Definitional Provisions

     34   

SECTION 2.     SPECIFIED CHANGE OF CONTROL

     34   

2.1.

  

Notice Procedure upon Specified Change of Control

     34   

2.2.

  

RCF Termination Election

     34   

2.3.

  

TLB Conversion Election

     35   

2.4.

  

Senior Notes Election

     35   

2.5.

  

Borrowing of Revolving Loans

     36   

SECTION 3.    AMOUNT AND TERMS OF REVOLVING COMMITMENTS

     36   

3.1.

  

Revolving Commitments

     36   

3.2.

  

Procedure for Borrowing

     36   

3.3.

  

[Reserved]

     36   

3.4.

  

[Reserved]

     36   

3.5.

  

Commitment Fees, etc.

     36   

3.6.

  

Termination or Reduction of Revolving Commitments

     37   

SECTION 4.    GENERAL PROVISIONS APPLICABLE TO LOANS

     37   

4.1.

  

Optional Prepayments

     37   

4.2.

  

[Reserved]

     37   

4.3.

  

Conversion and Continuation Options

     37   

4.4.

  

Limitations on Eurodollar Tranches

     38   

4.5.

  

Interest Rates and Payment Dates

     38   

4.6.

  

Computation of Interest and Fees

     38   

4.7.

  

Inability to Determine Interest Rate

     39   

4.8.

  

Pro Rata Treatment and Payments

     39   

4.9.

  

Requirements of Law

     40   

  4.10.

  

Taxes

     41   

  4.11.

  

Indemnity

     44   

  4.12.

  

Change of Lending Office

     44   

  4.13.

  

Replacement of Lenders

     45   

  4.14.

  

Evidence of Debt

     45   

  4.15.

  

Illegality

     45   

  4.16.

  

Defaulting Lenders

     46   

SECTION 5.    REPRESENTATIONS AND WARRANTIES

     46   

5.1.

  

Financial Condition

     46   

5.2.

  

[Reserved]

     46   

5.3.

  

Corporate Existence; Compliance with Law

     46   

5.4.

  

Power; Authorization; Enforceable Obligations

     47   

 

-i-



--------------------------------------------------------------------------------

5.5.

  

No Legal Bar

     47   

5.6.

  

Litigation

     47   

5.7.

  

No Default

     47   

5.8.

  

Ownership of Property; Liens, etc.

     47   

5.9.

  

[Reserved]

     48   

  5.10.

  

Taxes

     48   

  5.11.

  

Federal Regulations

     48   

  5.12.

  

[Reserved]

     48   

  5.13.

  

[Reserved]

     48   

  5.14.

  

Investment Company Act

     48   

  5.15.

  

[Reserved]

     48   

  5.16.

  

Use of Proceeds

     48   

  5.17.

  

[Reserved]

     48   

  5.18.

  

Accuracy of Information, etc.

     48   

  5.19.

  

Security Documents

     49   

  5.20.

  

Solvency

     49   

  5.21.

  

Maintenance of Properties

     49   

SECTION 6.    CONDITIONS PRECEDENT

     49   

6.1.

  

Conditions to the Closing Date

     49   

6.2.

  

Conditions to Each Extension of Credit

     50   

6.3.

  

Confirmation by Agent and Lenders

     51   

SECTION 7.    AFFIRMATIVE COVENANTS

     51   

7.1.

  

Financial Statements

     51   

7.2.

  

[Reserved]

     52   

7.3.

  

Payment of Obligations

     52   

7.4.

  

Maintenance of Existence; Compliance

     52   

7.5.

  

[Reserved]

     52   

7.6.

  

[Reserved]

     52   

7.7.

  

Notice of Event of Default

     52   

7.8.

  

[Reserved]

     52   

7.9.

  

Notice of Material Subsidiary

     52   

  7.10.

  

Additional Collateral; New Subsidiaries and Guarantors

     52   

  7.11.

  

Further Assurances

     54   

  7.12.

  

Compliance Certificates

     54   

SECTION 8.    NEGATIVE COVENANTS

     54   

8.1.

  

[Reserved]

     54   

8.2.

  

[Reserved]

     54   

8.3.

  

Liens

     54   

8.4.

  

Investments

     54   

8.5.

  

Disposition of Property

     54   

SECTION 9.    EVENTS OF DEFAULT

     55   

9.1.

  

Events of Default

     55   

9.2.

  

Basket Overage

     58   

 

-ii-



--------------------------------------------------------------------------------

SECTION 10.    THE ADMINISTRATIVE AGENT

     58   

10.1.

  

Appointment

     58   

10.2.

  

Delegation of Duties

     58   

10.3.

  

Exculpatory Provisions

     59   

10.4.

  

Reliance by Administrative Agent

     59   

10.5.

  

Notice of Default

     59   

10.6.

  

Non Reliance on Administrative Agent and Other Lenders

     60   

10.7.

  

Indemnification

     60   

10.8.

  

Agent in Its Individual Capacity

     61   

10.9.

  

Successor Administrative Agent

     61   

  10.10.

  

The Administrative Agent Generally

     61   

SECTION 11.    MISCELLANEOUS

     61   

11.1.

  

Amendments and Waivers

     61   

11.2.

  

Notices

     63   

11.3.

  

No Waiver; Cumulative Remedies

     64   

11.4.

  

Survival of Representations and Warranties

     64   

11.5.

  

Payment of Expenses

     64   

11.6.

  

Successors and Assigns; Participations and Assignments

     65   

11.7.

  

Adjustments; Set-off

     68   

11.8.

  

Counterparts

     68   

11.9.

  

Severability

     69   

  11.10.

  

Integration

     69   

  11.11.

  

GOVERNING LAW

     69   

  11.12.

  

Submission To Jurisdiction; Waivers

     69   

  11.13.

  

Acknowledgments

     69   

  11.14.

  

Releases of Guarantees

     70   

  11.15.

  

Confidentiality

     70   

  11.16.

  

Release of Liens and Guarantees; Secured Parties

     71   

  11.17.

  

WAIVERS OF JURY TRIAL

     73   

  11.18.

  

Designation of Restricted and Unrestricted Subsidiaries

     73   

  11.19.

  

USA PATRIOT Act

     74   

  11.20.

  

Certain Regulatory Requirements

     74   

  11.21.

  

Intercreditor Agreements

     74   

ANNEXES:

 

A

  

Pricing Grid

B

  

Revolving Commitments

C

  

Terms and Conditions Applicable to a TLB Conversion Election

D

  

Terms and Conditions Applicable to a Senior Notes Election

SCHEDULES:

 

1.1

  

Excepted Liens

5.3

  

Governmental Requirements

5.4

  

Consents, Authorizations, Filings and Notices

5.8

  

Ownership of Property; Liens; etc.

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS:

 

A

  

Form of Guarantee and Collateral Agreement

B

  

Form of Compliance Certificate

C

  

Form of Closing Date Certificate

D

  

Form of Assignment and Assumption

E

  

Form of Revolving Credit Note

F

  

Forms of U.S. Tax Certificates

G

  

Form of Secretary’s Certificate

H

  

Form of Drawdown Request

I

  

Form of Continuation Request

J

  

Form of Extension Request

K

  

Form of Specified Change of Control Notice

L

  

Form of Election Notice

 

-iv-



--------------------------------------------------------------------------------

SECURED REVOLVING CREDIT AGREEMENT, dated as of December 29, 2016, by and among
T-MOBILE US, INC., a Delaware corporation (the “Parent”), T-MOBILE USA, INC., a
Delaware corporation (the “Borrower”), DEUTSCHE TELEKOM AG, an
Aktiengesellschaft organized and existing under the laws of the Federal Republic
of Germany (“DT”), as the initial Lender, the other Lenders party hereto from
time to time, and DEUTSCHE TELEKOM AG, as administrative agent and collateral
agent (in such capacity (but not in its capacity as Lender) and together with
its successors in such capacity, the “Administrative Agent”).

WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of Loans, from time to time, in an aggregate principal amount not in excess of
$1,500,000,000 at any time outstanding, to be used by the Borrower and its
Subsidiaries for working capital and other general corporate purposes; and

WHEREAS, the Lenders are willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the foregoing, and for other consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, hereby agree as follows:

SECTION 1. DEFINITIONS

1.1. Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“Adjustment Date” has the meaning given to such term in the Pricing Grid.

“Administrative Agent” has the meaning given to such term in the preamble to
this Agreement.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by, or under direct or indirect common
control with, such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.

“Aggregate Exposure” means, with respect to any Lender at any time, an amount
equal to the sum of the amount of such Lender’s Revolving Commitment then in
effect or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding.

“Aggregate Exposure Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.

“Agreement” means this Secured Revolving Credit Agreement (including its
Annexes, Schedules and Exhibits).

“Airtime Assets” means the receivables and related assets sold from time to time
by T-Mobile PCS under the Airtime Transaction Documents.

 

1



--------------------------------------------------------------------------------

“Airtime Contribution Agreement” means the Receivables Sale and Contribution
Agreement, dated as of February 26, 2014 (as amended, restated, supplemented or
otherwise modified from time to time), between T-Mobile PCS Holdings LLC
(“T-Mobile PCS”), as seller, and T-Mobile Airtime Funding LLC (“T-Mobile
Airtime”), as purchaser.

“Airtime MRPA” means (i) the Receivables Sale and Conveyancing Agreement, dated
as of February 26, 2014 (as amended, amended, restated, supplemented or
otherwise modified from time to time, the “Conveyancing Agreement”), among
T-Mobile West LLC, T-Mobile Central LLC, T-Mobile Northeast LLC, T-Mobile South
LLC, Powertel/Memphis, Inc., Triton PCS Holdings Company L.L.C., SunCom Wireless
Operating Company, L.L.C. and T-Mobile PCS Holdings and (ii) the Second Amended
and Restated Master Receivables Purchase Agreement, dated as of November 30,
2016 (as amended, restated, supplemented or otherwise modified from time to
time), by and among T-Mobile Airtime, Billing Gate One LLC, Landesbank Hessen
Thüringen Girozentrale, The Bank of Tokyo-Mitsubishi UFJ, Ltd., Düsseldorf
branch, T-Mobile PCS, and Parent, as performance guarantor.

“Airtime Securitization” means the series of transactions in connection with the
Airtime Transaction Documents pursuant to which T-Mobile PCS sold and will sell
the Airtime Assets from time to time.

“Airtime Transaction Documents” means the Airtime Contribution Agreement and the
Airtime MRPA.

“Applicable Margin” means, for any day, with respect to any Loan, the Applicable
Margin with respect to such Loans as determined pursuant to the Pricing Grid.

“Applicable Dollar Basket Overage” means , as applicable, (i) the creation,
incurrence or assumption by a Material Subsidiary of a Lien securing
Indebtedness the principal amount of which exceeds the amount permitted by the
dollar basket set forth in clause (s) of the definition of “Excepted Lien” and
does not otherwise constitute an Excepted Lien or (ii) the making by Parent, the
Borrower or a Restricted Subsidiary of an Investment the principal amount of
which exceeds the amount permitted by the dollar basket set forth in clause
(l) of “Permitted Investments” and does not otherwise constitute a Permitted
Investment.

“Applicable Reserve Requirement” means, at any time for any Loan, the maximum
rate, expressed as a decimal, at which reserves (including, any basic marginal,
special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D) under regulations issued from time to time by the
Board or other applicable banking regulator. Without limiting the effect of the
foregoing, the Applicable Reserve Requirement shall reflect any other reserves
required to be maintained by member banks with respect to (a) any category of
liabilities which includes deposits by reference to which the applicable
Eurodollar Rate or any other interest rate of a Loan is to be determined, or
(b) any category of extensions of credit or other assets which include Loans. A
Loan shall be deemed to constitute Eurocurrency liabilities and as such shall be
deemed subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Loans shall be adjusted automatically on and as
of the effective date of any change in the Applicable Reserve Requirement.

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund that invests in commercial loans, any other fund that invests in commercial
loans and is managed or advised by the same investment advisor as such Lender or
by an Affiliate of such investment advisor.

“Asset Acquisition” means (a) an investment by the Borrower (or any predecessor
thereto) or any of its Restricted Subsidiaries in any other Person pursuant to
which such Person shall become a Restricted

 

-2-



--------------------------------------------------------------------------------

Subsidiary of the Borrower or shall be merged into or consolidated with the
Borrower or any of its Restricted Subsidiaries, but only if (i) such Person’s
primary business constitutes a Permitted Business and (ii) the financial
condition and results of operations of such Person are not already consolidated
with those of the Borrower and its Restricted Subsidiaries immediately prior to
such investment; or (b) an acquisition by the Borrower or any of its Restricted
Subsidiaries of the Property of any Person other than the Borrower or any of its
Restricted Subsidiaries that constitute all or substantially all of a division,
operating unit or line of business of such Person, but only (i) if the Property
so acquired constitutes a Permitted Business and (ii) the financial condition
and results of operations of such Person are not already consolidated with those
of the Borrower and its Restricted Subsidiaries immediately prior to such
acquisition.

“Asset Disposition” means the sale or other disposition by the Borrower or any
of its Restricted Subsidiaries other than to the Borrower or another Restricted
Subsidiary of the Borrower of (a) all or substantially all of the Capital Stock
owned by the Borrower or any of its Restricted Subsidiaries of any Restricted
Subsidiary or of any Person that is a Permitted Joint Venture Investment or
(b) all or substantially all of the assets that constitute a division, operating
unit or line of business of the Borrower or any of its Restricted Subsidiaries.

“Assignee” has the meaning given to such term in Section 11.6(b)(i).

“Assignment and Assumption” means an Assignment and Assumption, substantially in
the form of Exhibit D or such other form acceptable to the Administrative Agent.

“Available Revolving Commitment” means, as to any Lender at any time, an amount
equal to the excess, if any, of (a) such Lender’s Revolving Commitment then in
effect over (b) such Lender’s Revolving Extensions of Credit then outstanding.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that (a) in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time and (b) in the case of a “group”
pursuant to Rule 13d-5(b)(1) of the Exchange Act which group includes one or
more Permitted Holders (or one or more Permitted Holders is deemed to share
Beneficial Ownership with one or more other persons of any shares of Capital
Stock), (i) such “group” shall be deemed not to

 

-3-



--------------------------------------------------------------------------------

have Beneficial Ownership of any shares held by such Permitted Holder and
(ii) any person (other than such Permitted Holder) that is a member of such
group (or sharing such Beneficial Ownership) shall be deemed not to have
Beneficial Ownership of any shares held by such Permitted Holder (or in which
any such Person shares beneficial ownership). The terms “Beneficially Owns”,
“Beneficially Owned”, and “Beneficial Ownership” have corresponding meanings.

“Benefited Lender” has the meaning given to such term Section 11.7(a).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Board of Directors” means:

(a) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;

(b) with respect to a partnership, the board of directors of the general partner
of the partnership;

(c) with respect to a limited liability company, the managing member or members
or any controlling committee of managing members thereof; and

(d) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Borrower” has the meaning given to such term in the preamble to this Agreement.

“Borrower Credit Agreement Obligations” has the meaning given to such term in
the Guarantee and Collateral Agreement.

“Borrower Hedge Agreement Obligations” has the meaning given to such term in the
Guarantee and Collateral Agreement.

“Borrowing Date” means any Business Day specified by the Borrower as a date on
which the Borrower requests the relevant Lenders to make Loans hereunder.

“Business Day” means: (a) any day except a Saturday, Sunday, or a legal holiday
in the City of New York or Bonn, Germany or a day on which banking institutions
located in such state or city are authorized or required by law, regulation or
executive order to close, and (b) with respect to all notices, determinations,
fundings and payments in connection with the Eurodollar Rate or any Loans, the
term “Business Day” means any day that is a Business Day described in clause
(a) and which is also a day for trading by and between banks in Dollar deposits
in the London interbank market.

“Capital Lease”, as applied to any Person, means any lease of any Property by
that Person as lessee that, in conformity with GAAP, is or should be accounted
for as a Capital Lease Obligation on the balance sheet of that Person.

“Capital Lease Obligations” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet prepared in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be prepaid by the lessee without payment of a penalty.

 

-4-



--------------------------------------------------------------------------------

“Capital Stock” means:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests, respectively;
and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

“Cash” means liquid marketable securities, certificates of deposit, money,
currency or a credit balance in any Deposit Account.

“Cash Equivalents” means:

(a) United States dollars;

(b) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than two
years from the date of acquisition;

(c) demand deposits, certificates of deposit and eurodollar time deposits with
maturities of six months or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case, with any Lender or with any domestic commercial bank having
capital and surplus in excess of $500,000,000 and a Thomson Bank Watch Rating of
“B” or better at the time of deposit for any maturities other than demand
maturities;

(d) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above;

(e) commercial paper having one of the two highest ratings obtainable from a
Rating Agency at the date of acquisition and, in each case, maturing within one
year after the time of purchase;

(f) securities issued and fully guaranteed by any state, commonwealth or
territory of the United States, or by any political subdivision or agency or
instrumentality thereof, rated at least “A” by a Rating Agency at the date of
acquisition and having maturities of not more than two years after the date of
acquisition;

(g) auction rate securities rated at least “AA-” or “Aa3” by at Rating Agency at
the date of acquisition and with reset dates of one year or less from the time
of purchase;

 

-5-



--------------------------------------------------------------------------------

(h) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (g) of this
definition;

(i) investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Restricted Subsidiaries, in money market funds, mutual
funds or investment programs registered under the Investment Company Act of
1940, at least 90% of the portfolios of which constitute investments of the
character, quality and maturity described in clauses (a) through (g) of this
definition;

(j) in the case of any Person that is operating outside the United States or
anticipates operating outside the United States within the next 12 months, any
substantially similar investment to the kinds described in clauses (a) through
(g) of this definition rated at least “P-2” by Moody’s or “A-2” by S&P or the
equivalent thereof; and

(k) deposits or payments made to the FCC in connection with the auction or
licensing of Governmental Authorizations that are fully refundable.

“CFC” means a “controlled foreign corporation” within the meaning of Section
957(a) of the Code.

“Change of Control” means the occurrence of any of the following:

(1) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Borrower and its Restricted Subsidiaries taken as a whole to any “person”
(as that term is used in Section 13(d) of the Securities Exchange Act of 1934,
as amended) other than any such disposition to a Restricted Subsidiary or a
Permitted Holder;

(2) the adoption of a plan relating to the liquidation or dissolution of the
Borrower;

(3) the consummation of any transaction (including any merger or consolidation),
the result of which is that any “person” (as defined above) other than a
Permitted Holder, becomes the Beneficial Owner, directly or indirectly, of more
than 50% of the Voting Stock of Parent (or its successor by merger,
consolidation or purchase of all or substantially all of its assets or its
equity), measured by voting power rather than number of shares;

(4) during any period of 12 consecutive months, a majority of the members of the
Board of Directors or other equivalent governing body of the Borrower or Parent
cease to be composed of individuals (i) who were members of that Board of
Directors or equivalent governing body on the first day of such period,
(ii) whose election or nomination to that Board of Directors or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that Board of Directors or equivalent governing body, (iii) whose election or
nomination to that Board of Directors or other equivalent governing body was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of that Board of
Directors or equivalent governing body, or (iv) in the case of Borrower, whose
election or nomination to that Board of Directors or equivalent governing body
was approved by Parent; or

(5) the Borrower ceases to be a direct or indirect Wholly Owned Subsidiary of
Parent.

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an Affiliate of such Lender.

 

-6-



--------------------------------------------------------------------------------

“Closing Date” means December 29, 2016.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is created or purported to be created by any
Security Document.

“Commitment Fee Rate” means a rate per annum determined pursuant to the Pricing
Grid.

“Commitment Period” means the period from and including the Closing Date to the
Termination Date.

“Company” has the meaning given to it in Annex D.

“Compliance Certificate” means a certificate in the form of Exhibit B to be
furnished by the Borrower to the Administrative Agent.

“Conduit Lender” means any special purpose entity organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and the Borrower (which consent shall not be
unreasonably withheld); provided, that the designation by any Lender of a
Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan under this Agreement if, for any reason, its Conduit
Lender fails to fund any such Loan, and the designating Lender (and not the
Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender; and provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 4.9, 4.10, 4.11 or
11.5 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Revolving Commitment.

“Consolidated Cash Flow” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus, without
duplication:

(1) provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus

(2) the Consolidated Interest Expense of such Person and its Restricted
Subsidiaries for such period, to the extent that such Consolidated Interest
Expense was deducted in computing such Consolidated Net Income; plus

(3) depreciation, amortization (including non-cash impairment charges and any
write-off or write-down or amortization of intangibles but excluding
amortization of ordinary course prepaid cash expenses that were paid in a prior
period) and other non-cash expenses or charges (excluding any such non-cash
expense to the extent that it represents an ordinary course accrual of or
reserve for cash expenses in any future period or amortization of any ordinary
course prepaid cash expense that was paid in a prior period) of such Person and
its Restricted Subsidiaries for such period to the extent that such
depreciation, amortization and other non-cash expenses or charges were deducted
in computing such Consolidated Net Income; plus

(4) any net after-tax extraordinary, nonrecurring, or unusual gains or losses or
income, expenses or charges (including all fees and expenses relating thereto),
including (a) any fees, expenses and costs relating to the Towers Transaction,
(b) any fees, expenses, or charges (not covered under sub-clause (d) below)

 

-7-



--------------------------------------------------------------------------------

related to any sale or offering of Equity Interests of such Person or Parent,
any acquisition or disposition or any Indebtedness, in each case that is
permitted to be incurred hereunder (in each case, whether or not successful), or
the offering, amendment or modification of any debt instrument, including the
offering, any amendment or other modification of the Senior Notes, provided that
Consolidated Cash Flow shall not be deemed to be increased by more than
$250.0 million in any twelve-month period pursuant to this clause (b), (c) any
premium, penalty or fee paid in relation to any repayment, prepayment or
repurchase of Indebtedness, (d) any fees or expenses relating to the Transaction
and the transactions contemplated by this Agreement, including any fees,
expenses or charges related to the incurrence, issuance or offering of
Incremental Facilities (as defined in the Term Loan Credit Agreement) or
Incremental Equivalent Debt (as defined in the Term Loan Credit Agreement), or
any amendment or modification of this Agreement, any other Loan Document or any
documentation governing Incremental Equivalent Debt (as defined in the Term Loan
Credit Agreement) (in each case, whether or not successful), and
(e) restructuring charges, integration costs (including retention, relocation
and contract termination costs), and related costs and charges, and costs in
connection with strategic initiatives, transition costs, and information
systems-related costs (including non-recurring employee bonuses in connection
therewith and non-recurring product and Intellectual Property development
costs); plus

(5) losses or discounts on sales of Permitted Receivables Financing Assets in
connection with any Permitted Receivables Financing; plus

(6) New Market Losses, up to a maximum aggregate amount of $300.0 million in any
twelve-month period; minus

(7) non-cash items increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business, in each
case, on a consolidated basis and determined in accordance with GAAP.

Notwithstanding the preceding, the provision for taxes based on the income or
profits of, and the depreciation and amortization and other non-cash expenses
of, a Restricted Subsidiary of the Borrower that is not a Subsidiary Guarantor
will be added to Consolidated Net Income to compute Consolidated Cash Flow of
the Borrower only to the extent that a corresponding amount would be permitted
at the date of determination to be dividended to the Borrower by such Restricted
Subsidiary without prior governmental approval (that has not been obtained), and
without direct or indirect restriction pursuant to the terms of its charter and
all agreements, instruments, judgments, decrees, orders, statutes, rules and
governmental regulations applicable to that Restricted Subsidiary or its
stockholders.

“Consolidated Indebtedness” means, with respect to any Person as of any date of
determination, the sum, without duplication, of (a) the total amount of
Indebtedness of such Person and its Restricted Subsidiaries, plus (b) the total
amount of Indebtedness of any other Person, to the extent that such Indebtedness
has been Guaranteed by the referent Person or one or more of its Restricted
Subsidiaries, plus (c) the aggregate liquidation value of all Disqualified Stock
of such Person and all Preferred Stock of Restricted Subsidiaries of such
Person, plus (d) any obligations of such Person and its Restricted Subsidiaries
in respect of Permitted Receivables Financing that would constitute Indebtedness
but for clause (5) of the fourth sentence of the definition of “Indebtedness”,
in each case, determined on a consolidated basis in accordance with GAAP;
provided that Consolidated Indebtedness shall not include Indebtedness in
respect of (i) any letter of credit, except to the extent of obligations in
respect of drawn letters of credit unreimbursed for at least three Business Days
and (ii) obligations under Hedge Agreements unless such obligations have not
been paid when due.

 

-8-



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum of without duplication:

(1) the consolidated interest expense of such Person and its Subsidiaries for
such period, whether paid or accrued (including amortization of debt issuance
costs or original issue discount, non-cash interest payments, the interest
component of any deferred payment obligations, the interest component of all
payments associated with Capital Lease Obligations, commissions, discounts and
other fees and charges incurred in respect of letter of credit or bankers’
acceptance financings, and net of payments (if any) pursuant to Hedge
Agreements); plus

(2) the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; plus

(3) any interest expense on that portion of Indebtedness of another Person that
is guaranteed by such Person or one of its Restricted Subsidiaries or secured by
a Lien on assets of such Person or one of its Restricted Subsidiaries (whether
or not such Guarantee or Lien is called upon); plus

(4) the product of (a) all dividend payments on any series of Preferred Stock of
such Person or any of its Restricted Subsidiaries, times (b) a fraction, the
numerator of which is one and the denominator of which is one, minus the then
current combined federal, state and local statutory tax rate of such Person,
expressed as a decimal;

in each case, on a consolidated basis and in accordance with GAAP.
Notwithstanding the foregoing, if any lease or other liability is reclassified
as indebtedness or as a Capital Lease Obligation due to a change in accounting
principles or the application thereof after the Closing Date, the interest
component of all payments associated with such lease or other liability shall be
excluded from Consolidated Interest Expense.

“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Restricted
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP; provided that:

(1) the positive Net Income of any Person that is not a Restricted Subsidiary or
that is accounted for by the equity method of accounting will be included only
to the extent of the amount of dividends or similar distributions paid in cash
to the specified Person or a Restricted Subsidiary of the Person;

(2) [reserved];

(3) the effect of a change in accounting principles or in the application
thereof (including any change to IFRS and any cumulative effect adjustment), in
each case, will be excluded;

(4) unrealized losses and gains attributable to Hedge Agreements, including
those resulting from the application of the Financial Accounting Standards Board
(FASB) Accounting Standards Codification (ASC) 815, will be excluded; and

(5) any non-cash compensation charge or expense realized from grants of stock,
stock appreciation or similar rights, stock option or other rights to officers,
directors and employees will be excluded.

 

-9-



--------------------------------------------------------------------------------

“Consolidated Subsidiaries” means, with respect to any Person, each other Person
(whether now existing or hereafter created or acquired) the financial statements
of which shall be (or should have been) consolidated with the financial
statements of such first Person in accordance with GAAP.

“Consolidated Total Assets” means, with respect to any Person, at any date of
determination, the total assets of such Person and its Subsidiaries as set forth
on the most recent balance sheet of such Person prepared in accordance with
GAAP.

“Converted Loans” has the meaning given to it in Section 2.3.

“Convertible Debt” means Indebtedness of the Borrower (which may be Guaranteed
by the Guarantors) permitted to be incurred hereunder that is either
(a) convertible or exchangeable into common stock of Parent (and Cash in lieu of
fractional shares) and/or Cash (in an amount determined by reference to the
price of such common stock) or (b) sold as units with call options, warrants or
rights to purchase (or substantially equivalent derivative transactions) that
are exercisable for common stock of Parent and/or cash (in an amount determined
by reference to the price of such common stock).

“Credit Party” means the Administrative Agent and the Lenders.

“Debt to Cash Flow Ratio” means, with respect to the Borrower as of any date of
determination, the ratio of (a) the Consolidated Indebtedness of the Borrower as
of such date to (b) the Consolidated Cash Flow of the Borrower for the four most
recent full Fiscal Quarters ending immediately prior to such date for which
internal financial statements are available.

For purposes of making the computation referred to above:

(1) pro forma effect shall be given to Asset Dispositions and Asset Acquisitions
(including giving pro forma effect to any related financing transactions and the
application of proceeds of any Asset Disposition) that occur during such
four-quarter period or subsequent to such four-quarter period but on or prior to
the date on which the Debt to Cash Flow Ratio is to be calculated as if they had
occurred and such proceeds had been applied on the first day of such
four-quarter period;

(2) pro forma effect shall be given to asset dispositions and asset acquisitions
(including giving pro forma effect to any related financing transactions and the
application of proceeds of any asset disposition) that have been made by any
Person that has become a Restricted Subsidiary of the Borrower or has been
merged with or into the Borrower or any Restricted Subsidiary during such
four-quarter period or subsequent to such four-quarter period, but on or prior
to the date on which the Debt to Cash Flow Ratio is to be calculated and that
would have constituted Asset Dispositions or Asset Acquisitions had such
transactions occurred when such Person was a Restricted Subsidiary, as if such
asset dispositions or asset acquisitions were Asset Dispositions or Asset
Acquisitions that occurred on the first day of such four-quarter period;

(3) to the extent that the pro forma effect of any transaction is to be made
pursuant to clause (1) or (2) above, such pro forma effect shall be determined
in good faith on a reasonable basis by a responsible financial or accounting
officer of the specified Person, whose determination shall be conclusive, as if
the subject transaction(s) had occurred on the first day of the four-quarter
reference period and Consolidated Cash Flow for such reference period shall be
calculated without giving effect to clause (3) of the proviso set forth in the
definition of Consolidated Net Income;

 

-10-



--------------------------------------------------------------------------------

(4) the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses disposed of
(without duplication of clauses (1) and (2) above) prior to the date on which
the Debt to Cash Flow Ratio is to be calculated, shall be excluded;

(5) any Person that is a Restricted Subsidiary on the date on which the Debt to
Cash Flow Ratio is to be calculated will be deemed to have been a Restricted
Subsidiary at all times during such four-quarter period; and

(6) any Person that is not a Restricted Subsidiary on the date on which the Debt
to Cash Flow Ratio is to be calculated will be deemed not to have been a
Restricted Subsidiary at any time during such four-quarter period.

For the avoidance of doubt, for any period commencing prior to the date that is
four Fiscal Quarters after the Fiscal Quarter during which the Closing Date
occurs, the Debt to Cash Flow Ratio shall be calculated giving pro forma effect
to the Transaction as if the Transaction had occurred on the first day of the
four Fiscal Quarter reference period.

“Default” means any of the events specified in Section 9.1 that is, or with the
passage of time or the giving of notice, or both, would be, an Event of Default.

“Defaulting Lender” means, subject to Section 4.16, any Lender that (a) has
failed, within two Business Days of the date required to be funded or paid, to
(i) fund any portion of its Loans, or (ii) pay over to any Credit Party any
other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Borrower or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans when requested; provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Credit Party’s receipt of such certification in form and substance satisfactory
to it and the Administrative Agent, or (d) has become the subject of a
Bankruptcy Event.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Designated Entity” means (i) Iowa Wireless Services LLC, a Delaware limited
liability company, (ii) any Designated Tower Entity, or (iii) any Permitted
Receivables Financing Subsidiary.

“Designated Tower Entity” means any entity established solely or primarily for
the limited purpose of holding wireless communications sites, towers, and
related contracts, equipment, improvements, real estate, and other assets, and
performing other activities incidental thereto or in connection with the Towers
Transaction. For the avoidance of doubt, T-Mobile USA Tower LLC and T-Mobile
West Tower LLC are each Designated Tower Entities.

 

-11-



--------------------------------------------------------------------------------

“Discretionary Guarantor” has the meaning given to such term in Section 7.10.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case, at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the Capital Stock, in whole or in part, on or prior to the date that is 91
days after the Termination Date; provided that any class of Capital Stock of
such Person that, by its terms, requires such Person to satisfy in full its
obligations with respect to the payment of dividends or upon maturity,
redemption (pursuant to a sinking fund or otherwise) or repurchase thereof or
otherwise by the delivery of Capital Stock, and that is not convertible,
puttable or exchangeable for cash, Disqualified Stock or Indebtedness, will not
be deemed to be Disqualified Stock, so long as such Person satisfies its
obligations with respect thereto solely by the delivery of Capital Stock.
Notwithstanding the preceding sentence, any Capital Stock that would constitute
Disqualified Stock solely because the holders of the Capital Stock have the
right to require the Borrower to repurchase such Capital Stock upon the
occurrence of a change of control or an asset sale will not constitute
Disqualified Stock. The amount of Disqualified Stock deemed to be outstanding at
any time for purposes of this Agreement will be the maximum amount that the
Borrower and its Restricted Subsidiaries may become obligated to pay upon the
maturity of, or pursuant to any mandatory redemption provisions of, such
Disqualified Stock, exclusive of accrued dividends.

“Dollars” and “$” mean dollars in lawful currency of the United States.

“DT” has the meaning given to such term in the preamble to this Agreement.

“DT Entities” means DT or any of its Subsidiaries (other than Parent, the
Borrower or any of their Subsidiaries).

“EIP Assets” means the receivables and related assets sold from time to time by
T-Mobile Financial LLC (“Finco”) under the EIP Transaction Documents.

“EIP Receivables Purchase Agreement” means the Amended and Restated Receivables
Purchase and Administration Agreement, dated as of June 6, 2016 (as amended,
restated, supplemented or otherwise modified from time to time), among T-Mobile
Handset Funding LLC (“T-Mobile Handset”), as transferor, Finco, in its
individual capacity and as servicer, Parent, in its capacity as performance
guarantor under the Performance Guaranty, the Conduit Purchasers party thereto
from time to time, the Committed Purchasers party thereto from time to time, the
Funding Agents for the Ownership Groups party thereto from time to time, and
Royal Bank of Canada, as administrative agent for the Owners.

“EIP Sale Agreement” means the Amended and Restated Receivables Sale Agreement,
dated as of June 6, 2016 (as amended, restated, supplemented or otherwise
modified from time to time), between Finco, as seller, and T-Mobile Handset, as
purchaser.

“EIP Securitization” means the series of transactions in connection with the EIP
Transaction Documents pursuant to which Finco sold and will sell the EIP Assets
from time to time.

“EIP Transaction Documents” means the EIP Receivables Sale Agreement and the EIP
Receivables Purchase Agreement.

“Election Notice” means a notice substantially in the form of Exhibit L.

 

-12-



--------------------------------------------------------------------------------

“Eligible Assignee” means (a) any Lender, any Affiliate of any Lender and any
Approved Fund, and (b) any commercial bank, insurance company, investment or
mutual fund or other entity, that is an “accredited investor” (as defined in
Regulation D under the Securities Act) and which extends credit or buys loans,
provided that a natural person shall not be an Eligible Assignee.

“environment” means ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, the workplace or as otherwise defined in any Environmental Law.

“Environmental Laws” means any and all applicable Governmental Requirements
pertaining in any way to health, safety, the environment or the preservation or
reclamation of natural resources, in effect at any time, including the Clean Air
Act, as amended, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Act, as amended, and other
environmental conservation or protection Governmental Requirements.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statutes, and all regulations and guidance promulgated
thereunder.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which, together with Borrower or any of its Subsidiaries, would (at any relevant
time) be deemed to be a “single employer” within the meaning of section
4001(b)(1) of ERISA or subsections (b), (c), (m) or (o) of section 414 of the
Code; provided that during any period in which all of the Lenders are DT
Entities, no DT Entity shall be considered an “ERISA Affiliate” of Borrower or
its Subsidiaries.

“ERISA Event” means: (a) a Reportable Event, (b) the withdrawal of the Borrower,
a Subsidiary or any ERISA Affiliate from a Plan during a plan year in which it
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA, (c) the
filing of a notice of intent to terminate a Plan or the treatment of a Plan
amendment as a termination under section 4041 of ERISA, (d) the institution of
proceedings to terminate a Plan by the PBGC, (e) receipt of a notice of
withdrawal liability pursuant to Section 4202 of ERISA or (f) any other event or
condition which would be reasonably likely to constitute grounds under section
4042 of ERISA for the termination of, or appointment of a trustee to administer,
any Plan.

“Eurodollar Rate” means, with respect to each day during an Interest Period for
a Loan, the rate per annum obtained by dividing (and rounding up to the next
whole multiple of 1/100 of 1%) (a) the rate per annum determined on the basis of
the stated LIBOR rate for deposits in Dollars for a period equal to such
Interest Period commencing on the first day of such Interest Period appearing on
page code “LR” of the Bloomberg screen as of 11:00 A.M., London time, on the
Borrowing Date or the date of a continuation of an Interest Period pursuant to
Section 4.3(b), as applicable, by (b) an amount equal to (i) one minus (ii) the
Applicable Reserve Requirement. In the event that such rate does not appear on
page code “LR” of the Bloomberg screen (or otherwise on such screen), the
“Eurodollar Rate” shall be determined by mutual agreement between the Borrower
and the Administrative Agent. The Administrative Agent will notify the Borrower
in writing promptly after determining the Eurodollar Rate.

“Event of Default” means each of the conditions or events set forth in
Section 9.1.

 

-13-



--------------------------------------------------------------------------------

“Excepted Liens” means:

 

(a) Liens in favor of the Borrower or the Guarantors;

 

(b) Liens on property of a Person existing at the time such Person becomes a
Subsidiary of Parent or is merged with or into or consolidated with any
Subsidiary of Parent; provided, that, such Liens were in existence prior to the
contemplation of such merger or consolidation and do not extend to any assets
(other than improvements thereon, accessions thereto and proceeds thereof) other
than those of the Person that becomes a Subsidiary of Parent or is merged into
or consolidated with the Subsidiary of Parent;

 

(c) Liens securing (i) TLCA Obligations and (ii) URCF Obligations;

 

(d) (x) bankers’ Liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with a depositary institution, and
(y) Liens, deposits (including deposits with the FCC) or pledges to secure the
performance of bids, tenders, trade or governmental contracts, leases, licenses,
statutory obligations, surety or appeal bonds, performance bonds or other
obligations of a like nature incurred in the ordinary course of business;

 

(e) Liens set forth on Schedule 1.1;

 

(f) Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings; provided, that, any reserve or other appropriate provision as is
required in conformity with GAAP has been made therefor;

 

(g) Liens imposed by law or contract, such as carriers’, warehousemen’s,
suppliers’, vendors’, construction, repairmen’s, landlord’s and mechanics’ Liens
or other similar Liens, in each case, incurred in the ordinary course of
business;

 

(h) Liens arising by reason of a judgment, attachment, decree or court order, to
the extent not otherwise resulting in an event of default, and any Liens that
are required to protect or enforce any rights in any administrative, arbitration
or other court proceedings in the ordinary course of business;

 

(i) Liens securing Capital Lease Obligations;

 

(j) Liens that may be deemed to exist by virtue of contractual provisions that
restrict the ability of the Parent or any of its Subsidiaries from granting or
permitting to exist Liens on their respective assets;

 

(k) Liens on cash or Cash Equivalents securing workers’ compensation claims,
self-insurance obligations, unemployment insurance or other social security, old
age pension, bankers’ acceptances, performance bonds, completion bonds, bid
bonds, appeal bonds, indemnity bonds, specific performance or injunctive relief
bonds, surety bonds, public liability obligations, or other similar bonds or
obligations, or securing any guarantees or letters of credit functioning as or
supporting any of the foregoing, in each case incurred in the ordinary course of
business;

 

(l) Liens arising out of any conditional sale or title retention provisions in
any contract in the ordinary course of business;

 

-14-



--------------------------------------------------------------------------------

(m) any interest or title of a lessor, licensor or sublicensor in the property
subject to any lease, license or sublicense entered into in the ordinary course
of business;

 

(n) Liens securing obligations resulting from Hedge Agreements;

 

(o) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

 

(p) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

 

(q) Liens securing any arrangement for treasury, depositary or cash management
services provided to Parent or any of its Subsidiaries in the ordinary course of
business;

 

(r) Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual or warranty requirements;

 

(s) any other Lien, but only if the aggregate principal amount secured by all
Liens created or outstanding under this clause (s) does not at any time exceed
EURO twenty million (€20,000,000);

 

(t) any Lien provided under a customary export finance or other subsidized loan
scheme operated by (or on behalf of) a member country of the OECD where the
provision of such Lien is required under the relevant export finance or other
subsidized loan scheme; and

 

(u) any Lien (a “Substitute Lien”) which replaces any other Excepted Lien (an
“Existing Lien”) and which secures an amount not exceeding the principal amount
secured by such existing Lien at the time it is replaced provided that (1) the
Existing Lien to be replaced is released and all amounts secured thereby are
paid or otherwise discharged in full at or prior to the time of such Substitute
Lien being created or arising and (2) such Substitute Lien does not extend to
cover assets not previously subject to that Existing Lien.

“Excluded Assets” means:

(1) any owned or leased real property and any interest therein (including any
fee or leasehold interests in real property) (it being agreed that no Loan Party
shall be required to deliver landlord lien waivers, estoppels, bailee letters or
collateral access letters);

(2) any motor vehicles and any other assets subject to a certificate of title
(other than proceeds thereof);

(3) any letter of credit rights, a lien on which cannot be perfected by a UCC
filing;

(4) (a) any “margin stock” within the meaning of such term under Regulation U as
now and from time to time hereafter in effect and (b) commercial tort claims
asserting a claim not in excess of $35.0 million;

(5) any asset (including any Governmental Authorization or any interest therein)
if the granting of a security interest or pledge under the Security Documents in
such asset would be prohibited by any law, rule or regulation or agreements with
any Governmental Authority or would require the consent, approval, license or
authorization of any Governmental Authority unless such consent, approval,
license or authorization has been received, in each case, after giving effect to
the applicable anti-assignment provisions under the UCC of any relevant
jurisdiction;

 

-15-



--------------------------------------------------------------------------------

(6) Voting Stock to the extent in excess of 65% of the outstanding Voting Stock
of any Subsidiary that is a Specified Foreign Subsidiary, including any CFC;

(7) Capital Stock in any joint venture (to the extent a Lien thereon is not
permitted by, or would result in a violation of or default under, the terms of
the joint venture agreement or other applicable agreement), Unrestricted
Subsidiary or Immaterial Subsidiary;

(8) to the extent a security interest therein cannot be perfected by the filing
of a UCC financing statement, deposit accounts, securities accounts or other
similar accounts; provided that no proceeds of Collateral shall be excluded
pursuant to this clause (8);

(9) any lease, license or other agreement (or any rights or interests
thereunder), in each case, to the extent that a grant of a security interest
therein under the Loan Documents would violate or invalidate such lease, license
or agreement or create a right of termination in favor of any other party
thereto (other than a Loan Party), in each case, after giving effect to the
applicable assignment provisions under the UCC of any relevant jurisdiction, and
other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under such UCC, notwithstanding such restriction;

(10) any Property subject to purchase money security interests, capital leases,
or similar arrangements permitted hereunder, to the extent the documentation
governing such purchase money security interests, capital leases, or other
arrangements do not permit other Liens thereon;

(11) assets in circumstances where the Administrative Agent and the Borrower
reasonably agree that the cost of obtaining or perfecting a security interest
under the Loan Documents in such assets (including any adverse tax consequences)
is excessive in relation to the benefit to the Lenders afforded thereby;

(12) any United States intent-to-use trademark applications (and any resulting
trademark registration therefrom) prior to the filing and acceptance of a
statement of use or an amendment to allege use with respect thereto to the
extent and for so long as the grant of a security interest therein would impair
the validity or enforceability of, or render void or voidable or result in the
cancellation of, a Loan Party’s right, title, or interest therein under
applicable Federal law;

(13) any Intellectual Property or rights or licenses therein other than U.S.
Patent Rights and U.S. Trademark Rights, including any Intellectual Property,
perfection of a Lien on which requires filing in a jurisdiction outside of the
United States;

(14) Permitted Receivables Financing Assets sold, conveyed or otherwise
transferred to a Permitted Receivables Financing Subsidiary or otherwise pledged
in connection with any Permitted Receivables Financing;

(15) Capital Stock in captive insurance Subsidiaries, not-for-profit
Subsidiaries, Designated Entities, and any other special purpose entities in
connection with Permitted Receivables Financing;

provided, that Excluded Assets shall not include any Proceeds, substitutions or
replacements of any Excluded Assets referred to in clauses (1) through (15)
(unless such Proceeds, substitutions or replacements would constitute Excluded
Property referred to in clauses (1) through (15)); provided, further, that
assets described above that were deemed “Excluded Assets” as a result of a
prohibition or restriction described above shall no longer be “Excluded Assets”
upon termination of the applicable prohibition or restriction that caused such
assets to be treated as “Excluded Assets”.

 

-16-



--------------------------------------------------------------------------------

“Excluded Subsidiary” means any Subsidiary of Parent (other than the Borrower)
that is not, and is not at the relevant date of determination required to
become, a “Guarantor” under and as defined in the Senior DT Notes Base
Indenture, and any and all Designated Entities, Unrestricted Subsidiaries, or
Immaterial Subsidiaries.

“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
any Lender or any other recipient or required to be withheld or deduction from a
payment to a Lender or any recipient, (a) Taxes imposed on or measured by its
overall net income (however denominated) and franchise Taxes imposed on it by a
jurisdiction (or any political subdivision thereof) as a result of such Lender
or other recipient being organized or having its principal office or, in the
case of a Lender, its applicable lending office, in such jurisdiction, or as a
result of a present or former connection between the recipient and the taxing
jurisdiction or any political subdivision thereof (other than a connection
arising from such Lender or other recipient entering into, delivering,
performing its obligations under, enforcing, receiving payments under, receiving
or perfecting a security interest under or engaging in any other transaction
pursuant to this Agreement or any other Loan Document), (b) any branch profits
Taxes imposed by the United States and any similar Tax imposed by any other
jurisdiction described in clause (a), (c) any U.S. Federal withholding Tax
imposed pursuant to any Requirement of Law in effect at the time such Lender or
other recipient becomes a party hereto (or designates a new lending office other
than pursuant to a request by the Borrower under Section 4.12), except to the
extent that such Lender or other recipient (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts with respect to such Tax pursuant to Section 4.10(a),
(d) any Tax resulting from such Lender’s or other recipient’s failure to comply
with Section 4.10(e) and (e) any U.S. Federal withholding Taxes imposed under
FATCA.

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the Board of Directors of the
Borrower or a Senior Officer of the Borrower, which determination shall be
conclusive.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any amendment or successor provisions that are substantively
comparable and which do not impose criteria that are materially more onerous
than those contained in such Sections, any agreement entered into pursuant to
Section 1471(b)(1) of the Code (or any amended or successor version described
above), and any applicable intergovernmental agreements entered into in respect
thereof, and, in each case, any fiscal or regulatory legislation, and any
regulations promulgated thereunder or official interpretations thereof.

“FCC” means the United States Federal Communications Commission and any
successor agency that is responsible for regulating the United States
telecommunications industry.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.

 

-17-



--------------------------------------------------------------------------------

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller of
such Person. Unless otherwise specified, all references herein to a Financial
Officer means a Financial Officer of the Borrower.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Parent and its Subsidiaries ending on
December 31 of each calendar year.

“Fitch” means Fitch Inc., a Subsidiary of Fimalac, S.A., and its successors.

“Funding Office” means the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP” means generally accepted accounting principles as in effect as of May 1,
2013.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof, including, but not limited to,
the FCC, or any entity or officer exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with a state of the United States, the
United States, or a foreign entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent, permission, consent order or consent decree of or from any
Governmental Authority.

“Governmental Requirement” means any applicable law, statute, code, ordinance,
order, determination, rule, regulation, common law, judgment, decree,
injunction, franchise, Governmental Authorization, certificate, or other
directive or requirement, whether now or hereinafter in effect, including,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

“Group Members” means the collective reference to the Borrower and the
Subsidiary Guarantors; provided, that, for purposes of (i) the definitions of
“Indebtedness”, “Permitted Investments”, “Permitted Receivables Financing”,
“Permitted Receivables Financing Subsidiary” and “Receivables Financing” and
(ii) Section 8.5, “Group Members” means the collective reference to Parent and
its Subsidiaries (and “Group Member” means any of them).

“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including by way of a pledge of assets or through
letters of credit or reimbursement agreements in respect thereof, of all or any
part of any Indebtedness (whether arising by virtue of partnership arrangements,
or by agreements to keep-well, to purchase assets, goods, securities or
services, to take or pay or to maintain financial statement conditions or
otherwise); provided, however, that the term Guarantee shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or customary indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition permitted under
this Agreement (other than such obligations with respect to Indebtedness). The
amount of any Guarantee of any guaranteeing person shall be deemed to be the
lower of (a) an amount equal to the stated or determinable amount of the primary
obligation (or portion thereof) in respect of which such Guarantee is made and
(b) the maximum amount for which such guaranteeing person may be liable pursuant
to the

 

-18-



--------------------------------------------------------------------------------

terms of the instrument embodying such Guarantee, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee shall be such
guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement executed and delivered by each Loan Party dated as of the Closing
Date, a form of which is attached hereto as Exhibit A.

“Guarantor Obligations” has the meaning given to such term in the Guarantee and
Collateral Agreement.

“Guarantors” means Parent and each Subsidiary of the Borrower that is a party to
the Guarantee and Collateral Agreement as of the Closing Date, and any other
Subsidiary of Parent that becomes party to the Guarantee and Collateral
Agreement after the Closing Date, and, in each case, their respective successors
and assigns, until such Person’s guarantee of the Obligations under the Loan
Documents has been released in accordance with the provisions of this Agreement
or the Guarantee and Collateral Agreement; provided, that, notwithstanding
anything to the contrary herein, no Specified Foreign Subsidiary shall be
required to become a party to the Guarantee and Collateral Agreement or be
considered a Guarantor pursuant to this definition.

“Hazardous Materials” means any chemical, material waste or substance, exposure
to which is, or which is otherwise, prohibited, limited or regulated by any
Governmental Authority or Environmental Law, or which may or could pose a hazard
to the health and safety of the owners, occupants or any Persons in the vicinity
of any Property or to the indoor or outdoor environment.

“Hedge Agreement” means, with respect to any specified Person, the obligations
of such Person under:

(1) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;

(2) other agreements or arrangements designed to manage interest rates or
interest rate risk; and

(3) other agreements or arrangements similar to those described in (1) and (2)
above designed to protect such Person against fluctuations in currency exchange
rates or commodity prices.

“IFRS” means the international accounting standards promulgated by the
International Accounting Standards Board and its predecessors, as adopted by the
European Union, as in effect from time to time.

“Immaterial Subsidiary” means any Subsidiary of the Borrower that at any time
has less than $100.0 million in Consolidated Total Assets; provided, that, the
aggregate Consolidated Total Assets of all Immaterial Subsidiaries shall not at
any time exceed $300.0 million.

“Indebtedness” means, with respect to any specified Person, without duplication,

(a) any indebtedness of such Person, whether or not contingent:

(1) in respect of borrowed money;

(2) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

 

-19-



--------------------------------------------------------------------------------

(3) in respect of banker’s acceptances;

(4) representing Capital Lease Obligations;

(5) representing the balance deferred and unpaid of the purchase price of any
Property or services due more than six months after such Property is acquired or
such services are completed, except any such balance that constitutes an accrued
expense or a trade payable or escrow for obligations, including indemnity
obligations; or

(6) in respect of Hedge Agreements permitted under this Agreement; and

(b) any financial liabilities recorded in respect of the upfront proceeds
received in connection with the Towers Transaction,

in each case, if and only to the extent any of the preceding items (other than
letters of credit and indebtedness in respect of Hedge Agreements) would appear
as a liability upon a balance sheet of the specified Person prepared in
accordance with GAAP. In addition, the term “Indebtedness” includes (i) all
Indebtedness of others, of the types described above in clauses (a)(1) through
(6), secured by a Lien on any asset of the specified Person (even if such
indebtedness is not assumed by the specified Person) but limited to the lesser
of (x) the Fair Market Value of such assets at the date of determination and
(y) the amount of Indebtedness of the other Person so secured) and (ii) to the
extent not otherwise included, the Guarantee by the specified Person of any
indebtedness of any other Person, of the types described above in clauses (a)(1)
through (6). Indebtedness shall also include any Disqualified Stock of the
Borrower and any Preferred Stock of any Subsidiary Guarantor; provided that the
principal amount of any such Indebtedness will be deemed to be equal to the
liquidation preference of such Disqualified Stock or Preferred Stock, and the
maturity of any such Indebtedness will be deemed to be any mandatory redemption
date (including any such mandatory redemption at the option of the holder) of
such Disqualified Stock or Preferred Stock. Notwithstanding the foregoing, the
following shall not constitute Indebtedness: (1) accrued expenses and trade
accounts payable arising in the ordinary course of business; (2) any
indebtedness that has been defeased in accordance with GAAP or defeased pursuant
to the deposit of Cash (in an amount sufficient to satisfy all obligations
relating thereto at maturity or redemption, as applicable, including all
payments of interest and premium, if any) in a trust, escrow or account created
or pledged for the sole benefit of the holders of such indebtedness, and in
accordance with the other applicable terms of the instrument governing such
indebtedness; (3) any obligation arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business; provided, however, that
such obligation is extinguished within five Business Days of its incurrence;
(4) any obligation arising from any agreement providing for indemnities,
Guarantees, escrows, purchase price adjustments, holdbacks, contingency payment
obligations based on the performance of the acquired or disposed assets or
similar obligations (other than Guarantees of Indebtedness) incurred by any
Person in connection with the acquisition or disposition of assets; and
(5) obligations incurred by a Permitted Receivables Financing Subsidiary in a
Permitted Receivables Financing that is not recourse to Parent or any Group
Member other than (A) one or more Permitted Receivables Financing Subsidiaries
and (B) pursuant to Standard Securitization Undertakings. Notwithstanding the
foregoing, in no event shall the reclassification of any lease or other
liability as indebtedness due to a change in accounting principles or the
application thereof after May 1, 2013 be deemed to be Indebtedness for any
purpose under this Agreement.

The outstanding principal amount of any particular Indebtedness of any Person
shall be counted only once and any obligation of such Person or any other Person
arising under any guarantee, Lien, letter of credit or similar instrument
supporting such Indebtedness (to the extent already counted) shall be
disregarded.

 

-20-



--------------------------------------------------------------------------------

The amount of any Indebtedness outstanding as of any date will be (a) the
accreted value of the Indebtedness, in the case of any Indebtedness issued with
original issue discount, (b) for the purpose of clause (a)(6) above, the
termination value of the agreement or arrangement giving rise to such
obligations that would be payable (giving effect to netting) by such Person at
such time and (c) the principal amount of the Indebtedness, in the case of any
other Indebtedness.

“Indemnified Liabilities” has the meaning given to such term in Section 11.5.

“Indemnitee” has the meaning given to such term in Section 11.5.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Intercreditor Agreements” means the collective reference to the Senior Pari
Passu Intercreditor Agreement and any other intercreditor agreement between or
among the Administrative Agent and one or more holders of Indebtedness secured
by any of the Collateral, as shall be reasonably satisfactory to the
Administrative Agent and the Borrower.

“Interest Payment Date” means: as to any Loan, the last day of the Interest
Period applicable to any such Loan and the date of any repayment or prepayment
made in respect thereof.

“Interest Period” means, as to any Loan, (a) initially, the period commencing on
the borrowing date with respect to such Loan and ending one week, one month,
three months or six months thereafter, as selected by the Borrower in its notice
of borrowing given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Loan and ending one week, one month, three months or six months thereafter,
as selected by the Borrower by irrevocable notice to the Administrative Agent no
later than 7:00 P.M., Pacific Standard Time, on the date that is one Business
Day prior to the last day of the then current Interest Period with respect
thereto; provided that all of the foregoing provisions relating to Interest
Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period that would extend beyond the
Termination Date; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Investment” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans, guarantees, or advances (but excluding commission, entertainment,
travel, drawing accounts and similar advances to directors, officers and
employees made in the ordinary course of business and excluding the purchase of
equipment, Property or accounts receivables created or acquired in the ordinary
course of business). The acquisition by the Borrower or any of its Subsidiaries
of a Person that holds an Investment in a third Person will be deemed to be an

 

-21-



--------------------------------------------------------------------------------

Investment by the Borrower or such Subsidiary in such third Person in an amount
equal to the Fair Market Value of the Investments held by the acquired Person in
such third Person. The amount of any Investment will be determined at the time
the Investment is made and without giving effect to subsequent changes in value.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any Subsidiary of any Person be considered to be a Joint Venture to which
such Person is a party.

“Lenders” means DT and any other Person that shall have become a party hereto
pursuant to an Assignment and Assumption, in each case other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption; provided, that unless the context otherwise requires, each reference
herein to the Lenders shall be deemed to include any Conduit Lender.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
assignment or transfer by way of security, hypothecation or other security
interest, whether or not filed, recorded or otherwise perfected under applicable
law, excluding, for the avoidance of doubt, the title held by a lessor in a
transaction qualifying as a Capital Lease; provided, that, in no event shall an
operating lease in and of itself constitute a Lien.

“Loan Documents” means this Agreement, the Guarantee Agreement and the Revolving
Notes.

“Loan Parties” means the collective reference to Borrower and the Guarantors.

“Loans” has the meaning given to such term in Section 3.1(a).

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (a) the business, assets, property,
financial condition, or results of operations of Borrower and its Subsidiaries
taken as a whole, or (b) the validity or enforceability of this Agreement or any
of the other Loan Documents or the rights or remedies of the Administrative
Agent or the Lenders hereunder or thereunder.

“Material Contractual Obligation” means, as to any Person, any provision of any
document evidencing a security issued by such Person or of any material
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its Property is bound.

“Material Subsidiary” means (i) as of the Closing Date, those Subsidiaries
directly or indirectly controlled by DT and designated as Material Subsidiaries
by written notice (including via email) from the Borrower to the Administrative
Agent prior to the Closing Date, and (ii) from the date on which the Borrower
notifies the Administrative of its determination of the identity of the then
applicable Material Subsidiaries pursuant to Section 7.9, any legal entity from
time to time directly or indirectly controlled by DT, included in DT’s
consolidated financial statements, and either (x) with total assets (excluding
any intercompany balances owing to such legal entity) in excess of EURO five
billion (€5,000,000,000) or (y) (1) with 5.0% or more of the consolidated total
assets of DT or (2) accounting for 10.0% or more of the consolidated total
revenues of DT, in the case of each of (x) and (y), according to IFRS as
reported by the entity pursuant to the requirements of DT and used for
consolidation purposes by DT.

“Metro PCS Notes” means the Borrower’s (as successor by merger to MetroPCS
Wireless, Inc.) 6-5/8% Senior Notes due 2020, to the extent outstanding on the
Closing Date.

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

 

-22-



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee pension benefit plan, as described in
Section 3(2) of ERISA which is a “multiemployer plan,” as defined in Section
4001(a)(3) of ERISA that is subject to Title IV of ERISA, to which the Borrower,
a Subsidiary of the Borrower or an ERISA Affiliate maintains, administers, makes
or is obligated to make contributions, or at any time during the six consecutive
year period ending on the date hereof maintained, administered, made or was
obligated to make contributions.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Net Cash Proceeds” means, with respect to any issuance or incurrence of
indebtedness, the cash proceeds received from such issuance or incurrence, net
of attorneys’ fees, investment banking fees, accountants’ fees, tax advisor
fees, other professional fees, underwriting discounts and commissions and other
customary fees and expenses actually incurred in connection therewith.

“Net Income” means, with respect to any specified Person, the net income (loss)
of such Person, determined in accordance with GAAP and before any reduction in
respect of Preferred Stock accretion or dividends, excluding however:

(1) any gain (or loss), together with any related provision for taxes on such
gain (or loss) realized in connection with: (a) dispositions of assets (other
than in the ordinary course of business); or (b) the extinguishment of any
Indebtedness of such Person or any of its Restricted Subsidiaries; and

(2) any extraordinary gain (or loss), together with any related provision for
taxes on such extraordinary gain (or loss).

“New Market” means the collective reference to any wireless telephone markets
other than the metropolitan areas of Las Vegas, Nevada; Los Angeles, San
Francisco and Sacramento, California; Detroit, Michigan; Dallas/Fort Worth,
Texas; Tampa/Sarasota, Orlando, Miami and Jacksonville, Florida; Atlanta,
Georgia; Philadelphia, Pennsylvania; New York, New York; Boston, Massachusetts;
and Hartford, Connecticut.

“New Market Losses” means, for any period, to the extent such losses were
deducted in computing such Consolidated Net Income during the applicable period,
an amount equal to any extraordinary loss plus any net loss (without
duplication) realized by the Borrower or any of its Restricted Subsidiaries
incurred in connection with construction, launch and operations in any New
Market for such period, so long as such net losses are incurred on or prior to
the fourth anniversary after the initial commencement of commercial operations
in the applicable New Market, in each case, under or in connection with the
“MetroPCS” brand.

“Non-Consenting Lender” has the meaning given to such term in Section 11.1(b).

“Non-Converting Loans” means any Loans outstanding immediately prior to the
Specified Change of Control Date that are not converted into Converted Loans
pursuant to Section 2.3.

“Non-Excluded Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made under this Agreement or any other Loan Document
and (b) Other Taxes.

“Notes” has the meaning given thereto in Annex D.

“Obligations” means the collective reference to the unpaid principal of and
interest on the Loans and all other obligations and liabilities of the Borrower
(including, interest accruing at the then applicable rate provided hereunder
after the maturity of the Loans and interest accruing at the then applicable
rate

 

-23-



--------------------------------------------------------------------------------

provided herein after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) to the Administrative Agent or any Lender (or
former Administrative Agent or Lender), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, or the other
Loan Documents, or any other document made, delivered or given in connection
therewith, in each case whether on account of principal, interest, fees,
indemnities, costs, expenses or otherwise (including, all fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by the Borrower pursuant to the terms of any of the foregoing agreements).

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes, charges or levies arising from
any payment made hereunder or from the execution, delivery, perfection of any
security interest under or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

“Parent” has the meaning given to such term in the preamble to this Agreement.

“Participant” has the meaning given to such term in Section 11.6(c)(i).

“Patriot Act” has the meaning given to such term in Section 11.19.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor.

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) on Parent’s common stock
purchased by the Borrower in connection with the issuance of any Convertible
Debt; provided that the purchase price for such Permitted Bond Hedge
Transaction, does not exceed the Net Cash Proceeds received by the Borrower from
the sale of such Convertible Debt issued in connection with the Permitted Bond
Hedge Transaction.

“Permitted Business” means those businesses in which the Borrower and its
Subsidiaries were engaged on the Closing Date, or any business similar, related,
incidental or ancillary thereto or that constitutes a reasonable extension or
expansion thereof, or any business reasonably related to the telecommunications
industry, and the acquisition, holding or exploitation of any license relating
to the delivery of those services.

“Permitted Holder” means (i) DT and (ii) any direct or indirect Subsidiary of
DT.

“Permitted Investments” means:

(a) any Investment in Parent or any Subsidiary of Parent;

(b) any Investment in Cash or Cash Equivalents;

(c) any Investment by Parent or any Subsidiary in a Person, if as a result of
such Investment: (i) such Person becomes a Subsidiary of Parent or (ii) such
Person is merged, consolidated or amalgamated with or into, or transfers or
conveys substantially all of its assets to, or is liquidated into, Parent or any
of its Subsidiaries;

(d) deferred consideration payable in respect of the disposal by Parent or any
of its Subsidiaries of an asset or business;

 

-24-



--------------------------------------------------------------------------------

(e) any Investments received in compromise or resolution of (i) obligations of
trade creditors or customers that were incurred in the ordinary course of
business of Parent or any of its Subsidiaries, including pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor or customer or upon enforcement of any Lien in favor of Parent or
any of its Subsidiaries; or (ii) litigation, arbitration or other disputes with
Persons who are not Affiliates;

(f) loans or advances to employees or directors made in the ordinary course of
business of Parent or any Subsidiary of Parent in an aggregate principal amount
not to exceed $50,000,000 at any one time outstanding;

(g) advances and prepayments for asset purchases in the ordinary course of
business in a Permitted Business;

(h) Investments in companies which are not Subsidiaries of Parent, but in which
Parent or any of its Subsidiaries, directly or indirectly holds a strategic
shareholding (representing at least 20% of the capital and voting stock) which
is treated as a fixed asset in the financial statements of Parent, the Borrower
or the applicable Subsidiary which owns shares in the relevant company;

(i) Investments resulting from deferred consideration agreements, customer
installment plans, and other customer financing arrangements entered into in the
ordinary course of business for the purpose of promoting and enabling the sale
of goods and/or services of Parent, the Borrower or any of their Subsidiaries;

(j) deposits, upfront payments, down payments or other payments required to be
made with the FCC in connection with the auction or licensing of Governmental
Authorizations;

(k) any payment on or with respect to, or purchase, redemption, defeasement or
other acquisition or retirement for value of (i) the Senior Notes, or (ii) any
Indebtedness that is pari passu with the Senior Notes;

(l) other Investments to the extent that the aggregate principal amount of all
Investments pursuant to this clause (l) does not at any time outstanding exceed
EURO twenty million (€20,000,000);

(m) Permitted Bond Hedge Transactions which constitute Investments; and

(n) debt securities or instruments acquired or provided by any Group Member in
the course of its business and as part of its treasury operations.

In the event that an Investment meets the criteria of more than one of the
categories or subcategories described in the clauses above, the Borrower will be
permitted to classify all or a portion of such Investment on the date it is
made, or later reclassify all or a portion of such Investment, in any manner
that complies with this definition.

“Permitted Joint Venture Investment” means, with respect to any specified
Person, Investments in any other Person engaged in a Permitted Business of which
at least 40% of the outstanding Capital Stock of such other Person is at the
time owned directly or indirectly by the specified Person.

“Permitted Liens”:

(a) Excepted Liens;

 

-25-



--------------------------------------------------------------------------------

(b) Liens on property (including Capital Stock) existing at the time of
acquisition of the property by the Borrower or any Subsidiary of the Borrower;
provided, that such Liens were in existence prior to, and not incurred in
contemplation of, such acquisition;

(c) Liens existing on the Closing Date;

(d) survey exceptions, encumbrances, easements or reservations of, or rights of
others for, licenses, rights-of-way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning or other restrictions as
to the use of real property that were not incurred in connection with
Indebtedness and that do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of such Person;

(e) (i) Liens contained in purchase and sale agreements or lease agreements
limiting the transfer of assets pending the closing of the transactions
contemplated thereby or the termination of the lease, respectively,
(ii) spectrum leases or other similar lease or licensing arrangements contained
in, or entered into in connection with, purchase and sale agreements, and
(iii) Liens relating to deposits or escrows established in connection with
purchase and sale agreements;

(f) Liens on cash or Cash Equivalents securing obligations under Senior Notes
that have been called for redemption, defeasance or discharge;

(g) Liens on cash or Cash Equivalents securing letters of credit required to be
issued for the benefit of any Person that controls a Permitted Joint Venture
Investment to secure any put right for the benefit of the Person controlling the
Permitted Joint Venture Investment;

(h) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into in the ordinary course of business
covering only the property under lease (plus improvements and accessions to such
property and proceeds or distributions of such property and improvements and
accessions thereto);

(i) Liens on cash or Cash Equivalents on deposit to secure reimbursement
obligations under letters of credit incurred in the ordinary course of business;

(j) Liens on and pledges of the Equity Interests of any Unrestricted Subsidiary
or any Person that is a Permitted Joint Venture Investment owned by the Borrower
or any Restricted Subsidiary to the extent securing non-recourse debt or other
Indebtedness of such Unrestricted Subsidiary or Person;

(k) Liens arising under operating agreements, joint venture agreements,
partnership agreements, contracts for sale and other agreements arising in the
ordinary course of business that are customary in the Permitted Business, and
applicable only to the assets that are the subject of such agreements or
contracts;

(l) Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(m) Liens with respect to obligations that do not exceed at any time the greater
of (x) $500.0 million and (y) 1.0% of the Borrower’s Consolidated Total Assets
at such time;

(n) Liens on Permitted Receivables Financing Assets supporting any Permitted
Receivables Financing;

 

-26-



--------------------------------------------------------------------------------

(o) Liens, if any, incurred in connection with the Towers Transaction; and

(p) Liens on assets of Restricted Subsidiaries that are not Subsidiary
Guarantors, securing obligations of Restricted Subsidiaries that are not
Subsidiary Guarantors.

“Permitted Receivables Financing” means any Receivables Financing of a Permitted
Receivables Financing Subsidiary the terms of which (including financing terms,
covenants, termination events and other provisions) (a) have been negotiated at
arm’s length with an unaffiliated third party and (b) are, in the good faith
determination of the Borrower’s Board of Directors or a senior financial officer
of the Borrower, which determination shall be conclusive, in the aggregate
economically fair and reasonable to the Group Members.

“Permitted Receivables Financing Assets” means financial assets, including
accounts receivable, chattel paper and other payment rights, and related assets
(including contract rights and insurance payments), and the proceeds thereof.

“Permitted Receivables Financing Subsidiary” means a Wholly Owned Subsidiary of
the Borrower (or another Person formed for the purposes of engaging in a
Permitted Receivables Financing in which the Borrower or any of its Restricted
Subsidiaries makes an investment and to which the Borrower or any of its
Restricted Subsidiaries transfers Permitted Receivables Financing Assets) that
engages in no material activities other than in connection with Permitted
Receivables Financings, and any business or activities incidental or related to
such business, and which is designated by the Board of Directors of the Borrower
(as provided below) as a Permitted Receivables Financing Subsidiary and (a) no
portion of the Indebtedness (contingent or otherwise) of which (i) is guaranteed
by Parent or any Group Member, other than another Permitted Receivables
Financing Subsidiary or (to the extent that it might be deemed a guaranty)
pursuant to Standard Securitization Undertakings, or (ii) is recourse to or
obligates Parent or any Group Member, other than another Permitted Receivables
Financing Subsidiary, in any way other than pursuant to Standard Securitization
Undertakings, (b) to which none of Parent or any Group Member, other than
another Permitted Receivables Financing Subsidiary, has any obligation to
maintain or preserve such entity’s financial condition or cause such entity to
achieve certain levels of operating results. Any such designation by the Board
of Directors of the Borrower shall be evidenced to the Administrative Agent by
delivery to the Administrative Agent of a certified copy of the resolution of
the Board of Directors of the Borrower giving effect to such designation and a
certificate executed by a Senior Officer certifying that such designation
complied with the foregoing conditions.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA that is not a Multiemployer Plan, that is subject to Title IV of ERISA,
Section 302 or 303 of ERISA or Section 412 or 430 of the Code and that (a) is
currently or hereafter sponsored, maintained or contributed to by the Borrower,
a Subsidiary or an ERISA Affiliate or (b) was at any time during the six
consecutive year period ending on the date hereof, sponsored, maintained or
contributed to by the Borrower or a Subsidiary or an ERISA Affiliate.

“Pledged Capital Stock” has the meaning given to such term in the Guarantee and
Collateral Agreement.

“Preferred Stock” means, with respect to any Person, any Capital Stock of such
Person that has preferential rights to any other Capital Stock of such Person
with respect to dividends or payments upon liquidation.

 

-27-



--------------------------------------------------------------------------------

“Pricing Grid” means the pricing grid attached hereto as Annex A.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including cash, securities,
accounts and contract rights.

“Purchaser” has the meaning given thereto in Annex D.

“Qualified Counterparty” means, with respect to any Specified Hedge Agreement or
any Specified Cash Management Agreement (as defined in the Guarantee and
Collateral Agreement), any counterparty thereto that, at the time such Specified
Hedge Agreement or Specified Cash Management Agreement was entered into, was a
Lender, an Affiliate of a Lender, the Administrative Agent or an Affiliate of
the Administrative Agent.

“Rating Agency” means each of Moody’s, S&P, Fitch and, if any of Moody’s, S&P or
Fitch ceases to exist or ceases to rate the Senior Notes for reasons outside of
the control of the Borrower, any other nationally recognized statistical rating
organization selected by the Borrower as a replacement agency.

“RCF Termination Election” has the meaning given to it in the Election Notice.

“Receivables Financing” means any transaction or series of transactions that may
be entered into by Parent, the Borrower or any Restricted Subsidiary pursuant to
which Parent or any Group Member may sell, convey or otherwise transfer to (a) a
Permitted Receivables Financing Subsidiary (in the case of a transfer by Parent
or any Group Member) or (b) any other Person (in the case of a transfer by a
Permitted Receivables Financing Subsidiary), or a Permitted Receivables
Financing Subsidiary may grant a security interest in, any Permitted Receivables
Financing Assets of Parent or any Group Member.

“Register” has the meaning given to such term in Section 11.6(b)(iv).

“Registered Equivalent Notes” means with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Replacement Rate” has the meaning given to such term in Section 4.7(b).

“Reportable Event” means any of the events set forth in Section 4043 of ERISA,
other than those events as to which the thirty-day notice period is waived under
PBGC Reg. § 4043.

“Required Lenders” means, at any time, the holders of more than 50% of the Total
Revolving Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding.

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Restricted Subsidiary” of a Person means any Subsidiary of the referenced
Person that is not an Unrestricted Subsidiary. If not otherwise expressly
stated, the term “Restricted Subsidiary” shall refer to a Restricted Subsidiary
of the Borrower.

 

-28-



--------------------------------------------------------------------------------

“Revolving Commitment” means as to any Lender, the obligation of such Lender to
make Loans in an aggregate principal amount not to exceed the amount set forth
under the heading “Revolving Commitment” on Annex B or in the Assignment and
Assumption pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms hereof.

“Revolving Extensions of Credit” means, as to any Lender at any time, an amount
equal to the sum of the aggregate principal amount of all Loans held by such
Lender then outstanding.

“Revolving Notes” means the collective reference to any promissory note
evidencing Loans.

“Revolving Percentage” means, as to any Lender at any time, the percentage which
such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Loans then outstanding constitutes of the aggregate principal amount of
the Loans then outstanding).

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation, and its successors.

“SEC” means the U.S. Securities and Exchange Commission or any successor
Governmental Authority.

“Secured Loans” has the meaning given to such term in Section 4.1.

“Securities” has the meaning given thereto in Annex D.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Security Documents” means the collective reference to the Guarantee and
Collateral Agreement, any U.S. IP Security Agreements, and all other security
documents hereafter delivered to the Administrative Agent granting a Lien on any
Property of any Loan Party to secure any Obligations.

“Senior Notes” means the collective reference to the MetroPCS Notes and the
Senior DT Notes.

“Senior Notes Election” has the meaning given to it in the Election Notice.

“Senior Notes Election Amount” has the meaning given to it in the Election
Notice.

“Senior DT Notes” means the senior unsecured notes issued pursuant to the Senior
DT Notes Base Indenture on or after April 28, 2013 (and any Registered
Equivalent Notes in respect thereof).

“Senior DT Notes Base Indenture” means the Base Indenture, dated as of April 28,
2013, among the Borrower, each of the guarantors party thereto and Deutsche Bank
Trust Company Americas, as Trustee, as amended, supplemented or otherwise
modified from time to time.

“Senior Officer” means any individual holding the position of chief executive
officer, president, chief financial officer or chief operating officer of any
Group Member. Unless otherwise specified, all references herein to a Senior
Officer mean a Senior Officer of the Borrower.

“Senior Pari Passu Intercreditor Agreement” means that certain Senior Pari Passu
Intercreditor Agreement, dated the date hereof, among the Parent, the Borrower,
the other grantors of Collateral

 

-29-



--------------------------------------------------------------------------------

referred to therein, Deutsche Bank AG, New York Branch, as administrative agent,
collateral agent and authorized representative for the secured parties under the
Term Loan Credit Agreement, the Administrative Agent, as authorized
representative for the Secured Parties, and each additional authorized
representative from time to time party thereto.

“Significant Subsidiary” means any Restricted Subsidiary that as of the end of
the most recent Fiscal Quarter for which financial statements are available,
would be a “significant subsidiary” as defined in Article 1, Rule 1-02 of
Regulation S-X, promulgated pursuant to the Securities Exchange Act of 1934, as
amended, as such regulation was in effect on the Closing Date.

“Solvent” means, with respect to any Person, that as of the date of
determination, both (i) (a) the sum of such Person’s Indebtedness (including
contingent liabilities) does not exceed the present fair saleable value of such
Person’s present assets; (b) such Person’s capital is not unreasonably small in
relation to its business as contemplated on the Closing Date or with respect to
any transaction contemplated herein to be undertaken after the Closing Date; and
(c) such Person has not incurred and does not intend to incur, or believe (nor
should it reasonably believe) that it will incur, debts beyond its ability to
pay such debts as they become due (whether at maturity or otherwise); and
(ii) such Person is “solvent” within the meaning given that term and similar
terms under applicable laws relating to fraudulent transfers and conveyances.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that would reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

“Specified Foreign Subsidiary” means any direct or indirect Subsidiary of the
Borrower or Parent that is (i) a CFC, (ii) an entity that owns (directly or
indirectly) no material assets other than Equity Interests (or Equity Interests
and debt interests) of one or more CFCs or (iii) a Subsidiary of a Subsidiary
described in (i) or (ii).

“Specified Change of Control” means the consummation of any transaction to which
DT is a party and pursuant to which DT shall cease directly or indirectly to
beneficially own and control more than 50% of the Voting Stock of Parent and
Borrower (or their respective successors by merger, consolidation or purchase of
all or substantially all of their respective assets or their equity), measured
by voting power rather than number of shares.

“Specified Change of Control Date” means the date on which a Specified Change of
Control shall occur.

“Specified Change of Control Notice” means a notice substantially in the form of
Exhibit K.

“Specified Hedge Agreement” means any Hedge Agreement (a) entered into by
(i) the Borrower or any of its Subsidiaries and (ii) any Qualified Counterparty,
as counterparty and (b) that has been designated by such Qualified Counterparty
and the Borrower, by notice to the Administrative Agent, as a Specified Hedge
Agreement; provided, that (i) subject to Section 11.14, obligations of the
Borrower or any Subsidiary under any Specified Hedge Agreement shall be
guaranteed pursuant to the Guarantee and Collateral Agreement and (ii) any
release of Guarantors effected in the manner permitted by this Agreement shall
not require the consent of holders of obligations under Specified Hedge
Agreements. The designation of any Hedge Agreement as a Specified Hedge
Agreement shall not create in favor of any Qualified Counterparty that is a
party thereto any rights in connection with the management or release of the
obligations of any Guarantor under the Guarantee and Collateral Agreement except
as provided in Section 11.14.

 

-30-



--------------------------------------------------------------------------------

“Specified Unrestricted Subsidiary Designation” has the meaning assigned to such
term in Section 11.18 hereof.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities (including repurchase obligations in the event of a
breach of representation and warranty) made or provided, and limited recourse
guarantees, performance guarantees and servicing obligations undertaken, by any
Group Member in connection with a Permitted Receivables Financing of a character
appropriate for the assets being securitized and which have been negotiated at
arm’s length with an unaffiliated third party.

“Subordinated Indebtedness” means any unsecured Indebtedness of the Borrower or
a Subsidiary Guarantor, no part of the principal of which is required to be paid
(whether by way of mandatory sinking fund, mandatory redemption or mandatory
prepayment), prior to the Termination Date (it being understood that any
required offer to purchase such Indebtedness as a result of a change of control
or asset sale shall not violate the foregoing restriction) and the payment of
principal and interest of which and other obligations of the Borrower or such
Subsidiary in respect thereof are subordinated to the prior payment in full of
the Obligations on terms and conditions satisfactory to the Administrative
Agent.

“Subsidiary” means, with respect to any specified Person:

(1) any corporation, association or other business entity of which more than 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency and after giving effect to any voting
agreement or stockholders’ agreement that effectively transfers voting power) to
vote in the election of directors, managers or trustees of the corporation,
association or other business entity is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person (or a combination thereof); and

(2) any partnership (a) the sole general partner or the managing general partner
of which is such Person or a Subsidiary of such Person or (b) the only general
partners of which are that Person or one or more Subsidiaries of that Person (or
any combination thereof).

“Subsidiary Guarantor” means, collectively, the Guarantors that are Subsidiaries
of the Borrower.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, imposed by any
Governmental Authority, including any interest, additions to tax or penalties
imposed with respect thereto.

“Term Loan Credit Agreement” means that certain Term Loan Credit Agreement dated
November 9, 2015 among Parent, the Borrower, Deutsche Bank AG New York Branch as
administrative agent and the lenders party thereto from time to time, as the
same may be amended, amended and restated, modified, refinanced or replaced from
time to time.

“Termination Date” means the Business Day prior to the third anniversary of the
Closing Date (the “Initial Termination Date”); provided, that, such Initial
Termination Date may be automatically extended for additional increments of
twelve (12) months at a time by the Borrower’s written notice (to be signed by a
Financial Officer of the Borrower) of an extension request in the form of
Exhibit J hereto (an “Extension Request”), specifying among other things the
representations and the warranties to be confirmed as of the date thereof and as
of the date the extension becomes effective, to be delivered by both fax and
e-mail in accordance with Section 11.2 to the Administrative Agent no later than
90 calendar days prior to the Initial Termination Date or expiry of any
subsequent twelve-month increment, as applicable, unless, within 10 calendar
days of the date of any such Extension Request, the Administrative

 

-31-



--------------------------------------------------------------------------------

Agent gives the Borrower written notice of its intent not to grant such
extension; and upon any such extension (which shall be effective as of the 80th
calendar day prior to the Initial Termination Date or most recently extended
Termination Date), the term “Termination Date” shall mean the date on which the
next such twelve-month increment expires.

“TLB Conversion Election” has the meaning given to it in the Election Notice.

“TLB Conversion Election Amount” has the meaning given to it in the Election
Notice.

“TLCA Obligations” means “Obligations” as such term is defined in Section 1.1 of
the Term Loan Credit Agreement.

“Total Revolving Commitments” means, at any time, the aggregate amount of the
Revolving Commitments then in effect. The amount of the Total Revolving
Commitments is $1,500,000,000 as of the Closing Date.

“Total Revolving Extensions of Credit” means, at any time, the aggregate amount
of the Revolving Extensions of Credit of the Lenders outstanding at such time.

“Towers Transaction” means the transactions contemplated by the Towers
Transaction Agreements.

“Towers Transaction Agreements” means: (i) the Master Agreement, dated as of
September 28, 2012 (as the same may be amended, modified, or supplemented from
time to time), among the Borrower, Crown Castle International Corp., a Delaware
corporation, and certain subsidiaries of the Borrower; and (ii) each of the
other transaction documents entered into in connection therewith or contemplated
thereby, as they may be amended, modified or supplemented from time to time.

“Tranche” means the collective reference to Loans the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Loans shall originally have been made on the
same day).

“Transaction” means (i) the entry into the Loan Documents, (ii) the entry into
those documents constituting “Loan Documents” as defined in and for purposes of
the Unsecured Revolving Credit Agreement, (iii) the entry into that certain
First Incremental Facility Amendment to the Term Loan Credit Agreement, dated
the Closing Date, among DT, Deutsche Bank AG New York Branch as administrative
agent and the Loan Parties party thereto, (iv) the payment of all fees, costs
and expenses in connection therewith, and (v) the entry into all other
documentation and other transactions consummated in connection with the
foregoing.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“URCF Obligations” means “Obligations” as such term is defined in Section 1.1 of
the Unsecured Revolving Credit Agreement.

“U.S. IP Security Agreements” means the collective reference to each
Intellectual Property Security Agreement required to be entered into and
delivered pursuant to the terms of this Agreement and the Security Documents, in
each case, in substantially the form of Exhibit A to the Guarantee and
Collateral Agreement.

 

-32-



--------------------------------------------------------------------------------

“U.S. Patent Rights” means (i) all patents of the United States, all
reexaminations, reissues and extensions thereof, (ii) all applications for
patents of the United States and all divisions, continuations and
continuations-in-part thereof, (iii) all rights to obtain any reissues or
extensions of the foregoing and (iv) all agreements, whether written or oral,
providing for the grant by or to the Borrower or any Subsidiary Guarantor of any
right to manufacture, use or sell any invention or design covered in whole or in
part by any of the foregoing.

“U.S. Tax Certificate” has the meaning given to such term in Section
4.10(e)(ii)(D).

“U.S. Trademark Rights” means (i) all trademarks, trade names, service marks or
logos, and all goodwill associated therewith, now existing or hereafter adopted
or acquired, that have been registered or are the subject of an application to
register filed in the United States Patent and Trademark Office or in any
similar office or agency of the United States or any State thereof, including
all registrations and recordings thereof, and all applications in connection
therewith, (ii) the right to obtain all renewals of any of the foregoing, and
(iii) any agreement, whether written or oral, providing for the grant by or to
the Borrower or any Subsidiary Guarantor of any right to use any trademark.

“United States” means the United States of America.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower that is
designated by the Board of Directors of the Borrower as an Unrestricted
Subsidiary pursuant to a resolution of the Board of Directors, but only to the
extent that:

(1) such Subsidiary is not party to any agreement, contract, arrangement or
understanding with the Borrower or any Restricted Subsidiary of the Borrower
unless the terms of any such agreement, contract, arrangement or understanding
are, taken as a whole, no less favorable to the Borrower or such Restricted
Subsidiary than those that might be obtained at the time from Persons who are
not Affiliates of the Borrower;

(2) such Subsidiary does not hold any Liens on any property of Parent, the
Borrower or any of its Restricted Subsidiaries; and

(3) such Subsidiary has not guaranteed or otherwise directly or indirectly
provided credit support for any Indebtedness of the Borrower or any of its
Restricted Subsidiaries, except to the extent that such guarantee or credit
support would be released upon such designation.

“Unsecured Commitments” has the meaning given to such term in Section 3.6.

“Unsecured Revolving Credit Agreement” means that certain unsecured revolving
credit agreement dated as of the date hereof by and among T-Mobile US, Inc. (as
parent), T-Mobile USA, Inc. (as borrower), Deutsche Telekom AG (as lender) and
Deutsche Telekom AG (as administrative agent), as the same may be modified,
amended, amended and restated or supplemented from time to time.

“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Wholly Owned Subsidiary” means, of any specified Person, a Subsidiary of such
Person, all of the outstanding Capital Stock or other ownership interests of
which (other than directors’ qualifying shares) will at the time be owned by
such Person or by one or more Wholly Owned Subsidiaries of such Person. Except
if expressly otherwise specified, Wholly Owned Subsidiary means a Wholly Owned
Subsidiary of the Borrower.

 

-33-



--------------------------------------------------------------------------------

1.2. Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (ii) the word “incur” shall be construed to mean incur, create,
issue, assume, or become liable in respect of (and the words “incurred” and
“incurrence” shall have correlative meanings), and (iii) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including Cash,
Capital Stock, securities, revenues, accounts, leasehold interests and contract
rights, and (iv) references to agreements or other Material Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Material Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time (subject to any applicable
restrictions hereunder).

(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) The expressions, “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to the Obligations shall mean the
payment in full, in immediately available funds, of all the Obligations or, with
respect to the transactions contemplated by Section 2.4, the satisfaction and
discharge in full of the Obligations in the manner contemplated by Section 2.4.

(f) Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by the Borrower to Lenders pursuant to Sections 7.1(a) and (b) shall be prepared
in accordance with GAAP as in effect at the time of such preparation.

SECTION 2. SPECIFIED CHANGE OF CONTROL

2.1. Notice Procedure upon Specified Change of Control.

(a) Not less than 10 Business Days prior to a Specified Change of Control Date,
DT shall deliver a Specified Change of Control Notice to the Borrower.

(b) Within 5 Business Days of receipt by the Borrower of a Specified Change of
Control Notice, the Borrower shall deliver to DT an Election Notice.

2.2. RCF Termination Election. If the Borrower makes an RCF Termination
Election, then on the Specified Change of Control Date (i) the Revolving
Commitments shall automatically terminate and all outstanding Loans (together
with accrued interest thereon), and all other amounts owing under this Agreement
and the other Loan Documents, shall become due and payable on the Specified
Change of

 

-34-



--------------------------------------------------------------------------------

Control Date and (ii) except for those provisions expressly stated to survive
termination of this Agreement, this Agreement shall terminate with immediate
effect, without delivery of any instrument or performance of any act by any
Person.

2.3. TLB Conversion Election. If the Borrower makes a TLB Conversion Election,
then on the Specified Change of Control Date (i) the Revolving Commitments shall
automatically terminate, (ii) the principal amount of all Loans equal to the TLB
Conversion Amount which are outstanding immediately prior to the Specified
Change of Control Date shall be (x) automatically converted into a term B loan
the principal amount of which shall equal the TLB Conversion Amount (upon such
conversion, the “Converted Loans”) and the terms of which shall be governed by
Annex C, without any further action by any Person, and (y) the Converted Loans
shall constitute Loans (as such term is defined in Annex C hereto) for all
purposes hereunder, (iii) the Borrower shall pay accrued interest on all Loans
outstanding immediately prior to the Specified Change of Control Date and
(iv) except for those provisions expressly stated to survive, this Agreement
(other than Annex C) shall cease to have force and effect.

2.4. Senior Notes Election. If (i) the Borrower makes a Senior Notes Election,
(ii) Parent has taken all necessary corporate or other organizational action to
approve the transactions contemplated by the Senior Notes Election and Annex D,
and (iii) the conditions set forth in Sections 5 and 6 of Annex D have been
satisfied, then (x) the Company shall issue Notes to the Purchaser in an
aggregate principal amount equal to the Senior Notes Election Amount and (y) the
Purchaser shall purchase (in accordance with (b) below) from the Company such
Notes at a price equal to 100% of the principal amount thereof, in accordance
with and subject to the terms and conditions set forth on Annex D. Upon
satisfaction of the covenant set forth in the immediately preceding sentence, on
the Specified Change of Control Date, the following shall occur:

(a) the Revolving Commitments shall automatically terminate; and

(b) as consideration for the respective obligations of the Company and the
Purchaser pursuant to this Section 2.4 and Annex D, notwithstanding anything to
the contrary in any Loan Document, on the Specified Change of Control Date
(i) the obligation of the Borrower to repay the principal amount of all
outstanding Non-Converting Loans owing under this Agreement as of the Specified
Change of Control Date shall be satisfied and discharged in full and the
Borrower shall not be required to pay to the Administrative Agent or any Lender
the principal amount of any Non-Converting Loans outstanding on the Specified
Change of Control Date (which shall be deemed to have occurred immediately prior
to the Specified Change of Control), (ii) the Purchaser shall be deemed to have
paid the purchase price for the Notes by means of the satisfaction and discharge
of such outstanding Loans and shall not be required to advance the Senior Notes
Election Amount to the Borrower (i.e. so that there is no movement of cash from
the Purchaser to the Company with respect to the Purchaser’s obligations
pursuant to Annex D), (iii) the Borrower shall pay to the Administrative Agent
for the account of the Lenders all accrued interest on the Loans through (but
excluding) the Specified Change of Control Date, (iv) the provisions of
Section 4.11 shall not apply and (v) except for those provisions expressly
stated to survive termination of this Agreement (but other than Sections 4.9,
4.10, 4.11, 10.7 and 11.5 of this Agreement, which shall not survive the
termination of this Agreement pursuant to this Section 2.4), to the extent that
the Borrower has also made a TLB Conversion Election, the provisions of this
Agreement (other than Annex D) shall terminate with immediate effect without
delivery of any instrument or performance of any act by any Person.

For the avoidance of doubt, the sum of the Senior Notes Election Amount, the
Senior Notes Election Amount (as such term is defined and used in the Unsecured
Revolving Credit Agreement) and the TLB Conversion Amount shall not exceed
$2,500,000,000.

 

-35-



--------------------------------------------------------------------------------

2.5. Borrowing of Revolving Loans. Until and including the date on which the
Borrower delivers an Election Notice in accordance with Section 2.1(b), the
Borrower shall be entitled to submit a drawdown request to borrow under the
Revolving Commitments in accordance with Section 3.2. Following receipt of any
such drawdown request, the Lenders shall be obligated to lend in accordance with
the last two sentences of Section 3.2 (but subject to the conditions set forth
in Section 6.2).

SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

3.1. Revolving Commitments.

(a) Subject to the terms and conditions hereof, each Lender severally agrees to
make revolving credit loans (“Loans”) to the Borrower from time to time during
the Commitment Period in an aggregate principal amount at any one time
outstanding not to exceed the amount of such Lender’s Revolving Commitment.
During the Commitment Period the Borrower may use the Revolving Commitments by
borrowing, prepaying and reborrowing the Loans in whole or in part, all in
accordance with the terms and conditions hereof.

(b) The Borrower shall repay all outstanding Loans on the Termination Date.

3.2. Procedure for Borrowing. The Borrower may borrow under the Revolving
Commitments during the Commitment Period on any Business Day; provided that the
Borrower shall give the Administrative Agent irrevocable notice of a drawdown
request, in the form of Exhibit H hereto (which notice shall be signed by a
Financial Officer, delivered per both fax and e-mail in accordance with
Section 11.2 hereof, and must be received by the Administrative Agent prior to
7:00 P.M., Pacific Standard Time, (x) in the case if a borrowing under this
Agreement that, taken together with any coterminous borrowing under the
Unsecured Revolving Credit Agreement, is in an aggregate amount equal to or less
than $250,000,000, on the Business Day prior to the requested Borrowing Date and
(y) in the case of any such borrowing or borrowings in an aggregate amount
greater than $250,000,000, two Business Days prior to the requested Borrowing
Date), specifying (i) the amount of Loans to be borrowed, (ii) the requested
Borrowing Date, (iii) the respective amounts of each such Loan and the
respective lengths of the initial Interest Period therefor and (iv) the
representations and warranties to be confirmed as of the date of such notice and
as of the Borrowing Date. Each borrowing under the Revolving Commitments shall
be in an amount equal to $25,000,000 or a whole multiple of $1,000,000 in excess
thereof. Upon receipt of any such notice from the Borrower, the Administrative
Agent shall promptly notify each Lender thereof. Each Lender will make the
amount of its pro rata share of each borrowing available to the Administrative
Agent for the account of the Borrower at the Funding Office prior to 12:00 P.M,
New York City time, on the Borrowing Date requested by the Borrower in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the Borrower on such Borrowing Date by the Administrative
Agent crediting the account of the Borrower on the books of such office (or such
other account notified by the Borrower to the Administrative Agent) with the
aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent.

3.3. [Reserved].

3.4. [Reserved].

3.5. Commitment Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee for the period from and including the Closing Date
to the last day of the

 

-36-



--------------------------------------------------------------------------------

Commitment Period, computed at the Commitment Fee Rate on the average daily
amount of the Available Revolving Commitment of such Lender during the period
for which payment is made, payable quarterly in arrears on the 15th day of each
January, April, July and October and on the Termination Date, commencing on
April 15th, 2017.

(b) [Reserved].

3.6. Termination or Reduction of Revolving Commitments. The Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Loans made on the effective date thereof,
the Total Revolving Extensions of Credit would exceed the Total Revolving
Commitments; provided, further, that any termination of the Revolving
Commitments under this Agreement shall only be effective upon the coterminous
termination of the revolving commitments then in effect under the Unsecured
Revolving Credit Agreement (the “Unsecured Commitments”); and provided, further,
that any reduction of Revolving Commitments under this Agreement shall only be
effective if, after giving effect thereto and any coterminous reduction of the
Unsecured Commitments, the amount of Revolving Commitments equals one-hundred
fifty percent (150%) of the amount of Unsecured Commitments, rounded down to the
nearest multiple of $1,000,000. Any such reduction shall be in an amount equal
to $10,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments then in effect.

SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS

4.1. Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans in whole or in part, without premium or penalty, except as
provided below, upon notice delivered to the Administrative Agent no later than
7:00 P.M., Pacific Standard Time, (x) in the case of a prepayment of one or more
Loans under this Agreement that, taken together with a coterminous prepayment of
one or more unsecured loans under the Unsecured Revolving Credit Agreement (the
“Secured Loans”), are in an aggregate amount equal to or less than $250,000,000,
on the Business Day prior to the requested date of prepayment and (y) in the
case of any such prepayment or prepayments in an aggregate amount greater than
$250,000,000, two Business Days prior to the requested date of prepayment, which
notice shall specify the date and amount of prepayment; provided that if a Loan
is prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 4.11;
provided, further, that the Loans terminated in whole or in part on any date of
prepayment must be those Loans having on such date the earliest stated maturity
date or dates. Upon receipt of any such notice the Administrative Agent shall
promptly notify each Lender thereof. Partial prepayments of Loans shall be in an
aggregate principal amount of $10,000,000 or a whole multiple thereof.

4.2. [Reserved].

4.3. Continuation Option.

(a) [Reserved].

(b) Any Loan may be continued as such upon the expiration of the then current
Interest Period with respect thereto by the Borrower giving irrevocable notice
of a continuation request in the form of Exhibit I hereto to the Administrative
Agent, in accordance with the applicable provisions of the term “Interest
Period” set forth in Section 1.1, of the length of the next Interest Period to
be applicable to such Loans, such notice to be signed by a Financial Officer and
delivered per both fax and e-mail in

 

-37-



--------------------------------------------------------------------------------

accordance with Section 11.2 and received by the Administrative Agent prior to
7:00 P.M., Pacific Standard Time on the Business Day prior to the expiry of the
then current Interest Period; provided that no Loan may be continued as such
when any Event of Default has occurred and is continuing and the Administrative
Agent has or the Required Lenders have determined in its or their sole
discretion not to permit such continuations, and provided, further, that if the
Borrower shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso then the Borrower shall be deemed to have submitted a continuation
request for a new Interest Period of one week and the relevant Loan shall be
continued for a period of one week at the corresponding Eurodollar Rate upon the
expiration of the then current Interest Period and, unless the required notice
of continuation is given prior to the expiration of such one week period in
accordance with this paragraph, shall be due and payable on the last day of such
one week period. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each relevant Lender thereof.

4.4. Limitations on Tranches. Notwithstanding anything to the contrary in this
Agreement, all borrowings and continuations of Loans hereunder and all
selections of Interest Periods hereunder shall be in such amounts and be made
pursuant to such elections so that, (a) after giving effect thereto, the
aggregate principal amount of the Loans comprising each Tranche shall be equal
to $5,000,000 or a whole multiple of $1,000,000 in excess thereof and (b) no
more than thirty (30) Tranches shall be outstanding at any one time.

4.5. Interest Rates and Payment Dates.

(a) Each Loan shall bear interest for each day during each Interest Period with
respect thereto at a rate per annum equal to the Eurodollar Rate determined for
such day plus the Applicable Margin.

(b) [Reserved].

(c) If all or a portion of any interest or principal amount payable on any Loan,
or any commitment fee or other amount payable hereunder, shall not be paid when
due (whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate that would
otherwise be applicable thereto pursuant to the foregoing provision of this
Section 4.5 plus 200 basis points from the date of such nonpayment until such
amount is paid in full (as well after as before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (c) of this Section 4.5 shall be
payable from time to time on demand.

4.6. Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed. The Administrative Agent shall as
soon as practicable notify the Borrower and the relevant Lenders of each
determination of a Eurodollar Rate. Any change in the interest rate on a Loan
resulting from a change in the Applicable Reserve Requirement shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the

 

-38-



--------------------------------------------------------------------------------

absence of manifest error. The Administrative Agent shall, at the request of the
Borrower or any Lender, deliver to the Borrower or such Lender, as applicable, a
statement showing the quotations used by the Administrative Agent in determining
any interest rate pursuant to Section 4.5.

4.7. Inability to Determine Interest Rate. If prior to or on the first day of
any Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received written notice from the
Required Lenders that the Eurodollar Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
their affected Loans during such Interest Period,

the Administrative Agent shall give written notice thereof to the Borrower and
the relevant Lenders as soon as practicable thereafter. If such notice is given,
(x) any Loans requested to be made on the first day of such Interest Period
shall be made at a rate to be determined by mutual agreement between the
Borrower and the Administrative Agent (the “Replacement Rate”) and (y) any
outstanding Loans shall, following the last day of the then-current Interest
Period, bear interest at such Replacement Rate. Until such notice has been
withdrawn by the Administrative Agent, no further Loans shall be made or
continued as such.

4.8. Pro Rata Treatment and Payments.

(a) Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any commitment fee and any reduction of the Revolving
Commitments of the Lenders shall be made pro rata according to the respective
Revolving Percentages of the Lenders.

(b) [Reserved].

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Loans shall be made pro rata according to the
respective outstanding principal amounts of the Loans then held by the Lenders.
Each payment (including each prepayment) by the Borrower on account of principal
of and interest solely on the Loans shall be made pro rata according to the
respective outstanding principal amounts of the Loans then held by the Lenders.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 10:00 A.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds, and the Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received; provided, that for so
long as all of the Lenders are DT Entities, upon written notice from DT to the
Borrower, all payments to be made by the Borrower hereunder shall be made
directly to the account or accounts designated by DT for each Lender and the
Borrower shall provide notice of such payments to the Administrative Agent. If
any payment on a Loan becomes due and payable on a day other than a Business
Day, the maturity thereof shall be extended to the next succeeding Business Day
unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day. In the case of any extension of any payment of principal
pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate during such extension.

 

-39-



--------------------------------------------------------------------------------

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent on the Borrowing Date, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount on the Borrowing Date. If such amount is not
made available to the Administrative Agent by the required time on the Borrowing
Date therefor, such Lender shall pay to the Administrative Agent, on demand,
such amount with interest thereon at a rate equal to the greater of (i) the
Federal Funds Effective Rate and (ii) a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation for
the period until such Lender makes such amount immediately available to the
Administrative Agent. A certificate of the Administrative Agent submitted to any
Lender with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error. If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days of such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum equal to the Administrative Agent’s cost-of-funding, on demand, from
the Borrower.

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 4.8(e) or (g), or Section 11.5, then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent to satisfy
such Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid.

(g) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount was made available pursuant to the preceding
sentence, such amount with interest thereon at the rate per annum equal to the
daily average Federal Funds Effective Rate. Nothing herein shall be deemed to
limit the rights of the Administrative Agent or any Lender against the Borrower.

4.9. Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made or issued subsequent to the date
hereof:

(i) shall subject any Lender to any Tax of any kind whatsoever with respect to
this Agreement or any Loan made by it (except for Non-Excluded Taxes and changes
in the rate of, or imposition of, any Excluded Tax);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or

 

-40-



--------------------------------------------------------------------------------

for the account of, advances, loans or other extensions of credit by, or any
other acquisition of funds by, any office of such Lender that is not otherwise
included in the determination of the Eurodollar Rate hereunder; or

(iii) shall impose on such Lender any other condition (other than Taxes);

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Loans then, in any such case, the Borrower shall
promptly pay such Lender, upon its demand accompanied by the certificate and
information required by clause (c) below, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation by
the relevant Governmental Authority or application thereof or compliance by such
Lender or any corporation controlling such Lender with any request or directive
regarding capital adequacy (whether or not having the force of law) from any
Governmental Authority made subsequent to the date hereof shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder to a level below that which such
Lender or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount reasonably deemed by
such Lender to be material, then from time to time, after submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor accompanied by the certificate and information required by
clause (c) below, the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such corporation for such
reduction.

(c) Any request by a Lender for compensation under clauses (a) or (b) above
shall be accompanied by a certificate, accompanied by such supporting
information as Borrower may reasonably request, as to any additional amounts
payable pursuant to this Section 4.9 and such certificate shall be submitted by
such Lender to the Borrower (with a copy to the Administrative Agent).
Notwithstanding anything to the contrary in this Section 4.9, the Borrower shall
not be required to compensate a Lender pursuant to this Section 4.9 for any
amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such six-month period shall be extended to include the period of
such retroactive effect. The obligations of the Borrower pursuant to this
Section 4.9 shall survive the termination of this Agreement and all other
amounts payable hereunder.

4.10. Taxes.

(a) All payments made by or on account of the Borrower or any other Loan Party
under this Agreement or any other Loan Document shall be made free and clear of,
and without deduction or withholding for, any Taxes, except pursuant to a
Requirement of Law. If the Borrower or any other Loan Party is so required to
withhold Taxes pursuant to a Requirement of Law, then the Borrower or such other
Loan Party may so withhold and shall timely pay the full amount of withheld
Taxes to the relevant Governmental Authority in accordance with applicable law.
If such withheld Taxes are Non-Excluded Taxes, then the amount payable by the
Borrower or such other Loan Party shall be increased as necessary so that, net
of such withholding (including such withholding applicable to additional amounts
payable under this Section 4.10), the Administrative Agent or the applicable
Lender receives the amount it would have received had no such withholding been
made.

 

-41-



--------------------------------------------------------------------------------

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower
or any other Loan Party, as promptly as possible thereafter the Borrower or such
other Loan Party shall send to the Administrative Agent for its own account or
for the account of the relevant Lender, as the case may be, a certified copy of
an original official receipt received by the Borrower or such other Loan Party
from the applicable Governmental Authority showing payment thereof. If the
Borrower fails to pay any Non-Excluded Taxes or Other Taxes when due to the
appropriate Governmental Authority or fails to remit to the Administrative Agent
the required receipts or other required documentary evidence, the Borrower shall
indemnify the Administrative Agent, the Lenders for any incremental taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure, except to the extent such failure
results from the Administrative Agent’s or such Lender’s gross negligence or
willful misconduct.

(d) The Borrower and any other Loan Party shall indemnify the Administrative
Agent and each Lender for any Non-Excluded Taxes that are paid or payable by the
Administrative Agent or such Lender in connection with this Agreement (including
amounts paid or payable under this Section 4.10(d)) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Non-Excluded
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 4.10(d) shall be paid within 10 days
after the Administrative Agent or such Lender, as applicable, delivers to the
Borrower or such other Loan Party a certificate stating the amount of any
Non-Excluded Taxes so paid or payable by the Administrative Agent or such
Lender. A certificate as to the amount of such payment or liability delivered to
the Borrower or such other Loan Party by the Administrative Agent or such Lender
shall be conclusive absent manifest error. Such Lender shall deliver a copy of
such certificate to the Administrative Agent.

(e) (i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments hereunder or under any
other Loan Document shall deliver to the Borrower and the Administrative Agent,
at the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 4.10(e)(ii)(A) through (E) and (iii) below) shall not be
required if in the Lender’s judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Upon the
reasonable request of such Borrower or the Administrative Agent, any Lender
shall update any form or certification previously delivered pursuant to this
Section 4.10(e). If any form or certification previously delivered pursuant to
this Section 4.10(e) expires or becomes obsolete or inaccurate in any respect
with respect to a Lender, such Lender shall promptly (and in any event within
ten (10) days after such expiration, obsolescence or inaccuracy) notify such
Borrower and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.

(ii) Without limiting the generality of the foregoing, any Lender shall, if it
is legally eligible to do so, deliver to such Borrower and the Administrative
Agent on or prior to the date on

 

-42-



--------------------------------------------------------------------------------

which such Lender becomes a party hereto, two original copies of duly completed
and executed copies of whichever of the following is applicable:

(A) IRS Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax (in the case of a Lender that is a “United States person” as
defined in Section 7701(a)(30) of the Code);

(B) IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to an
income tax treaty to which the United States is a party;

(C) IRS Form W-8ECI;

(D) (1) IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, and (2) a
certificate substantially in the form of Exhibit F-1, F-2, F-3 or F-4 (each, a
“U.S. Tax Certificate”), as applicable, to the effect that such Lender is not
(a) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code and (c) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code;

(E) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (e)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or

(F) to the extent legally permitted, any other form prescribed by law as a basis
for claiming exemption from, or a reduction of, U.S. Federal withholding Tax
together with such supplementary documentation necessary to enable the Borrower
or the Administrative Agent to determine the amount of Tax (if any) required by
law to be withheld.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation and information reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and/or the
Administrative Agent to comply with its obligations under FATCA and to determine
that such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 4.10(e)(iii), “FATCA” shall include any amendments made
to FATCA after the Closing Date.

(f) If any Administrative Agent or any Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Non-Excluded Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 4.10, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 4.10 with respect to the Non-Excluded Taxes or Other Taxes
giving rise to such refund), net of all reasonable

 

-43-



--------------------------------------------------------------------------------

and documented out-of-pocket expenses of the Administrative Agent or such Lender
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund) within ten (10) Business Days of such
determination; provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

(g) The agreements in this Section 4.10 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder or under any other Loan
Document.

(h) The Borrower (and any other applicable Loan Party) acknowledges and agrees
that, for purposes of this Section 4.10, for so long as DT has provided the
Borrower and the Administrative Agent a duly completed and executed IRS Form
W-8BEN-E (or any successor thereto) claiming the provisions of Article 11 of the
Convention between the United States of America and the Federal Republic of
Germany for the avoidance of double taxation and the prevention of fiscal
evasion with respect to taxes on income and capital and to certain other taxes
(the “Treaty”), amounts received by DT under this Agreement treated as
“interest” for purposes of the Treaty shall not be subject to any withholding or
deduction of U.S. Tax.

4.11. Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense that such Lender may sustain or incur
as a consequence of (a) default by the Borrower in making a borrowing or
continuation of Loans after the Borrower has given a notice requesting the same
in accordance with the provisions of this Agreement, (b) default by the Borrower
in making any prepayment of Loans after the Borrower has given a notice thereof
in accordance with the provisions of this Agreement or (c) the making of a
prepayment of Loans on a day that is not the last day of an Interest Period with
respect thereto. Such indemnification shall include an amount equal to the
excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin and default
interest included therein, if any (unless such Interest Period had an initial
period of greater than six months, in which case Applicable Margin and default
interest, if any, will be included)) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by depositing such amount for a comparable period bearing interest
at the corresponding LIBID rate for deposits in Dollars stated on Bloomberg page
code “LR” as of the date of such prepayment or such failure to borrow or
continue. A certificate as to any amounts payable pursuant to this Section 4.11
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error. This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

4.12. Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 4.9 or 4.10(a) with respect to
such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender,

 

-44-



--------------------------------------------------------------------------------

cause such Lender and its lending office(s) to suffer no economic, legal or
regulatory disadvantage, and provided, further, that nothing in this
Section 4.12 shall affect or postpone any of the obligations of the Borrower or
the rights of any Lender pursuant to Section 4.9 or 4.10(a).

4.13. Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 4.9, 4.10, or 4.15 or (b) becomes a Defaulting Lender, with a
replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law and is an Eligible Assignee, (ii) prior to
any such replacement, such Lender shall have taken no action under Section 4.12
so as to eliminate the continued need for payment of amounts owing pursuant to
Section 4.9 or 4.10, (iii) the replacement financial institution shall purchase,
at par, all Loans and other amounts owing to such replaced Lender on or prior to
the date of replacement, (iv) the Borrower shall be liable to such replaced
Lender under Section 4.11 if any Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(v) the replacement financial institution, if not already a Lender and if it is
to be a Lender upon such replacement, shall be reasonably satisfactory to the
Administrative Agent, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 11.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (viii) until such time as such replacement shall be consummated,
the Borrower shall pay all additional amounts (if any) required pursuant to
Section 4.9 or 4.10, as the case may be, and (ix) any such replacement shall not
be deemed to be a waiver of any rights that the Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender.

4.14. Evidence of Debt.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing Indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(b) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 11.6(b) and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan and each Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) both the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.

(c) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 4.14(a) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded absent manifest error; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.

(d) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Loans of such Lender, substantially in the
form of Exhibit E, with appropriate insertions as to date and principal amount.

4.15. Illegality. Notwithstanding any other provision herein, if, after the
Closing Date, the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall

 

-45-



--------------------------------------------------------------------------------

make it unlawful for any Lender to make or maintain Loans as contemplated by
this Agreement, (a) the commitment of such Lender hereunder to make Loans and
continue Loans as such shall forthwith be canceled and (b) such Lender’s Loans
then outstanding, if any, shall become due and payable on the respective last
days of the then current Interest Periods with respect to such Loans or within
such earlier period as required by law.

4.16. Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender, to the
extent permitted by applicable law:

(a) fees shall cease to accrue and be payable on the unfunded portion of the
Revolving Commitments of such Defaulting Lender pursuant to Section 3.5; and

(b) the Revolving Commitments of such Defaulting Lender shall not be included in
determining whether the Required Lenders or all Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.1); provided, that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of each Lender or each Lender affected
(or adversely affected) thereby.

SECTION 5. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower, as of the date hereof, hereby represents
and warrants and, as of the date of any Extension Request, shall represent and
warrant, to the Administrative Agent and each Lender that:

5.1. Financial Condition. The audited consolidated balance sheet of Parent and
the related consolidated statements of income and comprehensive income and
stockholders’ equity most recently furnished pursuant to Section 7.1(a),
reported on by and accompanied by unqualified reports from
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing, present fairly in all material respects the consolidated
financial condition of Parent as of the end of the Fiscal Year to which such
financial statements relate, and the consolidated results of its operations and
its consolidated cash flows for the Fiscal Year then ended. All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with generally accepted accounting principles applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein).

5.2. [Reserved].

5.3. Corporate Existence; Compliance with Law. Each Group Member is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority, and has
all material governmental licenses, authorizations, consents and approvals
necessary, to own its assets and to carry on its business as now conducted, and
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except where failure to have such good
standing, power, authority, licenses, authorizations, consents, approvals and
qualifications could not reasonably be expected to have a Material Adverse
Effect. Except as set forth on Schedule 5.3, each Group Member is in compliance
with all Governmental Requirements applicable to it or its Property and all
agreements and other instruments binding upon it or its Property, and possesses
all licenses, permits, franchises, exemptions, approvals and other Governmental
Authorizations necessary for the ownership of its Property and the conduct of
its business, except in any of the foregoing cases where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

-46-



--------------------------------------------------------------------------------

5.4. Power; Authorization; Enforceable Obligations. The execution and delivery
of this Agreement are within the Borrower’s corporate, limited liability company
or partnership (as applicable) powers and have been duly authorized by all
necessary corporate, limited liability company or partnership (as applicable)
and, if required, stockholder, member or partner (as applicable) action
(including, any action required to be taken by any class of directors of the
Borrower, whether interested or disinterested, in order to ensure the due
authorization of this Agreement). Each Loan Document has been duly executed and
delivered by each Group Member party thereto and constitutes a legal, valid and
binding obligation of such Group Member enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. The execution and delivery of this Agreement does not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including shareholders, or any
class of directors, whether interested or disinterested, of the Borrower or any
other person), nor is any such consent, approval, registration, filing or other
action necessary for the validity or enforceability of any Loan Document, except
(i) such as have been obtained or made and are in full force and effect,
(ii) those third-party approvals or consents listed on Schedule 5.4 which, if
not made or obtained, would not cause a Default or Event of Default hereunder,
(iii) filings necessary to create or perfect Liens on the Collateral granted by
the Loan Parties in favor of the Secured Parties, (iv) such consents, approvals,
registrations, filings or other actions, other than those specified in clause
(v) below, the absence of which or failure to obtain, could not reasonably be
expected to have a Material Adverse Effect, and (v) to the extent that the
exercise of certain of the rights, powers, privileges and remedies of the
Administrative Agent or the Lenders may constitute a de jure or de facto
voluntary or involuntary assignment of an FCC license or a voluntary or
involuntary transfer of de jure or de facto control of the holder of any such
FCC license, the FCC’s prior consent thereto.

5.5. No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the borrowings hereunder and the use of the proceeds
thereof (a) will not violate any applicable law, regulation or any order of any
Governmental Authority (except for any violation that could not reasonably be
expected to have a Material Adverse Effect) or the charter, bylaws or other
organizational documents of any Group Member, (b) will not violate or result in
a default under any Material Contractual Obligation binding upon any Group
Member or its Properties or give rise to a right thereunder to require any
payment to be made by such Group Member (except for any of the foregoing that
could not reasonably be expected to have a Material Adverse Effect) and (c) will
not result in the creation or imposition of any Lien on any Property of any
Group Member (other than Permitted Liens).

5.6. Litigation. Except as disclosed to the Administrative Agent prior to the
Closing Date, there are no actions, suits, investigations or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened in writing against or affecting any Group
Member (i) that could reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect or (ii) that involve any Loan Document.

5.7. No Default. No Default and no Event of Default has occurred and is
continuing.

5.8. Ownership of Property; Liens, etc.

(a) Except as disclosed on Schedule 5.8, each Group Member has good and
defensible title to its Properties which constitute real property and good title
to all its personal Properties, in each case, (i) free and clear of all Liens
except Permitted Liens or (ii) where the exceptions to such title should not
reasonably be expected to result in a Material Adverse Effect.

 

-47-



--------------------------------------------------------------------------------

(b) All material leases and agreements necessary for the conduct of the business
of each Group Member are valid and subsisting, in full force and effect, and
there exists no default or event or circumstance which with the giving of notice
or the passage of time or both would give rise to a default under any such lease
or leases and which failure to be valid, in full force and effect, subsisting,
or in default thereof could reasonably be expected to result in a Material
Adverse Effect.

(c) The rights and Properties presently owned, leased or licensed by each Group
Member including, all easements and rights of way, include all rights and
Properties necessary to permit such Group Member to conduct its business in all
respects in the same manner as its business has been conducted prior to the date
hereof, except where the failure to have such rights and Properties could not
reasonably be expected to have a Material Adverse Effect.

5.9. [Reserved].

5.10. Taxes. Each Group Member has timely filed or caused to be filed all
federal and other material Tax returns and reports required to have been filed
by it and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which adequate reserves have been set aside in accordance
with GAAP or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect. The charges, accruals and
reserves on the books of the Group Members in respect of Taxes and other
governmental charges are, in the reasonable opinion of the Borrower, adequate.
No Tax Lien has been filed and, to the knowledge of the Borrower, no claim is
being asserted with respect to any material Tax of any Group Member, in each
case, that could not reasonably be expected to result in a Material Adverse
Effect.

5.11. Federal Regulations. The Group Members are not engaged principally, or as
one of its or their important activities, in the business of extending credit
for the purpose, whether immediate, incidental or ultimate, of buying or
carrying margin stock. No part of the proceeds of any Loan will be used for any
purpose which violates the provisions of Regulations T, U or X of the Board.

5.12. [Reserved].

5.13. [Reserved].

5.14. Investment Company Act. No Loan Party is an “investment company” or a
company “controlled” by an “investment company,” within the meaning of, or
subject to regulation under, the Investment Company Act of 1940, as amended.

5.15. [Reserved].

5.16. Use of Proceeds. The proceeds of the Loans shall be used for working
capital and other general corporate purposes of the Borrower and its
Subsidiaries.

5.17. [Reserved].

5.18. Accuracy of Information, etc. None of the reports, certificates or other
written information (other than projected financial information and other
forward-looking information, and information of a general economic or industry
specific nature) furnished by or on behalf of any Group Member to the
Administrative Agent or any Lender or any of their Affiliates in connection with
the

 

-48-



--------------------------------------------------------------------------------

negotiation of this Agreement or any other Loan Document or delivered hereunder
or under any other Loan Document (as modified or supplemented by other
information so furnished), as of the date so furnished, contained any material
misstatement of fact or omitted to state any material fact necessary to make the
statements therein, taken as a whole, in the light of the circumstances under
which they were made, not misleading; provided that with respect to financial
statements other than projected financial information and other forward-looking
information, the Borrower represents only that such financial statements present
fairly in all material respects the consolidated financial condition of Parent
as at the dates of such financial statements; provided, further, that with
respect to projected financial information and any other projections and other
forward-looking information, the Borrower represents only that such information
was prepared in good faith based upon assumptions believed by the Borrower to be
reasonable at the time made.

5.19. Security Documents. The Guarantee and Collateral Agreement and each other
Security Document executed and delivered by a Loan Party is effective to create
in favor of the Administrative Agent, for the benefit of the Secured Parties, a
legal, valid, binding, and enforceable security interest in the Collateral
described therein, except as enforceability may be limited by the Bankruptcy
Code and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law). Subject to the terms of Section 7.10(c) and
the terms of any Intercreditor Agreement in place at the time, in the case of
(i) the Pledged Capital Stock described in the Guarantee and Collateral
Agreement, when any stock certificates representing such Pledged Capital Stock
(and constituting “certificated securities” within the meaning of the UCC) are
delivered to the Administrative Agent, (ii) Collateral with respect to which a
security interest may be perfected only by possession or control, upon the
taking of possession or control by the Administrative Agent of such Collateral,
and (iii) the other personal property Collateral described in the Security
Documents, when financing statements in appropriate form are filed in the
appropriate filing offices, appropriate assignments or notices are filed in the
United States Patent and Trademark Office and such other filings as are
specified by the Guarantee and Collateral Agreement have been completed, the
Lien on the Collateral created by the Guarantee and Collateral Agreement shall
(to the extent so required by Section 7.10(c) and the Security Documents)
constitute a fully perfected Lien in favor of the Administrative Agent for the
benefit of the Secured Parties on, and security interest in, all right, title,
and interest of the Loan Parties in such Collateral, as security for the
Obligations, in each case prior to the Liens of any other Person (except
Permitted Liens).

5.20. Solvency. The Borrower, on a consolidated basis together with its
Restricted Subsidiaries, is Solvent.

5.21. Maintenance of Properties. Except for such acts or failures to act as
could not be reasonably expected to have a Material Adverse Effect, the Group
Members’ Properties have been maintained, operated and developed in a good and
workmanlike manner and in conformity with all Governmental Requirements and in
conformity with the provisions of all leases, subleases or other contracts to
which they are bound. All material improvements, fixtures and equipment owned in
whole or in part by any Group Member that are necessary to conduct normal
operations (ordinary wear and tear excepted) are being maintained in a state
adequate to conduct normal operations (other than those the failure of which to
maintain in accordance with this Section 5.21 could not reasonably be expected
to have a Material Adverse Effect).

SECTION 6. CONDITIONS PRECEDENT

6.1. Conditions to the Closing Date. The effectiveness of this Agreement is
subject to the satisfaction (or waiver in writing in accordance with
Section 11.1), prior to or concurrently with the Closing Date, of the following
conditions precedent:

 

-49-



--------------------------------------------------------------------------------

(a) Loan Documents. All legal matters incident to this Agreement and the other
Loan Documents shall be satisfactory to the Lenders, and the Administrative
Agent and the Lenders shall have received an executed counterpart of this
Agreement, the Guarantee and Collateral Agreement, and the U.S. IP Security
Agreement from each applicable Loan Party party thereto, each Lender and the
Administrative Agent.

(b) Closing Date Certificate. The Administrative Agent and the Lenders shall
have received a certificate of the Borrower, dated as of the Closing Date,
substantially in the form of Exhibit C (or such other form acceptable to the
Administrative Agent).

(c) Termination of Existing Revolving Credit Facility. (i) The Administrative
Agent shall have received evidence satisfactory to it that all Indebtedness
under that certain Credit Agreement dated as of May 1, 2013 by and among the
Borrower, DT as a lender and JPMorgan Chase Bank, N.A., as administrative agent
shall have been repaid in full and (ii) all obligations of the Borrower
thereunder (other than those expressly stated to survive termination) shall have
been satisfied or terminated and all guarantees granted in connection therewith
shall have been terminated and/or released, it being understood that this
condition precedent shall not be satisfied if any amounts payable to the
Administrative Agent by the Borrower in respect of such Credit Agreement as a
condition to terminate such Credit Agreement have not been paid in full.

(d) Secretary’s Certificate. The Administrative Agent and the Lenders shall have
received a certificate of each Loan Party, dated as of the Closing Date,
substantially in the form of Exhibit G, with appropriate insertions and
attachments including (i) the certificate of incorporation of each Loan Party
that is a corporation certified by the relevant authority of the jurisdiction of
organization of such Loan Party, and (ii) a good standing certificate for each
Loan Party from its jurisdiction of organization.

(e) Security Interests. Each UCC financing statement and U.S. IP Security
Agreement required by the Security Documents to be filed, registered, or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a perfected Lien on the Collateral described
therein shall have been delivered to the Administrative Agent in proper form for
filing, registration, or recordation.

(f) Legal Opinion. The Administrative Agent shall have received the legal
opinion of Latham & Watkins LLP, counsel to the Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent.

(g) Conditions to Each Extension of Credit. The conditions to each extension of
credit set forth in Section 6.2 shall be satisfied.

6.2. Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit pursuant to Section 3.2 requested to be made by it
on any date (including on the Closing Date) is subject to the satisfaction (or
waiver in writing in accordance with Section 11.1) of the following conditions
precedent:

(a) Representations and Warranties. Each of the representations and warranties
specified in Sections 5.1, 5.3, 5.4, 5.5 and 5.20 made by the Borrower in this
Agreement and by each other Group Member pursuant to any other Loan Document
shall be true and correct in all material respects on and as of such date as if
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date.

 

-50-



--------------------------------------------------------------------------------

(b) No Default. No Default described in Sections 9.1(a), 9.1(b)(i), 9.1(f) or
9.1(g), and no Event of Default, shall have occurred and be continuing on such
date or after giving effect to the extensions of credit requested to be made on
such date.

Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date of such extension of credit that the
conditions contained in this Section 6.2 have been satisfied.

6.3. Confirmation by Agent and Lenders. The Administrative Agent and DT hereby
confirm the satisfaction (without any waiver) of all conditions specified in
Section 6.1 above to the effectiveness of this Agreement concurrently with or
prior to the occurrence of the Closing Date (including the receipt of all
documents, certificates, copies and counterparts specified in Section 6.1), and
such confirmation shall be conclusive and binding.

SECTION 7. AFFIRMATIVE COVENANTS

The Parent and Borrower hereby agree that, so long as any Revolving Commitments
remain in effect or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder, the Parent and Borrower shall, and shall cause
(x) in the case of the Parent, each of the Parent’s Material Subsidiaries and
(y) in the case of the Parent and the Borrower, each of the Borrower’s
Restricted Subsidiaries, to:

7.1. Financial Statements. Furnish to the Administrative Agent (except for those
documents or other information filed with the SEC and which are publicly
available):

(a) Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 90 days after the end of
each Fiscal Year of Parent or such later date on which Parent is permitted to
file its Form 10-K under the SEC rules), Parent’s and its Consolidated
Subsidiaries’ audited consolidated balance sheet and related statements of
income and comprehensive income, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all reported on by PricewaterhouseCoopers
LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit (other than any such
exception or explanatory paragraph that is expressly solely with respect to, or
expressly resulting solely from, (x) an upcoming maturity date under the Senior
Notes or any instrument evidencing Indebtedness of the Borrower or any of its
Subsidiaries, in each case occurring within one year from the time such report
is delivered or (y) any potential inability to satisfy any financial maintenance
covenant on a future date or in a future period)) to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of Parent and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied (except as approved by the Parent’s accountants and disclosed therein).

(b) Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year of Parent, in each
case, Parent’s and its Consolidated Subsidiaries’ consolidated balance sheet and
related statements of income and comprehensive income, stockholders’ equity and
cash flows as of the end of and for such Fiscal Quarter and the then elapsed
portion of the Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous Fiscal Year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of Parent and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied (except as approved by Parent’s accountants and disclosed therein),
subject to normal year-end audit adjustments.

 

-51-



--------------------------------------------------------------------------------

7.2. [Reserved].

7.3. Payment of Obligations. Pay its obligations, including Tax liabilities
before the same shall become delinquent or in default, except where (a) (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and (ii) the applicable Group Member has set aside on its books
adequate reserves with respect thereto in accordance with GAAP or (b) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect or result in the seizure or levy of any
material Property of any Group Member.

7.4. Maintenance of Existence; Compliance. (a) Preserve, renew, and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges, and franchises material to the conduct of its business and maintain,
if necessary, its qualification to do business in each other jurisdiction in
which its Properties are located or the ownership of its Properties requires
such qualification, except where the failure to do any of the foregoing could
not reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, conversion, consolidation, liquidation,
or dissolution; and (b) comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

7.5. [Reserved].

7.6. [Reserved].

7.7. Notice of Event of Default. Promptly after a Senior Officer acquires
knowledge thereof, give notice to the Administrative Agent of the occurrence of
(i) any Default under Sections 9.1(b), 9.1(f) or 9.1(g) or (ii) any Event of
Default. Each such notice shall be accompanied by a statement of a Senior
Officer setting forth details of the occurrence referred to therein and stating
what action (if any) the Borrower or the relevant Subsidiary proposes to take
with respect thereto.

7.8. [Reserved].

7.9. Notice of Material Subsidiaries. Within sixty (60) Business Days of
delivery of the annual financial statements required to be delivered pursuant to
Section 7.1(a) (the date on which such 60th Business Day falls, the “Specified
Date”), provide to the Administrative Agent any information reasonably requested
by the Administrative Agent to assist the Administrative Agent in determining
whether any Subsidiary of the Parent or any Restricted Subsidiary of the
Borrower qualifies as a Material Subsidiary and within 60 days of the Specified
Date, and after consultation with the Administrative Agent, the Borrower shall
notify the Administrative Agent of the identity of any such Restricted
Subsidiaries that are Material Subsidiaries.

7.10. Additional Collateral, New Subsidiaries and Guarantors.

(a) Subject to Section 7.10(c), with respect to any personal Property (other
than Excluded Assets) acquired or created (including the filing of any
applications for the registration or issuance of any Intellectual Property)
after the Closing Date by any existing Loan Party, no later than the next date
of delivery of financial statements pursuant to Section 7.1(a) or (b) covering a
period that includes the date of such acquisition or creation of such Property
(subject, in each case, to any specific time frame established in the relevant
Loan Documents) (or such later date as may be agreed by the

 

-52-



--------------------------------------------------------------------------------

Administrative Agent), (x) execute and deliver to the Administrative Agent such
amendments to the Security Documents (including schedules thereto) or such other
documents as the Administrative Agent may reasonably request to grant to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in such Property and (y) take all actions reasonably necessary (as
determined by the Borrower in good faith) to grant to the Administrative Agent,
for the benefit of the Secured Parties, a perfected first priority security
interest (subject to Permitted Liens) in such Property to the extent required
under the Security Documents, including the filing of UCC financing statements
in such United States jurisdictions as may be required by Security Documents.

(b) Cause any Subsidiary of Parent that is not an Excluded Subsidiary, if not
already a Guarantor, promptly (and in any event within 30 days after such person
becomes a Subsidiary that is not an Excluded Subsidiary, or ceases to be an
Excluded Subsidiary, as the case may be, or such longer period as the
Administrative Agent may approve in its sole discretion) or any Subsidiary of
Parent which Borrower elects (in its sole discretion) to join as a Guarantor (a
“Discretionary Guarantor”) (I) to become a party to the Guarantee and Collateral
Agreement and, to the extent required by the Security Documents, deliver to the
Administrative Agent such amendments to the Security Documents (including
schedules thereto) as the Administrative Agent reasonably deems necessary to
grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest (subject to Permitted Liens) in the
Capital Stock of such new Guarantor (other than to the extent constituting
Excluded Assets), (II) to the extent required by the Security Documents, to
deliver to the Administrative Agent the certificates, if any, representing such
Capital Stock of such new Guarantor constituting certificated securities under
the UCC, together with undated stock powers, in blank, to the extent necessary
to perfect the Administrative Agent’s security interests therein, (III) to take
such actions necessary to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected security interest (subject to Permitted Liens)
in the Collateral described in the applicable Security Documents with respect to
such new Guarantor, including the filing of UCC financing statements in such
jurisdictions as may be required by the Security Documents, and (IV) if
reasonably requested by the Administrative Agent, deliver to the Administrative
Agent customary legal opinions relating to the matters described above.

(c) Notwithstanding the foregoing provisions of this Section 7.10 or any other
provision hereof or of any other Loan Document, (i) no Loan Party shall be
required to grant a security interest in any Excluded Assets, (ii) no Loan Party
shall be required to perfect any pledges, security interests, and mortgages in
the Collateral by any means other than (A)(1) filings pursuant to the Uniform
Commercial Code in the office of the Secretary of State (or similar central
filing office) of the relevant State in which such Loan Party is organized, and
(2) filings in the U.S. Patent and Trademark Office with respect to intellectual
property as expressly required in the Security Documents, (B) subject to the
terms of any relevant Intercreditor Agreement in place at the time (and any
other intercreditor arrangements entered into pursuant to this Agreement and in
place at the time), delivery to the Administrative Agent of all certificates
evidencing Capital Stock in the Borrower and the Subsidiary Guarantors required
to be delivered in order to perfect the Administrative Agent’s security interest
therein, to be held in its possession, in each case as and to the extent
expressly required in the Security Documents, (iii) no Loan Party shall be
required to (A) deliver control agreements or (B) otherwise deliver perfection
by “control” (within the meaning of the UCC) (including with respect to deposit
accounts, securities accounts, and commodities accounts), other than as
described in clause (ii)(B) above, (iv) no Loan Party shall be required to take
any action with respect to any assets located outside of the United States, and
(v) no Loan Party shall be required to take any actions in any jurisdiction
other than the United States (or any political subdivision thereof) in
connection with pledging Collateral or enter into any collateral documents
governed by the laws of any country (or any political subdivision thereof) other
than the United States (or any political subdivision thereof).

 

-53-



--------------------------------------------------------------------------------

7.11. Further Assurances. Promptly execute and deliver to the Administrative
Agent all such other documents, agreements and instruments reasonably requested
by the Administrative Agent or the Required Lenders to comply with, cure any
defects or accomplish the conditions precedent, covenants and agreements of the
Group Members in the Loan Documents, including the Revolving Notes, or to
correct any omissions in this Agreement.

7.12. Compliance Certificates. Furnish to the Administrative Agent within 45
calendar days after the end of the fiscal quarter of the Borrower ending
September 30 in each year after the date hereof, a Compliance Certificate signed
by a Financial Officer of the Borrower certifying as to whether a Default
pursuant to Sections 9.1(a), 9.1(b), 9.1(f) or 9.1(g), or an Event of Default,
has occurred and, if any such Default or Event of Default has occurred and is
continuing, specifying the details thereof and any action taken with respect
thereto.

SECTION 8. NEGATIVE COVENANTS

The Parent and Borrower hereby agree that, so long as any Revolving Commitments
remain in effect or any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder, the Parent and Borrower shall not, and (x) in
the case of Sections 8.3 and 8.5, shall not permit any Subsidiaries of Parent or
Borrower that are Material Subsidiaries to, or (y) in the case of Section 8.4,
shall not permit any Subsidiaries of Parent or Borrower to:

8.1. [Reserved].

8.2. [Reserved].

8.3. Liens. Create, incur, assume or suffer to exist any Lien securing any
Indebtedness upon any of its property, whether now owned or hereafter acquired,
except for Excepted Liens.

8.4. Investments. Make any Investment, except for Permitted Investments.

8.5. Disposition of Property. Sell, transfer, convey, or otherwise dispose of
all or any part of its assets the value of which exceeds in the aggregate during
any twelve month period EURO twenty million (€20,000,000) in one transaction or
a series of transactions (whether related or not) other than:

(a) a sale, transfer, conveyance, or other disposition at arm’s length terms
made in the ordinary course of business (including treasury transactions and the
sale, transfer, conveyance or other disposition of equity interests) of the
disposing entity;

(b) securitizations, factoring agreements, or other similar agreements or
arrangements;

(c) a sale, transfer, conveyance, or other disposition at arm’s length terms for
fair market value; provided, however, that the proceeds of any such sale,
transfer, conveyance or other disposal are reinvested in a Permitted Business
and/or applied to the repayment of existing indebtedness;

(d) a sale, transfer, conveyance, or other disposition of assets in exchange for
other assets comparable and/or superior as to type, value or quality;

(e) a sale, transfer, conveyance, or other disposition by a Group Member to
another Group Member;

(f) a sale, transfer, conveyance, or other disposition which when aggregated
with any other sale, transfer, conveyance or other disposition effected in
reliance on this clause (f) is not substantial in the context of the Group
Members as a whole;

 

-54-



--------------------------------------------------------------------------------

(g) a sale, transfer, conveyance, or other disposition of obsolete, worn-out or
damaged assets; or

(h) a sale, transfer, conveyance, or other disposition of Equity Interests in
connection with any stock compensation plan.

SECTION 9. EVENTS OF DEFAULT

9.1. Events of Default. If any of the following events shall occur and be
continuing:

(a) Failure to Make Payments When Due. Failure by the Borrower to pay (i) when
due, any principal of any Loan, whether at stated maturity, by acceleration, by
notice of voluntary prepayment or otherwise, or (ii) any interest on any Loan or
any fee or any other amount due hereunder, within five days after the date due;
or

(b) Default in Other Agreements. (i) Failure of the Borrower or any Significant
Subsidiary to pay when due any principal of or interest on or any other amount
payable in respect of one or more items of Indebtedness (including any Hedge
Agreement, but excluding any Indebtedness referred to in Section 9.1(a)), in
each case beyond the grace period, if any, provided therefor and aggregating
$100,000,000 or more, or (ii) breach or default by any Loan Party with respect
to any other material term of (1) one or more items of Indebtedness in the
individual or aggregate principal amount referred to in clause (i) above or
(2) any loan agreement, mortgage, indenture or other agreement relating to such
item(s) of Indebtedness in the individual or aggregate principal amount referred
to in clause (i) above, in each case beyond the grace period, if any, provided
therefor, if as a result of such breach or default such Indebtedness becomes or
is declared due and payable (or redeemable or subject to a mandatory offer to
purchase by the obligor thereon) prior to its stated maturity or the stated
maturity of any underlying obligation, as the case may be; or

(c) Breach of Certain Covenants. Subject to the cure rights set forth in
Section 9.2, failure of the Borrower or any Material Subsidiary to comply with
any covenant contained in Section 8 of this Agreement, unless such failure is
remedied within 25 days from the earlier of (i) a Financial Officer of the
Borrower obtaining actual knowledge of such default and (ii) receipt by the
Borrower of written notice by the Administrative Agent or any Lender setting
forth which covenant in Section 8 has been breached as of the date of such
notice; or

(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Loan Party in any Loan Document or
in any statement or certificate at any time given by any Loan Party in writing
pursuant hereto or thereto or in connection herewith or therewith shall be
inaccurate in any material respect as of the date made or deemed made; or

(e) Defaults Under Loan Documents. Any Loan Party shall default in the
performance of or compliance with any covenant or material provision contained
herein or any of the other Loan Documents and such default shall not have been
remedied or waived within 30 days after the earlier of (i) a Financial Officer
of the Borrower obtaining actual knowledge of such default or (ii) receipt by
the Borrower of notice from Administrative Agent or any Lender of such default;
or

(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a final decree or order for relief in respect
of any Loan Party in an involuntary case

 

-55-



--------------------------------------------------------------------------------

under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect, which decree or order is not stayed;
or any other similar relief shall be granted under any applicable federal or
state law; or (ii) an involuntary case shall be commenced against any Loan Party
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over any Loan Party, or over all or a substantial part of the property of
any Loan Party, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
any Loan Party for all or a substantial part of its property; or a warrant of
attachment, execution or similar process shall have been issued against any
substantial part of the property of any Loan Party and any such event described
in this clause (ii) shall continue for thirty (30) days without having been
stayed, dismissed, bonded, or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Any Loan Party that
is a Material Subsidiary or Significant Subsidiary shall have an order for
relief entered with respect to it or shall commence a voluntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; or any Loan Party that is a Material
Subsidiary or Significant Subsidiary shall make any assignment for the benefit
of creditors; or (ii) any Loan Party that is a Material Subsidiary or
Significant Subsidiary shall be unable, or shall fail generally, or shall admit
in writing its inability, to pay its debts as such debts become due; or the
Board of Directors (or similar governing body) of any Loan Party that is a
Material Subsidiary or Significant Subsidiary (or any committee thereof) shall
adopt any resolution or otherwise authorize any action to approve any of the
actions referred to herein or in Section 9.1(f); or

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving in the aggregate at any time an amount in excess of
$100,000,000 (in either case to the extent not adequately covered by insurance
as to which a solvent insurance company has not denied coverage) shall be
entered or filed against any Loan Party that is a Material Subsidiary or
Significant Subsidiary or any of their respective assets and shall remain
undischarged, unpaid, unvacated, unappealed, unbonded or unstayed for a period
of forty-five days (or in any event later than five days prior to the date of
any proposed sale thereunder); or

(i) Dissolution. Any order, judgment or decree shall be entered against any Loan
Party that is a Material Subsidiary or Significant Subsidiary decreeing the
dissolution or liquidation of such Loan Party; or

(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or could reasonably be expected to
result in liability of any Loan Party or any of their respective ERISA
Affiliates in excess of $100,000,000 during the term hereof or (ii) there exists
any fact or circumstance that could reasonably be expected to result in the
imposition of a material lien or security interest under Section 430(k) of the
Code or under section 303(k) of ERISA in an amount equal to $100,000,000 or
more; or

(k) Loan Documents. At any time after the execution and delivery thereof,
(i) the Guarantee and Collateral Agreement for any reason, other than the
satisfaction in full of all Obligations, shall cease to be in full force and
effect (other than in accordance with its terms) or shall be declared to be null
and void or any Guarantor shall repudiate its obligations thereunder, (ii) this
Agreement ceases to be in full force and effect (other than by reason of the
satisfaction in full of the Obligations in accordance

 

-56-



--------------------------------------------------------------------------------

with the terms hereof) or shall be declared null and void, or (iii) any Loan
Party shall contest the validity or enforceability of any Loan Document in
writing or deny in writing that it has any further liability, including with
respect to future advances by Lenders, under any Loan Document to which it is a
party; or

(l) Change of Control. A Change of Control has occurred; or

(m) Subordinated Indebtedness. Any material Subordinated Indebtedness or the
guarantees thereof shall cease, for any reason, to be validly subordinated to
the Obligations or the obligations of the Subsidiary Guarantors under the
Guarantee and Collateral Agreement, as the case may be, as provided in any
document governing any Subordinated Indebtedness; or

(n) Specified Hedge Agreements. The Borrower or any Material Subsidiary
(i) defaults in making any payment or delivery due on the last payment, delivery
or exchange date of, or any payment due on early termination of, any Specified
Hedge Agreement, in each case beyond the period of grace, if any, provided in
such Specified Hedge Agreement; or (ii) defaults in the observance or
performance of any other agreement or condition relating to any such Specified
Hedge Agreement, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, after the giving of notice if required or
the elapse of any grace period, a liquidation, acceleration or early termination
of such Specified Hedge Agreement; provided, that a default, event or condition
described in clause (i) or (ii) of this paragraph (n) shall not at any time
constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clauses (i) and (ii) of this
paragraph (n) shall have occurred and be continuing under Specified Hedge
Agreements which have an outstanding principal amount of Indebtedness thereunder
which exceeds $100,000,000; or

(o) Liens. Any Security Document that creates a Lien with respect to a material
portion of the Collateral shall cease, for any reason (other than by reason of
the release or termination thereof pursuant to the provisions of the Loan
Documents), to be in full force and effect, or any Loan Party (or any of its
Affiliates that has the power, directly or indirectly, to direct or cause the
direction of the management and policies of such Loan Party) shall so assert in
writing (other than by reason of the release or termination thereof pursuant to
the provisions of the Loan Documents),

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) or (g) above as to the Borrower, automatically the Revolving
Commitments shall immediately terminate and the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents shall immediately become due and payable, and (B) if such event
is any other Event of Default, either or both of the following actions may be
taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Revolving Commitments to be
terminated forthwith, whereupon the Revolving Commitments shall immediately
terminate; (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower, declare the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents to be due and payable forthwith, whereupon the same shall
immediately become due and payable; and (iii) subject to the terms and
conditions of any Intercreditor Agreement in place at the time (and any other
intercreditor arrangement entered into in connection with this Agreement and in
place at the time), commence foreclosure actions with respect to the Collateral
in accordance with the terms and procedures set forth in the Security Documents.
Except as expressly provided above in this Section, presentment, demand,
protest, and all other notices of any kind are hereby expressly waived by the
Borrower.

 

-57-



--------------------------------------------------------------------------------

9.2. Basket Overage. Notwithstanding anything to the contrary contained in
Section 9.1:

(a) For the purpose of determining whether an Event of Default under Section
9.1(c) has occurred, the Borrower may on one or more occasions deliver a written
notice (the “Applicable Basket Overage Notice”) to the Administrative Agent and
the Lenders describing the amount, and type, of Applicable Dollar Basket Overage
and requesting that the Administrative Agent consent to the Applicable Dollar
Basket Overage (such consent, the “Applicable Dollar Basket Consent”);

(b) Within five Business Days after receipt by the Administrative Agent and the
Lenders of such Applicable Basket Overage Notice (the last day of such period,
the “Specified Expiration Date”), the Administrative Agent (on behalf of the
Lenders) shall deliver a written notice to the Borrower pursuant to which the
Administrative Agent shall confirm whether or not the Lenders have granted the
Applicable Dollar Basket Consent;

(c) If the Lenders grant the Applicable Dollar Basket Consent, then (x) from the
date of the notice delivered to the Borrower pursuant to Section 9.2(b) (the
“Notification Date”), any Default or Event of Default arising from any breach
(or deemed breach) of the applicable provision of Section 8 shall be deemed
waived for all purposes under this Agreement and the Loan Documents as if such
breach (or deemed breach) had never occurred and (y) the Borrower shall use
commercially reasonable efforts to cure the Applicable Dollar Basket Overage as
quickly as possible; provided, that, if the Applicable Dollar Basket Overage has
not been cured by the date which is ninety (90) calendar days after the
Notification Date, then on such ninetieth (90th) calendar day, an Event of
Default pursuant to Section 9.1(c) shall be deemed to have occurred on such
ninetieth (90th) calendar day, with no further period for remedy thereof; and

(d) If the Lenders do not grant the Applicable Dollar Basket Consent, then such
Applicable Dollar Basket Overage shall constitute a breach of Section 8 unless
such breach has been remedied within 25 days from the earlier of the times
specified in Section 9.1(c).

SECTION 10. THE ADMINISTRATIVE AGENT

10.1. Appointment. Each Lender hereby designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Loan
Documents, and each Lender authorizes the Administrative Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Without limiting the generality of the
foregoing, each Lender hereby authorizes the Administrative Agent to enter into
each Security Document, each Intercreditor Agreement, and any other
intercreditor or subordination agreements contemplated hereby on behalf of and
for the benefit of the Lenders and the other Secured Parties and agrees to be
bound by the terms thereof. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

10.2. Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys in fact and shall be entitled to obtain and rely on advice of counsel
(which may be counsel for the Borrower or any of the Guarantors) concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in fact
selected by it with reasonable care.

 

-58-



--------------------------------------------------------------------------------

10.3. Exculpatory Provisions. Neither the Administrative Agent nor any of its
respective officers, directors, employees, agents, attorneys in fact or
Affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for (x) any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or any Specified
Hedge Agreement or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document or any Specified
Hedge Agreement for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
any Specified Hedge Agreement, (y) the creation, perfection, or priority of any
Lien purported to be created by the Security Documents (or that the Liens
granted to the collateral agent pursuant to any Security Documents have been
properly or sufficiently or lawfully created, perfected, protected, or enforced
or are entitled to any particular priority) or the value or the sufficiency of
any Collateral, or (z) for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder. The Administrative Agent shall
not be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document or any Specified Hedge Agreement
or any certificate, report, statement or other document referred to or provided
for in, or received by the Administrative Agent under or in connection with,
this Agreement or any other Loan Document or any Specified Hedge Agreement, or
to inspect the properties, books or records of any Loan Party.

10.4. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases (including for the avoidance of doubt, in any determination
of the Administrative Agent’s satisfaction with any document or condition) be
fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents with the consent (and such consent may be requested
by the Administrative Agent if it deems necessary for any determination by the
Administrative Agent for the purposes of this Agreement or any other Loan
Document) or in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such consent or request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans.

10.5. Notice of Default. The Administrative Agent shall be deemed not to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative

 

-59-



--------------------------------------------------------------------------------

Agent receives such a notice, the Administrative Agent shall promptly give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders or
any other instructing group of Lenders specified by this Agreement); provided
that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

10.6. Non Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
respective officers, directors, employees, agents, attorneys in fact or
Affiliates have made any representations or warranties to it and that no act by
the Administrative Agent previously or hereafter taken, including any review of
the affairs of a Loan Party or any Affiliate of a Loan Party, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender. Each Lender also represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement or any Specified Hedge Agreement. Each
Lender also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents or any Specified Hedge Agreement,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to disclose or otherwise provide to any Lender any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
Affiliate of a Loan Party that may come into the possession of the Person
serving as Administrative Agent or any of its officers, directors, employees,
agents, attorneys in fact or Affiliates in any capacity.

10.7. Indemnification. The Lenders agree to indemnify the Administrative Agent
in its capacity as such (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section 10.7 (or, if indemnification is
sought after the date upon which the Revolving Commitments shall have terminated
and the Loans shall have been paid in full, ratably in accordance with such
Aggregate Exposure Percentages immediately prior to such date), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against the Administrative Agent in any way relating
to or arising out of the Revolving Commitments, this Agreement, any of the other
Loan Documents, any Specified Hedge Agreement or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the Administrative Agent’s gross negligence
or willful misconduct. The agreements in this Section shall survive the payment
of the Loans and all other amounts payable hereunder.

 

-60-



--------------------------------------------------------------------------------

10.8. Agent in Its Individual Capacity. The Administrative Agent and its
Affiliates may make loans to, accept deposits from, and generally engage in any
kind of business with, any Loan Party as though the Administrative Agent were
not an agent of the Lenders. With respect to its Loans made or renewed by it,
the Administrative Agent shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not an agent of the Lenders, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.

10.9. Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower;
provided, however, that if DT (together with any DT Entities) is not the sole
Lender, then the Administrative Agent may resign upon notice to the Borrower and
DT effective upon 5 Business Days’ notice to the Lenders and the Borrower.
Additionally, upon 5 Business Days’ notice to the Lenders, the Borrower, and the
Administrative Agent, the Required Lenders may require the Administrative Agent
to resign at any time. If the Administrative Agent resigns as Administrative
Agent under this Agreement and the other Loan Documents, then the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall (unless an Event of Default under Section 9.1(a) or
Section 9.1(f) with respect to the Borrower shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 Business
Days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 10 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.

10.10. The Administrative Agent Generally. Except as expressly set forth herein,
the Administrative Agent shall have no duties or responsibilities hereunder in
its capacity as such.

SECTION 11. MISCELLANEOUS

11.1. Amendments and Waivers.

(a) Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 11.1. The Required Lenders and each Group Member
party to the relevant Loan Document may, or, with the written consent of the
Required Lenders, the Administrative Agent and each Group Member party to the
relevant Loan Document may, from time to time, (x) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Group
Members hereunder or thereunder or (y) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that, in addition, no such waiver and no such amendment,
supplement or modification shall:

 

-61-



--------------------------------------------------------------------------------

(i) forgive the principal amount or extend the final scheduled date of maturity
of any Loan, reduce the stated rate of any interest or fee payable hereunder
(except (x) in connection with any waiver of the applicability of any
post-default increase in interest rates, which waiver shall be effective with
the consent of the Required Lenders and (y) that any amendment or modification
of defined terms used in the financial calculations in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (i)) or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Lender’s Revolving Commitment, in
each case without the written consent of each Lender directly affected thereby;

(ii) eliminate or reduce the voting rights of any Lender under this Section 11.1
without the written consent of such Lender;

(iii) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Subsidiary Guarantors from their obligations under the
Guarantee and Collateral Agreement or modify the provisions of Section 11.6, in
each case without the written consent of all Lenders;

(iv) except as otherwise expressly provided in Section 11.16 or in the Guarantee
and Collateral Agreement, release all or substantially all of the Collateral or
release Guarantors from their guarantee obligations under the Guarantee and
Collateral Agreement representing all or substantially all of the value of such
guarantees, taken as a whole;

(v) amend, modify or waive any provision of Section 4.8 without the written
consent of each Lender adversely affected thereby;

(vi) [Reserved];

(vii) [Reserved];

(viii) amend, modify or waive any provision of Section 10, Section 11.6(b)(i)(B)
and Section 11.6(b)(ii)(A) through (C) without the written consent of the
Administrative Agent;

(ix) [Reserved];

(x) [Reserved];

(xi) [Reserved]; or

(xii) amend, modify or waive (A) any Loan Document so as to alter the ratable
treatment of the Borrower Hedge Agreement Obligations and the Borrower Credit
Agreement Obligations or (B) the definition of “Qualified Counterparty,”
“Specified Hedge Agreement,” “Obligations,” “Borrower Credit Agreement
Obligations,” or “Borrower Hedge Agreement Obligations,” in each case in a
manner adverse to any Qualified Counterparty with Obligations then outstanding
without the written consent of any such Qualified Counterparty.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Group Members, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Group Members, the Lenders and the

 

-62-



--------------------------------------------------------------------------------

Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

(b) If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders, the consent of Required
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained being referred to
as a “Non-Consenting Lender”), then the Borrower may, at its sole expense and
effort, upon notice to such Non-Consenting Lender and the Administrative Agent,
require such Non-Consenting Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions of Section 11.6), all its
interests, rights and obligations under this Agreement to an Eligible Assignee
that shall assume such obligations (which Eligible Assignee may be another
Lender, if a Lender accepts such assignment), provided that (a) the Borrower
shall have received the prior written consent of the Administrative Agent to the
extent such consent would be required under Section 11.6(b) for an assignment of
Loans or Revolving Commitments, as applicable, which consent shall not
unreasonably be withheld, (b) such Non-Consenting Lender shall have received
payment of an amount equal to the outstanding par principal amount of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder from the Eligible Assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (c) unless waived, the Borrower or such Eligible Assignee
shall have paid to the Administrative Agent the processing and recordation fee
specified in Section 11.6(b)(ii)(B).

11.2. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lender, or to such other address as may
be hereafter notified by the respective parties hereto; provided that any
notice, request or demand to or upon the Administrative Agent or any Lender
shall not be effective until received.

If to the Borrower, at:

T-Mobile USA, Inc.

12920 SE 38th Street

Bellevue, Washington 98006

United States of America

Attention: General Counsel

Fax: +1 (425) 383-7040

If to the Administrative Agent, at:

Deutsche Telekom AG

Friedrich-Ebert-Allee 140

53113 Bonn

Germany

Attention: Stephan Wiemann/Group Treasurer

Fax: +49 228-181-84088

E-mail:

 

-63-



--------------------------------------------------------------------------------

Copied to:

Deutsche Telekom AG

Friedrich-Ebert-Allee 140

53113 Bonn

Germany

Attention: General Counsel

Fax: +49 228 181 74006

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

11.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

11.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder so long as any Obligations are
outstanding.

11.5. Payment of Expenses. The Borrower agrees (a) to pay or reimburse the
Administrative Agent for all its reasonable and documented out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of outside counsel to the Administrative Agent and filing and
recording fees and expenses, with statements with respect to the foregoing to be
submitted to the Borrower prior to the Closing Date (in the case of amounts to
be paid on the Closing Date) and from time to time thereafter on a quarterly
basis or such other periodic basis as the Administrative Agent shall deem
appropriate, (b) to pay or reimburse each Lender and the Administrative Agent
for all its actual out-of-pocket costs and expenses incurred in connection with
the enforcement or preservation of any rights under this Agreement, the other
Loan Documents and any such other documents, including the fees and
disbursements of one firm of outside counsel to all Lenders and the
Administrative Agent, and (c) to pay, indemnify, and hold each Lender and the
Administrative Agent and their respective officers, directors, employees,
Affiliates, trustees, advisors, agents and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, or remedial actions required or
reasonably necessary pursuant to, any Environmental Law applicable to the
operations of any Group Member or any of the Properties or the unauthorized use
by Persons of information or other materials sent through

 

-64-



--------------------------------------------------------------------------------

electronic, telecommunications or other information transmission systems that
are intercepted by such Persons and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against any Group Member under any Loan Document (all the foregoing in this
clause (c), collectively, the “Indemnified Liabilities”); provided, that the
Borrower shall have no obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities (i) to the extent such Indemnified Liabilities are found
by a final and nonappealable decision of a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of such Indemnitee
or (ii) to the extent arising from any dispute solely among Indemnitees (other
than with respect to Deutsche Telekom AG (acting in its capacity as
Administrative Agent hereunder) and its officers, directors, employees,
Affiliates, trustees, advisors, agents and controlling persons (as Indemnitees),
in connection with Deutsche Telekom AG acting in its capacity as Administrative
Agent hereunder). Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee. All
amounts due under this Section 11.5 shall be payable not later than ten
(10) Business Days after written demand therefor and submission to the Borrower
of statements payable by the Borrower pursuant to this Section 11.5 at the
address of the Borrower set forth in Section 11.2, or to such other Person or
address as may be hereafter designated by the Borrower in a written notice to
the Administrative Agent. The agreements in this Section 11.5 shall survive
repayment of the Loans and all other amounts payable hereunder. This
Section 11.5 shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.

11.6. Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees (each, an “Assignee”) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Commitments and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
(y) an assignment to a Lender, an affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other Person, or (z) any
assignment by the Administrative Agent (or its affiliates); and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an Assignee that is a Lender, an
affiliate of a Lender or an Approved Fund with respect to such Lender
immediately prior to giving effect to such assignment, provided that,
notwithstanding the foregoing, the consent of the Administrative Agent shall be
required for an assignment made by any DT Entity to an affiliate thereof, unless
such affiliate is either (i) DT or (ii) Deutsche Telekom International Finance
B.V.;

 

-65-



--------------------------------------------------------------------------------

provided, that, for so long as all Lenders hereunder are DT Entities, no Lender
that is a DT Entity may assign any of its rights, obligations, Loans or
Revolving Commitments under this Agreement to any other Person unless and until
an Event of Default has occurred and is continuing.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitments or Loans, the amount of the Revolving
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided that only one such fee shall be payable
in respect of contemporaneous assignments to or from related Approved Funds;

(C) the Assignee, if it is not already a Lender, shall deliver to the
Administrative Agent an administrative questionnaire; and

(D) in the case of an assignment by a Lender to a CLO that is an Affiliate of
the assigning Lender, the assigning Lender shall retain the sole right to
approve any amendment, modification or waiver of any provision of this Agreement
and the other Loan Documents, provided that the Assignment and Assumption
between such Lender and such CLO may provide that such Lender will not, without
the consent of such CLO, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
the proviso to the second sentence of Section 11.1 and (2) directly affects such
CLO.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of, and shall be
subject to the requirements imposed on it under, Sections 4.9, 4.10, 4.11, and
11.5). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 11.6 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitments of, and principal amount
of the Loans owing to each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive (absent
manifest error), and the Borrower, the Administrative Agent, and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.

 

-66-



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b)(ii) of this Section,
and any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more Eligible Assignees (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Revolving Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 11.1 and (2) directly affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of, and shall be subject to the
requirements imposed on it under, Sections 4.9, 4.10, and 4.11 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.7(b) as though
it were a Lender, provided such Participant shall be subject to Section 11.7(a)
as though it were a Lender. Each Lender that sells a participation shall
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement; provided that no Lender
shall have any obligation to disclose any portion of such register to any Person
except to the extent such disclosure is necessary to establish that the Loans,
Revolving Commitment or other interests hereunder or any other Loan Document are
in registered form for United States federal income tax purposes.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 4.9 or 4.10 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant shall not be entitled to the benefits of
Section 4.10 unless such Participant complies with Section 4.10(e) (which shall
apply in the same manner as if such Participant were a Lender).

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

 

-67-



--------------------------------------------------------------------------------

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Revolving Notes to any Lender requiring Revolving Notes to
facilitate transactions of the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 11.6(b). The Borrower, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

11.7. Adjustments; Set-off.

(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender, if any Lender (a “Benefited Lender”) shall,
at any time after the Loans and other amounts payable hereunder shall
immediately become due and payable pursuant to Section 9.1, receive any payment
of all or part of the Obligations owing to it, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set off, pursuant to
events or proceedings of the nature referred to in Section 9.1(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefited Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower, as the case may be. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
set-off and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such set-off and application.

11.8. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

 

-68-



--------------------------------------------------------------------------------

11.9. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.10. Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.

11.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

11.12. Submission To Jurisdiction; Waivers. The Borrower, the Administrative
Agent and each Lender hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and, to the fullest extent permitted by law, waives any objection that it may
now or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, at its
address set forth in Section 11.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 11.12 any special, exemplary, punitive or consequential damages.

11.13. Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and the Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

-69-



--------------------------------------------------------------------------------

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lender.

11.14. Releases of Guarantees.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by the
Lenders to take any action requested by the Borrower having the effect of
releasing any guarantee obligations, and the Administrative Agent shall take any
such action requested by the Borrower in a timely manner, (i) to the extent
necessary to permit consummation of any transaction not prohibited by any Loan
Document or that has been consented to in accordance with Section 11.1 or
(ii) under the circumstances described in Section 11.16(a) or 11.16(b), or
paragraph (b) or (c) below.

(b) At such time as the Loans and the other Obligations (other than obligations
under or in respect of a Borrower Hedge Agreements Obligation and other
contingent Obligations) shall have been paid in full (or cash collateralized in
a manner satisfactory to the Administrative Agent), the Revolving Commitments
have been terminated and, except as otherwise agreed by the affected Qualified
Counterparties, the net termination liability under or in respect of, and other
amounts due and payable under, Specified Hedge Agreements at such time shall
have been paid in full or secured by a collateral arrangement satisfactory to
the Qualified Counterparty in its reasonable discretion, all obligations (other
than those expressly stated to survive such termination) of the Administrative
Agent and each Group Member under the Loan Documents shall terminate, all
without delivery of any instrument or performance of any act by any Person.

(c) Upon notice from the Borrower to the Administrative Agent that a Subsidiary
Guarantor shall thereafter (x) be considered an Immaterial Subsidiary or a
Designated Entity or an Unrestricted Subsidiary or cease to be a Subsidiary in a
transaction permitted by the Loan Documents, and (y) be released from its
obligations hereunder, such Subsidiary Guarantor shall be automatically released
from its guarantee of the Obligations under the Loan Documents, and such
Subsidiary Guarantor shall automatically cease to be a Loan Party and Group
Member; provided that at the time of any such release and after giving effect to
such release, such Subsidiary Guarantor is not otherwise required to be a
Guarantor. In connection with any release pursuant to this clause (c), the
Administrative Agent shall promptly execute and deliver to the Borrower, at the
Borrower’s expense, all documents that the Borrower shall reasonably request to
evidence such release.

(d) Upon notice from the Borrower to the Administrative Agent that a
Discretionary Guarantor shall be released from its obligations hereunder, such
Discretionary Guarantor shall be automatically released from its guarantee of
the Obligations under the Loan Documents, and such Discretionary Guarantor shall
automatically cease to be a Loan Party; provided that at the time of any such
release and after giving effect to such release, the Fair Market Value of the
Specified Investments in, and Indebtedness of, such Discretionary Guarantor
would be permitted under this Agreement and such Discretionary Guarantor is not
otherwise required to be a Guarantor. In connection with any release pursuant to
this clause (d), the Administrative Agent shall promptly execute and deliver to
the Borrower, at the Borrower’s expense, all documents that the Borrower shall
reasonably request to evidence such release.

11.15. Confidentiality. Each Lender shall hold all nonpublic information
regarding Parent and its Subsidiaries and their businesses identified as such by
the Borrower and obtained by such Lender

 

-70-



--------------------------------------------------------------------------------

pursuant to the requirements hereof in accordance with such Lender’s customary
procedures for handling confidential information of such nature, it being
understood and agreed by the Borrower that, in any event, a Lender may make
(i) disclosures of such information to Affiliates of such Lender and to their
agents and advisors (and to other persons authorized by a Lender or the
Administrative Agent to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this
Section 11.15) on a need to know basis, (ii) disclosures of such information
reasonably required by any bona fide or potential assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation by such Lender of any Loans or any participations therein,
(iii) disclosure to any rating agency when required by it, provided that, prior
to any disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any confidential information relating to the Group Members
received by it from the Administrative Agent or any Lender, (iv) disclosure
necessary in connection with the defense of any action, suit or investigation
brought against a Lender, provided, that such Lender shall make reasonable
efforts to provide the Borrower with notice of such disclosure request so that
the Borrower may seek a protective order or other appropriate remedy, and
(v) disclosures required or requested by any governmental or regulatory agency
or representative thereof, and self-regulatory organization or representative
thereof, or by the NAIC or pursuant to legal or judicial process; provided,
unless specifically prohibited by applicable law or court order, each Lender
shall make reasonable efforts to notify the Borrower of any request by any
governmental agency or representative thereof or any self-regulatory
organization or representative thereof (other than any such request in
connection with any examination of the financial condition or other routine
examination of such Lender by such governmental or regulatory agency) for
disclosure of any such non-public information prior to disclosure of such
information. The Administrative Agent and each Lender acknowledges that the
information received from any Loan Party or any Affiliate thereof relating to
any Loan Party or any Affiliate thereof or their respective businesses, other
than any such information that is available to the Administrative Agent or
Lender on a nonconfidential basis prior to disclosure by any Loan Party or any
Affiliate thereof, may include material non-public information concerning the
Loan Parties or an Affiliate of the Loan Parties, as the case may be.
Notwithstanding anything to the contrary herein, no DT Entity shall have any
obligation under this Section 11.15 with respect to any information that (x) was
within any DT Entity’s possession or furnished to any DT Entity prior to its
being furnished pursuant hereto, (y) is or becomes available to any DT Entity by
means other than pursuant to a requirement of this Agreement, or (z) any DT
Entity has any right to receive, other than or in addition to any such right
under this Agreement.

11.16. Release of Liens and Guarantees; Secured Parties.

(a) In the event that any Loan Party conveys, sells, leases (under a capital
lease), assigns, transfers, or otherwise disposes of all or any portion of any
of the Capital Stock or assets of any Loan Party to a Person that is not (and is
not required hereunder to become) a Loan Party in a transaction permitted under
this Agreement, the Liens created by the Loan Documents in respect of such
Capital Stock or assets shall automatically terminate and be released, without
the requirement for any further action by any Person and the Administrative
Agent shall, subject to the terms of any Intercreditor Agreement in place at the
time, promptly (and the Lenders hereby authorize the Administrative Agent to)
take such action and execute any such documents as may be reasonably requested
by Parent or the Borrower and at the Borrower’s expense to further document and
evidence such termination and release of Liens created by any Loan Document in
respect of such Capital Stock or assets. In the event that any Capital Stock or
other asset constituting Collateral has become, or is becoming, an Excluded
Asset, then, at the request of Parent or the Borrower, the Administrative Agent
agrees to promptly (and the Lenders hereby authorize the Administrative Agent
to) take such action and execute such documents (including mortgage release
documents) as may be reasonably requested by Parent or the Borrower and at the
Borrower’s expense to terminate and release (or to further document and evidence
the termination and

 

-71-



--------------------------------------------------------------------------------

release of) the Liens created by any Security Document in respect of such
assets, subject to the terms of any Intercreditor Agreement in place at the
time. In the case of a transaction permitted under this Agreement the result of
which is that a Loan Party would cease to be a Restricted Subsidiary or would
become an Excluded Subsidiary (or in case any Restricted Subsidiary otherwise
becomes an Excluded Subsidiary), the Guarantor Obligations created by the Loan
Documents in respect of such Loan Party (and all security interests granted by
such Guarantor under the Loan Documents) shall automatically terminate and be
released, without the requirement for any further action by any Person and the
Administrative Agent shall, subject to the terms of any Intercreditor Agreement
in place at the time, promptly (and the Lenders hereby authorize the
Administrative Agent to) take such action and execute any such documents as may
be reasonably requested by Parent or the Borrower and at the Borrower’s expense
to further document and evidence such termination and release of such security
interests and such Loan Party’s Guarantor Obligations (including its Guarantor
Obligations under the Guarantee and Collateral Agreement). In connection with
any request by the Parent or the Borrower for the Administrative Agent to take
any action or execute any documents pursuant to this Section 11.16, the Parent
and the Borrower shall deliver to the Administrative Agent an officer’s
certificate of the Parent and the Borrower certifying that any such transaction
has been consummated in compliance with this Agreement and the other Loan
Documents, and such releases are permitted hereunder. Any representation,
warranty, or covenant contained in any Loan Document relating to any such
Capital Stock, asset, or subsidiary of any Loan Party shall no longer be deemed
to be made with respect thereto once such Capital Stock or asset or Subsidiary
is so conveyed, sold, leased, assigned, transferred, or disposed of.

(b) At such time as the Loans and the other Obligations (other than obligations
under or in respect of a Borrower Hedge Agreements Obligation and other
contingent Obligations) shall have been paid in full (or cash collateralized in
a manner satisfactory to the Administrative Agent), the Revolving Commitments
have been terminated and, except as otherwise agreed by the affected Qualified
Counterparties, the net termination liability under or in respect of, and other
amounts due and payable under, Specified Hedge Agreements at such time shall
have been paid in full or secured by a collateral arrangement satisfactory to
the Qualified Counterparty in its reasonable discretion, all Liens created by
the Loan Documents shall automatically terminate and be released, without the
requirement for any further action by any Person and the Administrative Agent
shall promptly (and the Lenders hereby authorize the Administrative Agent to)
take such action and execute any such documents as may be reasonably requested
by Parent or the Borrower and at the Borrower’s expense to further document and
evidence such termination and release of Liens created by the Loan Documents
(including by way of assignment), subject to the terms of any Intercreditor
Agreement in place at the time, and the Guarantor Obligations created by the
Loan Documents in respect of the Guarantors shall automatically terminate and be
released, without the requirement for any further action by any Person and the
Administrative Agent shall promptly (and the Lenders hereby authorize the
Administrative Agent to) take such action and execute any such documents as may
be reasonably requested by Parent or the Borrower and at the Borrower’s expense
to further document and evidence such termination and release of the Guarantors’
Guarantor Obligations (including the Guarantor Obligations under the Guarantee
and Collateral Agreement), subject to the terms of any Intercreditor Agreement
in place at the time. Upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Guarantor from its Guarantor Obligations pursuant to this
Section 11.16.

(c) Parent hereby represents and warrants to the Administrative Agent and the
Lenders that the Airtime Securitization and the transactions contemplated by the
Airtime Transaction Documents together constitute a Permitted Receivables
Financing under the Agreement. Upon the sale of the Airtime Assets under the
Airtime Transaction Documents, the Lien previously granted under the Security
Documents to the Administrative Agent with respect to the Airtime Assets shall
be automatically

 

-72-



--------------------------------------------------------------------------------

and unconditionally released and all of the Administrative Agent’s and Lenders’
right, title and interest in, to and under the Airtime Assets acquired or
arising pursuant to such Lien shall be automatically and without further action
terminated. In connection with the release of the Lien on the Airtime Assets
contemplated in the foregoing sentence, the Administrative Agent and the Lenders
hereby authorize Parent and T-Mobile PCS to file financing statements,
termination statements (Form UCC-3) and any other relevant filings necessary to
evidence the release of such Lien and other rights of the Administrative Agent
and the Lenders previously granted by Parent, T-Mobile PCS or any Guarantor, as
applicable, in the Airtime Assets.

(d) Parent hereby represents and warrants to the Administrative Agent and the
Lenders that the EIP Securitization and the transactions contemplated by the EIP
Transaction Documents together constitute a Permitted Receivables Financing
under the Agreement. Upon the sale of the EIP Assets under the EIP Transaction
Documents, the Lien previously granted under the Security Documents to the
Administrative Agent with respect to the EIP Assets shall be automatically and
unconditionally released and all of the Administrative Agent’s and Lenders’
right, title and interest in, to and under the EIP Assets acquired or arising
pursuant to such Lien shall be automatically and without further action
terminated. In connection with the release of the Lien on the EIP Assets
contemplated above in the foregoing sentence, the Administrative Agent and the
Lenders hereby authorize Parent and Finco to file financing statements,
termination statements (Form UCC-3) and any other relevant filings necessary to
evidence the release of such Lien and other rights of the Administrative Agent
and the Lenders previously granted by Parent and Finco, as applicable, in the
EIP Assets.

(e) Except with respect to the exercise of set-off rights of any Lender in
accordance with Section 11.7(b) or with respect to a Lender’s right to file a
proof of claim in an insolvency proceeding, no Secured Party shall have any
right individually to realize upon any of the Collateral or to enforce any
guarantee of the Obligations, it being understood and agreed that all powers,
rights, and remedies under the Loan Documents may be exercised solely by the
Administrative Agent on behalf of the Secured Parties in accordance with the
terms thereof, subject to the terms of any Intercreditor Agreement in place at
the time. In the event of a foreclosure by the Administrative Agent on any of
the Collateral pursuant to a public or private sale or other disposition, the
Administrative Agent or any Lender may be the purchaser or licensor of any or
all of such Collateral at any such sale or other disposition, and the
Administrative Agent, as agent for and representative of the Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Administrative Agent on behalf of the
Secured Parties at such sale or other disposition.

11.17. WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

11.18. Designation of Restricted and Unrestricted Subsidiaries.

The Board of Directors of the Borrower may designate any Restricted Subsidiary
to be an Unrestricted Subsidiary if that designation would not cause a Default.
If a Restricted Subsidiary is designated as an Unrestricted Subsidiary, the
aggregate Fair Market Value of all outstanding Investments owned by the Borrower
and its Restricted Subsidiaries in the Subsidiary designated as an Unrestricted
Subsidiary will be deemed to be an Investment made as of the time of the
designation under one or more clauses of the

 

-73-



--------------------------------------------------------------------------------

definition of Permitted Investments, as determined by the Borrower in its
discretion. That designation will only be permitted if the Investment would be
permitted at that time and if the Restricted Subsidiary otherwise meets the
definition of an Unrestricted Subsidiary. The Board of Directors of the Borrower
may redesignate any Unrestricted Subsidiary to be a Restricted Subsidiary if
that redesignation would not cause a Default.

Any designation of a Subsidiary of the Borrower as an Unrestricted Subsidiary
will be evidenced to the Administrative Agent by sending to the Administrative
Agent a certified copy of a resolution of the Board of Directors giving effect
to such designation and an officers’ certificate certifying that such
designation complied with the preceding conditions. The Board of Directors of
the Borrower may at any time designate any Unrestricted Subsidiary to be a
Restricted Subsidiary of the Borrower; provided that such designation will only
be permitted if no Default or Event of Default would be in existence following,
and as a result of, such designation.

Notwithstanding the foregoing, the Borrower may at any time and from time to
time designate any Designated Entity, by written notice to the Administrative
Agent, as an Unrestricted Subsidiary, and any such Subsidiary shall upon such
notice immediately be designated and deemed an Unrestricted Subsidiary, without
any further action by the Borrower (and, for the avoidance of doubt, shall not
require delivery of a resolution of the Board of Directors or of an officers’
certificate) (each, a “Specified Unrestricted Subsidiary Designation”). The
aggregate Fair Market Value of all outstanding Investments owned by the Borrower
and its Restricted Subsidiaries in such Designated Entities so designated as
Unrestricted Subsidiaries will, as calculated and to the extent permitted by
clause (s) of the definition of Permitted Investments, be deemed to be an
Investment made as of the time of such Specified Unrestricted Subsidiary
Designation under such clause (s).

11.19. USA PATRIOT Act. Each Lender hereby notifies the Borrower that pursuant
to the requirements of the USA PATRIOT Act (Title III of Publ. L. 107-56 (signed
into law October 26, 2001)), (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

11.20. Certain Regulatory Requirements. Any provision herein or in any other
Loan Document to the contrary notwithstanding, neither the Administrative Agent
nor any Lender will take any action pursuant to this Agreement, the Guarantee
and Collateral Agreement, or any other agreement between any Loan Party and the
Administrative Agent or such Lender, as applicable, that would constitute or
result in any de facto or de jure assignment of an FCC license or transfer of
control of any Loan Party, if such assignment of license or transfer of control
would require under then-existing law (including the written rules and
regulations promulgated by, and published policies of, the FCC), the prior
approval of the FCC, without first obtaining such approval of the FCC.

11.21. Intercreditor Agreements. The Administrative Agent is authorized and
directed to, to the extent required or permitted by the terms of the Loan
Documents, (x) enter into (i) any Security Document, (ii) any Intercreditor
Agreement, or (iii) any other intercreditor agreement contemplated hereunder or
(y) make or consent to any filings or take any other actions in connection
therewith (and any amendments, amendments and restatements, restatements or
waivers of or supplements to or other modifications to, such agreements in
connection with the incurrence by any Loan Party of any Indebtedness of such
Loan Party that is permitted to be incurred and secured pursuant to Section 8.3,
in order to permit such Indebtedness to be secured by a valid, perfected lien on
the Collateral (with such priority as may be designated by such Loan Party, to
the extent such priority is permitted by the Loan Documents)), and the parties
hereto acknowledge that any intercreditor agreement contemplated hereunder, any
Security Document, and any consent, filing, or other action will be binding upon
them.

 

-74-



--------------------------------------------------------------------------------

Each of the Lenders (including in its capacities as a Qualified Counterparty)
and each of the Secured Parties (a) hereby agrees that it will be bound by and
will take no actions contrary to the provisions of any intercreditor agreement
contemplated hereunder (if entered into, so long as it is in place) and
(b) hereby authorizes and instructs the Administrative Agent to enter into the
Senior Pari Passu Intercreditor Agreement and any other intercreditor agreements
contemplated hereunder or Security Document (and any amendments, amendments and
restatements, restatements or waivers of or supplements to or other
modifications to, such agreements in connection with the incurrence by any Loan
Party of any Indebtedness of such Loan Party that is permitted to be incurred
and secured pursuant to Section 8.3, in order to permit such Indebtedness to be
secured by a valid, perfected lien on the Collateral (with such priority as may
be designated by such Loan Party, to the extent such priority is permitted by
the Loan Documents)), and to subject the Liens on the Collateral securing the
Obligations to the provisions thereof.

[Remainder of page intentionally left blank. Signature pages follow.]

 

-75-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

T-MOBILE USA, INC. By:   /s/ Dirk Wehrse   Name: Dirk Wehrse  
Title: Senior Vice President, Treasury & Treasurer

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

T-MOBILE US, INC. By:   /s/ Dirk Wehrse   Name: Dirk Wehrse  
Title: Senior Vice President, Treasury & Treasurer

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE TELEKOM AG

as Administrative Agent

By:  

/s/ Igor Soczynski

Name:   Igor Soczynski Title:   VP Treasury By:  

/s/ Markus Schaefer

Name:   Markus Schaefer Title:   VP Treasury

 

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE TELEKOM AG

as Lender

By:  

/s/ Igor Soczynski

Name:   Igor Soczynski Title:   VP Treasury By:  

/s/ Markus Schaefer

Name:   Markus Schaefer Title:   VP Treasury

 

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

Annex A

PRICING GRID FOR LOANS AND COMMITMENT FEES

 

Pricing Level

   Applicable
Margin      Commitment
Fee Rate  

I

     100 bps         25.0 bps   

II

     125 bps         25.0 bps   

III

     150 bps         25.0 bps   

IV

     175 bps         25.0 bps   

The Applicable Margin on the Closing Date shall be Pricing Level III.
Thereafter, the Applicable Margin for Loans and the Commitment Fee Rate shall be
adjusted, based on changes in the Debt to Cash Flow Ratio, with such adjustments
to become effective on the date (the “Adjustment Date”) that is three Business
Days after the date on which the relevant financial statements are delivered to
the Administrative Agent pursuant to Section 7.1 (commencing with delivery of
the annual audited financial statements for the period ending December 31, 2016)
and to remain in effect until the next adjustment to be effected pursuant to
this paragraph. If any financial statements referred to above are not delivered
within the time periods specified in Section 7.1, then, until the date that is
three Business Days after the date on which such financial statements are
delivered, the highest margin set forth in each column of the Pricing Grid shall
apply. On each Adjustment Date, the Applicable Margin for Loans and the
Commitment Fee Rate shall be adjusted to be equal to the Applicable Margins and
Commitment Fee Rate opposite the Pricing Level determined by the Borrower to
exist on such Adjustment Date from the applicable financial statements relating
to such Adjustment Date and the Borrower shall notify the Administrative Agent
in writing of such determination on or prior to the applicable Adjustment Date.

As used herein, the following rules shall govern the determination of Pricing
Levels on each Adjustment Date:

“Pricing Level I” shall exist on an Adjustment Date if the Debt to Cash Flow
Ratio for the relevant period is less than or equal to 1.75 to 1.00.

“Pricing Level II” shall exist on an Adjustment Date if the Debt to Cash Flow
Ratio for the relevant period is less than or equal to 2.50 to 1.00 but greater
than 1.75 to 1.00.

“Pricing Level III” shall exist on an Adjustment Date if the Debt to Cash Flow
Ratio for the relevant period is less than or equal to 3.25 to 1.00 but greater
than 2.50 to 1.00.

“Pricing Level IV” shall exist on an Adjustment Date if the Debt to Cash Flow
Ratio for the relevant period is greater than 3.25 to 1.00.



--------------------------------------------------------------------------------

Annex B

Commitments

 

Lender

   Revolving Commitment  

Deutsche Telekom AG

   $ 1,500,000,000   

TOTAL REVOLVING COMMITMENTS

   $ 1,500,000,000   



--------------------------------------------------------------------------------

Annex C

Terms and Conditions applicable to a TLB Conversion Election

[see attached]



--------------------------------------------------------------------------------

ANNEX C

Terms and Conditions Applicable to a TLB Conversion Election



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page     SECTION 1.      

DEFINITIONS

     1      1.1        

Defined Terms

     1      1.2        

Other Definitional Provisions.

     51      1.3        

Classification of Loans and Borrowings

     52      1.4        

Accounting Terms; GAAP

     53      1.5        

Pro Forma Calculations; Certain Calculations and Tests

     53      1.6        

Classification of Permitted Items

     54      1.7        

Rounding

     54      1.8        

Currency Equivalents Generally.

     54      SECTION 2.      

AMOUNT AND TERMS OF TERM LOANS

     54      2.1        

[Reserved]

     54      2.2        

[Reserved]

     54      2.3        

Repayment of Senior Lien Term Loans

     54      2.4        

[Reserved]

     54      2.5        

Loans and Borrowings

     55      2.6        

[Reserved]

     55      2.7        

[Reserved]

     55      2.8        

[Reserved]

     55      2.9        

Interest Elections

     55      2.10      

[Reserved]

     56      2.11      

Evidence of Debt

     56      2.12      

Prepayment of Loans

     57      2.13      

[Reserved]

     59      2.14      

Mandatory Prepayments

     60      2.15      

Interest

     61      2.16      

Alternate Rate of Interest

     62      2.17      

Increased Costs

     62      2.18      

Break Funding Payments

     64      2.19      

Taxes

     64      2.20      

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     67      2.21      

Mitigation Obligations; Replacement of Lenders

     69      2.22      

Defaulting Lenders

     70      2.23      

Incremental Facilities; Incremental Equivalent Debt

     71      2.24      

Replacement Facilities

     74      2.25      

Extensions of Term Loans

     76      SECTION 3.      

REPRESENTATIONS AND WARRANTIES

     78      3.1        

[Reserved]

     78      3.2        

[Reserved]

     78      3.3        

Corporate Existence; Compliance with Law

     78      3.4        

Power; Authorization; Enforceable Obligations

     78   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page     3.5        

No Legal Bar

     78      3.6        

[Reserved]

     78      3.7        

[Reserved]

     78      3.8        

[Reserved]

     78      3.9        

[Reserved]

     78      3.10      

[Reserved]

     79      3.11      

Federal Regulations

     79      3.12      

[Reserved]

     79      3.13      

[Reserved]

     79      3.14      

Investment Company Act

     79      3.15      

[Reserved].

     79      3.16      

[Reserved]

     79      3.17      

[Reserved]

     79      3.18      

[Reserved]

     79      3.19      

Security Documents

     79      3.20      

Solvency

     79      3.21      

PATRIOT Act; FCPA; OFAC

     79      SECTION 4.      

[RESERVED]

     80      SECTION 5.      

AFFIRMATIVE COVENANTS

     80      5.1        

Financial Statements

     80      5.2        

Certificates; Other Information

     81      5.3        

Payment of Obligations

     82      5.4        

Maintenance of Existence; Compliance

     82      5.5        

Maintenance of Property; Insurance

     82      5.6        

Inspection of Property; Books and Records; Discussions.

     83      5.7        

Notices

     83      5.8        

Environmental Laws

     84      5.9        

Additional Collateral, New Subsidiaries, Etc.

     84      5.10      

Use of Proceeds

     85      5.11      

Further Assurances

     85      5.12      

Maintenance of Ratings

     85      5.13      

Designation of Subsidiaries.

     85      5.14      

[Reserved]

     86      SECTION 6.      

NEGATIVE COVENANTS

     86      6.1        

Restricted Payments.

     86      6.2        

Dividend and Other Payment Restrictions Affecting Subsidiaries.

     91      6.3        

Incurrence of Indebtedness and Issuance of Preferred Stock.

     93      6.4        

Asset Sales.

     98      6.5        

Transactions with Affiliates

     100      6.6        

Liens

     102   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

            Page     6.7        

Business Activities

     102      6.8        

Merger, Consolidation, or Sale of Assets

     102      6.9        

Changes in Fiscal Year

     103      SECTION 7.      

EVENTS OF DEFAULT

     104      7.1        

Events of Default

     104      SECTION 8.      

THE ADMINISTRATIVE AGENT

     106      8.1        

Appointment

     106      8.2        

Delegation of Duties

     106      8.3         Exculpatory Provisions      107      8.4        
Reliance by Administrative Agent      107      8.5        

Notice of Default

     108      8.6        

Non-Reliance on the Administrative Agent and Other Lenders

     108      8.7        

Indemnification

     108      8.8        

Administrative Agent in Its Individual Capacity

     109      8.9        

Successor Administrative Agent

     109      8.10      

[Reserved.]

     109      8.11      

Withholding Tax

     109      8.12      

Proofs of Claim

     110      SECTION 9.      

MISCELLANEOUS

     111      9.1        

Notices

     111      9.2        

Waivers; Amendments

     113      9.3        

Expenses; Indemnity; Damage Waiver

     116      9.4        

Successors and Assigns

     117      9.5        

Survival

     123      9.6        

Counterparts; Integration; Effectiveness

     123      9.7        

Severability

     124      9.8        

Right of Setoff

     124      9.9        

Governing Law; Jurisdiction; Consent to Service of Process

     124      9.10      

WAIVER OF JURY TRIAL

     125      9.11      

Headings

     125      9.12      

Confidentiality

     125      9.13      

PATRIOT Act; “Know Your Customer” Checks

     126      9.14      

[Reserved]

     126      9.15      

Release of Liens and Guarantees; Secured Parties

     126      9.16      

No Fiduciary Duty

     128      9.17      

Interest Rate Limitation

     128      9.18      

Intercreditor Agreements

     128   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page   EXHIBITS:       A   

[Reserved]

   B   

Form of Compliance Certificate

   C   

[Reserved]

   D   

[Reserved]

   E-1   

Form of Assignment and Assumption

   E-2   

Form of Affiliated Lender Assignment and Assumption

   F   

[Reserved]

   G   

Form of Term Note

   H-1 - H-4   

Forms of US Tax Compliance Certificates

   I   

[Reserved]

  

 

iv



--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Annex, the terms listed in this Section 1.1
shall have the respective meanings set forth in this Section 1.1.

“ABR”: when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Debt” with respect to any specified Person:

 

  (a) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Subsidiary of such specified Person, whether or
not such Indebtedness is incurred in connection with, or in contemplation of,
such other Person merging with or into, or becoming a Restricted Subsidiary of,
such specified Person; and

 

  (b) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

The term “Acquired Debt” does not include Indebtedness of a Person that is
redeemed, defeased, retired or otherwise repaid at the time of, or immediately
upon, consummation of the transactions by which such Person becomes a Restricted
Subsidiary or acquires such asset, as the case may be.

“Additional Lenders”: any Eligible Assignee that makes an Incremental Term Loan
or Replacement Term Loan pursuant to Section 2.23 or 2.24.

“Adjusted LIBO Rate”: with respect to any Eurodollar Borrowing, for any Interest
Period, an interest rate per annum equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate; provided, that the Adjusted
LIBO Rate shall in no event be less than 0.75%.

“Administrative Agent”: as defined in the preamble hereto.

“Administrative Questionnaire”: an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate”: as to any specified Person, any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such specified Person. For purposes of this definition, “control,” as used with
respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by agreement or
otherwise. For purposes of this definition, the terms “controlling,” “controlled
by” and “under common control with” have correlative meanings.

“Affiliated Lender”: DT and its Affiliates (but only so long as DT is an
Affiliate of the Borrower), other than (a) Parent, the Borrower or any
Subsidiary of the Borrower or (b) any natural Person.

“Affiliated Lender Assignment and Assumption”: an assignment and assumption
entered into by a Lender and an Affiliated Lender (with the consent of any party
whose consent is required by Section 9.4), and accepted by the Administrative
Agent, in the form of Exhibit E-2 or any other form approved by the
Administrative Agent and the Borrower.

 

1



--------------------------------------------------------------------------------

“Agent Indemnitee”: as defined in Section 8.7.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date (or, in the case of any Incremental Facility, the
Incremental Facility Closing Date), the aggregate amount of such Lender’s
Commitments at such time and (b) thereafter, the aggregate then unpaid principal
amount of such Lender’s Term Loans.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: the secured revolving credit agreement of which this Annex forms a
part.

“Alternate Base Rate”: for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus  1⁄2 of 1.00% and (c) the Adjusted LIBO Rate that
would be calculated as of such day (or, if such day is not a Business Day, as of
the next preceding Business Day) in respect of a proposed Eurodollar Loan with a
one-month Interest Period plus 1.00%; provided, that the Alternate Base Rate
shall, in no event, be less than 1.75%; provided, further, that for the purpose
of clause (c), the Adjusted LIBO Rate for any day shall be based on the rate
determined on such day at approximately 11:00 a.m. (London time) by reference to
the ICE Benchmark Administration Limited (or such other Person that takes over
the administration of such rate) LIBO Rate for deposits in US Dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the ICE Benchmark Administration Limited (or such other Person that
takes over the administration of such rate) as an authorized vendor for the
purpose of displaying such rates). If the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) of the
immediately preceding sentence until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or such Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or such Adjusted LIBO Rate,
respectively.

“Applicable Discount”: as defined in Section 2.12 (f)(iii).

“Applicable Margin”: means, for any day, with respect to any Loan, the
Applicable Margin with respect to such Loans as determined pursuant to the
Pricing Grid attached as Annex A to this Agreement.

“Approved Fund”: any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit as its primary activity and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Asset Acquisition”:

 

  (a) an Investment by the Borrower or any of its Restricted Subsidiaries in any
other Person pursuant to which such Person shall become a Restricted Subsidiary
or shall be merged into or consolidated with the Borrower or any of its
Restricted Subsidiaries but only if (x) such Person’s primary business
constitutes a Permitted Business and (y) the financial condition and results of
operations of such Person are not already consolidated with those of the
Borrower and its Restricted Subsidiaries immediately prior to such Investment,
or

 

2



--------------------------------------------------------------------------------

  (b) an acquisition by the Borrower or any of its Restricted Subsidiaries of
the property and assets of any Person, other than the Borrower or any of its
Restricted Subsidiaries, that constitute all or substantially all of a division,
operating unit or line of business of such Person but only (x) if the property
and assets so acquired constitute a Permitted Business and (y) the financial
condition and results of operations of such Person are not already consolidated
with those of the Borrower and its Restricted Subsidiaries immediately prior to
such acquisition.

“Asset Disposition”: the sale or other disposition by the Borrower or any of its
Restricted Subsidiaries other than to the Borrower or another Restricted
Subsidiary of (1) all or substantially all of the Capital Stock owned by the
Borrower or any of its Restricted Subsidiaries of any Restricted Subsidiary or
any Person that is a Permitted Joint Venture Investment or (2) all or
substantially all of the assets that constitute a division, operating unit or
line of business of the Borrower or any of its Restricted Subsidiaries.

“Asset Sale”:

 

  (a) the sale, lease, conveyance or other disposition of any assets or rights;
provided that the sale, lease, conveyance or other disposition of all or
substantially all of the assets of the Borrower and its Restricted Subsidiaries
taken as a whole will be governed by Section 6.8 hereof and not by the
provisions of Section 6.4 hereof; and

 

  (b) the issuance of Equity Interests in any of the Borrower’s Restricted
Subsidiaries or the sale by the Borrower or any Restricted Subsidiary thereof of
Equity Interests in any of its Restricted Subsidiaries.

Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale:

 

  (a) any single transaction or series of related transactions that involves
assets having a Fair Market Value of less than $100.0 million;

 

  (b) a sale, lease, conveyance or other disposition of assets or Equity
Interests between or among the Borrower and/or its Restricted Subsidiaries;

 

  (c) an issuance or sale of Equity Interests by a Restricted Subsidiary of the
Borrower to the Borrower or to a Restricted Subsidiary of the Borrower;

 

  (d) the sale, lease, sublease, conveyance or other disposition of (a) assets,
products, services or accounts receivable in the ordinary course of business,
(b) equipment or other assets pursuant to a program for the maintenance or
upgrading of such equipment or assets, or (c) any sale, conveyance or other
disposition of damaged, worn-out, uneconomic or obsolete assets in the ordinary
course of business;

 

  (e)

the sale, conveyance or other disposition of cash or Cash Equivalents;

 

3



--------------------------------------------------------------------------------

  (f) a surrender or waiver of contract rights or settlement, release or
surrender of contract, tort or other claims in the ordinary course of business
or a grant of a Lien not prohibited by this Annex;

 

  (g) a Restricted Payment that does not violate Section 6.1 hereof;

 

  (h) arms-length sales, leases or subleases (as lessor or sublessor), sale and
leasebacks, assignments, conveyances, transfers or other dispositions of assets
or rights to a Person that is a Permitted Joint Venture Investment;

 

  (i) licenses and sales of intellectual property or other general intangibles
(other than FCC Licenses) in the ordinary course of business;

 

  (j) a Permitted Investment;

 

  (k) dispositions of assets to the ISIS Joint Venture;

 

  (l) one or more sales, conveyances, leases, subleases, licenses,
contributions, or other dispositions, assignments or transfers made as part of,
or in connection with, the Towers Transaction;

 

  (m) dispositions of financial assets and related assets pursuant to
securitization or factoring agreements or other similar agreements or
arrangements including to a Permitted Receivables Financing Subsidiary in
connection with a Permitted Receivables Financing, in each case so long as the
consideration for any such disposition is in the form of cash, retained Capital
Stock or subordinated interests in such Permitted Receivables Financing
Subsidiary or deferred purchase price paid from or collections on subordinated
interests in the assets being sold; or

 

  (n) the settlement or early termination of any Permitted Bond Hedge
Transaction.

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.4), and accepted by the Administrative Agent, in the form of
Exhibit E-1 or any other form approved by the Administrative Agent and the
Borrower.

“Auction”: as defined in Section 2.12(f)(i).

“Auction Amount”: as defined in Section 2.12(f)(i).

“Auction Notice”: as defined in Section 2.12(f)(i).

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment; provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof; provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of

 

4



--------------------------------------------------------------------------------

judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Bankruptcy Law”: Title 11, U.S. Code or any similar federal or state law for
the relief of debtors.

“Beneficial Owner”: has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that (a) in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time and (b) in the case of a “group”
pursuant to Rule 13d 5(b)(1) of the Exchange Act which group includes one or
more Permitted Holders (or one or more Permitted Holders is deemed to share
Beneficial Ownership with one or more other persons of any shares of Capital
Stock), (i) such “group” shall be deemed not to have Beneficial Ownership of any
shares held by such Permitted Holder and (ii) any person (other than such
Permitted Holder) that is a member of such group (or sharing such Beneficial
Ownership) shall be deemed not to have Beneficial Ownership of any shares held
by such Permitted Holder (or in which any such Person shares beneficial
ownership). The terms “Beneficially Owns” and “Beneficially Owned” have a
corresponding meaning.

“Beneficial Tax Owner”: as defined in the definition of “Excluded Taxes”.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor thereto).

“Board of Directors”:

 

  (a) with respect to a corporation, the board of directors of the corporation
or any committee thereof duly authorized to act on behalf of such board;

 

  (b) with respect to a partnership, the Board of Directors of the general
partner of the partnership;

 

  (c) with respect to a limited liability company, the managing member or
members or any controlling committee of managing members thereof; and

 

  (d) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Borrower”: as defined in the preamble.

“Borrower Materials”: as defined in Section 9.1.

“Borrowing”: Loans of the same Class and Type, made, converted, or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect. For the avoidance of doubt, the conversion of
Converted Loans (as defined in Section 1.1 of this Agreement) into Loans
pursuant to Section 2.3 of this Agreement shall constitute a Borrowing.

“Borrowing Request”: a request by the Borrower for a Borrowing substantially in
customary form.

 

5



--------------------------------------------------------------------------------

“Business”: as defined in the preliminary statements hereto.

“Business Day”: any day that is not a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed; provided, that, when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in US Dollar deposits in the London interbank market.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) that are required to be capitalized under GAAP on a balance sheet
of such Person, it being understood that Capital Expenditures do not include
amounts expended to purchase assets constituting an on-going business, including
investments that constitute Permitted Acquisitions.

“Capital Lease Obligation”: at the time any determination is to be made, the
amount of the liability in respect of a capital lease that would at that time be
required to be capitalized on a balance sheet prepared in accordance with GAAP
and the Stated Maturity thereof shall be the date of the last payment of rent or
any other amount due under such lease prior to the first date upon which such
lease may be prepaid by the lessee without payment of a penalty.

“Capital Stock”:

 

  (a) in the case of a corporation, corporate stock;

 

  (b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

 

  (c) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests, respectively;
and

 

  (d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

“Cash Equivalents”:

 

  (a) United States dollars;

 

  (b) securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than two
years from the date of acquisition;

 

  (c) demand deposits, certificates of deposit and Eurodollar time deposits with
maturities of six months or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,

in each case, with any domestic commercial bank having capital and surplus in
excess of $500.0 million and a Thomson Bank Watch Rating of “B” or better;

 

6



--------------------------------------------------------------------------------

  (d) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above;

 

  (e) commercial paper having one of the two highest ratings obtainable from a
Rating Agency at the date of acquisition and, in each case, maturing within one
year after the date of acquisition;

 

  (f) securities issued and fully guaranteed by any state, commonwealth or
territory of the United States, or by any political subdivision or agency or
instrumentality thereof, rated at least “A” by a Rating Agency at the date of
acquisition and having maturities of not more than two years after the date of
acquisition;

 

  (g) auction rate securities rated at least “AA-” or “Aa3” by a Rating Agency
at the time of purchase and with reset dates of one year or less from the time
of purchase;

 

  (h) investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Restricted Subsidiaries, in money market funds, mutual
funds or investment programs registered under the Investment Company Act of
1940, at least 90% of the portfolios of which constitute investments of the
character, quality and maturity described in clauses (a) through (g) of this
definition;

 

  (i) in the case of any Person that is operating outside the United States or
anticipates operating outside the United States within the next 12 months, any
substantially similar investment to the kinds described in clauses (a) through
(g) of this definition rated at least “P-2” by Moody’s or “A-2” by S&P or the
equivalent thereof; and

 

  (j) deposits or payments made to the FCC in connection with the auction or
licensing of Governmental Authorizations that are fully refundable.

“Cash Management Obligations”: obligations owed by any Loan Party to any
Qualified Counterparty in respect of or in connection with Cash Management
Services and designated by such Qualified Counterparty and the Borrower in
writing to the Administrative Agent as a “Cash Management Obligation”.

“Cash Management Services”: any treasury, depositary, disbursement, lockbox,
funds transfer, pooling, netting, overdraft, stored value card, purchase card
(including so-called “procurement cards” or “P-cards”), debit card, credit card,
e-payable, cash management and similar services and any automated clearing house
transfer of funds.

“CFC”: a “controlled foreign corporation” within the meaning of Section 957(a)
of the Code.

“Change in Law”: (a) the adoption of any law, rule, regulation or treaty after
the Closing Date or, if later, the date on which the applicable Lender becomes a
Lender hereunder, (b) any change in any law, rule, regulation or treaty or in
the interpretation or application thereof by any Governmental Authority

 

7



--------------------------------------------------------------------------------

after the Closing Date or, if later, the date on which the applicable Lender
becomes a Lender hereunder or (c) compliance by any Lender (or, for purposes of
Section 2.17(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Closing Date or, if later, the date on which the applicable Lender becomes a
Lender hereunder; provided, that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives promulgated thereunder or issued
in connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, in each
case shall be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

“Change of Control”: the occurrence of any of the following:

 

  (a) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Borrower and its Restricted Subsidiaries taken as a whole to any “person”
(as that term is used in Section 13(d) of the Exchange Act) other than any such
disposition to a Restricted Subsidiary or a Permitted Holder;

 

  (b) the adoption of a plan relating to the liquidation or dissolution of the
Borrower;

 

  (c) the consummation of any transaction (including any merger or
consolidation), the result of which is that any “person” (as defined above),
other than a Permitted Holder, becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the Voting Stock of Parent (or its successor by
merger, consolidation or purchase of all or substantially all of its assets or
its equity), measured by voting power rather than number of shares; or

 

  (d) the Borrower ceases to be a direct or indirect Wholly Owned Subsidiary of
Parent.

“Change of Control Triggering Event”: the occurrence of a Change of Control
(x) that is accompanied or followed by a downgrade by one or more gradations
(including gradations within ratings categories as well as between ratings
categories) or withdrawal of the corporate rating of the Borrower within the
Ratings Decline Period by at least two out of the three Rating Agencies and
(y) the corporate rating of the Borrower on any day during such Ratings Decline
Period is below the rating by each such Rating Agency in effect immediately
preceding the first public announcement of the Change of Control (or occurrence
thereof if such Change of Control occurs prior to public announcement), provided
that in making the relevant decision(s) referred to above to downgrade or
withdraw such ratings, as applicable, the relevant Rating Agency announces
publicly or confirms in writing during such Ratings Decline Period that such
decision(s) resulted, in whole or in part, from the occurrence (or expected
occurrence) of such Change of Control or the announcement of the intention to
effect such Change of Control; provided, further that no Change of Control
Triggering Event shall be deemed to occur if at the time of the applicable
downgrade the corporate rating of the Borrower by at least two out of the three
Rating Agencies is investment grade.

“Class”: (a) when used with respect to Lenders, refers to whether such Lenders
are Senior Lien Term Loan Lenders, Extending Term Lenders (of the same tranche)
or other Term Loan Lenders (of the same tranche, including for Replacement Term
Loans or Incremental Term Loans), (b) when used with

 

8



--------------------------------------------------------------------------------

respect to Commitments, refers to Commitments of the same tranche, including for
Replacement Term Loans or Incremental Term Loans and (c) when used with respect
to Loans or Borrowings, refers to whether such Loan or the Loans comprising such
Borrowing, are Senior Lien Term Loans, Incremental Term Loans (of the same
tranche, including Other Term Loans), Replacement Term Loans (of the same
tranche), Extended Term Loans (of the same tranche) or loans in respect of the
same Class of Commitments.

“Closing Date” means the Specified Change of Control Date.

“Code”: the Internal Revenue Code of 1986, as amended.

“Collateral”: all Property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is created or purported to be created by any Security
Document.

“Commitment”: as to any Lender, the obligation of such Lender, if any, to make a
Term Loan to the Borrower under this Annex.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1, et seq.), as
amended from time to time, and any successor statute.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under subsection (b), (c), (m) or (o) of Section 414 of the Code.

“Communications”: as defined in Section 9.1.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit B.

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Cash Flow”: with respect to any specified Person for any period,
the Consolidated Net Income of such Person for such period plus, without
duplication:

 

  (a) provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus

 

  (b) the Consolidated Interest Expense of such Person and its Restricted
Subsidiaries for such period, to the extent that such Consolidated Interest
Expense was deducted in computing such Consolidated Net Income; plus

 

  (c)

depreciation, amortization (including, non-cash impairment charges and any
write-off or write-down or amortization of intangibles, but excluding,
amortization of ordinary course prepaid cash expenses that were paid in a prior
period) and other non-cash expenses or charges (excluding, any such non-cash
expense to the extent that it represents an ordinary course accrual of or
reserve for cash expenses in any future period or amortization of any ordinary
course

 

9



--------------------------------------------------------------------------------

  prepaid cash expense that was paid in a prior period) of such Person and its
Restricted Subsidiaries for such period to the extent that such depreciation,
amortization and other non-cash expenses or charges were deducted in computing
such Consolidated Net Income; plus

 

  (d) any net extraordinary, nonrecurring or unusual gains or losses or income,
expenses or charges (including all fees and expenses relating thereto),
including (i) any fees, expenses and costs relating to the Towers Transaction,
(ii) any fees, expenses or charges (not covered under sub-clause (iv) below)
related to any sale or offering of Equity Interests of such Person or Parent,
any acquisition or disposition or any Indebtedness, in each case that is
permitted to be incurred hereunder (in each case, whether or not successful), or
the offering, amendment or modification of any debt instrument, including the
offering, any amendment or other modification of the Senior Notes, provided,
that Consolidated Cash Flow shall not be deemed to be increased by more than
$250.0 million in any twelve-month period pursuant to this clause (ii), (iii)
any premium, penalty or fee paid in relation to any repayment, prepayment or
repurchase of Indebtedness, (iv) any fees or expenses relating to the
Transactions and the transactions contemplated in this Annex, including any
fees, expenses or charges related to any incurrence, issuance or offering of
Incremental Facilities or Incremental Equivalent Debt, or any amendment or
modification of this Annex, any other Loan Document or any documentation
governing Incremental Equivalent Debt (in each case, whether or not successful)
and (v) restructuring charges, integration costs (including retention,
relocation and contract termination costs) and related costs and charges, and
costs in connection with strategic initiatives, transition costs and information
systems-related costs (including non-recurring employee bonuses in connection
therewith and non-recurring product and Intellectual Property development
costs); plus

 

  (e) losses or discounts on sales of Permitted Receivables Financing Assets in
connection with any Permitted Receivables Financing; plus

 

  (f) New Market Losses, up to a maximum aggregate amount of $300.0 million in
any twelve-month period; minus

 

  (g) non-cash items increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business, in each
case, on a consolidated basis and determined in accordance with GAAP.

Notwithstanding the preceding, the provision for taxes based on the income or
profits of, and the depreciation and amortization and other non-cash expenses
of, a Restricted Subsidiary of the Borrower that is not a Subsidiary Guarantor
will be added to Consolidated Net Income to compute Consolidated Cash Flow of
the Borrower only to the extent that a corresponding amount would be permitted
at the date of determination to be dividended to the Borrower by such Restricted
Subsidiary without prior governmental approval (that has not been obtained), and
without direct or indirect restriction pursuant to the terms of its charter and
all agreements, instruments, judgments, decrees, orders, statutes, rules and
governmental regulations applicable to that Restricted Subsidiary or its
stockholders.

For the avoidance of doubt, calculations of “Consolidated Cash Flow” of the
Borrower for any period prior to the Closing Date for purposes of calculating
the Debt to Cash Flow Ratio shall be on a pro forma basis as described in the
last paragraph of the definition of “Debt to Cash Flow Ratio”.

 

10



--------------------------------------------------------------------------------

“Consolidated Current Assets”: of the Borrower at any date, all amounts (other
than cash and Cash Equivalents) that would, in conformity with GAAP, be set
forth opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Group Members at such date, excluding deferred
tax assets, assets held for sale, loans permitted to third parties, pension
assets, deferred bank fees and derivative financial instruments, and,
furthermore, excluding the effects of adjustments pursuant to GAAP resulting
from the application of recapitalization accounting or purchase accounting, as
the case may be, in relation to any consummated acquisition, but adjusted to
include (x) the net book value of devices being used by customers under
operating leases and classified as property, plant and equipment as of such
date, and (y) (i) the cash proceeds from the sale of accounts receivable in
factoring and securitization transactions during the year ended on such date,
net of (ii) the amount of cash collected in respect of such accounts receivable
that have been sold in such transactions since the inception of such factoring
and securitization arrangements, to the extent such cash has been remitted
during the year ended on such date to the purchaser of such accounts receivable.

“Consolidated Current Liabilities”: of the Borrower at any date, all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
current liabilities” (or any like caption) on a consolidated balance sheet of
the Group Members at such date, excluding, to the extent otherwise included
therein, (a) the current portion of any Funded Debt or other long-term
liabilities (including Capital Lease Obligations) or interest, (b) revolving
loans and letter of credit obligations under any revolving credit facilities or
revolving lines of credit, (c) deferred tax liabilities, and (d) non-cash
compensation liabilities and, furthermore, excluding the effects of adjustments
pursuant to GAAP resulting from the application of recapitalization accounting
or purchase accounting, as the case may be, in relation to the Transactions or
any consummated acquisition.

“Consolidated First Lien Indebtedness”: with respect to any Person as of any
date of determination, the sum of (x) the aggregate principal amount of all
Consolidated Indebtedness of such Person under the Loan Documents, and (y) other
Consolidated Indebtedness of such Person that is secured on an equal or senior
priority basis with such debt described in clause (x) (but without regard to the
control of remedies); provided that (i) indebtedness incurred in connection with
the Towers Transactions, and (ii) indebtedness constituting purchase money debt
and capital leases incurred pursuant to Section 6.3(b)(iv), in each case shall
not constitute Consolidated First Lien Indebtedness.

“Consolidated Indebtedness”: with respect to any Person as of any date of
determination, the sum, without duplication, of (i) the total amount of
Indebtedness of such Person and its Restricted Subsidiaries, plus (ii) the total
amount of Indebtedness of any other Person, to the extent that such Indebtedness
has been Guaranteed by the referent Person or one or more of its Restricted
Subsidiaries, plus (iii) the aggregate liquidation value of all Disqualified
Stock of such Person and all Preferred Stock of Restricted Subsidiaries of such
Person, plus (iv) any obligations of such Person and its Restricted Subsidiaries
in respect of Permitted Receivables Financing that would constitute Indebtedness
but for clause (5) of the third sentence of the definition of “Indebtedness”, in
each case, determined on a consolidated basis in accordance with GAAP; provided,
that Consolidated Indebtedness shall not include Indebtedness in respect of
(i) any letter of credit, except to the extent of obligations in respect of
drawn letters of credit unreimbursed for at least three Business Days and
(ii) Hedging Obligations unless such obligations have not been paid when due.

“Consolidated Interest Expense”: with respect to any Person for any period, the
sum of, without duplication:

 

  (a)

the consolidated interest expense of such Person and its Subsidiaries for such
period, whether paid or accrued (including amortization of debt issuance costs
or original issue discount, non-cash interest payments, the interest component
of

 

11



--------------------------------------------------------------------------------

  any deferred payment obligations, the interest component of all payments
associated with Capital Lease Obligations, commissions, discounts and other fees
and charges incurred in respect of letter of credit or bankers’ acceptance
financings, and net of payments (if any) pursuant to Hedging Obligations); plus

 

  (b) the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; plus

 

  (c) any interest expense on that portion of Indebtedness of another Person
that is guaranteed by such Person or one of its Restricted Subsidiaries or
secured by a Lien on assets of such Person or one of its Restricted Subsidiaries
(whether or not such Guarantee or Lien is called upon); plus

 

  (d) the product of (x) all dividend payments on any series of Preferred Stock
of such Person or any of its Restricted Subsidiaries, times (y) a fraction, the
numerator of which is one and the denominator of which is one minus the
then-current combined federal, state and local statutory tax rate of such
Person, expressed as a decimal;

in each case, on a consolidated basis and in accordance with GAAP; excluding,
however, any amount of such interest of any Restricted Subsidiary of the
referent Person if the net income of such Restricted Subsidiary is excluded in
the calculation of Consolidated Net Income pursuant to clause (b) of the
definition thereof (but only in the same proportion as the net income of such
Restricted Subsidiary is excluded from the calculation of Consolidated Net
Income pursuant to clause (b) of the definition thereof). Notwithstanding the
foregoing, if any lease or other liability is reclassified as indebtedness or as
a Capital Lease Obligation due to a change in accounting principles or the
application thereof after the Closing Date, the interest component of all
payments associated with such lease or other liability shall be excluded from
Consolidated Interest Expense.

“Consolidated Net Income”: with respect to any specified Person for any period,
the aggregate of the Net Income of such Person and its Restricted Subsidiaries
for such period, on a consolidated basis, determined in accordance with GAAP;
provided, that:

 

  (a) the positive Net Income of any Person that is not a Restricted Subsidiary
or that is accounted for by the equity method of accounting will be included
only to the extent of the amount of dividends or similar distributions paid in
cash to the specified Person or a Restricted Subsidiary of the Person;

 

  (b) solely for the purpose of determining the amount available for Restricted
Payments under clause (iii)(A) of Section 6.1(a) hereof, the Net Income of any
Restricted Subsidiary that is not a Guarantor will be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of that Net Income is not at the date of determination
permitted without any prior governmental approval (that has not been obtained)
or, directly or indirectly, by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its stockholders;

 

  (c) the effect of a change in accounting principles or in the application
thereof (including any change to IFRS and any cumulative effect adjustment), in
each case, will be excluded;

 

12



--------------------------------------------------------------------------------

  (d) unrealized losses and gains attributable to Hedging Obligations, including
those resulting from the application of the Financial Accounting Standards Board
(FASB) Accounting Standards Codification (ASC) 815, will be excluded; and

 

  (e) any non-cash compensation charge or expense realized from grants of stock,
stock appreciation or similar rights, stock option or other rights to officers,
directors and employees will be excluded.

“Consolidated Subsidiaries”: with respect to any Person, each other Person
(whether now existing or hereafter created or acquired) the financial statements
of which shall be (or should have been) consolidated with the financial
statements of such first Person in accordance with GAAP.

“Consolidated Working Capital”: at any date, the result (which may be negative)
of (a) Consolidated Current Assets on such date less (b) Consolidated Current
Liabilities on such date.

“Contractual Obligation”: with respect to any Person, (i) the Organizational
Documents of such Person and (ii) any agreement, instrument or other undertaking
to which such Person is a party or by which it or any of its Property is bound.

“Contribution Indebtedness”: Indebtedness in an aggregate principal amount at
any one time outstanding, including all Permitted Refinancing Indebtedness
incurred to renew, refund, refinance, replace, defease or discharge such
Indebtedness, not to exceed 150% of the aggregate amount of all Net Equity
Proceeds.

“Convertible Debt”: Debt of the Borrower (which may be Guaranteed by the
Guarantors) permitted to be incurred hereunder that is either (a) convertible or
exchangeable into common stock of Parent (and cash in lieu of fractional shares)
and/or cash (in an amount determined by reference to the price of such common
stock) or (b) sold as units with call options, warrants or rights to purchase
(or substantially equivalent derivative transactions) that are exercisable for
common stock of Parent and/or cash (in an amount determined by reference to the
price of such common stock).

“Credit Facilities”: one or more debt facilities, capital leases, purchase money
financings or commercial paper facilities, providing for revolving credit loans,
term loans, receivables financing (including through the sale of receivables to
such lenders or to special purpose entities formed to borrow from such lenders
against such receivables), capital leases, purchase money debt, debt securities
or letters of credit, in each case, as amended, restated, modified, renewed,
refunded, replaced (whether upon or after termination or otherwise) or
refinanced (including, in each case, by means of sales of debt securities to
institutional investors) in whole or in part from time to time.

“Credit Party”: the Administrative Agent or any other Lender.

“Debt to Cash Flow Ratio”: with respect to any Person as of any date of
determination, the ratio of (a) the Consolidated Indebtedness of such Person as
of such date to (b) the Consolidated Cash Flow of such Person for the four most
recent full fiscal quarters ending immediately prior to such date for which
internal financial statements are available.

For purposes of making the computation referred to above:

 

  (a)

pro forma effect shall be given to Asset Dispositions and Asset Acquisitions
(including giving pro forma effect to any related financing transactions and the
application of proceeds of any Asset Disposition) that occur during such

 

13



--------------------------------------------------------------------------------

  four-quarter period or subsequent to such four-quarter period but on or prior
to the date on which the Debt to Cash Flow Ratio is to be calculated as if they
had occurred and such proceeds had been applied on the first day of such
four-quarter period;

 

  (b) pro forma effect shall be given to asset dispositions and asset
acquisitions (including giving pro forma effect to any related financing
transactions and the application of proceeds of any asset disposition) that have
been made by any Person that has become a Restricted Subsidiary of the Borrower
or has been merged with or into the Borrower or any Restricted Subsidiary during
such four-quarter period or subsequent to such four-quarter period but on or
prior to the date on which the Debt to Cash Flow Ratio is to be calculated and
that would have constituted Asset Dispositions or Asset Acquisitions had such
transactions occurred when such Person was a Restricted Subsidiary, as if such
asset dispositions or asset acquisitions were Asset Dispositions or Asset
Acquisitions that occurred on the first day of such four-quarter period;

 

  (c) to the extent that the pro forma effect of any transaction is to be made
pursuant to clause (a) or (b) above, such pro forma effect shall be determined
in good faith on a reasonable basis by a responsible financial or accounting
officer of the specified Person, whose determination shall be conclusive, as if
the subject transaction(s) had occurred on the first day of the four-quarter
reference period and Consolidated Cash Flow for such reference period shall be
calculated without giving effect to clause (c) of the proviso set forth in the
definition of Consolidated Net Income;

 

  (d) the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses disposed of
(without duplication of clauses (a) and (b) above) prior to the date on which
the Debt to Cash Flow Ratio is to be calculated, shall be excluded;

 

  (e) any Person that is a Restricted Subsidiary on the date on which the Debt
to Cash Flow Ratio is to be calculated will be deemed to have been a Restricted
Subsidiary at all times during such four-quarter period; and

 

  (f) any Person that is not a Restricted Subsidiary on the date on which the
Debt to Cash Flow Ratio is to be calculated will be deemed not to have been a
Restricted Subsidiary at any time during such four-quarter period.

For the avoidance of doubt, if the Debt to Cash Flow Ratio is determined for any
period commencing prior to the date that is four fiscal quarters after the
fiscal quarter during which the Closing Date occurs, the Debt to Cash Flow Ratio
shall be calculated giving pro forma effect to the Transactions as if the
Transactions had occurred on the first day of the four-quarter reference period.

“Declined Proceeds”: as defined in Section 2.14(h).

“Default”: any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans or
(ii) pay over to any Credit Party any

 

14



--------------------------------------------------------------------------------

other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Borrower or the
Administrative Agent in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Annex (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a Loan under this Annex cannot be satisfied) or generally under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after written request by the Administrative Agent, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans (unless such Lender indicates that
such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding a Loan under this Annex cannot be satisfied) under
this Annex (provided, that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Administrative Agent’s and the Borrower’s
receipt of such certification in form and substance reasonably satisfactory to
the Administrative Agent), or (d) admits that it is insolvent or has (or has a
direct or indirect parent company that has) become the subject of a Bankruptcy
Event. This definition is subject to the provisions of the second paragraph of
Section 2.22.

“Designated Entity”: (i) Iowa Wireless Services LLC, a Delaware limited
liability company, (ii) any Designated Tower Entity, or (iii) any Permitted
Receivables Financing Subsidiary.

“Designated Non-Cash Consideration”: the fair market value (as determined in
good faith by the Borrower) of non-cash consideration received by a Group Member
in connection with an Asset Sale pursuant to Section 6.4 that is designated as
“Designated Non-Cash Consideration” pursuant to a certificate of a Responsible
Officer, setting forth the basis of such valuation, less the amount of cash and
Cash Equivalents received in connection with a subsequent sale of such
Designated Non-Cash Consideration.

“Designated Tower Entity”: any entity established solely or primarily for the
limited purpose of holding wireless communications sites, towers, and related
contracts, equipment, improvements, real estate, and other assets, and
performing other activities incidental thereto or in connection with the Towers
Transaction. For the avoidance of doubt, T-Mobile USA Tower LLC and T-Mobile
West Tower LLC are each Designated Tower Entities.

“Discount Range”: as defined in Section 2.12(f)(i).

“Disqualified Lender”: (i) any bank, financial institution or other
institutional lender that has been identified in writing to the Administrative
Agent as a Disqualified Lender prior to the Closing Date, (ii) any other Persons
who are competitors of Parent or any Group Member that are separately identified
in writing by the Borrower to the Administrative Agent from time to time, and
(iii) in each case of the foregoing clauses (i) and (ii), any of such Person’s
Affiliates (other than any bona-fide debt funds) that are either (x) identified
in writing by the Borrower to the Administrative Agent from time to time or
(y) clearly identifiable as an Affiliate on the basis of such Affiliate’s name.
The Disqualified Lenders shall be identified to the Lenders by the
Administrative Agent.

“Disqualified Stock”: any Capital Stock that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case, at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the Capital Stock, in

 

15



--------------------------------------------------------------------------------

whole or in part, on or prior to the date that is 91 days after the date on
which the Senior Lien Term Loan Facility matures; provided that any class of
Capital Stock of such Person that, by its terms, requires such Person to satisfy
in full its obligations with respect to the payment of dividends or upon
maturity, redemption (pursuant to a sinking fund or otherwise) or repurchase
thereof or otherwise by the delivery of Capital Stock, and that is not
convertible, puttable or exchangeable for cash, Disqualified Stock or
Indebtedness, will not be deemed to be Disqualified Stock, so long as such
Person satisfies its obligations with respect thereto solely by the delivery of
Capital Stock. Notwithstanding the preceding sentence, any Capital Stock that
would constitute Disqualified Stock solely because the holders of the Capital
Stock have the right to require the Borrower to repurchase such Capital Stock
upon the occurrence of a change of control or an asset sale will not constitute
Disqualified Stock if the terms of such Capital Stock provide that the Borrower
may not repurchase or redeem any such Capital Stock pursuant to such provisions
unless such repurchase or redemption complies with Section 6.1 hereof. The
amount of Disqualified Stock deemed to be outstanding at any time for purposes
of this Annex will be the maximum amount that the Borrower and its Restricted
Subsidiaries may become obligated to pay upon the maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock, exclusive of
accrued dividends.

“Domestic Subsidiary”: a Subsidiary that is not a Foreign Subsidiary.

“DT”: Deutsche Telekom AG, a stock corporation (Aktiengesellschaft) organized
and existing under the laws of the Federal Republic of Germany.

“DT Entities”: DT or any of its Subsidiaries (other than Parent, the Borrower or
any of their Subsidiaries).

“Dutch Auction”: an auction of Term Loans conducted pursuant to Section 9.4(g)
to allow a Purchasing Borrower Party to prepay Term Loans at a discount to par
value and on a non-pro rata basis in accordance with the applicable Dutch
Auction Procedures.

“Dutch Auction Procedures”: Dutch auction procedures as set forth in
Section 2.12(f) and otherwise as reasonably agreed upon by the applicable
Purchasing Borrower Party and the Administrative Agent.

“ECF Percentage”: with respect to any Excess Cash Flow Period, 50.0%; provided,
that (i) the ECF Percentage shall be 25.0% if the First Lien Net Debt to Cash
Flow Ratio as of the last day of such Excess Cash Flow Period is less than or
equal to 2.00:1.00 and greater than 1.50:1.00 and (ii) the ECF Percentage shall
be 0.0% if the First Lien Net Debt to Cash Flow Ratio as of the last day of such
Excess Cash Flow Period is less than or equal to 1.50:1.00.

“Eligible Assignee”: (i) any Lender, any Affiliate of a Lender and any Approved
Fund, (ii) any commercial bank, insurance company, investment or mutual fund or
other entity that is an “accredited investor” (as defined in Regulation D under
the Securities Act) and which extends credit or buys loans in the ordinary
course and (iii) subject to the terms of Section 2.12(f) and Sections 9.4(e)
through (h), Affiliated Lenders and Purchasing Borrower Parties; provided, that
“Eligible Assignee” shall not include (x) any Disqualified Lender, (y) any
Lender that is, as of the date of the applicable assignment, a Defaulting Lender
or (z) any natural Person.

“Environmental Laws”: any and all Governmental Requirements pertaining in any
way to health, safety, pollution, the environment or the preservation or
reclamation of natural resources, in effect at any time, including the Clean Air
Act, as amended, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control

 

16



--------------------------------------------------------------------------------

Act, as amended, the Occupational Safety and Health Act of 1970, as amended, the
Resource Conservation and Recovery Act of 1976, as amended, the Safe Drinking
Water Act, as amended, the Toxic Substances Control Act, as amended, the
Superfund Amendments and Reauthorization Act of 1986, as amended, the Hazardous
Materials Transportation Act, as amended, and other environmental conservation
or protection Governmental Requirements.

“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation or compliance with
orders and directives, fines, penalties or indemnities), resulting from or based
upon (a) compliance or non-compliance with any Environmental Law or any
Environmental Permit, (b) the generation, use, handling, transportation,
storage, or treatment of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permits”: any and all permits, licenses, approvals,
registrations, and other authorizations of a Governmental Authority required
under any Environmental Law.

“Equity Interests”: Capital Stock and all warrants, options or other rights to
acquire Capital Stock (but excluding any debt security that is convertible into,
or exchangeable for, Capital Stock).

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate”: each trade or business (whether or not incorporated) which,
together with Borrower or any of its Subsidiaries, would (at any relevant time)
be deemed to be a “single employer” within the meaning of section 4001(b)(1) of
ERISA or subsections (b), (c), (m) or (o) of section 414 of the Code; provided,
that during any period in which all of the Lenders are DT Entities, no DT Entity
shall be considered an “ERISA Affiliate” of Borrower or its Subsidiaries.

“ERISA Event”: (a) a Reportable Event, (b) the withdrawal of the Borrower, a
Subsidiary or any ERISA Affiliate from a Plan during a plan year in which it was
a “substantial employer” as defined in Section 4001(a)(2) of ERISA, (c) the
filing of a notice of intent to terminate a Plan or the treatment of a Plan
amendment as a termination under section 4041 of ERISA, (d) the institution of
proceedings to terminate a Plan by the PBGC, (e) receipt of a notice of
withdrawal liability pursuant to Section 4202 of ERISA or (f) any other event or
condition which would be reasonably likely to constitute grounds under
section 4042 of ERISA for the termination of, or appointment of a trustee to
administer, any Plan.

“Euro” and “€”: the single currency of Participating Member States.

“Eurodollar”: when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default”: any of the events specified in Section 7; provided, that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any Excess Cash Flow Period, the excess, if any, of:

 

  (a) the sum, without duplication, of:

 

  (i) Consolidated Net Income of the Borrower for such period,

 

17



--------------------------------------------------------------------------------

  (ii) the amount of all non-cash charges (including depreciation, amortization
and deferred compensation) deducted in arriving at such Consolidated Net Income
for such period, but excluding any such non-cash charges representing an accrual
or reserve for potential cash items in any future period and excluding
amortization of a prepaid cash item that was paid and did not reduce Excess Cash
Flow in a prior period,

 

  (iii) the amount of the net decrease, if any, in Consolidated Working Capital
for such period (other than any such decreases arising from Asset Acquisitions
or Asset Dispositions by the Group Members completed during such period or the
application of purchase or recapitalization accounting),

 

  (iv) the aggregate net amount of non-cash loss on Asset Sales by the Group
Members during such period (other than Asset Sales in the ordinary course of
business), to the extent deducted in arriving at such Consolidated Net Income,
and

 

  (v) the amount by which the tax expenses deducted in determining Consolidated
Net Income for such period exceed the amount of cash taxes paid or tax reserves
set aside or payable (without duplication, and including any Permitted Payments
to Parent in respect of taxes) in such period, minus

 

  (b) the sum, without duplication, of:

 

  (i) the amount of all non-cash credits and gains included in arriving at
Consolidated Net Income for such period (excluding any such non-cash credits and
gains to the extent they represent the reversal of an accrual or reserve for a
potential cash item that reduced Consolidated Net Income in any prior period),

 

  (ii) the aggregate amount actually paid by the Group Members in cash during
such fiscal year on account of Capital Expenditures, except to the extent funded
with External Funds,

 

  (iii) the aggregate amount of all principal payments of, payments on
Guarantees of, and payments on account of the repurchase or retirement of,
Indebtedness (other than payments of amounts constituting “Indebtedness” under
the second sentence of the definition thereof), payments of earn-out
obligations, and the principal component of payments in respect of Capital Lease
Obligations (but (x) without duplication of payments included in the Optional
Prepayment Amount, (y) excluding all prepayments of any revolving credit
facility or revolving line of credit unless accompanied by a permanent reduction
of commitments and (z) excluding mandatory prepayments of the Term Loans made
pursuant to Section 2.14) of the Group Members made during such period, in each
case, except to the extent funded with External Funds,

 

  (iv) the amount of the net increase, if any, in Consolidated Working Capital
for such period (other than any such increases arising from acquisitions or
Dispositions by the Group Members completed during such period or the
application of purchase or recapitalization accounting),

 

  (v) the aggregate net amount of non-cash gain on Asset Sales by the Group
Members during such period (other than Asset Sales in the ordinary course of
business), to the extent included in arriving at such Consolidated Net Income,

 

18



--------------------------------------------------------------------------------

  (vi) cash payments made during such period in respect of long-term liabilities
(other than amounts constituting “Indebtedness” under the second sentence of the
definition thereof and amounts covered by clause (b)(iii) (above (without giving
effect to the parenthetical in such clause))) of the Group Members to the extent
such payments were not expensed during such period or are not deducted in
determining Consolidated Net Income, except to the extent funded with External
Funds,

 

  (vii) the aggregate amount actually paid by the Group Members in cash during
such period on account of Permitted Acquisitions, and other Permitted
Investments described in clauses (h), (i), (j), (l), (n), (o), (q), (r) and
(t) of the definition thereof, in each case except to the extent funded with
External Funds,

 

  (viii) the aggregate amount actually paid by the Group Members in cash during
such period on account of Restricted Payments permitted by Section 6.1(a),
(b)(i), (b)(iv) (to the extent paid to a Person other than a Group Member),
(b)(v), (b)(vii), (b)(viii), (b)(ix), (b)(xii), (b)(xiii), (b)(xiv), (b)(xv) and
(b)(xvi), and transactions of the type described under, and permitted by,
Section 6.8, in each case except to the extent funded with External Funds,

 

  (ix) the aggregate amount of mandatory prepayments made pursuant to
Section 2.14 with the proceeds of Asset Sales during such year to the extent
such proceeds are included in the calculation of such Consolidated Net Income
for such period,

 

  (x) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and the Restricted Subsidiaries during
such period that are made in connection with any prepayment of Indebtedness, to
the extent not deducted in determining Consolidated Net Income,

 

  (xi) the amount of cash taxes (including withholding taxes and any Permitted
Payments to Parent in respect of taxes, but not including taxes which had an
associated lien in prior year), fees, and public safety and related charges,
including, in each case, interest and penalties, paid or payable and tax and fee
reserve payments in such period to the extent such tax and fee payments charged
to reserves exceed the amounts set aside for such reserves for such period, in
each case, to the extent they exceed the amount of tax expenses (not including
expenses for taxes for which there is an associated lien), fee expenses and
public safety and related charges (including, in each case, interest and
penalties) deducted in determining Consolidated Net Income for such period,

 

  (xii)

without duplication of amounts deducted from Excess Cash Flow in prior periods,
the aggregate consideration required to be paid in cash by the Borrower or any
of the Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Investments (including acquisitions) or Capital Expenditures to be consummated
or made during the period of four consecutive fiscal quarters of the Borrower
following the end of such period (such period, the “Next Excess Cash Flow
Period”) to the extent not intended to be financed with External Funds;
provided, that, to the extent the aggregate amount of funds (other than External
Funds) actually utilized to finance such Investments or Capital Expenditures
during such Next Excess Cash Flow Period is less than the Contract
Consideration, or the amount actually paid during such Next Excess Cash Flow
Period is less than the Contract Consideration, the amount of such shortfall
shall be added to the calculation of Excess

 

19



--------------------------------------------------------------------------------

  Cash Flow at the end of such Next Excess Cash Flow Period; provided, further,
that no deduction shall be taken under any other clause of this definition of
Excess Cash Flow for the Next Excess Cash Flow Period with respect to the
aggregate amount of funds actually utilized or paid during such Next Excess Cash
Flow Period in respect of Contract Consideration previously deducted pursuant to
this clause (b)(xii),

 

  (xiii) the aggregate amount of expenditures actually made by the Group Members
in cash during such period (including expenditures for the payment of financing
fees) to the extent that such expenditures are not expensed during such period
or any previous period and are not financed with External Funds; provided, that,
if Consolidated Net Income is reduced in any subsequent period by an expense or
charge in respect of such cash expenditure, Excess Cash Flow shall be increased
by the amount of such expense or charge in such subsequent period, and

 

  (xiv) the aggregate amount of deferred compensation paid in cash during such
period.

For purposes of clauses (a)(v) and (b)(xi) above, tax expenses shall be
calculated net of applicable account credits, credit memoranda, and discounts
that are cash tax equivalents for tax purposes.

“Excess Cash Flow Application Date”: as defined in Section 2.14(c).

“Excess Cash Flow Period”: each fiscal year of the Borrower, commencing with the
first full fiscal year after the Closing Date.

“Excess Proceeds”: as defined in the penultimate sentence of Section 6.4.

“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time.

“Excluded Assets”: the collective reference to:

 

  (1) any owned or leased real property and any interest therein (including any
fee or leasehold interests in real property) (it being agreed that no Loan Party
shall be required to deliver landlord lien waivers, estoppels, bailee letters or
collateral access letters);

 

  (2) any motor vehicles and any other assets subject to a certificate of title
(other than proceeds thereof);

 

  (3) any letter of credit rights, a lien on which cannot be perfected by a UCC
filing;

 

  (4) (a) any “margin stock” within the meaning of such term under Regulation U
as now and from time to time hereafter in effect and (b) commercial tort claims
asserting a claim not in excess of $35.0 million;

 

  (5) any asset (including any Governmental Authorization or any interest
therein) if the granting of a security interest or pledge under the Security
Documents in such asset would be prohibited by any law, rule or regulation or
agreements with any Governmental Authority or would require the consent,
approval, license or authorization of any Governmental Authority unless such
consent, approval, license or authorization has been received, in each case,
after giving effect to the applicable anti-assignment provisions under the UCC
of any relevant jurisdiction;

 

20



--------------------------------------------------------------------------------

  (6) Voting Stock to the extent in excess of 65% of the outstanding Voting
Stock of any Subsidiary that is a Specified Foreign Subsidiary, including any
CFC;

 

  (7) Capital Stock in any joint venture (to the extent a Lien thereon is not
permitted by, or would result in a violation of or default under, the terms of
the joint venture agreement or other applicable agreement), Unrestricted
Subsidiary or Immaterial Subsidiary;

 

  (8) to the extent a security interest therein cannot be perfected by the
filing of a UCC financing statement, deposit accounts, securities accounts or
other similar accounts; provided that no proceeds of Collateral shall be
excluded pursuant to this clause (8);

 

  (9) any lease, license or other agreement (or any rights or interests
thereunder), in each case, to the extent that a grant of a security interest
therein under the Loan Documents would violate or invalidate such lease, license
or agreement or create a right of termination in favor of any other party
thereto (other than a Loan Party), in each case, after giving effect to the
applicable assignment provisions under the UCC of any relevant jurisdiction, and
other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under such UCC, notwithstanding such restriction;

 

  (10) any Property subject to purchase money security interests, capital
leases, or similar arrangements permitted hereunder, to the extent the
documentation governing such purchase money security interests, capital leases,
or other arrangements do not permit other Liens thereon;

 

  (11) assets in circumstances where the Administrative Agent and the Borrower
reasonably agree that the cost of obtaining or perfecting a security interest
under the Loan Documents in such assets (including any adverse tax consequences)
is excessive in relation to the benefit to the Lenders afforded thereby;

 

  (12) any United States intent-to-use trademark applications (and any resulting
trademark registration therefrom) prior to the filing and acceptance of a
statement of use or an amendment to allege use with respect thereto to the
extent and for so long as the grant of a security interest therein would impair
the validity or enforceability of, or render void or voidable or result in the
cancellation of, a Loan Party’s right, title, or interest therein under
applicable Federal law;

 

  (13) any Intellectual Property or rights or licenses therein other than US
Patent Rights and US Trademark Rights, including any Intellectual Property,
perfection of a Lien on which requires filing in a jurisdiction outside of the
United States;

 

  (14) Permitted Receivables Financing Assets sold, conveyed or otherwise
transferred to a Permitted Receivables Financing Subsidiary or otherwise pledged
in connection with any Permitted Receivables Financing; and

 

  (15) Capital Stock in captive insurance Subsidiaries, not-for-profit
Subsidiaries, Designated Entities, and any other special purpose entities in
connection with Permitted Receivables Financing.

 

21



--------------------------------------------------------------------------------

provided, that Excluded Assets shall not include any Proceeds, substitutions or
replacements of any Excluded Assets referred to in clauses (1) through (16)
(unless such Proceeds, substitutions or replacements would constitute Excluded
Property referred to in clauses (1) through (16)); provided, further, that
assets described above that were deemed “Excluded Assets” as a result of a
prohibition or restriction described above shall no longer be “Excluded Assets”
upon termination of the applicable prohibition or restriction that caused such
assets to be treated as “Excluded Assets”.

“Excluded Subsidiary”: any Subsidiary of Parent (other than the Borrower) that
is not, and is not at the relevant date of determination required to become, a
“Guarantor” under and as defined in the Senior DT Notes Base Indenture.

“Excluded Swap Obligation”: with respect to any Loan Party, any Swap Obligation
if, and to the extent that, all or a portion of the guaranty of such Loan Party
of, or the grant by such Loan Party of a security interest to secure, such Swap
Obligation (or any guaranty thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guaranty of such Loan Party or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guaranty or security
interest is or becomes illegal.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to the
Administrative Agent, any Lender or any other recipient of any payment to be
made by or on account of any obligation of any Loan Party hereunder or under any
other Loan Document, or required to be withheld or deducted from any payment to
any such recipient (a) Taxes imposed on (or measured by) net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, US Federal withholding Taxes that are in effect and would apply to
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan pursuant to a law in effect (i) on the date on
which such Lender acquires such interest in such Loan or, where the beneficial
owner for purposes of such withholding Tax (the “Beneficial Tax Owner”) is a
Person other than the Lender (such as a direct or indirect owner of such
Lender), on the date on which such Beneficial Tax Owner acquires its applicable
direct or indirect interest in such Loan; provided that this clause (b)(i) shall
not apply to an assignee pursuant to an assignment request by the Borrower under
Section 2.21(b) or (ii) on the date on which such Lender (or, as applicable,
Beneficial Tax Owner) designates a new lending office, except in each case to
the extent that, pursuant to Section 2.19, amounts with respect to such Taxes
were payable either to such Lender’s (or, as applicable, Beneficial Tax Owner’s)
assignor immediately before such Lender (or Beneficial Tax Owner) acquired the
applicable interest in such Loan or to such Lender (or Beneficial Tax Owner)
immediately before it changed its lending office, (c) Taxes attributable to such
Lender’s failure to comply with Section 2.19(e) and (d) any Taxes imposed under
FATCA.

“Exempt Accounts”: deposit accounts, securities accounts or other similar
accounts (i) for the sole purpose of funding payroll obligations, employee
benefit or health benefit obligations, tax obligations, escrow arrangements or
holding funds owned by Persons other than the Loan Parties, (ii) that constitute
or are linked to zero-balance accounts, or (iii) that are accounts held by any
Non-Loan Party Subsidiary.

 

22



--------------------------------------------------------------------------------

“Existing Debt”: all existing Indebtedness for borrowed money of the Group
Members outstanding as of the Closing Date.

“Extended Term Loans”: as defined in Section 2.25(a).

“Extending Term Lender”: as defined in Section 2.25(a).

“Extension”: as defined in Section 2.25(a).

“Extension Amendment”: as defined in Section 2.25(c).

“Extension Offer”: as defined in Section 2.25(a).

“External Funds”: collectively, cash and Cash Equivalents constituting
(i) proceeds of Indebtedness (excluding borrowings under any revolving credit
facilities or revolving lines of credit (other than, in each case, for purposes
of clauses (b)(ii), (b)(iii), (b)(vi), (b)(vii) and (b)(viii) of the definition
of “Excess Cash Flow”)) of the Borrower and the other Group Members,
(ii) proceeds of issuances of Capital Stock by the Borrower and the other Group
Members or (iii) proceeds of any Asset Sale.

“Facility”: each of (a) the Senior Lien Term Loans, together with any
Incremental Facility of Senior Lien Term Loans added to the same tranche
pursuant to Section 2.23 (the “Senior Lien Term Loan Facility”), (b) any
Incremental Facility of Other Term Loans and the Commitments and extensions of
credit thereunder and (c) any Replacement Facility and the Commitments and
extensions of credit thereunder.

“Failed Auction”: as defined in Section 2.12(f)(iii).

“Fair Market Value”: the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the Borrower’s Board of Directors
or a senior officer of the Borrower, which determination shall be conclusive.

“FATCA”: Sections 1471 through 1474 of the Code, as in effect on the Closing
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any intergovernmental agreements
with respect thereto, any law, regulations, or other official guidance enacted
in a non-US jurisdiction implementing such intergovernmental agreements, and any
agreements entered into pursuant to current Section 1471(b)(1) of the Code (or
any amended or successor version described above) and, in each case, any fiscal
or regulatory legislation, and any regulations promulgated thereunder or
official interpretations thereof.

“FCC”: the United States Federal Communications Commission and any successor
agency that is responsible for regulating the United States telecommunications
industry

“FCC Licenses”: all licenses or permits now or hereafter issued by the FCC.

“FCPA”: United States Foreign Corrupt Practices Act of 1977.

“Federal Funds Effective Rate”: for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1.00%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding

 

23



--------------------------------------------------------------------------------

Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1.00%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“First Lien Net Debt to Cash Flow Ratio”: with respect to any Person as of any
date of determination, the ratio of (a) (i) the Consolidated First Lien
Indebtedness of such Person as of such date less (ii) the aggregate amount of
unrestricted cash and Cash Equivalents of the Borrower and its Restricted
Subsidiaries as of such date (it being agreed that cash and Cash Equivalents
subject to Permitted Liens, any Intercreditor Agreement or any other
intercreditor agreement contemplated by this Annex shall not be deemed to be
restricted by virtue of such Liens or agreements) to (b) the Consolidated Cash
Flow of such Person for the four most recent full fiscal quarters ending
immediately prior to such date for which internal financial statements are
available. The computation of such ratio shall be made in accordance with
Section 1.5 and the provisions of the second paragraph and third paragraph of
the definition of “Debt to Cash Flow Ratio”.

“Foreign Currency”: an official national currency (including the Euro) of any
nation other than the United States and which constitutes freely-transferable
and lawful money under the laws of the country or countries of issuance.

“Foreign Lender”: any Lender that is not a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Foreign Subsidiary”: any Subsidiary of the Borrower other than a Subsidiary
organized under the laws of the United States or any state of the United States
or the District of Columbia, or any direct or indirect subsidiary thereof.

“Funded Debt”: all Indebtedness of the Borrower and its Restricted Subsidiaries
for borrowed money that matures more than one year from the date of its creation
or matures within one year from such date and is renewable or extendable, at the
option of such Person, to a date that is more than one year from such date or
arises under a revolving credit or similar agreement that obligates the lender
or lenders to extend credit during a period of more than one year from such
date, including Indebtedness in respect of the Loans.

“GAAP”: generally accepted accounting principles as in effect on the “Closing
Date” (as defined in the Senior DT Notes Base Indenture). Notwithstanding the
foregoing, at any time, the Borrower may elect to apply IFRS accounting
principles in lieu of GAAP and, upon any such election, references herein to
GAAP or parts of the Accounting Standards Codification or “ASC” shall thereafter
be construed to mean IFRS (except as otherwise provided in this Annex);
provided, that any such election, once made, shall be irrevocable; provided,
further, that any calculation or determination in this Annex that requires the
application of GAAP for periods that include fiscal quarters ended prior to the
Borrower’s election to apply IFRS shall remain as previously calculated or
determined in accordance with GAAP. The Borrower shall give notice of any such
election made in accordance with this definition to the Administrative Agent.

“Governmental Authority”: any nation or government, any state, province,
territory or other political subdivision thereof and any other agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

24



--------------------------------------------------------------------------------

“Governmental Authorization”: any permit, license, authorization, plan,
directive, consent, permission, consent order or consent decree of or from any
Governmental Authority, including but not limited to FCC Licenses.

“Governmental Requirement”: any applicable law, treaty, statute, code,
ordinance, order, determination, rule, regulation, common law, judgment, decree,
injunction, franchise, Governmental Authorization, certificate, or other
directive or requirement, whether now or hereinafter in effect.

“Group Member”: any of the Borrower or any of the Restricted Subsidiaries of the
Borrower.

“Guarantee”: a guarantee other than by endorsement of negotiable instruments for
collection in the ordinary course of business, direct or indirect, in any manner
including by way of a pledge of assets or through letters of credit or
reimbursement agreements in respect thereof, of all or any part of any
Indebtedness (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services, to
take or pay or to maintain financial statement conditions or otherwise);
provided, however, that the term Guarantee shall not include endorsements of
instruments for deposit or collection in the ordinary course of business or
customary indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or disposition permitted under this Annex (other
than such obligations with respect to Indebtedness). The amount of any Guarantee
of any guaranteeing person shall be deemed to be the lower of (a) an amount
equal to the stated or determinable amount of the primary obligation (or portion
thereof) in respect of which such Guarantee is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee shall be such
guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

“Guarantee and Collateral Agreement”: that certain Guarantee and Collateral
Agreement dated as of December 29, 2016, by and among Parent, the Borrower, and
each Subsidiary Guarantor.

“Guarantor”: Parent and any other Person who has guaranteed the obligations of
the Borrower under this Annex pursuant to the Guarantee and Collateral
Agreement, until released from such guarantee pursuant to the provisions of this
Annex or the Guarantee and Collateral Agreement; provided, that, notwithstanding
anything to the contrary herein, no Subsidiary described in clause (i) of the
definition of Specified Foreign Subsidiary shall be required to become a party
to the Guarantee and Collateral Agreement or be considered a Guarantor pursuant
to this definition.

“Hazardous Materials”: (i) petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and explosive or radioactive substances or (ii) any chemical,
material, waste, substance or pollutant that is prohibited, limited or regulated
pursuant to any Environmental Law.

“Hazardous Materials Activity”: any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
release, threatened release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Hedge Agreements”: all agreements governing Hedging Obligations.

 

25



--------------------------------------------------------------------------------

“Hedging Obligations”: with respect to any specified Person, the obligations of
such Person under:

 

  (a) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;

 

  (b) other agreements or arrangements designed to manage interest rates or
interest rate risk; and

 

  (c) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates or commodity prices,

and any guarantee in respect thereof.

“IFRS”: the international accounting standards promulgated by the International
Accounting Standards Board and its predecessors, as adopted by the European
Union, as in effect from time to time.

“Immaterial Subsidiary”: any Subsidiary of the Borrower that at any time has
less than $100.0 million in Total Assets; provided, that the aggregate Total
Assets of all Immaterial Subsidiaries shall not at any time exceed
$300.0 million.

“Incremental Equivalent Debt”: Indebtedness consisting of (i) unsecured senior,
senior subordinated or junior subordinated notes, or senior secured notes
secured by the Collateral on an equal or junior priority basis with or to the
Obligations, in each case issued in a public offering, Rule 144A or other
private placement, or (ii) senior unsecured loans or senior secured loans
secured by the Collateral on an equal or junior priority basis with or to the
Obligations, in each case of clauses (i) and (ii), subject to the terms set
forth in Section 2.23(d).

“Incremental Facilities”: as defined in Section 2.23(a).

“Incremental Facility Amendment”: as defined in Section 2.23(c).

“Incremental Facility Closing Date”: as defined in Section 2.23(c).

“Incremental Term Loans”: as defined in Section 2.23(a).

“Indebtedness”: with respect to any specified Person, without duplication,

 

  (a) any indebtedness of such Person (excluding accrued expenses and trade
payables), whether or not contingent:

 

  (1) in respect of borrowed money;

 

  (2) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

 

  (3) in respect of banker’s acceptances;

 

  (4) representing Capital Lease Obligations;

 

  (5)

representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is

 

26



--------------------------------------------------------------------------------

  acquired or such services are completed, except any such balance that
constitutes an accrued expense or a trade payable or escrow for obligations,
including indemnity obligations; or

 

  (6) representing any Hedging Obligations; and

 

  (b) any financial liabilities recorded in respect of the upfront proceeds
received in connection with the Towers Transaction,

in each case, if and only to the extent any of the preceding items (other than
letters of credit and Hedging Obligations) would appear as a liability upon a
balance sheet of the specified Person prepared in accordance with GAAP. In
addition, the term “Indebtedness” includes all Indebtedness of others secured by
a Lien on any asset of the specified Person (whether or not such Indebtedness is
assumed by the specified Person) and, to the extent not otherwise included, the
Guarantee by the specified Person of any Indebtedness of any other Person.
Notwithstanding the foregoing, the following shall not constitute Indebtedness:
(1) accrued expenses and trade accounts payable arising in the ordinary course
of business; (2) any indebtedness that has been defeased in accordance with GAAP
or defeased pursuant to the deposit of cash or Cash Equivalents (in an amount
sufficient to satisfy all obligations relating thereto at maturity or
redemption, as applicable, including all payments of interest and premium, if
any) in a trust, escrow or account created or pledged for the sole benefit of
the holders of such indebtedness, and in accordance with the other applicable
terms of the instrument governing such indebtedness; (3) any obligation arising
from the honoring by a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds in the ordinary course of
business; provided, however, that such obligation is extinguished within five
Business Days of its incurrence; (4) any obligation arising from any agreement
providing for indemnities, Guarantees, escrows, purchase price adjustments,
holdbacks, contingency payment obligations based on the performance of the
acquired or disposed assets or similar obligations (other than Guarantees of
Indebtedness) incurred by any Person in connection with the acquisition or
disposition of assets; and (5) obligations incurred by a Permitted Receivables
Financing Subsidiary in a Permitted Receivables Financing that is not recourse
to Parent or any Group Member other than (A) one or more Permitted Receivables
Financing Subsidiaries and (B) pursuant to Standard Securitization Undertakings.
Notwithstanding the foregoing, in no event shall the reclassification of any
lease or other liability as indebtedness due to a change in accounting
principles (or in the application thereof) after the Closing Date be deemed to
be an incurrence of Indebtedness for any purpose under this Annex. The amount of
any Indebtedness shall be determined in accordance with the last paragraph of
Section 6.3 hereof.

“Indemnified Taxes”: all (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee”: as defined in Section 9.3(b).

“Information”: as defined in Section 9.12(a).

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, state, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
service marks, trade dress, domain names, technology, know-how and processes,
recipes, formulas, trade secrets and all rights to sue at law or in equity for
any infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

 

27



--------------------------------------------------------------------------------

“Intercreditor Agreements”: the collective reference to the Senior Pari Passu
Intercreditor Agreement and any Senior/Junior Intercreditor Agreement.

“Interest Election Request”: a request by the Borrower to convert or continue a
Borrowing in accordance with Section 2.9.

“Interest Payment Date”: (a) with respect to any ABR Loan, the last Business Day
of each March, June, September and December and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.

“Interest Period”: with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if made available by all participating Lenders, twelve months) thereafter,
as the Borrower may elect; provided, that (i) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (ii) any Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Interpolated Screen Rate”: in relation to the LIBO Rate for any Loan, the rate
which results from interpolating on a linear basis between: (a) the rate
appearing on ICE Benchmark Administration page (or on any successor or
substitute page of such service) for the longest period (for which that rate is
available) which is less than the applicable Interest Period and (b) the rate
appearing on the ICE Benchmark Administration page (or on any successor or
substitute page of such service) for the shortest period (for which that rate is
available) which exceeds the applicable Interest Period, each as of
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Investments”: with respect to any Person, all direct or indirect investments by
such Person in other Persons (including Affiliates) in the forms of loans
(including Guarantees), advances (excluding commission, travel, entertainment,
drawing accounts and similar advances to directors, officers and employees made
in the ordinary course of business and excluding the purchase of assets,
equipment, property or accounts receivables created or acquired in the ordinary
course of business) or capital contributions, and purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities. If the Borrower or any Restricted Subsidiary of the Borrower sells
or otherwise disposes of any Capital Stock of any direct or indirect Restricted
Subsidiary of the Borrower such that, after giving effect to any such sale or
disposition, such Person is no longer a Restricted Subsidiary of the Borrower,
the Borrower will be deemed to have made an Investment on the date of any such
sale or disposition equal to the Fair Market Value of the Borrower’s Investments
in such Restricted Subsidiary that were not sold or disposed of in an amount
determined as provided in the final paragraph of Section 6.1 hereof. The
acquisition by the Borrower or any Subsidiary of the Borrower of a Person that
holds an Investment in a third Person will be deemed to be an Investment by the
Borrower or such Subsidiary in such third Person in an amount equal to the Fair
Market Value of the Investments held by the acquired Person in such third Person
in an amount determined as provided in the final paragraph of Section 6.1 hereof
as of the date the

 

28



--------------------------------------------------------------------------------

acquisition of the acquired Person is consummated. Except as otherwise provided
in this Annex, the amount of an Investment will be determined at the time the
Investment is made and without giving effect to subsequent changes in value.

“IRS”: United States Internal Revenue Service.

“ISIS Joint Venture”: the joint venture governed by the Amended and Restated LLC
Agreement of JVL Ventures, LLC dated October 1, 2010, as amended.

“Latest Maturity Date”: at any date of determination, the latest Maturity Date
applicable to any Loan or Commitment hereunder at such time.

“Lender Parties”: as defined in Section 9.16.

“Lenders”: DT and any other Person that shall have become a party hereto as a
lender pursuant to an Assignment and Assumption, other than any such Person that
ceases to be a party hereto as a lender pursuant to an Assignment and
Assumption.

“LIBO Rate”: with respect to any Interest Period when used in reference to any
Eurodollar Borrowing, (a) in the case of Eurodollar Loans, the rate of interest
appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute page
of such service, or any successor to such service as determined by
Administrative Agent) as the London interbank offered rate administered by ICE
Benchmark Administration Limited for deposits in US Dollars for a term
comparable to such Interest Period, at approximately 11:00 a.m. (London time) on
the date which is two Business Days prior to the commencement of such Interest
Period, and (b) if any such rate is not available at such time for any reason,
then the “LIBO Rate” for such Interest Period shall be the Interpolated Screen
Rate.

“Lien”: with respect to any asset, any mortgage, lien, pledge, charge, security
interest or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement and any lease in the nature
thereof; provided, that in no event shall an operating lease in and of itself
constitute a Lien.

“Limited Condition Transaction”: any acquisition (including an acquisition of
spectrum or other assets) or irrevocable debt repurchase or redemption by the
Borrower or one or more of its Restricted Subsidiaries, whose consummation is
not conditioned on the availability of, or on obtaining, third party financing.

“Loan”: any loan made by any Lender pursuant to this Annex.

“Loan Documents”: this Annex, the Security Documents, any Notes, any
Intercreditor Agreements, any Permitted Amendment, and any other document
executed and delivered in conjunction with this Annex from time to time and
designated as a “Loan Document”.

“Loan Parties”: the collective reference to the Borrower and the Guarantors.

“Major Acquisition”: any acquisition that is either (a) not permitted by this
Annex immediately prior to the consummation of such acquisition or (b) if
permitted by this Annex immediately prior to the consummation of such
acquisition, would not provide Parent and its Subsidiaries with adequate
flexibility under this Annex for the continuation and/or expansion of their
combined operations following such consummation, as determined by the Borrower
acting in good faith.

 

29



--------------------------------------------------------------------------------

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50.0% of the aggregate unpaid principal amount of the Term Loans
outstanding under such Facility; provided, that the Aggregate Exposure of any
Defaulting Lender shall be disregarded in making any determination under this
definition.

“Material Adverse Effect”: a material adverse effect on (a) the business,
financial condition, assets or results of operations, in each case, of the Group
Members, taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform their payment obligations under the Loan Documents or (c) the
rights and remedies of the Administrative Agent and the Lenders, taken as a
whole, under any Loan Document.

“Material Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.

“Maturity Date”: with respect to the Senior Lien Term Loan Facility, the Senior
Lien Term Loan Maturity Date; provided, that the reference to Maturity Date with
respect to any other Term Loans shall be the final maturity date as specified in
the applicable Incremental Facility Amendment or Replacement Facility Amendment,
and with respect to any Extended Term Loans in respect thereof, shall be the
final maturity date as specified in the applicable Extension Offer.

“Maximum Rate”: as defined in Section 9.17.

“MetroPCS Notes”: the Borrower’s (as successor by merger to MetroPCS Wireless,
Inc.) 6-5/8% Senior Notes due 2020, to the extent outstanding on the Closing
Date.

“MNPI”: any material Nonpublic Information regarding Parent, the Borrower and
their respective Subsidiaries or the Loans or securities of any of them that has
not been disclosed to the Lenders generally (other than Lenders who elect not to
receive such information). For purposes of this definition “material Nonpublic
Information” shall mean Nonpublic Information with respect to the business of
Parent, the Borrower and their respective Subsidiaries or that would reasonably
be expected to be material to a decision by any Lender to participate in any
Dutch Auction or assign or acquire any Term Loans or to enter into any of the
transactions contemplated thereby or would otherwise be material for purposes of
United States Federal and state securities laws.

“Moody’s”: Moody’s Investor Services, Inc.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Equity Proceeds”: the net cash proceeds received by the Borrower since the
Closing Date as a contribution to its common equity capital or from the issue or
sale of Equity Interests of the Borrower (other than Disqualified Stock).

“Net Income”: with respect to any specified Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of Preferred Stock accretion or dividends, excluding however:

 

  (a) any gain (or loss), together with any related provision for taxes on such
gain (or loss) realized in connection with:

 

30



--------------------------------------------------------------------------------

  (i) dispositions of assets (other than in the ordinary course of business); or

 

  (ii) the extinguishment of any Indebtedness of such Person or any of its
Restricted Subsidiaries; and

 

  (b) any extraordinary gain (or loss), together with any related provision for
taxes on such extraordinary gain (or loss).

“Net Proceeds”: (1) in connection with any Asset Sale, the aggregate cash
proceeds received by the Borrower or any of its Restricted Subsidiaries in
respect of any Asset Sale (including any cash received upon the sale or other
disposition of any non-cash consideration received in any Asset Sale, but
excluding any items deemed to be cash pursuant to Section 6.4(b)(i) hereof), net
of all costs relating to such Asset Sale, including (a) legal, accounting and
investment banking fees, finder’s fees, sales commissions, employee severance
costs, and any relocation expenses incurred as a result of the Asset Sale,
(b) taxes paid or payable (including, for the avoidance of doubt, taxes paid or
payable by Parent) as a result of the Asset Sale, in each case, after taking
into account any available tax credits or deductions and any tax sharing
arrangements, (c) amounts required to be applied to the repayment of
Indebtedness secured by a Lien on the asset or assets that were the subject of
such Asset Sale (other than Indebtedness under a Credit Facility), (d) all
distributions and other payments required to be made to minority interest
holders in Restricted Subsidiaries as a result of such Asset Sale and (e) any
amounts to be set aside in any reserve established in accordance with GAAP or
any amount placed in escrow, in either case for adjustment in respect of the
sale price of such properties or assets or for liabilities associated with such
Asset Sale and retained by the Borrower or any of its Restricted Subsidiaries
until such time as such reserve is reversed or such escrow arrangement is
terminated, in which case Net Proceeds shall include only the amount of the
reserve so reversed or the amount returned to the Borrower or its Restricted
Subsidiaries from such escrow arrangement, as the case may be, and (2) in
connection with any issuance or incurrence of any Indebtedness, the cash
proceeds received by any Group Member from such issuance or incurrence, net of
reasonable out-of-pocket attorneys’ fees, investment banking and advisory fees,
accountants’ fees, underwriting discounts and commissions and other customary
out-of-pocket fees, costs and expenses actually incurred in connection therewith
(including, in the case of a Replacement Facility or Permitted Refinancing
Indebtedness, any swap breakage costs and other termination costs related to
Hedge Agreements and any other fees and expenses actually incurred in connection
therewith), in each case as determined reasonably and in good faith by a
Responsible Officer of the Borrower.

“New Markets”: the collective reference to any wireless telephone markets other
than the metropolitan areas of Las Vegas, Nevada; Los Angeles, San Francisco and
Sacramento, California; Detroit, Michigan; Dallas/Fort Worth, Texas;
Tampa/Sarasota, Orlando, Miami and Jacksonville, Florida; Atlanta, Georgia;
Philadelphia, Pennsylvania; New York, New York; Boston, Massachusetts; and
Hartford, Connecticut.

“New Market Losses”: for any period, to the extent such losses were deducted in
computing such Consolidated Net Income during the applicable period, an amount
equal to any extraordinary loss plus any net loss (without duplication) realized
by the Borrower or any of its Restricted Subsidiaries incurred in connection
with construction, launch and operations in any New Market for such period, so
long as such net losses are incurred on or prior to the fourth anniversary after
the initial commencement of commercial operations in the applicable New Market,
in each case, under or in connection with the “MetroPCS” brand.

“Non-Consenting Lender”: as defined Section 2.21(c).

 

31



--------------------------------------------------------------------------------

“Non-Loan Party Subsidiary”: any Restricted Subsidiary of the Borrower that is
not a Loan Party.

“Non-Recourse Debt” means Indebtedness:

(1) as to which neither the Borrower nor any of its Restricted Subsidiaries
(a) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), subject to customary “bad-boy”
exceptions, (b) is directly or indirectly liable as a guarantor or otherwise, or
(c) constitutes the lender;

(2) no default with respect to which (including any rights that the holders of
the Indebtedness may have to take enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of time or both any holder of any
other Indebtedness of the Borrower or any of its Restricted Subsidiaries to
declare a default on such other Indebtedness or cause the payment of the
Indebtedness to be accelerated or payable prior to its stated maturity; and

(3) as to which the lenders have been notified in writing that they will not
have any recourse to the stock or assets of the Borrower or any of its
Restricted Subsidiaries;

provided, that Non-Recourse Debt incurred by a Permitted Receivables Financing
Subsidiary may have recourse to the Borrower and the other Group Members
pursuant to Standard Securitization Undertakings

“Nonpublic Information”: information which has not been disseminated in a manner
making it available to investors generally, within the meaning of Regulation FD.

“Note”: any promissory note evidencing any Loan substantially in the form of
Exhibit G.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed or allowable in such
proceeding) the Loans and all other obligations and liabilities of the Loan
Parties to the Administrative Agent or to any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Annex or any other Loan Document or any Specified Hedge Agreement, whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs or expenses (including all fees, charges and disbursements of counsel to
the Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto), and any Cash Management Obligations; provided, that
(i) obligations of the Borrower or any other Loan Party under any Specified
Hedge Agreement or any Cash Management Obligations shall be secured and
guaranteed pursuant to the Security Documents only to the extent that, and for
so long as, the other Obligations are so secured and guaranteed and (ii) any
release of Collateral or Guarantors effected in the manner permitted by this
Annex or any Security Document shall not require the consent of holders of
obligations under Specified Hedge Agreements or holders of any Cash Management
Obligations. Notwithstanding the foregoing, “Obligations” of any Loan Party
shall not include any Excluded Swap Obligation of such Loan Party.

“OFAC”: as defined in Section 3.21(b).

“Officers’ Certificate” means a certificate signed on behalf of the Borrower by
a Responsible Officer of the Borrower.

 

32



--------------------------------------------------------------------------------

“Optional Prepayment Amount”: for any Excess Cash Flow Period, the aggregate
amount of all optional prepayments (including any premiums and penalties
associated therewith), or repurchases by any Loan Party, of the Term Loans, or
(to the extent secured on a pari passu basis with the Term Loans) any
Incremental Equivalent Debt or Permitted Refinancing Indebtedness in respect of
the Term Loans or Incremental Equivalent Debt during such Excess Cash Flow
Period (or, at the option of the Borrower, during such Excess Cash Flow Period
and the period in the succeeding Excess Cash Flow Period prior to the applicable
Excess Cash Flow Application Date), in each case except to the extent that such
prepayments are funded with the proceeds of incurrences of Indebtedness or the
issuances of Capital Stock; provided, that, with respect to any prepayment of
Term Loans, Incremental Term Loans, any Permitted Refinancing Indebtedness in
respect of Term Loans, or any Incremental Equivalent Debt or any Permitted
Refinancing Indebtedness in respect of Incremental Equivalent Debt, in each case
by any Purchasing Borrower Party pursuant to Section 9.4 or the corresponding
provision in the definitive agreement governing any Incremental Equivalent Debt
or such Permitted Refinancing Indebtedness, and with respect to any repurchase
thereof by a Loan Party (including without limitation pursuant to Auctions in
accordance with Section 2.12(f)), the Optional Prepayment Amount shall include
only the aggregate amount of cash actually paid by such Purchasing Borrower
Party or Loan Party in respect of the principal amount of the Term Loans,
Incremental Equivalent Debt or Permitted Refinancing Indebtedness, as the case
may be, so prepaid or repurchased; provided, further, that to the extent any
such prepayments or repurchases made after the applicable Excess Cash Flow
Period reduce Excess Cash Flow for such Excess Cash Flow Period, such
prepayments or repurchases shall not also reduce Excess Cash Flow in the Excess
Cash Flow Period in which they are made.

“Organizational Documents”: with respect to any Person and as applicable, the
certificate of incorporation or formation, memorandum or articles of
association, bylaws, limited liability company agreement, limited partnership
agreement or other organizational documents of such Person.

“Other Applicable Indebtedness”: as defined in Section 2.14(g).

“Other Connection Taxes”: with respect to the Administrative Agent, any Lender
or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party under any Loan Document, Taxes imposed as a result
of a present or former connection between such recipient and the jurisdiction
imposing such Tax (other than a connection arising solely from such recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”: all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes imposed by any Governmental Authority arising
from any payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, this Annex or any other
Loan Document, except any such Taxes that are Other Connection Taxes imposed
with respect to an assignment (other than an assignment made pursuant to Section
2.21(b)).

“Other Term Loans”: as defined in Section 2.23(a).

“Parent”: T-Mobile US, Inc., a Delaware corporation.

“Participant”: as defined in Section 9.4(c).

“Participant Register”: as defined in Section 9.4(c).

 

33



--------------------------------------------------------------------------------

“Participating Member State”: any member state of the European Community that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

“PATRIOT Act”: Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA PATRIOT Act of 2001).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor entity performing similar
functions.

“Permitted Acquisition”: Permitted Investments made under clause (c) of the
definition thereof, and acquisitions of spectrum licenses.

“Permitted Amendment”: any Extension Amendment, Incremental Facility Amendment
or Replacement Facility Amendment.

“Permitted Bond Hedge Transaction”: any call or capped call option (or
substantively equivalent derivative transaction) on Parent’s common stock
purchased by the Borrower in connection with the issuance of any Convertible
Debt; provided, that the purchase price for such Permitted Bond Hedge
Transaction, does not exceed the net cash proceeds received by the Borrower from
the sale of such Convertible Debt issued in connection with the Permitted Bond
Hedge Transaction.

“Permitted Business”: those businesses in which the Borrower and its
Subsidiaries were engaged on the Closing Date, or any business similar, related,
incidental or ancillary thereto or that constitutes a reasonable extension or
expansion thereof, or any business reasonably related to the telecommunications
industry, and the acquisition, holding or exploitation of any license relating
to the delivery of those services.

“Permitted Holder” means (i) DT and (ii) any direct or indirect Subsidiary of
DT.

“Permitted Investments”:

 

  (a) any Investment in the Borrower or in any Restricted Subsidiary of the
Borrower;

 

  (b) any Investment in Cash Equivalents;

 

  (c) any Investment by the Borrower or any Restricted Subsidiary of the
Borrower in a Person, if as a result of such Investment:

 

  (i) such Person becomes a Restricted Subsidiary of the Borrower; or

 

  (ii) such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets or any division or business
unit to, or is liquidated into, the Borrower or a Restricted Subsidiary of the
Borrower;

 

  (d) any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with Section 6.4
hereof;

 

34



--------------------------------------------------------------------------------

  (e) any acquisition of assets or Capital Stock solely in exchange for the
issuance of Equity Interests (other than Disqualified Stock) of the Borrower or
Equity Interests of Parent;

 

  (f) any Investments received in compromise or resolution of (i) obligations of
trade creditors or customers that were incurred in the ordinary course of
business of the Borrower or any of its Restricted Subsidiaries, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer or upon enforcement
of any Lien in favor of the Borrower or any Restricted Subsidiary; or
(ii) litigation, arbitration or other disputes with Persons who are not
Affiliates;

 

  (g) Investments represented by Hedging Obligations;

 

  (h) loans or advances to employees or directors made in the ordinary course of
business of the Borrower or any Restricted Subsidiary of the Borrower in an
aggregate principal amount not to exceed $50.0 million at any one time
outstanding;

 

  (i) any payment on or with respect to, or purchase, redemption, defeasement or
other acquisition or retirement for value of (i) any of the Term Loans or
(ii) any other Indebtedness that is pari passu in right of payment with the
foregoing, other than Subordinated Indebtedness and Indebtedness secured by a
Lien ranking junior to that securing the Senior Lien Term Loans;

 

  (j) advances and prepayments for asset purchases in the ordinary course of
business in a Permitted Business of the Borrower or any of its Restricted
Subsidiaries;

 

  (k) Investments existing on the Closing Date;

 

  (l) Investments in the ISIS Joint Venture having an aggregate Fair Market
Value (measured on the date each such Investment was made and without giving
effect to subsequent changes in value), when taken together with all other
Investments made pursuant to this clause (l) since the “Closing Date” (as
defined in the Senior DT Notes Base Indenture) that are at that time
outstanding, not to exceed $300.0 million;

 

  (m) Permitted Bond Hedge Transactions which constitute Investments;

 

  (n) (i) Permitted Joint Venture Investments, and (ii) other Investments in any
Person other than an Affiliate of the Borrower (excluding any Person that is an
Affiliate of the Borrower solely by reason of Parent’s ownership, directly or
indirectly, of Equity Interests, or Parent’s control, of such Person, or which
becomes an Affiliate as a result of such Investment), to the extent such
Investment under (i) or (ii) has an aggregate Fair Market Value (measured on the
date each such Investment was made and without giving effect to subsequent
changes in value), when taken together with all other Investments made pursuant
to this clause (n) that are at the time outstanding, not to exceed 12.5% of the
Borrower’s Total Assets on the date of such Investment;

 

35



--------------------------------------------------------------------------------

  (o) Investments in a Person primarily engaged in a Permitted Business having
an aggregate Fair Market Value (measured on the date each such Investment was
made and without giving effect to subsequent changes in value), when taken
together with all other Investments made pursuant to this clause (p) since the
“Closing Date” (as defined in the Senior DT Notes Base Indenture) that are at
that time outstanding, not to exceed $250.0 million;

 

  (p) guarantees permitted under Section 6.3 hereof;

 

  (q) deposits or payments made with the FCC in connection with the auction or
licensing of Governmental Authorizations;

 

  (r) any Investment deemed made from time to time pursuant to Section 5.13 in
connection with a Specified Unrestricted Subsidiary Designation, in an amount
equal to the aggregate Fair Market Value of all outstanding Investments owned by
the Borrower and its Restricted Subsidiaries in the Subsidiaries designated as
Unrestricted Subsidiaries pursuant to such Specified Unrestricted Subsidiary
Designation, but only to the extent not in excess of the aggregate Fair Market
Value of all outstanding Investments owned by the Borrower and its Restricted
Subsidiaries in such designated Subsidiaries as of the “Closing Date” (as
defined in the Senior DT Notes Base Indenture) (for this purpose, it shall be
assumed, as regards to Investments in any Designated Tower Entity, that all
wireless communications sites, towers, and related contracts, equipment,
improvements, real estate, and other assets of the Borrower and its subsidiaries
subject to the Towers Transaction that are contemplated to be transferred to the
Designated Tower Entities in accordance with the terms of the Towers
Transaction, as contemplated in the Towers Transaction Agreements as in effect
as of March 19, 2013, had been transferred to the Designated Tower Entities,
whether or not all such transfers have in fact then taken place, but
disregarding any transfers of assets not part of the Towers Transaction as
contemplated in the Towers Transaction Agreements as in effect as of the
March 19, 2013);

 

  (s) Investments in a Permitted Receivables Financing Subsidiary or any
Investment by a Permitted Receivables Financing Subsidiary in any other Person
in connection with a Permitted Receivables Financing; and

 

  (t) any other Investments made in connection with the Towers Transaction, as
contemplated in the Towers Transaction Agreements as in effect as of March 19,
2013.

Notwithstanding any other provision to the contrary, no Permitted Investment
shall be deemed to be a Restricted Payment.

“Permitted Joint Venture Investment”: with respect to any specified Person,
Investments in any other Person engaged in a Permitted Business of which at
least 40% of the outstanding Capital Stock of such other Person is at the time
owned directly or indirectly by the specified Person.

“Permitted Liens”:

 

  (a)

Liens securing Indebtedness and other obligations under Credit Facilities and/or
securing Hedging Obligations related thereto permitted by Section 6.3(b)(i),
(viii)

 

36



--------------------------------------------------------------------------------

  and (xix) hereof, provided that any secured Permitted Refinancing Indebtedness
incurred in respect of Indebtedness or other obligations previously secured
pursuant to this clause (a) will be treated as Indebtedness secured pursuant to
this clause (a) in making any determination as to whether additional
Indebtedness or other obligations may be secured pursuant to this clause (a);

 

  (b) Liens in favor of the Borrower or the Guarantors;

 

  (c) Liens on property of a Person existing at the time such Person becomes a
Restricted Subsidiary or is merged with or into or consolidated with the
Borrower or any Subsidiary of the Borrower; provided, that such Liens were in
existence prior to the contemplation of such merger or consolidation and do not
extend to any assets (other than improvements thereon, accessions thereto and
proceeds thereof) other than those of the Person that becomes a Restricted
Subsidiary or is merged into or consolidated with the Borrower or the
Subsidiary;

 

  (d) Liens on property (including Capital Stock) existing at the time of
acquisition of the property by the Borrower or any Subsidiary of the Borrower;
provided, that such Liens were in existence prior to, and not incurred in
contemplation of, such acquisition;

 

  (e) (x) bankers’ Liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with a depositary institution, and
(y) Liens, deposits (including deposits with the FCC) or pledges to secure the
performance of bids, tenders, trade or governmental contracts, leases, licenses,
statutory obligations, surety or appeal bonds, performance bonds or other
obligations of a like nature incurred in the ordinary course of business;

 

  (f) Liens to secure Indebtedness (including Capital Lease Obligations)
permitted by Section 6.3(b)(iv) covering only the assets (including the proceeds
thereof, accessions thereto and upgrades thereof) acquired with or financed by
such Indebtedness;

 

  (g) Liens existing on the Closing Date;

 

  (h) Liens for taxes, assessments or governmental charges or claims that are
not yet delinquent or that are being contested in good faith by appropriate
proceedings; provided, that any reserve or other appropriate provision as is
required in conformity with GAAP has been made therefor;

 

  (i) Liens imposed by law or contract, such as carriers’, warehousemen’s,
suppliers’, vendors’, construction, repairmen’s, landlord’s and mechanics’ Liens
or other similar Liens, in each case, incurred in the ordinary course of
business;

 

  (j) survey exceptions, encumbrances, easements or reservations of, or rights
of others for, licenses, rights-of-way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning or other restrictions as
to the use of real property that were not incurred in connection with
Indebtedness and that do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of such Person;

 

37



--------------------------------------------------------------------------------

  (k) Liens arising by reason of a judgment, attachment, decree or court order,
to the extent not otherwise resulting in an Event of Default, and any Liens that
are required to protect or enforce any rights in any administrative, arbitration
or other court proceedings in the ordinary course of business;

 

  (l) Liens created for the benefit of (or to secure) (1) the Obligations under
any Loan Document (including Indebtedness under any Incremental Facility,
Replacement Facility and Extended Term Loans), (2) Incremental Equivalent Debt,
(3) Specified Hedge Agreements, and (4) Cash Management Obligations;

 

  (m) Liens to secure any Permitted Refinancing Indebtedness permitted to be
incurred under this Annex; provided, however, that:

 

  (1) the new Lien shall be limited to all or part of the same property and
assets that secured or, under the written agreements pursuant to which the
original Lien arose, could secure the original Lien (plus improvements and
accessions to such property and assets and proceeds or distributions of such
property and assets and improvements and accessions thereto); and

 

  (2) the Indebtedness secured by the new Lien is not increased to any amount
greater than the sum of (x) the outstanding principal amount, or, if greater,
committed amount, of the Indebtedness being renewed, refunded, refinanced,
replaced, defeased or discharged and (y) an amount necessary to pay any fees and
expenses, including premiums, related to such renewal, refunding, refinancing,
replacement, defeasance or discharge;

 

  (n) (x) Liens contained in purchase and sale agreements or lease agreements
limiting the transfer of assets pending the closing of the transactions
contemplated thereby or the termination of the lease, respectively, (y) spectrum
leases or other similar lease or licensing arrangements contained in, or entered
into in connection with, purchase and sale agreements, and (z) Liens relating to
deposits or escrows established in connection with purchase and sale agreements;

 

  (o) Liens that may be deemed to exist by virtue of contractual provisions that
restrict the ability of the Borrower or any of its Subsidiaries from granting or
permitting to exist Liens on their respective assets;

 

  (p) Liens on cash or Cash Equivalents securing obligations under Senior Notes
that have been called for redemption, defeasance or discharge;

 

  (q) Liens on cash or Cash Equivalents securing (x) workers’ compensation
claims, self-insurance obligations, unemployment insurance or other social
security, old age pension, bankers’ acceptances, performance bonds, completion
bonds, bid bonds, appeal bonds, indemnity bonds, specific performance or
injunctive relief bonds, surety bonds, public liability obligations, or other
similar bonds or obligations, or securing any Guarantees or letters of credit
functioning as or supporting any of the foregoing, in each case incurred in the
ordinary course of business or (y) letters of credit required to be issued for
the benefit of any Person that controls a Permitted Joint Venture Investment to
secure any put right for the benefit of the Person controlling the Permitted
Joint Venture Investment;

 

38



--------------------------------------------------------------------------------

  (r) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into in the ordinary course of business
covering only the property under lease (plus improvements and accessions to such
property and proceeds or distributions of such property and improvements and
accessions thereto);

 

  (s) any interest or title of a lessor, licensor or sublicensor in the property
subject to any lease, license or sublicense entered into in the ordinary course
of business;

 

  (t) Liens on cash or Cash Equivalents on deposit to secure reimbursement
obligations under letters of credit incurred in the ordinary course of business;

 

  (u) Liens on and pledges of the Equity Interests of any Unrestricted
Subsidiary or any Person that is a Permitted Joint Venture Investment owned by
the Borrower or any Restricted Subsidiary to the extent securing Non-Recourse
Debt or other Indebtedness of such Unrestricted Subsidiary or Person;

 

  (v) Liens arising under operating agreements, joint venture agreements,
partnership agreements, contracts for sale and other agreements arising in the
ordinary course of business that are customary in the Permitted Business, and
applicable only to the assets that are the subject of such agreements or
contracts;

 

  (w) Liens securing Hedging Obligations;

 

  (x) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

 

  (y) Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

  (z) Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

 

  (aa) Liens securing any arrangement for treasury, depositary or cash
management services provided to the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;

 

  (bb) Liens with respect to obligations that do not exceed at any time the
greater of (x) $500.0 million and (y) 1.0% of the Borrower’s Total Assets at
such time;

 

  (cc) Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual or warranty requirements;

 

39



--------------------------------------------------------------------------------

  (dd) (i) Liens on Permitted Receivables Financing Assets supporting any
Permitted Receivables Financing or (ii) to the extent deemed to constitute
Liens, sales or transfers of assets (or interest therein) described in clause
(m) of the exceptions to the definition of the term “Asset Sales”;

 

  (ee) Liens, if any, incurred in connection with the Towers Transaction;

 

  (ff) Liens securing Indebtedness so long as the First Lien Net Debt to Cash
Flow Ratio, determined on a Pro Forma Basis (after giving effect to any Pro
Forma Transaction or other transaction consummated in connection with, or the
consummation of which results in, the creation of such Liens, including any
acquisition consummated with the proceeds of Indebtedness secured by such
Liens), would not exceed 2.00:1.00 as of the time such Liens are incurred;
provided, that, for purposes of determining the amount available under this
clause (ff), all Indebtedness secured by Liens permitted under this clause (ff)
will be deemed to constitute Consolidated First Lien Indebtedness irrespective
of whether it satisfies the requirements in the definition thereof; and

 

  (gg) Liens on assets of Restricted Subsidiaries that are not Subsidiary
Guarantors, securing obligations of Restricted Subsidiaries that are not
Subsidiary Guarantors.

“Permitted Payments to Parent”: without duplication as to amounts:

 

  (a) payments to Parent to permit Parent to pay reasonable accounting, legal,
investment banking fees and administrative expenses of Parent when due; and

 

  (b) for so long as the Borrower is a member of a group filing a consolidated
or combined tax return with Parent, payments to Parent in respect of an
allocable portion of the tax liabilities of such group that is attributable to
the Borrower and its Subsidiaries (“Tax Payments”). The Tax Payments shall not
exceed the lesser of (i) the amount of the relevant tax (including any penalties
and interest) that the Borrower would owe if the Borrower were filing a separate
tax return (or a separate consolidated or combined return with its Subsidiaries
that are members of the consolidated or combined group), taking into account any
carryovers and carrybacks of tax attributes (such as net operating losses) of
the Borrower and such Subsidiaries from other taxable years and (ii) the net
amount of the relevant tax that Parent actually owes to the appropriate taxing
authority.

“Permitted Receivables Financing”: any Receivables Financing of a Permitted
Receivables Financing Subsidiary the terms of which (including financing terms,
covenants, termination events and other provisions) (a) have been negotiated at
arm’s length with an unaffiliated third party and (b) are, in the good faith
determination of the Borrower’s Board of Directors or a senior financial officer
of the Borrower, which determination shall be conclusive, in the aggregate
economically fair and reasonable to the Group Members.

“Permitted Receivables Financing Assets”: financial assets, including accounts
receivable , chattel paper and other payment rights, and related assets
(including contract rights and insurance payments), and the proceeds thereof.

 

40



--------------------------------------------------------------------------------

“Permitted Receivables Financing Subsidiary”: a Wholly Owned Subsidiary of the
Borrower (or another Person formed for the purposes of engaging in a Permitted
Receivables Financing in which the Borrower or any of its Restricted
Subsidiaries makes an Investment and to which the Borrower or any of its
Restricted Subsidiaries transfers Permitted Receivables Financing Assets) that
engages in no material activities other than in connection with Permitted
Receivables Financings, and any business or activities incidental or related to
such business, and which is designated by the Board of Directors of the Borrower
(as provided below) as a Permitted Receivables Financing Subsidiary and (a) no
portion of the Indebtedness (contingent or otherwise) of which (i) is guaranteed
by Parent or any Group Member, other than another Permitted Receivables
Financing Subsidiary or (to the extent that it might be deemed a guaranty)
pursuant to Standard Securitization Undertakings, or (ii) is recourse to or
obligates Parent or any Group Member, other than another Permitted Receivables
Financing Subsidiary, in any way other than pursuant to Standard Securitization
Undertakings, (b) to which none of Parent or any Group Member, other than
another Permitted Receivables Financing Subsidiary, has any obligation to
maintain or preserve such entity’s financial condition or cause such entity to
achieve certain levels of operating results. Any such designation by the Board
of Directors of the Borrower shall be evidenced to the Administrative Agent by
delivery to the Administrative Agent of a certified copy of the resolution of
the Board of Directors of the Borrower giving effect to such designation and a
certificate executed by a Responsible Officer certifying that such designation
complied with the foregoing conditions.

“Permitted Refinancing Indebtedness”: any Indebtedness of the Borrower or any of
its Restricted Subsidiaries, any Disqualified Stock of the Borrower or any
Preferred Stock of any Restricted Subsidiary issued (a) in exchange for, or the
net proceeds of which are used to, extend the maturity, renew, refund,
refinance, replace, defease, discharge or otherwise retire for value, in whole
or in part, or (b) constituting an amendment, modification or supplement to or a
deferral or renewal of ((a) and (b) above, collectively, a “Refinancing”), any
other Indebtedness of the Borrower or any of its Restricted Subsidiaries (other
than intercompany Indebtedness), any Disqualified Stock of the Borrower or any
Preferred Stock of a Restricted Subsidiary in a principal amount or, in the case
of Disqualified Stock of the Borrower or Preferred Stock of a Restricted
Subsidiary, liquidation preference, not to exceed (after deduction of reasonable
and customary fees and expenses incurred in connection with the Refinancing) the
lesser of:

 

  (a) the principal amount or, in the case of Disqualified Stock or Preferred
Stock, liquidation preference, of the Indebtedness, Disqualified Stock or
Preferred Stock so Refinanced (plus, in the case of Indebtedness, the amount of
accrued interest and premium, if any paid in connection therewith, and any swap
breakage costs and other termination costs related to Hedge Agreements and any
other fees and expenses actually incurred in connection therewith); and

 

  (b) if the Indebtedness being Refinanced was issued with any original issue
discount, the accreted value of such Indebtedness (as determined in accordance
with GAAP) at the time of such Refinancing;

in each case, except to the extent that any such excess principal amount (or
accreted value, as applicable) would be then permitted to be incurred by other
provisions of Section 6.3 hereof; provided, that such excess principal amount of
Indebtedness shall be deemed to be incurred under such other provision.

Notwithstanding the preceding, no Indebtedness, Disqualified Stock or Preferred
Stock will be deemed to be Permitted Refinancing Indebtedness, unless:

 

  (a)

such Indebtedness, Disqualified Stock or Preferred Stock has a final maturity
date or redemption date, as applicable, equal to or later than the final
maturity date or redemption date, as applicable, of, and has a Weighted Average
Life to

 

41



--------------------------------------------------------------------------------

  Maturity equal to or greater than the Weighted Average Life to Maturity of,
the Indebtedness, Disqualified Stock or Preferred Stock being Refinanced
(determined, solely, for the purposes of this clause (a), in the case of any
Indebtedness being Refinanced, without giving effect to prepayments that reduced
amortization of such Indebtedness);

 

  (b) if the Indebtedness, Disqualified Stock or Preferred Stock being
Refinanced is (i) contractually subordinated in right of payment to any Term
Loans, such Indebtedness, Disqualified Stock or Preferred Stock is contractually
subordinated in right of payment to such Term Loans, on terms at least as
favorable to the Term Loan Lenders holding such Term Loans as those contained in
the documentation governing the Indebtedness, Disqualified Stock or Preferred
Stock being Refinanced at the time of the Refinancing or (ii) secured by a
junior permitted lien on the Collateral (or portion thereof) and/or subject to
intercreditor arrangements for the benefit of the Lenders, in the case of this
clause (ii) such refinancing shall be unsecured or secured by a junior permitted
lien on the Collateral (or portion thereof), and subject to intercreditor
arrangements on substantially the same terms (as determined by the Borrower in
good faith) as those in effect prior to such refinancing or on terms not
materially less favorable, taken as a whole, to the Secured Parties than those
in respect of the Indebtedness being so refinanced or on such other terms
reasonably acceptable to the Administrative Agent; and

 

  (c) such Indebtedness or Disqualified Stock is incurred or issued by the
Borrower or such Indebtedness, Disqualified Stock or Preferred Stock is incurred
or issued by the Restricted Subsidiary who is the obligor on the Indebtedness
being Refinanced or the issuer of the Disqualified Stock or Preferred Stock
being Refinanced, or a Restricted Subsidiary of such obligor or issuer.

“Person”: any individual, corporation, partnership, joint venture, association,
joint-stock company, trust, unincorporated organization, limited liability
company or government or other entity.

“Plan”: any employee benefit plan that is subject to ERISA and in respect of
which the Borrower or a Commonly Controlled Entity is or, if such plan were
terminated, would under Section 4062 or Section 4069 of ERISA be deemed to be an
“employer” as defined in Section 3(5) of ERISA.

“Platform”: as defined in Section 9.1.

“Pledged Capital Stock”: as defined in the Guarantee and Collateral Agreement.

“Preferred Stock”: with respect to any Person, any Capital Stock of such Person
that has preferential rights to any other Capital Stock of such Person with
respect to dividends or payments upon liquidation.

“Prime Rate”: the rate of interest per annum determined from time to time by the
Administrative Agent as its prime rate in effect at its principal office in
New York City and notified to the Borrower. The prime rate is a rate set by the
Administrative Agent based upon various factors, including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above or below such rate.

“Private Lender Information”: as defined in Section 9.1.

 

42



--------------------------------------------------------------------------------

“Pro Forma Basis”: with respect to compliance with any test or covenant or
calculation of any ratio hereunder, the determination or calculation of such
test, covenant or ratio (including in connection with Pro Forma Transactions) in
accordance with Section 1.5 and the provisions of the second paragraph and third
paragraph of the definition of “Debt to Cash Flow Ratio”.

“Pro Forma Transaction”: (a) the Transactions, (b) any incurrence or repayment
of Indebtedness (other than for working capital purposes or in the ordinary
course of business), the making of any Restricted Payment (of the types
described in clauses (iii) and (iv) of the definition of such term) pursuant to
Section 6.1(a), (b)(xv) or (b)(xvi), any Investment that results in a Person
becoming a Restricted Subsidiary or an Unrestricted Subsidiary, any Permitted
Acquisition or any Asset Disposition that results in a Restricted Subsidiary
ceasing to be a Subsidiary or any Investment constituting an acquisition of
assets constituting a business unit, line of business or division of another
Person or any Asset Disposition of a business unit, line of business or division
of a Group Member, in each case whether by merger, consolidation, amalgamation
or otherwise and (c) any restructuring or cost saving, operational change or
business rationalization initiative or other initiative.

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Capital Stock.

“Public Lender”: as defined in Section 9.1.

“Public Lender Information”: as defined in Section 9.1.

“Purchasing Borrower Party”: Parent, the Borrower or any Subsidiary of the
Borrower that becomes an Eligible Assignee pursuant to Section 9.4.

“Qualified Counterparty”: with respect to any Specified Hedge Agreement or Cash
Management Obligations, any counterparty thereto that, at the time such
Specified Hedge Agreement or Cash Management Obligations were entered into or,
in the case of a Specified Hedge Agreement or Cash Management Obligations, as
the case may be, existing on the Closing Date, on the Closing Date, was the
Administrative Agent, a Lender, or an Affiliate of any of the foregoing,
regardless of whether any such Person shall thereafter cease to be the
Administrative Agent, a Lender, or an Affiliate of any of the foregoing.

“Qualifying Bids”: as defined in Section 2.12(f)(iii).

“Qualifying Lender”: as defined in Section 2.12(f)(iv).

“Rating Agency” means each of Moody’s, S&P, Fitch and, if any of Moody’s, S&P or
Fitch ceases to exist or ceases to rate the Senior Notes for reasons outside of
the control of the Borrower, any other nationally recognized statistical rating
organization selected by the Borrower as a replacement agency.

“Ratings Decline Period”: the period that (i) begins on the earlier of (a) the
date of the first public announcement of the occurrence of a Change of Control
or of the intention by the Borrower or a shareholder of the Borrower, as
applicable, to effect a Change of Control or (b) the occurrence thereof and
(ii) ends 90 days following consummation of such Change of Control; provided
that such period shall be extended for so long as the rating of the Senior DT
Notes of the applicable series, as noted by the applicable Rating Agency, is
under publicly announced consideration for downgrade by the applicable Rating
Agency.

 

43



--------------------------------------------------------------------------------

“Ratio-Based Incremental Facility”: as defined in Section 2.23(a).

“Receivables Financing”: any transaction or series of transactions that may be
entered into by Parent, the Borrower or any Restricted Subsidiary pursuant to
which Parent or any Group Member may sell, convey or otherwise transfer to (a) a
Permitted Receivables Financing Subsidiary (in the case of a transfer by Parent
or any Group Member) or (b) any other Person (in the case of a transfer by a
Permitted Receivables Financing Subsidiary), or a Permitted Receivables
Financing Subsidiary may grant a security interest in, any Permitted Receivables
Financing Assets of Parent or any Group Member.

“Reference Rate”: (a) with respect to the Loans comprising each Eurodollar
Borrowing for each day during each Interest Period with respect thereto, a rate
per annum equal to the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing and (b) with respect to any ABR Loan, the Alternate Base Rate.

“Refinancing Indebtedness”: with respect to any Indebtedness, any Permitted
Refinancing Indebtedness incurred in respect of such Indebtedness.

“Register”: as defined in Section 9.4(b)(iv).

“Registered Equivalent Notes”: with respect to any notes originally issued in a
Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Regulation”: The Council of the European Union Regulation No. 1346/2000 on
Insolvency Proceedings.

“Regulation FD”: Regulation FD as promulgated by the SEC under the Exchange Act,
as in effect from time to time.

“Regulation H”: Regulation H of the Board as in effect from time to time.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Related Parties”: with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, partners, members,
trustees, managers, controlling persons, agents, advisors and other
representatives of such Person and such Person’s Affiliates and the respective
successors and permitted assigns of each of the foregoing.

“Release”: any actual or threatened release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into or through the environment or within any building, structure,
facility or fixture.

“Relevant Reference Period”: the Test Period then most recently ended for which
financial statements have been delivered pursuant to Section 5.1(a) or 5.1(b)
immediately preceding the date on which the action for which such calculation is
being made shall occur (or, prior to the first delivery of the financial
statements pursuant to Section 5.1(a) or 5.1(b), the Test Period ended
immediately prior to the Closing Date).

“Remedial Work”: any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations.

 

44



--------------------------------------------------------------------------------

“Replacement Assets”: (i) capital expenditures with respect to any assets,
(ii) other assets that will be used or useful in a Permitted Business, (iii) all
or substantially all of the assets of a Permitted Business, (iv) Voting Stock of
any Person engaged in a Permitted Business that, when taken together with all
other Voting Stock of such Person owned by the Borrower and its Restricted
Subsidiaries, constitutes a majority of the Voting Stock of such Person and such
Person will become a Restricted Subsidiary on the date of the acquisition
thereof or (v) deposits or payments to acquire FCC Licenses.

“Replacement Facility”: as defined in Section 2.24(a).

“Replacement Facility Amendment”: as defined in Section 2.24(c).

“Replacement Facility Closing Date”: as defined in Section 2.24(c).

“Replacement Term Loans”: as defined in Section 2.24(a).

“Reply Amount”: as defined in Section 2.12(f)(ii).

“Reply Discount Price”: as defined in Section 2.12(f)(ii).

“Reportable Event”: any of the “reportable events” set forth in Section 4043(c)
of ERISA or the regulations issued thereunder, with respect to a Plan, other
than those events as to which notice is waived pursuant to DOL Reg. Part 4043.

“Required Lender Consent Items”: as defined in Section 9.4(f).

“Required Lenders”: at any time, the holders of more than 50.0% of the aggregate
unpaid principal amount of the Term Loans then outstanding; provided, that the
Aggregate Exposure of any Defaulting Lender shall be disregarded in making any
determination under this definition.

“Requirement of Law”: as to any Person, any law, treaty, rule or regulation,
official administrative pronouncement, or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its Property or to which such Person or any of its
Property is subject.

“Responsible Officer”: as to any Person, the chief executive officer, president,
chief financial officer, chief accounting officer, treasurer or director of such
Person, but in any event, with respect to financial matters, the chief financial
officer, chief accounting officer, treasurer or director of such Person. Unless
otherwise qualified, all references to a “Responsible Officer” shall refer to a
Responsible Officer of the Borrower.

“Restricted Investment”: an Investment other than a Permitted Investment.

“Restricted Payments”: as defined in Section 6.1.

“Restricted Subsidiary”: of a Person means any Subsidiary of the referenced
Person that is not an Unrestricted Subsidiary.

“Return Bid”: as defined in Section 2.12(f)(ii).

“S&P”: Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

“Sanctions”: as defined in Section 3.21(b).

 

45



--------------------------------------------------------------------------------

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

“Secured Revolving Credit Agreement”: that certain Secured Revolving Credit
Agreement dated as of December 29, 2016, by and among T-Mobile USA, Inc., as
borrower, DT, as a lender, and DT, as administrative agent.

“Securities Act”: the Securities Act of 1933, as amended from time to time.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, any US IP Security Agreements and all other security documents
hereafter delivered to the Administrative Agent granting a Lien on any Property
of any Loan Party to secure any Obligations.

“Senior/Junior Intercreditor Agreement”: a senior lien priority / junior lien
priority intercreditor agreement between or among the Administrative Agent and
one or more Senior Representatives for holders of Indebtedness secured by any of
the Collateral, as shall be reasonably satisfactory to the Administrative Agent
and the Borrower.

“Senior DT Notes”: the senior unsecured notes issued pursuant to the Senior DT
Notes Base Indenture on or after April 28, 2013 (and any Registered Equivalent
Notes in respect thereof).

“Senior DT Notes Base Indenture”: the Base Indenture, dated as of April 28,
2013, among the Borrower, each of the guarantors party thereto and Deutsche Bank
Trust Company Americas, as Trustee, as amended, supplemented or otherwise
modified from time to time.

“Senior Lien Term Loan”: Converted Loans (as defined in Section 1.1 of this
Agreement) which were converted into Loans pursuant to Section 2.3 of this
Agreement on the Closing Date; provided, that additional Senior Lien Term Loans
may be incurred under an Incremental Facility pursuant to Section 2.23.

“Senior Lien Term Loan Facility”: as defined in the definition of “Facility”.

“Senior Lien Term Loan Installment Date”: as defined in Section 2.3.

“Senior Lien Term Loan Lenders”: each Lender that is the holder of a Senior Lien
Term Loan.

“Senior Lien Term Loan Maturity Date”: with respect to Senior Lien Term Loans,
the Termination Date (as defined in Section 1.1 of this Agreement) in effect
immediately prior to the Closing Date; provided, that with respect to Extended
Term Loans, the Senior Lien Term Loan Maturity Date shall be the final maturity
date as specified in the applicable Extension Offer.

“Senior Lien Term Loan Percentage”: with respect to any Lender on any Senior
Lien Term Loan Installment Date, the percentage which the aggregate principal
amount of such Lender’s Senior Lien Term Loans then outstanding and subject to
repayment pursuant to Section 2.3 on such date constitutes of the aggregate
principal amount of the Senior Lien Term Loans of all Senior Lien Term Loan
Lenders then outstanding and subject to repayment pursuant to Section 2.3 on
such date.

“Senior Notes”: the collective reference to the MetroPCS Notes and the Senior DT
Notes.

 

46



--------------------------------------------------------------------------------

“Senior Officer”: any individual holding the position of chief executive
officer, president, chief financial officer or chief operating officer of any
Group Member. Unless otherwise specified, all references herein to a Senior
Officer mean a Senior Officer of the Borrower.

“Senior Pari Passu Intercreditor Agreement”: that certain Senior Pari Passu
Intercreditor Agreement dated as of December 29, 2016, by and between the
Administrative Agent and one or more Senior Representatives for holders of
Indebtedness secured by any of the Collateral on an equal priority basis with
the Obligations.

“Senior Representative”: with respect to any series of Indebtedness, the
trustee, administrative agent, collateral agent, security agent, or similar
agent under the indenture or agreement pursuant to which such Indebtedness is
issued, incurred or otherwise obtained, as the case may be, and each of their
successors in such capacities.

“Significant Subsidiary”: any Restricted Subsidiary that as of the end of the
most recent fiscal quarter for which financial statements are available, would
be a “significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation
S-X, promulgated pursuant to the Securities Act, as such Regulation is in effect
on the Closing Date.

“Solvent”: with respect to any Person, as of any date of determination, (a) the
fair value of the assets of such Person exceeds the amount of all debts and
liabilities of such Person, subordinated, contingent or otherwise; (b) the
present fair saleable value of the property of such Person is greater than the
amount that will be required to pay the probable liability of the debts and
other liabilities of such Person, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (c) such Person has not
incurred and does not intend to incur, or believe that it will incur, debts or
other liabilities, including current obligations, beyond its ability to pay such
debts or other liabilities as they become due (whether at maturity or
otherwise); and (d) such Person is not engaged in, and is not about to be
engaged in, business for which it has unreasonably small capital. For purposes
of this definition, (i) ”debt” means liability on a “claim”, and (ii) ”claim”
means any (x) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured. For purposes of this definition, the amount of any contingent,
unliquidated and disputed claim and any claim that has not been reduced to
judgment at any time shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Specified Default”: any Event of Default under Section 7.1(a), 7.1(g) or
7.1(h).

“Specified Foreign Subsidiary”: any direct or indirect Subsidiary of the
Borrower or Parent that is (i) a CFC, (ii) an entity that owns (directly or
indirectly) no material assets other than Equity Interests (or Equity Interests
and debt interests) of one or more CFCs or (iii) a Subsidiary of a Subsidiary
described in (i) or (ii).

“Specified Hedge Agreement”: any Hedge Agreement entered into or assumed by any
Loan Party and any Qualified Counterparty and designated by such Qualified
Counterparty and the Borrower in writing to the Administrative Agent as a
“Specified Hedge Agreement”.

“Specified Representations”: the representations and warranties with respect to
the Borrower and the Guarantors set forth in this Agreement under
(i) Section 3.3; (ii) Section 3.4; (iii) Section 3.5 (but only in respect of
violations or defaults under organizational documents of the Loan Parties); (iv)
Section 3.11; (v) Section 3.14; (vi) Section 3.19; (vii) Section 3.20; and
(viii) Section 3.21.

 

47



--------------------------------------------------------------------------------

“Specified Unrestricted Subsidiary Designation”: as defined in Section 5.13.

“Spot Rate”: on any day, with respect to any currency (the “Initial Currency”),
the rate at which such currency may be exchanged into another currency (the
“Exchange Currency”), as set forth at approximately 11:00 a.m. (London time) on
such day on the Reuters World Currency Page for the Initial Currency; in the
event that such rate does not appear on any Reuters World Currency Page, the
Spot Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be reasonably selected by the
Administrative Agent (in consultation with the Borrower), or, in the absence of
such available service, such Spot Rate shall instead be the arithmetic average
of the exchange rates of the Administrative Agent in the market where its
foreign currency exchange operations in respect of the Initial Currency are then
being conducted, at or about 10:00 a.m. (New York City time) on such date for
the purchase of the Exchange Currency for delivery two Business Days later;
provided, that if at the time of any such determination, no such exchange rate
can reasonably be quoted, the Administrative Agent may use any reasonable method
as it deems applicable to determine such rate, and such determination shall be
conclusive absent manifest error.

“Standard Securitization Undertakings”: representations, warranties, covenants
and indemnities (including repurchase obligations in the event of a breach of
representation and warranty) made or provided, and limited recourse guarantees,
performance guarantees and servicing obligations undertaken, by any Group Member
in connection with a Permitted Receivables Financing of a character appropriate
for the assets being securitized and which have been negotiated at arm’s length
with an unaffiliated third party.

“Stated Maturity”: with respect to any installment of interest or principal on
any tranche or series of Indebtedness, the date on which the payment of interest
or principal was scheduled to be paid in the documentation governing such
Indebtedness as of the Closing Date, and will not include any contingent
obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.

“Statutory Reserve Rate”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentage (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject with respect to the Adjusted
LIBO Rate, for eurocurrency funding (currently referred to as “Eurodollar
Liabilities” in Regulation D of the Board). Such reserve percentage shall
include those imposed pursuant to such Regulation D. Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subject Class”: as defined in Section 2.12(f)(i).

“Subordinated Indebtedness”:

 

  (a) with respect to the Borrower, any Indebtedness of the Borrower which is by
its terms subordinated in right of payment to the Term Loans; and

 

48



--------------------------------------------------------------------------------

  (b) with respect to any Guarantor, any Indebtedness of such Guarantor which is
by its terms subordinated in right of payment to such Guarantor’s Guarantee of
the Term Loans.

“Subsidiary”: with respect to any specified Person:

 

  (a) any corporation, association or other business entity of which more than
50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) to vote in the election of directors, managers or trustees of the
corporation, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and

 

  (b) any partnership (a) the sole general partner or the managing general
partner of which is such Person or a Subsidiary of such Person or (b) the only
general partners of which are that Person or one or more Subsidiaries of that
Person (or any combination thereof).

“Subsidiary Guarantors”: collectively, the Guarantors that are Subsidiaries of
the Borrower.

“Swap Obligation”: with respect to any Loan Party, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing”: any Borrowing of Term Loans.

“Term Loan Facility”: the Senior Lien Term Loan Facility, a facility consisting
of Incremental Term Loans or a Replacement Facility consisting of Term Loans.

“Term Loan Lender”: any Lender that is the holder of Term Loans.

“Term Loans”: any term loans made pursuant to this Annex (including for the
avoidance of doubt, any Senior Lien Term Loans, Incremental Term Loans,
Replacement Term Loans and Extended Term Loans, if any).

“Test Period”: on any date of determination, the period of four consecutive
fiscal quarters of the Borrower then most recently ended, taken as one
accounting period.

“Total Assets”: the consolidated total assets of a Person and its Subsidiaries
as set forth on the most recent balance sheet of such Person prepared in
accordance with GAAP.

“Towers Transaction”: the transactions contemplated by the Towers Transaction
Agreements.

“Towers Transaction Agreements”: (i) the Master Agreement, dated as of
September 28, 2012 (as the same may be amended, modified, or supplemented from
time to time), among the Borrower,

 

49



--------------------------------------------------------------------------------

Crown Castle International Corp., a Delaware corporation, and certain
Subsidiaries of the Borrower; and (ii) each of the other transaction documents
entered into in connection therewith or contemplated thereby, as they may be
amended, modified or supplemented from time to time.

“Transaction Costs”: all fees (including original issue discount), costs and
expenses incurred by Parent or any Group Member in connection with the
Transactions.

“Transactions”: the collective reference to (a) the execution, delivery and
performance by the Borrower and each other Loan Party of this Annex and each
other Loan Document required to be delivered hereunder, the transactions
contemplated by Section 2.3 of the Agreement, the use of the proceeds thereof,
(b) the payment of the Transaction Costs.

“Type”: when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” or “Uniform Commercial Code”: the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “US”: the United States of America.

“Unrestricted Subsidiary”: any Subsidiary of the Borrower that is designated by
the Board of Directors of the Borrower as an Unrestricted Subsidiary pursuant to
a resolution of the Board of Directors, but only to the extent that:

 

  (a) except as permitted by Section 5.13, such Subsidiary is not party to any
agreement, contract, arrangement or understanding with the Borrower or any
Restricted Subsidiary of the Borrower unless the terms of any such agreement,
contract, arrangement or understanding are, taken as a whole, no less favorable
to the Borrower or such Restricted Subsidiary than those that might be obtained
at the time from Persons who are not Affiliates of the Borrower;

 

  (b) such Subsidiary does not hold any Liens on any property of Parent, the
Borrower or any of its Restricted Subsidiaries; and

 

  (c) such Subsidiary has not guaranteed or otherwise directly or indirectly
provided credit support for any Indebtedness of the Borrower or any of its
Restricted Subsidiaries, except to the extent that such guarantee or credit
support would be released upon such designation.

“US Dollar Equivalent”: on any date of determination, (a) with respect to any
amount in US Dollars, such amount, and (b) with respect to any amount in a
Foreign Currency, the equivalent in US Dollars of such amount, determined by the
Administrative Agent using the Spot Rate with respect to such Foreign Currency
at the time in effect for such amount.

“US Dollars” and “$”: lawful currency of the United States.

“US IP Security Agreements”: the collective reference to each Intellectual
Property Security Agreement required to be entered into and delivered pursuant
to the terms of this Annex and the Security Documents, in each case, in
substantially the form of Exhibit A to the Guarantee and Collateral Agreement.

 

50



--------------------------------------------------------------------------------

“US Patent Rights”: (i) all patents of the United States, all reexaminations,
reissues and extensions thereof, (ii) all applications for patents of the United
States and all divisions, continuations and continuations-in-part thereof,
(iii) all rights to obtain any reissues or extensions of the foregoing and
(iv) all agreements, whether written or oral, providing for the grant for the
grant by or to the Borrower or any Subsidiary Guarantor of any right to
manufacture, use or sell any invention or design covered in whole or in part by
any of the foregoing.

“US Tax Compliance Certificate”: as defined in Section 2.19(e)(B)(3).

“US Trademark Rights”: (i) all trademarks, trade names, service marks or logos,
and all goodwill associated therewith, now existing or hereafter adopted or
acquired, that have been registered or are the subject of an application to
register filed in the United States Patent and Trademark Office or in any
similar office or agency of the United States or any State thereof, including
all registrations and recordings thereof, and all applications in connection
therewith, (ii) the right to obtain all renewals of any of the foregoing, and
(iii) any agreement, whether written or oral, providing for the grant by or to
the Borrower or any Subsidiary Guarantor of any right to use any Trademark.

“Voting Stock”: of any specified Person as of any date means the Capital Stock
of such Person that is at the time entitled to vote in the election of the Board
of Directors of such Person.

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing:

 

  (a) the sum of the products obtained by multiplying (a) the amount of each
then-remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect of the
Indebtedness, by (b) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by

 

  (b) the then outstanding principal amount of such Indebtedness.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than (a) directors’ qualifying shares and (b) nominal
shares issued to foreign nationals to the extent required by applicable
Requirements of Law) is owned by such Person directly and/or through other
Wholly Owned Subsidiaries.

“Withholding Agent”: any Loan Party, the Administrative Agent and any other
applicable withholding agent.

1.2 Other Definitional Provisions.

(a) From the Closing Date, all terms defined in this Annex shall have the
defined meanings when used in the other Loan Documents or any certificate or
other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, unless otherwise specified
herein or in such other Loan Document:

 

51



--------------------------------------------------------------------------------

(i) the words “hereof”, “herein” and “hereunder” and words of similar import
when used in any Loan Document shall refer to such Loan Documents as a whole and
not to any particular provision of thereof;

(ii) Section, Schedule and Exhibit references refer to (A) the appropriate
Section, Schedule or Exhibit in this Annex or (B) to the extent such references
are not present in this Annex, to the Loan Document in which such reference
appears;

(iii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;

(iv) the word “will” shall be construed to have the same meaning and effect as
the word “shall”;

(v) [reserved];

(vi) unless the context requires otherwise, the word “or” shall be construed to
mean “and/or”;

(vii) unless the context requires otherwise, (A) any reference to any Person
shall be construed to include such Person’s legal successors and permitted
assigns, (B) any reference to any law or regulation shall refer to such law or
regulation as amended, modified or supplemented from time to time, and any
successor law or regulation, (C) the words “asset” and “property” shall be
construed to have the same meaning and effect, and (D) references to agreements
(including this Annex) or other Contractual Obligations shall be deemed to refer
to such agreements or Contractual Obligations as amended, restated, amended and
restated, supplemented or otherwise modified from time to time (in each case, to
the extent not otherwise prohibited hereunder); and

(viii) capitalized terms not otherwise defined herein and that are defined in
the UCC shall have the meanings therein described.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including”.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) The expressions “payment in full”, “paid in full” and any other similar
terms or phrases when used herein with respect to the Obligations shall mean the
discharge or payment in full in cash of all of the Obligations (excluding
contingent reimbursement and indemnification obligations, Cash Management
Obligations and obligations under Specified Hedge Agreements, in each case, that
are not then due and payable).

1.3 Classification of Loans and Borrowings. For purposes of this Annex, Loans
may be classified and referred to by Class (e.g., a “Senior Lien Term Loan”,
“Extended Term Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and
Type (e.g., a “Eurodollar Senior Lien Term Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Senior Lien Term Loan Borrowing”)
or by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a
“Eurodollar Senior Lien Term Loan Borrowing”).

 

52



--------------------------------------------------------------------------------

1.4 Accounting Terms; GAAP. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP (provided, that notwithstanding anything to the contrary herein, all
accounting or financial terms used herein shall be construed, and all financial
computations pursuant hereto shall be made, without giving effect to any
election under Statement of Financial Accounting Standards 159 (or any other
Financial Accounting Standard having a similar effect) to value any Indebtedness
or other liabilities of Parent or any Subsidiary at “fair value”, as defined
therein).

1.5 Pro Forma Calculations; Certain Calculations and Tests.

(a) Notwithstanding anything to the contrary herein, the Consolidated Cash Flow
(except for purposes of clause (iii)(A) of the second paragraph of Section
6.1(a)), the First Lien Net Debt to Cash Flow Ratio and the Debt to Cash Flow
Ratio shall be calculated in the manner prescribed by this Section 1.5.

(b) In the case of the incurrence of any Indebtedness (including without
limitation any Incremental Facilities or Incremental Equivalent Debt) or Liens
or the making or effectuation of any Investments, Restricted Payments or Asset
Sales, or any transaction of the types contemplated in Section 6.8, or the
designation of any Restricted Subsidiaries or Unrestricted Subsidiaries in
connection with a Limited Condition Transaction, at the Borrower’s option, the
relevant ratios and baskets (including without limitation ratios and baskets
applicable to the incurrence of Incremental Facilities or Incremental Equivalent
Debt) shall be determined, accuracy of representations and warranties (other
than Specified Representations) shall be determined, and any Default or Event of
Default blocker shall be tested, as of the date the definitive acquisition
agreements for such Limited Condition Transaction are entered into or the notice
of redemption in connection therewith is given, and calculated as if the
acquisition or other transaction, and other pro forma events in connection
therewith, were consummated on such date; provided that if the Borrower has made
such an election, in connection with the calculation of any ratio or basket with
respect to the incurrence of any Indebtedness or Liens or the making or
effectuation of any Investments, Restricted Payments or Asset Sales, or any
transaction of the types contemplated in Section 6.8, or the designation of any
Restricted Subsidiaries or Unrestricted Subsidiaries, on or following such date
and prior to the earlier of the date on which such transaction is consummated or
the definitive agreement therefor is terminated, any such ratio shall be
calculated on a pro forma basis assuming such acquisition or other transaction,
and other pro forma events in connection therewith (including any incurrence of
Indebtedness), have been consummated; provided, that, solely for purposes of
calculating the amount of the Borrower’s Consolidated Cash Flow in clause
(iii)(A) of the second paragraph of Section 6.1(a), the Consolidated Net Income
of the Borrower shall not include any Consolidated Net Income of or attributable
to any target company or assets associated with, and intended to be acquired
pursuant to, any such Limited Condition Transaction for usages other than in
connection with the applicable transactions pertaining to such Limited Condition
Transaction unless and until the closing of such Limited Condition Transaction
shall have actually occurred.

(c) Notwithstanding anything to the contrary herein, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Annex that does not require compliance with a financial ratio
(any such amounts, the “Fixed Amounts”) substantially concurrently with any
amounts incurred or transactions entered into (or consummated) in reliance on a
provision of this Annex that requires compliance with a financial ratio
(including any First Lien Net Debt to Cash Flow Ratio test, any Debt to Cash
Flow Ratio test or the amount of Consolidated Cash Flow) (any such amounts, the
“Incurrence-Based Amounts”), it is understood and agreed that the Fixed Amounts
shall be disregarded in the calculation of the financial ratio or test
applicable to any substantially concurrent utilization of the Incurrence-Based
Amounts.

 

53



--------------------------------------------------------------------------------

1.6 Classification of Permitted Items. For purposes of determining compliance at
any time with Sections 6.1, 6.2, 6.3, 6.4 or 6.6, in the event that any Lien,
Investment, Indebtedness, Asset Sale, Restricted Payment, Contractual
Obligation, encumbrance or restriction or payment, prepayment, repurchase,
redemption, defeasance or amendment, modification or other change in respect of
Indebtedness meets the criteria of more than one of the categories of
transactions permitted pursuant to any clause of such Sections 6.1, 6.2, 6.3,
6.4 or 6.6, such transaction (or portion thereof) at any time shall be permitted
under one or more of such clauses as determined by the Borrower in its sole
discretion at such time of determination, and may be reclassified from time to
time to be permitted under any one or more of such clauses to the extent meeting
the criteria thereunder as of the time of reclassification.

1.7 Rounding. Any financial ratios required to be satisfied in order for a
specific action to be permitted under this Annex shall be calculated by dividing
the appropriate component by the other component, carrying the result to one
place more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.8 Currency Equivalents Generally.

(a) For purposes of determining compliance with Sections 6.1, 6.3 and 6.6 with
respect to any amount of Indebtedness or Investment in a currency other than US
Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of currency exchange occurring after the time such Indebtedness
or Investment is incurred, made or acquired (so long as such Indebtedness or
Investment, at the time incurred, made or acquired, was permitted hereunder).

(b) For purposes of determining the First Lien Net Debt to Cash Flow Ratio and
the Debt to Cash Flow Ratio, amounts denominated in a currency other than US
Dollars will be converted to US Dollars at the currency exchange rates used in
preparing the Borrower’s financial statements corresponding to the Test Period
with respect to the applicable date of determination and will, in the case of
Indebtedness, reflect the currency translation effects, determined in accordance
with GAAP, of Hedge Agreements permitted hereunder for currency exchange risks
with respect to the applicable currency in effect on the date of determination
of the US Dollar Equivalent of such Indebtedness.

SECTION 2. AMOUNT AND TERMS OF TERM LOANS

2.1 [Reserved].

2.2 [Reserved].

2.3 Repayment of Senior Lien Term Loans. The Senior Lien Term Loan of each
Senior Lien Term Loan Lender shall be repaid in consecutive quarterly
installments on the last day of each fiscal quarter of the Borrower or, if such
date is not a Business Day, on the last Business Day of such fiscal quarter
(each, a “Senior Lien Term Loan Installment Date”), commencing on the last day
of the first full fiscal quarter following the Closing Date, each of which shall
be in an amount equal to such Lender’s Senior Lien Term Loan Percentage
multiplied by the amount equal to 0.25% of the aggregate principal amount of the
Term Loan Facility on the Closing Date; provided, that the final principal
repayment installment of the Senior Lien Term Loans repaid on the Senior Lien
Term Loan Maturity Date shall be, in any event, in an amount equal to the
aggregate principal amount of all Senior Lien Term Loans outstanding on such
date.

2.4 [Reserved].

 

54



--------------------------------------------------------------------------------

2.5 Loans and Borrowings.

(a) Subject to Section 2.16, each Term Borrowing shall be comprised entirely of
(A) ABR Loans or (B) Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided, that any exercise of such option shall not affect the obligation of
the applicable Lender to make such Loan and the obligation of the Borrower to
repay such Loan in accordance with the terms of this Annex.

(b) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $500,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided, that there shall
not, at any time, be more than a total of twelve Eurodollar Borrowings
outstanding.

(c) Notwithstanding any other provision of this Annex, the Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the applicable
Maturity Date for such Borrowing.

2.6 [Reserved].

2.7 [Reserved].

2.8 [Reserved].

2.9 Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request (or, in the case
of Converted Loans on the Closing Date, in the Election Notice); provided, that,
if the Borrower fails to specify a Type of Loan in the Borrowing Request, then
the Loans shall be made as ABR Loans and if the Borrower requests a Borrowing of
Eurodollar Loans, but fails to specify an Interest Period, it will be deemed to
have requested an Interest Period of one month’s duration. Thereafter, unless
Administrative Agent is DT, the Borrower may elect to convert such Borrowing to
a different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.9. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b) To make an election pursuant to this Section 2.9, the Borrower shall notify
the Administrative Agent of such election by telephone by (i) in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the proposed effective date of the proposed election (or
such later time and/or date as may be agreed by the Administrative Agent in its
reasonable discretion) or (ii) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, on the proposed effective date of the proposed
election (or such later time and/or date as may be agreed by the Administrative
Agent in its reasonable discretion). Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
facsimile or other electronic transmission to the Administrative Agent of a
written Interest Election Request signed by the Borrower.

 

55



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.5:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period (x) of one month’s duration, in the case of a
conversion of an ABR Borrowing to a Eurodollar Borrowing, and (y) of the same
duration as the Interest Period then ending, in the case of a continuation of a
Eurodollar Borrowing.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, such Borrowing shall be continued as a
Eurodollar Borrowing having the same Interest Period. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default is continuing (x) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
and (y) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

2.10 [Reserved].

2.11 Evidence of Debt.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(b) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

56



--------------------------------------------------------------------------------

(c) The entries made in the accounts maintained pursuant to paragraph (a) or (b)
of this Section 2.11 shall be conclusive, absent manifest error, of the
existence and amounts of the obligations recorded therein; provided, that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Annex.

(d) Any Lender may request through the Administrative Agent that Loans made by
it be evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender or
its registered assigns and in the form of Exhibit G. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.4) be represented by one or
more promissory notes in such form payable to the payee named therein or its
registered assigns.

2.12 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing made by it in whole or in part, without premium or penalty
(but subject to Sections 2.12(e) and 2.18), subject to prior notice in
accordance with paragraph (c) of this Section 2.12.

(b) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to paragraph
(c) of this Section 2.12. Each optional or mandatory prepayment of Term Loans
shall be applied ratably to the Term Loans (based on the respective outstanding
principal amounts thereof unless, in the case of Extended Term Loans,
Incremental Term Loans or Replacement Term Loans, the applicable Permitted
Amendment specifies a less favorable treatment); provided, that prepayments of
Term Loans made with the proceeds of any Replacement Term Loans and Permitted
Refinancing Indebtedness shall be applied in accordance with Section 2.14(e).
Prepayments of Term Loans shall be applied to the remaining scheduled
installments as follows:

(i) any mandatory prepayments of Term Loans pursuant to Section 2.14 shall be
applied to the remaining scheduled principal installments (a) in the case of the
Senior Lien Term Loans, in direct order of maturity and (b) in the case of any
other Term Loans, in the order specified in the applicable Permitted Amendment,
and

(ii) any optional prepayments of Term Loans pursuant to Section 2.12(a) shall be
applied to the remaining scheduled installments thereof as directed by the
Borrower (or, if no such direction is given, in direct order of maturity
thereof).

(c) The Borrower shall notify the Administrative Agent by telephone (confirmed
by facsimile or, in accordance with the second paragraph of Section 9.1, e-mail)
of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment (or such later time and/or date as may be agreed
by the Administrative Agent in its reasonable discretion), or (ii) in the case
of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City
time, one Business Day before the date of prepayment (or such later time and/or
date as may be agreed by the Administrative Agent in its reasonable discretion).
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid and, in
the case of a mandatory prepayment a reasonably detailed calculation of the
amount of such prepayment; provided, that any notice

 

57



--------------------------------------------------------------------------------

of prepayment may be conditioned upon the effectiveness of other credit
facilities or any other financing, disposition, sale or other transaction.
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.5. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.15. Each repayment of a Borrowing shall be applied
ratably to the Loans included in the repaid Borrowing. In the event the Borrower
fails to specify the Borrowings to which any such voluntary prepayment shall be
applied, such prepayment shall be applied to prepay the Term Borrowings ratably
in accordance with paragraph (b) of this Section 2.12 (unless, with respect to a
Class of Term Loans, the applicable Permitted Amendment specifies a less
favorable treatment).

(d) Notwithstanding anything to the contrary set forth in this Annex (including
the penultimate sentence of Section 2.12(c) or Section 2.20(c)) or any other
Loan Document, the Purchasing Borrower Parties shall have the right at any time
and from time to time to purchase Term Loans by way of assignment in accordance
with Section 9.4(g), including pursuant to a Dutch Auction in accordance with
Section 2.12(f).

(e) [Reserved].

(f) Notwithstanding anything to the contrary contained in this Section 2.12 or
any other provision of this Annex and without otherwise limiting the rights in
respect of prepayments of the Term Loans, so long as no Default or Event of
Default has occurred and is continuing, any Purchasing Borrower Party may
repurchase outstanding Term Loans pursuant to this Section 2.12(f) (without
prejudice to such Purchasing Borrower Party’s rights to repurchase outstanding
Term Loans in accordance with Section 9.4(g)) on the following basis:

(i) Any Purchasing Borrower Party may conduct one or more auctions (each, an
“Auction”) to repurchase all or any portion of the Term Loans of a Class (the
“Subject Class”) by providing written notice to the Administrative Agent (for
distribution to the Lenders) of the Term Loans that will be the subject of the
Auction (an “Auction Notice”); provided, that a Purchasing Borrower Party shall
not initiate any Auction under this Section 2.12(f)(i) unless at least ten
Business Days have passed since the consummation of the most recent Auction or
the termination of the most recent Failed Auction. Each Auction Notice shall be
in a form reasonably acceptable to the Administrative Agent and shall contain
(w) the total cash value of the bid, in a minimum amount of $5.0 million with
minimum increments of $1.0 million (the “Auction Amount”), (x) the discount to
par, which shall be a range (the “Discount Range”) of percentages of the par
principal amount of the Term Loans at issue that represents the range of
purchase prices that could be paid in the Auction, (y) the time when the bid
expires, which shall be no later than 5:00 p.m., New York time, on the third
Business Day following the delivery of the Auction Notice and (z) any other
conditions to which the bid is to be subject;

(ii) In connection with any Auction, each Term Loan Lender may, in its sole
discretion, participate in such Auction and may provide the Administrative Agent
with a notice of participation (the “Return Bid”), which shall be in a form
reasonably acceptable to the Administrative Agent and shall specify (x) a
discount to par expressed as a percentage (the “Reply Discount Price”), which
must be within the Discount Range, and (y) a principal amount of Term Loans
which must be in increments of $1.0 million or in an amount equal to the Term
Loan Lender’s entire remaining amount of such Loans (the “Reply Amount”). Term
Loan Lenders may only submit one Return Bid per Auction. In

 

58



--------------------------------------------------------------------------------

addition to the Return Bid, the participating Term Loan Lender must execute and
deliver, to be held in escrow by the Administrative Agent, an Assignment and
Assumption in a form reasonably acceptable to the Administrative Agent;

(iii) Based on the Reply Discount Prices and Reply Amounts received by the
Administrative Agent, the Administrative Agent, in consultation with the
Borrower, will determine the applicable discount (the “Applicable Discount”) for
the Auction, which will be the lowest Reply Discount Price for which a
Purchasing Borrower Party can complete the Auction at the Auction Amount;
provided, that, in the event that the Reply Amounts are insufficient to allow
such Purchasing Borrower Party to complete a purchase of the entire Auction
Amount (any such Auction, a “Failed Auction”), such Purchasing Borrower Party
shall either, at its election, (x) withdraw the Auction or (y) complete the
Auction at an Applicable Discount equal to the highest Reply Discount Price. Any
Purchasing Borrower Party shall purchase Term Loans (or the respective portions
thereof) from each Term Loan Lender with a Reply Discount Price that is equal to
or less than the Applicable Discount (“Qualifying Bids”) at the Applicable
Discount; provided, further, that if the aggregate proceeds required to purchase
all Term Loans subject to Qualifying Bids would exceed the Auction Amount for
such Auction, the Borrower shall purchase such Term Loans at the Applicable
Discount ratably based on the principal amounts of such Qualifying Bids (subject
to rounding requirements specified by the Administrative Agent). Each
participating Term Loan Lender will receive notice of a Qualifying Bid as soon
as reasonably practicable but in no case later than five Business Days from the
date the Return Bid was due;

(iv) Once initiated by an Auction Notice, no Purchasing Borrower Party may
withdraw an Auction without the consent of the Administrative Agent other than a
Failed Auction. Furthermore, in connection with any Auction, upon submission by
a Term Loan Lender of a Qualifying Bid, such Lender (each, a “Qualifying
Lender”) will be obligated to sell the entirety or its allocable portion of the
Reply Amount, as the case may be, at the Applicable Discount. Each purchase of
Term Loans in an Auction shall be consummated pursuant to procedures (including
as to response deadlines, rounding amounts, type and Interest Period of accepted
Term Loans, and calculation of the Applicable Discount referred to above)
established by the Administrative Agent and agreed to by the Borrower; and

(v) The repurchases by any Purchasing Borrower Party of Term Loans pursuant to
this Section 2.12(f) shall be subject to the following conditions: (A) the
Auction is open to all Term Loan Lenders of the Subject Class on a pro rata
basis, (B) no Default or Event of Default has occurred or is continuing or would
result therefrom, (C) the applicable Assignment and Assumption shall include a
customary “big boy” representation from each of the Purchasing Borrower Party
and the Qualifying Lender (it being agreed that no Purchasing Borrower Party
shall be required to make a representation that, as of the date of any such
purchase or assignment, it is not in possession of any MNPI with respect to
Parent, the Borrower, their respective Subsidiaries or their respective
securities) and (D) any Term Loans repurchased pursuant to this Section 2.12(f)
shall be automatically and permanently canceled upon acquisition thereof by the
Purchasing Borrower Party.

2.13 Fees. The Borrower agrees to pay to the Administrative Agent, for its own
account, the fees described in any administrative agency fee letter entered into
by the Borrower and the Administrative Agent (or its successors or assigns).

 

59



--------------------------------------------------------------------------------

2.14 Mandatory Prepayments.

(a) If Indebtedness is incurred by any Group Member (other than Indebtedness
permitted under Section 6.3), then on the date of such issuance or incurrence,
an amount equal to 100% of the Net Proceeds thereof shall be applied to the
prepayment of the Senior Lien Term Loans (together with accrued and unpaid
interest thereon) as set forth in Section 2.14(f). The provisions of this
Section 2.14 do not constitute a consent to the incurrence of any Indebtedness
by any Group Member.

(b) If on any date there shall be any Excess Proceeds, and the aggregate amount
of such Excess Proceeds shall exceed $100.0 million, then no later than 20 days
thereafter and subject to Section 2.14(i), an amount equal to 100% of the amount
of such Excess Proceeds (not only the amount in excess of $100.0 million) shall
be applied to the prepayment of the Senior Lien Term Loans (together with
accrued and unpaid interest thereon) as set forth in Section 2.14(f).

(c) If, for any Excess Cash Flow Period, there shall be Excess Cash Flow, then,
on the relevant Excess Cash Flow Application Date and subject to Section
2.14(i), the Borrower shall apply an amount equal to (i) the ECF Percentage of
such Excess Cash Flow minus (ii) the Optional Prepayment Amount (if any) for
such Excess Cash Flow Period to the prepayment of the Term Loans (together with
accrued interest thereon), as set forth in Section 2.14(f). Each such prepayment
shall be made on a date (an “Excess Cash Flow Application Date”) no later than
ten Business Days after the earlier of (x) the date on which the financial
statements of the Borrower referred to in Section 5.1(a), for the fiscal year
with respect to which such prepayment is to be made, are required to be
delivered to the Lenders and (y) the date such financial statements are actually
delivered.

(d) [Reserved].

(e) The Borrower shall apply, on a dollar-for-dollar basis, all of the Net
Proceeds of any Replacement Term Loans and the Net Proceeds of any Permitted
Refinancing Indebtedness (that is incurred to refinance Term Loans) to the
repayment of Term Loans to be repaid from such Net Proceeds on the date such Net
Proceeds are received. Any such prepayment of Term Loans of a Class shall be
paid ratably to the holders of such Class and shall be applied to the remaining
scheduled amortization installments of the Term Loans of such Class in the order
specified in Section 2.12(b)(ii).

(f) Amounts to be applied pursuant to this Section 2.14 shall be applied first
to reduce outstanding ABR Loans of the applicable Class. Any amounts remaining
after each such application shall be applied to prepay Eurodollar Loans of such
Class; provided, however, that the Borrower may elect (except in the case of a
prepayment pursuant to Section 2.14(e)) that the remainder of such prepayments
not applied to prepay ABR Loans be deposited in a collateral account pledged to
the Administrative Agent to secure the Obligations and applied thereafter to
prepay the Eurodollar Loans on the last day of the next expiring Interest Period
for Eurodollar Loans; provided, that (A) interest shall continue to accrue
thereon at the rate otherwise applicable under this Annex to the Eurodollar Loan
in respect of which such deposit was made, until such amounts are applied to
prepay such Eurodollar Loan, and (B) (x) at any time while a Specified Default
has occurred and is continuing, the Administrative Agent may, and (y) at any
time while a Default or Event of Default has occurred and is continuing, upon
written direction from the Required Lenders, the Administrative Agent shall,
apply any or all of such amounts to the payment of Eurodollar Loans.

(g) Notwithstanding anything in this Section 2.14 to the contrary, if any amount
shall be required to be applied to prepay Senior Lien Term Loans pursuant to
clauses (a), (b) or (c) above (such amount, the “Required Prepayment Amount”),
and at the time that any such prepayment would be required, the Borrower is
required to, or required to offer to, repurchase or redeem or repay or prepay
any

 

60



--------------------------------------------------------------------------------

other Indebtedness secured on a pari passu basis with the Obligations pursuant
to the terms of the documentation governing such Indebtedness (such Indebtedness
required to be, or to be offered to be, so repurchased, redeemed, prepaid or
repaid, “Other Applicable Indebtedness”), then the Borrower may apply such
Required Prepayment Amount on a pro rata basis (determined on the basis of the
aggregate outstanding principal amount of the Senior Lien Term Loans and Other
Applicable Indebtedness at such time; provided, that the portion of such net
proceeds allocated to the Other Applicable Indebtedness shall not exceed the
amount of such net proceeds required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof, and the remaining amount, if any, of
such net proceeds shall be allocated to the Senior Lien Term Loans in accordance
with the terms hereof) to the prepayment of the Senior Lien Term Loans and to
the repurchase or repayment of Other Applicable Indebtedness, and the amount of
the prepayment of the Senior Lien Term Loans that would have otherwise been
required pursuant to this Section 2.14 shall be reduced accordingly; provided,
further, that to the extent the holders of Other Applicable Indebtedness decline
to have such indebtedness so repurchased or repaid, the declined amount shall
promptly (and in any event within five Business Days after the date of such
rejection, or, if later, the date on which the portion of the Required
Prepayment Amount allocated to the Senior Lien Term Loans are applied to
prepayment of the Senior Lien Term Loans) be applied to prepay the Senior Lien
Term Loans in accordance with the terms hereof (to the extent such amount would
otherwise have been required to be so applied if such Other Applicable
Indebtedness was not then outstanding).

(h) Notwithstanding anything in this Section 2.14 to the contrary, any Senior
Lien Term Loan Lender (and, to the extent provided in the applicable Permitted
Amendment, any other Term Loan Lender) may elect, by notice to the
Administrative Agent by telephone (confirmed by hand delivery, facsimile or, in
accordance with the second paragraph of Section 9.1, e-mail) at least one
Business Day prior to the required prepayment date, to decline all of any
mandatory prepayment of its Term Loans pursuant to clauses (b) and (c) of this
Section 2.14, in which case the aggregate amount of the prepayment that would
have been applied to prepay Term Loans but was so declined may be retained by
the Group Members (such declined amounts to the extent retained by the Group
Members, the “Declined Proceeds”).

(i) Notwithstanding the foregoing, all prepayments referred to in clauses
(b) and (c) above are subject to permissibility of upstreaming the applicable
cash flow or cash proceeds under (i) local law (e.g. financial assistance,
corporate benefit, thin capitalization, capital maintenance, liquidity
maintenance and similar legal principles, restrictions on upstreaming of cash
intra-group and the fiduciary and statutory duties of the directors of the
relevant subsidiaries) and (ii) material organizational document restrictions as
a result of minority ownership. Further, if the Borrower determines in good
faith that any Group Member would incur a material adverse tax liability (taking
into account, for the avoidance of doubt, any applicable withholding taxes), if
all or a portion of the cash flow or cash proceeds referred to above
attributable to a Foreign Subsidiary were repatriated (a “Restricted Amount”),
the amount that the Borrower will be required to mandatorily prepay shall be
reduced by the Restricted Amount until such time as the relevant restricted
subsidiary may upstream or transfer such Restricted Amount without incurring
such tax liability.

2.15 Interest.

(a) Subject to Section 9.17, each Loan shall bear interest at the Reference Rate
plus the Applicable Margin.

(b) Following the occurrence and during the continuation of a Specified Default,
the Borrower shall pay interest on overdue amounts hereunder at a rate per annum
equal to (i) in the case of overdue principal of, or interest on, any Loan,
2.00% plus the rate otherwise applicable to such Loan as provided in paragraph
(a) of this Section 2.15 or (ii) in the case of any other overdue amount, 2.00%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section 2.15.

 

61



--------------------------------------------------------------------------------

(c) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided, that (i) interest accrued pursuant to
paragraph (b) of this Section 2.15 shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

(d) All interest hereunder shall be computed on the basis of a year of 360 days
(or a 365- or 366-day year, as the case may be, in the case of ABR Loans based
on the Prime Rate). The applicable Alternate Base Rate, Adjusted LIBO Rate or
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

(e) Notwithstanding anything to the contrary in the foregoing clauses (a) and
(b), and to the extent in compliance with Section 2.23, 2.24 or 2.25, as
applicable, Loans made pursuant to an Incremental Facility or Replacement
Facility or extended in connection with an Extension Offer shall bear interest
at the rate set forth in the applicable Permitted Amendment to the extent a
different interest rate is specified therein.

2.16 Alternate Rate of Interest. If prior to the commencement of any Interest
Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, facsimile or other electronic transmission as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective.

2.17 Increased Costs.

 

  (a) If any Change in Law shall:

(i) subject the Administrative Agent or any Lender to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes or (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

62



--------------------------------------------------------------------------------

(ii) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (excluding any condition relating to Taxes) affecting this Annex
or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender (or in the case of clause (i) above, to the Administrative Agent or such
Lender) of making or maintaining any Eurodollar Loan (or in the case of clause
(i) above, any Loan) (or of maintaining its obligation to make any such Loan) or
to reduce the amount of any sum received or receivable by the Administrative
Agent or such Lender, as the case may be, hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to the Administrative Agent
or such Lender, as the case may be, such additional amount or amounts as will
compensate the Administrative Agent or such Lender, as the case may be, for such
additional costs incurred or reduction suffered; provided, in each case, that
the Administrative Agent or such Lender has requested such payments from
similarly situated borrowers.

(b) If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Annex or the Loans made by such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction; provided, in each case,
that the Administrative Agent or such Lender has requested such payments from
similarly situated borrowers.

(c) A certificate of a Lender setting forth in reasonable detail the matters
giving rise to a claim under this Section 2.17 by such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.17 shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten Business Days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 2.17 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided, that the Borrower shall not be required to
compensate a Lender pursuant to this Section 2.17 for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(e) If any Lender reasonably determines that any Requirement of Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable lending office to make, maintain or fund
Eurodollar Loans, or to determine or charge interest rates based upon the
Adjusted LIBO Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be
suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon

 

63



--------------------------------------------------------------------------------

receipt of such notice, the Borrower may at its option revoke any pending
request for a borrowing of, conversion to or continuation of Eurodollar Loans
and shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Loans of such Lender to
ABR Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted. Each Lender
agrees to designate a different lending office if such designation will avoid
the need for such notice and will not, in the good faith judgment of such
Lender, otherwise cause economic, legal or regulatory disadvantage to such
Lender.

2.18 Break Funding Payments. In the event of (a) the payment of any principal of
any Eurodollar Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice is conditional as contemplated by Section 2.12(c) and
such condition is not satisfied) or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.21(c), then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall
consist of an amount determined by such Lender to be the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate (determined
without regard to the proviso in the definition thereof) that would have been
applicable to such Loan for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits of a
comparable amount and in the same currency and period from other banks in the
eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section 2.18
shall be delivered to the Borrower and shall be conclusive absent manifest
error. Absent manifest error in the determination of such amount, the Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
Business Days after receipt thereof.

2.19 Taxes.

(a) All payments by or on account of any obligation of any Loan Party hereunder
or under any other Loan Document shall be made free and clear of and without
deduction or withholding for any Taxes, except as required by any Requirement of
Law. If any applicable Withholding Agent shall be required (as determined by
such Withholding Agent in its good faith discretion) by any Requirement of Law
to deduct or withhold any Taxes from such payments, then (i) in the case of
deduction or withholding for Indemnified Taxes the sum payable shall be
increased by the applicable Loan Party as necessary so that after all required
deductions have been made (including such deductions and withholdings applicable
to additional sums payable under this Section 2.19(a)) the Lender (or, in the
case of payments made to the Administrative Agent for its own account, the
Administrative Agent) receives an amount equal to the sum it would have received
had no such deductions or withholdings been made, (ii) the applicable
Withholding Agent shall make or cause to be made such deductions or withholdings
and (iii) the applicable Withholding Agent shall pay or cause to be paid the
full amount deducted to the relevant Governmental Authority in accordance with
applicable Requirements of Law.

 

64



--------------------------------------------------------------------------------

(b) In addition, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable Requirements of Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes payable or paid by the Administrative Agent or such Lender or
required to be withheld or deducted from any payment to such Administrative
Agent or Lender, as the case may be (including any Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.19) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate setting forth in reasonable
detail the basis for such claim and the calculation of the amount of any such
payment or liability shall be delivered to the Borrower by a Lender or by the
Administrative Agent on its own behalf or on behalf of a Lender, and shall be
conclusive absent manifest error.

(d) As soon as practicable after any payment of Taxes by a Loan Party to a
Governmental Authority, the Borrower or such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Lender that is entitled to an exemption from or reduction of any
applicable withholding Tax with respect to any payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Requirements of
Law or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.

Without limiting the generality of the foregoing,

(A) any Lender that is a “United States person” as defined in Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Annex (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), two executed copies of IRS Form W-9
certifying that such Lender is exempt from US Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Foreign Lender becomes a Lender under this Annex (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party with respect to payments of
interest under any Loan Document, two executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, US
Federal withholding Tax;

 

65



--------------------------------------------------------------------------------

(2) two executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and that no interest payments
under any Loan Documents are effectively connected with such Foreign Lender’s
conduct of a United States trade or business (a “US Tax Compliance Certificate”)
and (y) two executed copies of IRS Form W-8BEN or W-8BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner (e.g., where the
Lender is a partnership or a participating Lender), two executed copies of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, as
applicable, a US Tax Compliance Certificate substantially in the form of Exhibit
H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided, that if the Foreign Lender is a
partnership (and not a participating Lender) and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a US Tax Compliance Certificate substantially in
the form of Exhibit H-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally eligible to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Annex (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form or other documentation prescribed by
applicable Requirements of Law as a basis for claiming exemption from or a
reduction in US Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Requirements of
Law to permit the Borrower or the Administrative Agent to determine any
withholding or deduction required to be made; and

(D) If a payment made to a Lender under any Loan Document would be subject to US
Federal withholding Tax imposed pursuant to FATCA if such Lender fails to comply
with any requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent, on or before the date it becomes a party to this
Annex and from time to time thereafter upon the request of the Borrower or the
Administrative Agent, such documentation prescribed by any applicable
Requirement of Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation

 

66



--------------------------------------------------------------------------------

reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower or the Administrative Agent to comply with its
obligations under FATCA, to determine whether such Lender has or has not
complied with such Lender’s obligations under FATCA and to determine the amount,
if any, to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the Closing
Date.

Each Lender agrees that if any form or other documentation it previously
delivered pursuant to this Section 2.19(e) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or other documentation or
promptly notify the Borrower and the Administrative Agent in writing of its
legal ineligibility to do so. Each Lender hereby authorizes the Administrative
Agent to deliver to the Loan Parties and to any successor Administrative Agent
any documentation provided by such Lender pursuant to this Section 2.19(e).

(f) [Reserved].

(g) If the Administrative Agent or any Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified by a Loan Party or with respect to which a Loan Party
has paid additional amounts pursuant to this Section 2.19, it shall pay over
such refund to the applicable Loan Party within a reasonable period (but only to
the extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.19 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that such Loan Party, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to such Loan Party
pursuant to this Section 2.19(g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 2.19(g), in no event will the Administrative Agent
or such Lender be required to pay any amount to a Loan Party pursuant to this
Section 2.19(g) the payment of which would place the Administrative Agent or
such Lender in a less favorable net after-Tax position than the Administrative
Agent or such Lender would have been in if the Tax subject to indemnification
and giving rise to such refund had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts with respect to
such Tax had never been paid. This Section 2.19(g) shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its Taxes which it deems confidential) to
any Loan Party or any other Person.

(h) Each party’s obligations under this Section 2.19 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction, or discharge of all obligations under any Loan
Document.

2.20 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or of amounts payable under Section 2.17,
2.18 or 2.19, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or if no such time is expressly
required, prior to 1:00 p.m. New York City time), on the date when due, in
immediately available funds, without set off or counterclaim. Any amounts
received after such time on

 

67



--------------------------------------------------------------------------------

any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices notified to the Borrower from time to time and except that payments
pursuant to Section 2.17, 2.18, 2.19, 9.3 or pursuant to the Dutch Auction
Procedures shall be made directly to the Persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the Persons specified therein.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient recorded in the
Register promptly following receipt thereof. If any payment under any Loan
Document shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments under each Loan Document of principal or interest
in respect of any Loan (or of any breakage indemnity in respect of any Loan)
shall be made in US Dollars and, except as otherwise set forth in any Loan
Document, all other payments under each Loan Document shall be made in US
Dollars. Any Term Loans paid or prepaid may not be reborrowed.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided,
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Annex (including Sections 2.21(b) or (c), 2.23, 2.24, 2.25
and 9.4(g) or pursuant to the terms of any Permitted Amendment) or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant permitted under
this Annex. The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation. For purposes of subclause (b) of the definition of
Excluded Taxes, a Lender that acquires a participation pursuant to this Section
2.20(c) shall be treated as having acquired such participation on the date(s) on
which such Lender acquired the applicable interest(s) in the Loan(s) to which
such participation relates.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders, as the case may be, the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest

 

68



--------------------------------------------------------------------------------

thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to 2.8(b), 2.20(d) or 8.7, then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

2.21 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.17, or if the Borrower
is required to pay any Indemnified Taxes, Other Taxes or additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.19, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.17 or 2.19, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
cause economic, legal or regulatory disadvantage to such Lender. The Borrower
hereby agrees to pay all reasonable and documented out-of-pocket costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b) If any Lender (or any Participant in the Loans held by such Lender) requests
compensation under Section 2.17, or if the Borrower is required to pay any
Indemnified Taxes, Other Taxes or additional amount to any Lender (or its
Participant) or any Governmental Authority for the account of any Lender
pursuant to Section 2.19, or if any Lender becomes a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, either (i) require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.4), all its interests, rights and obligations under this Annex
(other than surviving rights to payments pursuant to Section 2.17 or 2.19) and
the related Loan Documents to an assignee (other than a Disqualified Lender)
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided, that (A) the Borrower shall have
received the prior written consent of the Administrative Agent, to the extent
consent for an Assignment and Assumption would be required by such Person
pursuant to Section 9.4, which consent, in each case, shall not be unreasonably
withheld, conditioned or delayed, (B) such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (C) in the case of
any such assignment resulting from a claim for compensation under Section 2.17
or payments required to be made pursuant to Section 2.19, such assignment will
result in a reduction in such compensation or payments, or (ii) so long as no
Default or Event of Default shall have occurred and be continuing, terminate the
Commitment of such Lender and repay all obligations of the Borrower owing to
such Lender relating to the Loans held by such Lender as of such termination
date. A Lender shall not be required to make any such assignment and delegation,
or to have its Commitments terminated and its obligations hereunder repaid, if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation,
or to terminate such Commitments and repay such obligations, cease to apply.

 

69



--------------------------------------------------------------------------------

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.2 requires the consent of all of the Lenders or all affected
Lenders or all Lenders or all affected Lenders of a certain Class or Classes or
with respect to a certain Class or Classes of the Loans and with respect to
which the Required Lenders or the Majority Facility Lenders with respect to the
applicable Class or Classes shall have granted their consent, then the Borrower
shall have the right (unless such Non-Consenting Lender grants such consent) to
either (i) replace such Non-Consenting Lender by requiring such Non-Consenting
Lender to assign all or the affected portion of its Loans and its Commitments
hereunder to one or more assignees reasonably acceptable to the Administrative
Agent (other than a Disqualified Lender); provided, that (A) all Obligations
(other than contingent reimbursement and indemnification obligations, in each
case, which are not due and payable) of the Borrower owing to such
Non-Consenting Lender being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment (including any amount
owed pursuant to Section 2.12(e), if applicable), (B) the replacement Lender
shall purchase the foregoing by paying to such Non-Consenting Lender a price
equal to the principal amount thereof plus accrued and unpaid interest thereon,
(C) in connection with any such assignment the Borrower, such Non-Consenting
Lender and the replacement Lender shall otherwise comply with Section 9.4
(including obtaining the consent of the Administrative Agent if so required
thereunder); provided, that, if the required Assignment and Assumption is not
executed and delivered by such Non-Consenting Lender, such Non-Consenting Lender
will be unconditionally and irrevocably deemed to have executed and delivered
such Assignment and Assumption as of the date such Non-Consenting Lender
receives payment in full of the Obligations (other than contingent reimbursement
and indemnification obligations, in each case, which are not due and payable) of
the Borrower owing to such Non-Consenting Lender, (D) the replacement Lender
shall pay any processing and recordation fee referred to in
Section 9.4(b)(ii)(C), if applicable, in accordance with the terms of such
Section and (E) the replacement Lender shall grant its consent with respect to
the applicable proposed amendment, waiver, discharge or termination, or (ii) so
long as no Default or Event of Default shall have occurred and be continuing,
terminate the Commitment of such Non-Consenting Lender and repay all obligations
of the Borrower owing to such Lender relating to the Loans held by such
Non-Consenting Lender as of such termination date; provided, that such
termination shall be sufficient (together with all other consenting Lenders) to
cause the adoption of the applicable waiver or amendment of the applicable Loan
Document or Loan Documents.

(d) Each Lender agrees that if it is replaced pursuant to this Section 2.21, it
shall execute and deliver to the Administrative Agent an Assignment and
Assumption to evidence such sale and purchase and shall deliver to the
Administrative Agent any Note (if the assigning Lender’s Loans are evidenced by
Notes) subject to such Assignment and Assumption; provided, that the failure of
any Lender replaced pursuant to this Section 2.21 to execute an Assignment and
Assumption or deliver such Notes shall not render such sale and purchase (and
the corresponding assignment) invalid and such assignment shall be recorded in
the Register and the Notes shall be deemed cancelled upon such failure. Each
Lender hereby irrevocably appoints the Administrative Agent (such appointment
being coupled with an interest) as such Lender’s attorney-in-fact, with full
authority in the place and stead of such Lender and in the name of such Lender,
from time to time in the Administrative Agent’s discretion, with prior written
notice to such Lender, to take any action and to execute any such Assignment and
Assumption or other instrument that the Administrative Agent may deem reasonably
necessary to carry out the provisions of clause (b) or (c) of this Section 2.21.

2.22 Defaulting Lenders. Notwithstanding any provision of this Annex to the
contrary, if any Lender becomes a Defaulting Lender, then, so long as such
Lender is a Defaulting Lender, the Commitments and Aggregate Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders or other requisite Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 9.2);

 

70



--------------------------------------------------------------------------------

provided, that this paragraph shall not apply to the vote of a Defaulting Lender
in the case of an amendment, waiver or other modification requiring the consent
of such Lender or each Lender affected thereby if such amendment, waiver or
modification would adversely affect such Defaulting Lender compared to other
similarly affected Lenders; provided, further, that no amendment, waiver or
modification that would require the consent of a Defaulting Lender under clause
(2), (3) or (6) of Section 9.2(b) may be made without the consent of such
Defaulting Lender.

In the event that the Administrative Agent and the Borrower each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, such Lender shall then cease to be a Defaulting Lender
with respect to subsequent periods unless such Lender shall thereafter become a
Defaulting Lender.

2.23 Incremental Facilities; Incremental Equivalent Debt.

(a) At any time and from time to time, subject to the terms and conditions set
forth herein, the Borrower may, by notice to the Administrative Agent (whereupon
the Administrative Agent shall promptly deliver a copy of such notice to each of
the Lenders), request to incur additional Senior Lien Term Loans or add one or
more additional tranches of term loans (such term loans under such additional
tranches, the “Other Term Loans” and, together with any additional Senior Lien
Term Loans incurred pursuant to this Section 2.23, the “Incremental Facilities”;
the loans thereunder, the “Incremental Term Loans”). Notwithstanding anything to
the contrary herein, without the consent of the Required Lenders, the aggregate
amount of the Incremental Facilities (and all Incremental Equivalent Debt
incurred under Section 2.23(d)) shall not exceed, at any time of incurrence
thereof, an amount equal to the greater of (x) the sum of (I) $7.0 billion plus
(II) the amount of all voluntary prepayments or repurchases of the Term Loans
pursuant to Section 2.12, in each case made prior to the date of incurrence of
such Incremental Facility (other than in connection with any refinancing of such
Term Loans) and (y) an amount (each such Incremental Facility incurred under
this clause (y), a “Ratio-Based Incremental Facility”) such that, in the case of
this clause (y), upon the effectiveness of each Incremental Facility Amendment,
the First Lien Net Debt to Cash Flow Ratio, determined on a Pro Forma Basis
(after giving effect to any Pro Forma Transaction, including any acquisition
consummated with the proceeds of such Ratio-Based Incremental Facility), in each
case, as if such Ratio-Based Incremental Facility had been outstanding on the
last day of such Relevant Reference Period (provided, that the First Lien Net
Debt to Cash Flow Ratio shall be determined without netting the proceeds from
the incurrence of such Ratio-Based Incremental Facility (it being understood,
for the avoidance of doubt, that such proceeds, to the extent constituting cash
or Cash Equivalents, may be netted for subsequent determinations of the First
Lien Net Debt to Cash Flow Ratio)), shall not exceed 2.00:1.00. All Incremental
Term Loans shall be in an integral multiple of $1.0 million and in an aggregate
principal amount that is not less than $20.0 million (or in such lesser minimum
amount agreed by the Administrative Agent); provided, that such amount may be
less than the applicable minimum amount if such amount represents all the
remaining availability in respect of the Incremental Facilities.

(b) Any Other Term Loans (i) shall rank pari passu in right of payment and
security with the Obligations in respect of the other outstanding Term Loans as
set forth in the relevant Incremental Facility Amendment (which shall be
reasonably satisfactory to the Administrative Agent) and shall not be guaranteed
by any Subsidiary that is not also a Guarantor, (ii) for purposes of
prepayments, shall be treated substantially the same as (or, to the extent set
forth in the relevant Incremental Facility Amendment, less favorably than) the
other outstanding Term Loans and (iii) other than amortization, maturity date,
conditions precedent and pricing (including interest rate, fees, funding
discounts and prepayment premiums) (as set forth in the relevant Incremental
Facility Amendment), shall have and be issued on the same terms as the Senior
Lien Term Loans or such terms that are, when taken as a whole, not materially
more favorable (as reasonably determined by the Borrower in good faith) to the
investors

 

71



--------------------------------------------------------------------------------

or lenders providing such Other Term Loans than the terms and conditions, taken
as a whole, applicable to the then existing Term Loans (except with respect to
covenants (including any financial maintenance covenant added for the benefit of
lenders providing such Other Term Loans) and other provisions so long as such
covenants or other provisions (1) are also added for the benefit of the Lenders
of all then outstanding Term Loans or (2) only become applicable after the
Latest Maturity Date of the then outstanding Term Loans at the time of such
incurrence of such Other Term Loans); provided, that (A) any Other Term Loans
shall not have a final maturity date earlier than the then Latest Maturity Date
of the then remaining Senior Lien Term Loans or then existing Incremental Term
Loans and (B) any Other Term Loans shall not have a Weighted Average Life to
Maturity that is shorter than the Weighted Average Life to Maturity of the later
of the then remaining Senior Lien Term Loans or then existing Incremental Term
Loans, as applicable (determined, solely for the purposes of this clause (B),
without giving effect to prepayments that reduced amortization of the then
remaining Senior Lien Term Loans).

(c) Each notice from the Borrower pursuant to this Section 2.23 shall set forth
the requested amount and proposed terms of the relevant Incremental Term Loans;
provided, that any notice for Incremental Term Loans shall specify whether the
Incremental Term Loans will be incurred in the form of additional Senior Lien
Term Loans or Other Term Loans. Any Additional Lenders that elect to extend
Incremental Term Loans shall be reasonably satisfactory to the Borrower, and
(unless such Additional Lender is already a Lender or an Affiliate of a Lender)
the Administrative Agent (in each case, any approval thereof not to be
unreasonably withheld, delayed or conditioned), and, if not already a Lender,
shall become a Lender under this Annex pursuant to an Incremental Facility
Amendment. Each Incremental Facility shall become effective pursuant to an
amendment (each, an “Incremental Facility Amendment”) to this Annex and, as
appropriate, the other Loan Documents, executed by the Borrower, such Additional
Lender or Additional Lenders and the Administrative Agent. No Incremental
Facility Amendment shall require the consent of any Lenders or any other Person
other than the Borrower, the Administrative Agent and the Additional Lenders
with respect to such Incremental Facility Amendment. The Lenders hereby
irrevocably authorize the Administrative Agent to enter into Incremental
Facility Amendments and, as appropriate, amendments to the other Loan Documents
as may be necessary in order to establish new tranches or sub-tranches in
respect of the existing Term Loans and such technical amendments as may be
necessary or appropriate in the opinion of the Administrative Agent and the
Borrower to effect the provisions of this Section 2.23 (including to provide for
class voting provisions applicable to the Additional Lenders on terms comparable
to the provisions of Section 9.2(b)). No Lender shall be obligated to provide
any Incremental Term Loans unless it so agrees. Commitments in respect of any
Incremental Term Loans shall become Commitments under this Annex. The
effectiveness of any Incremental Facility Amendment shall, unless otherwise
agreed to by the Administrative Agent and the Additional Lenders party thereto,
be subject to (i) the payment in full of all fees and expenses owing to the
Administrative Agent and the Lenders in respect of such Incremental Facility, to
the extent invoiced prior to such date, and (ii) the satisfaction or waiver on
the date thereof (each, an “Incremental Facility Closing Date”) of (x) the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents being true and correct in all material respects on and as of
Incremental Facility Closing Date as if made on and as of such date, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date (provided, that in each
case such materiality qualifier shall not be applicable to any representations
or warranties that already are qualified or modified by materiality or “Material
Adverse Effect”; provided, further, that, in connection with any Incremental
Facility incurred in connection with a Limited Condition Transaction, the only
representations and warranties that will be required to be true and correct in
all material respects as of the applicable Incremental Facility Closing Date
shall be (a) the Specified Representations and (b) such of the representations
and warranties made by or on behalf of the applicable acquired company or
business (or the seller thereof) in the applicable acquisition agreement as are
material to the interests of the Lenders, but only to the extent that the
Borrower (or any Subsidiary of the Borrower) has the right to terminate the
obligations of the Borrower

 

72



--------------------------------------------------------------------------------

or such Subsidiary under such acquisition agreement or not consummate such
acquisition as a result of the inaccuracy of such representations or warranties
in such acquisition agreement) and (y) no Default or Event of Default (or, in
the case of any Incremental Facility incurred in connection with a Limited
Condition Transaction, and to the extent agreed to by the lenders and other
investors providing such Incremental Facilities, no Specified Default) having
occurred and being continuing on the Incremental Facility Closing Date or after
giving effect to the Incremental Facility requested to be made on such date. To
the extent reasonably requested by the Administrative Agent, the effectiveness
of an Incremental Facility Amendment may be conditioned on the Administrative
Agent’s receipt of customary legal opinions with respect thereto, board
resolutions and officers’ certificates and/or customary reaffirmation
agreements, with respect to the Borrower and the Restricted Subsidiaries. In
addition, to the extent any Incremental Term Loans are not Other Term Loans, the
scheduled amortization payments under Section 2.3 required to be made after the
making of such Incremental Term Loans shall be ratably increased by the
aggregate principal amount of such Incremental Term Loans.

(d) At any time and from time to time, subject to the terms and conditions set
forth herein, the Borrower may, subject to providing notice to the
Administrative Agent (whereupon the Administrative Agent shall promptly deliver
a copy of such notice to each of the Lenders), issue one or more series of
Incremental Equivalent Debt in an aggregate principal amount not to exceed, as
of the date of and after giving effect to the issuance of any such Incremental
Equivalent Debt, the aggregate amount of Incremental Facilities then permitted
to be incurred under Section 2.23(a); provided, that, for purposes of
determining the amount available under Section 2.23(a), all Incremental
Equivalent Debt will be deemed to constitute Consolidated First Lien
Indebtedness irrespective of whether the terms of the notes or loans
constituting such Incremental Equivalent Debt satisfy the requirements in the
definition thereof. As conditions precedent to the issuance of any Incremental
Equivalent Debt pursuant to this Section 2.23, (i) the Borrower shall deliver to
the Administrative Agent a certificate of the Borrower dated as of the date of
issuance of the Incremental Equivalent Debt signed by a Responsible Officer of
the Borrower, certifying and attaching the resolutions adopted by the Borrower
approving or consenting to the execution and delivery of the applicable
financing documentation in respect of such Incremental Equivalent Debt and the
issuance of such Incremental Equivalent Debt, and certifying that the conditions
precedent set forth in the following subclauses (ii) through (vi) have been
satisfied, (ii) such Incremental Equivalent Debt shall rank pari passu or junior
in right of payment and shall not have guarantees from any Subsidiary that is
not also a Guarantor and if secured, shall not be secured by any assets not
constituting Collateral, (iii) such Incremental Equivalent Debt shall have a
final maturity no earlier than the Latest Maturity Date at the time of issuance;
provided, that Incremental Equivalent Debt in a principal amount outstanding (in
the aggregate) no greater than 0.50 multiplied by the Consolidated Cash Flow of
the Borrower and its Subsidiaries for the most recently ended four full fiscal
quarters for which financial statements are available, at the Borrower’s
election, shall not be required to comply with this clause (iii) and the
following clause (iv), (iv) except as permitted by the proviso to clause
(iii) above, the Weighted Average Life to Maturity of such Incremental
Equivalent Debt shall (A) not be shorter than the Weighted Average Life to
Maturity of any remaining Term Loans (determined, solely, for the purposes of
this clause (A), without giving effect to prepayments that reduced amortization
of such then remaining Term Loans), or (B) not be subject to any amortization
prior to the final maturity thereof (except in the case of Incremental
Equivalent Debt in the form of term loans, annual amortization payments not to
exceed 1.0% of the original principal amount thereof), or be subject to any
mandatory redemption or prepayment provisions or rights (except customary asset
sale or change of control provisions or in the case of Incremental Equivalent
Debt in the form of term loans secured by Collateral on a pari passu basis with
or junior basis to the Liens securing the Obligations, customary prepayment
provisions not more expansive than those set forth in this Annex), (v) no
Default or Event of Default (or, in the case of any Incremental Equivalent Debt
incurred in connection with a Limited Condition Transaction, and to the extent
agreed to by the persons providing such Incremental Equivalent Debt, no
Specified Default) shall have occurred and be continuing or would result from
the issuance of such Incremental Equivalent Debt and (vi) all fees and

 

73



--------------------------------------------------------------------------------

expenses owing to the Administrative Agent and the Lenders or other financial
institutions in respect of such Incremental Equivalent Debt, to the extent
invoiced prior to such date, shall have been paid in full; provided, that
Incremental Equivalent Debt in the form of bridge loans shall not be subject to
the requirements described in clauses (ii) and (iii) above so long as such
bridge loans provide for automatic conversion into permanent financing that
would satisfy the requirements described in such clauses (ii) and (iii).

2.24 Replacement Facilities.

(a) At any time and from time to time, subject to the terms and conditions set
forth herein, the Borrower may, by notice to the Administrative Agent (whereupon
the Administrative Agent shall promptly deliver a copy to each of the Lenders),
request to replace all or a portion of the Term Loans under any Facility with
one or more additional tranches of term loans under this Annex (each such
replacement facility, a “Replacement Facility”; the loans thereunder, the
“Replacement Term Loans”). Each tranche of Replacement Term Loans shall be in an
integral multiple of $1.0 million and be in an aggregate principal amount that
is not less than $20.0 million (or such lesser minimum amount approved by the
Administrative Agent) and shall not exceed the principal amount of the Term
Loans being replaced (plus the amount of accrued interest and any premium on the
Term Loans being replaced, any swap breakage costs and other termination costs
related to Hedge Agreements, any other fees and expenses actually incurred in
connection with such termination, and any fees, expenses and original issue
discount incurred in connection with such Replacement Term Loans). The Net
Proceeds of any Replacement Term Loans shall be applied only to prepay the Term
Loans of the Class of Term Loans that such Replacement Term Loans are replacing.

(b) Any Replacement Term Loans (i) shall rank pari passu in right of payment and
security with the Obligations in respect of the other Term Loans pursuant to the
relevant Replacement Facility Amendment (which shall be reasonably satisfactory
to the Administrative Agent) and (ii) other than voluntary prepayment, maturity
date, conditions precedent and pricing (including interest rate, fees, funding
discounts and prepayment premiums) (as set forth in the relevant Replacement
Facility Amendment) shall have the same terms as (or, to the extent set forth in
the relevant Replacement Facility Amendment, terms, when taken as a whole, not
materially more favorable (as determined by the Borrower in good faith) to the
lenders or investors providing such Replacement Term Loans than the terms
applicable to) the Term Loans being replaced (except with respect to covenants
(including any financial maintenance covenant added for the benefit of lenders
providing such Replacement Term Loans) and other provisions so long as such
covenants or other provisions (1) are also added for the benefit of all then
outstanding Term Loans or (2) become applicable only to periods after the Latest
Maturity Date of the then outstanding Term Loans at the time of such incurrence
of such Replacement Term Loans); provided, that (A) any Replacement Term Loans
shall not have a final maturity date earlier than the final scheduled maturity
date of the Term Loans being replaced, (B) any Replacement Term Loans shall
either (x) not be subject to any amortization prior to final maturity or (y) be
subject to the same amortization schedule as the then remaining Term Loans under
the applicable Class (determined, solely, for the purposes of this clause (B),
without giving effect to prepayments that reduced amortization of the then
remaining Senior Lien Term Loans), (C) principal of and interest on any Term
Loans being replaced with Replacement Term Loans shall be paid in full on the
Replacement Facility Closing Date for the applicable Replacement Term Loans and
(D) the Term Loans of each Lender under the replaced Class shall be prepaid
ratably. The obligations under any Replacement Facility shall not be guaranteed
by any Person other than a Guarantor, and, if secured, the obligations under any
Replacement Facility shall not be secured by a Lien on any Property other than
Property that constitutes Collateral.

(c) Each notice from the Borrower pursuant to this Section 2.24 shall set forth
the requested amount and proposed terms of the relevant Replacement Term Loans.
Any Additional Lender

 

74



--------------------------------------------------------------------------------

that elects to extend Replacement Term Loans shall be reasonably satisfactory to
the Borrower and (unless such Additional Lender is already a Lender or an
Affiliate of a Lender) the Administrative Agent, and, if not already a Lender,
shall become a Lender under this Annex pursuant to a Replacement Facility
Amendment. Each Replacement Facility shall become effective pursuant to an
amendment (each, a “Replacement Facility Amendment”) to this Annex and, as
appropriate, the other Loan Documents, executed by the Borrower, such Additional
Lender or Additional Lenders and the Administrative Agent. No Replacement
Facility Amendment shall require the consent of any Lenders or any other Person
other than the Borrower, the Administrative Agent and the Additional Lenders
with respect to such Replacement Facility Amendment. The Lenders hereby
irrevocably authorize the Administrative Agent to enter into the Replacement
Facility Amendment and, as appropriate, amendments to the other Loan Documents
as may be necessary in order to establish new tranches or sub-tranches in
respect of Term Loans so replaced and such technical amendments as may be
necessary or appropriate in the opinion of the Administrative Agent and the
Borrower to effect the provisions of this Section 2.24 (including to provide for
class voting provisions applicable to the Additional Lenders on terms comparable
to the provisions of Section 9.2(b)). No Lender shall be obligated to provide
any Replacement Term Loans unless it so agrees. Commitments in respect of any
Replacement Term Loans shall become Commitments under this Annex. The
effectiveness of any Replacement Facility Amendment shall, unless otherwise
agreed to by the Administrative Agent and the Additional Lenders party thereto,
be subject to the satisfaction or waiver on the date thereof (each, a
“Replacement Facility Closing Date”) of (x) the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents being true and
correct in all material respects on and as of Replacement Facility Closing Date
as if made on and as of such date, except for representations and warranties
expressly stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date (provided, that in each case such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified by materiality or “Material Adverse Effect”)
and (y) no Default or Event of Default having occurred and being continuing on
the Replacement Facility Closing Date or after giving effect to the Replacement
Facility requested to be made on such date. The proceeds of any Replacement Term
Loans will be used solely to repay the replaced Facility (or replaced portion
thereof). To the extent reasonably requested by the Administrative Agent, the
effectiveness of a Replacement Facility Amendment may be conditioned on the
Administrative Agent’s receipt of customary legal opinions with respect thereto,
board resolutions and officers’ certificates and/or reaffirmation agreements
consistent with those delivered on the Closing Date, with respect to the
Borrower and the Restricted Subsidiaries. The Administrative Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Annex shall not apply to any of
the transactions effected pursuant to this Section 2.24.

(d) Notwithstanding anything to the contrary above, at any time and from time to
time following the establishment of a Class of Replacement Term Loans, the
Borrower may offer any Lender of a Term Loan Facility that has previously been
subject to a Replacement Facility Amendment (without being required to make the
same offer to any or all other Lenders) who had not elected to participate in
such Replacement Facility Amendment on the applicable Replacement Facility
Closing Date the right to convert all or any portion of its Term Loans into such
Class of Replacement Term Loans; provided, that (i) such offer and any related
acceptance shall be in accordance with such procedures, if any, as may be
reasonably requested by, or acceptable to, the Administrative Agent; (ii) such
additional Replacement Term Loans (x) shall be on identical terms (including as
to the proposed interest rates and fees payable, but excluding any arrangement,
structuring or other fees payable in connection therewith that are not generally
shared with the relevant Lenders) with the existing Replacement Term Loans, and
(y) with respect to any additional Replacement Term Loans, shall result in
proportionate increases to the scheduled amortization payments otherwise owing
with respect to any such Replacement Term Loans, (iii) any Lender which elects
to participate in a Replacement Facility pursuant to this clause (d) shall enter
into a joinder agreement to the respective Replacement Facility Amendment,

 

75



--------------------------------------------------------------------------------

in form and substance reasonably satisfactory to the Administrative Agent and
executed by such Lender, the Administrative Agent and the Borrower and (iv) any
such additional Replacement Term Loans shall be in an aggregate principal amount
that is not less than $1.0 million (or, in the case of an outstanding Class with
an entire outstanding principal amount of existing Term Loans less than a
$1.0 million that is to be refinanced in full, such outstanding principal amount
or commitments), unless each of the Borrower and the Administrative Agent
otherwise consents. Notwithstanding anything to the contrary contained herein,
any Loans made as provided above shall be treated as part of the Class to which
such Loans are added, and shall not constitute a new Class of Replacement Term
Loans.

2.25 Extensions of Term Loans.

(a) Notwithstanding anything to the contrary in this Annex, pursuant to one or
more offers (each, an “Extension Offer”) made from time to time by the Borrower
to all Lenders of Term Loans with a like maturity date on a pro rata basis
(based on the aggregate outstanding principal amount of the respective Term
Loans with a like maturity date) and on the same terms to each such Lender, the
Borrower is hereby permitted to consummate from time to time transactions with
individual Lenders that accept the terms contained in such Extension Offers to
extend the maturity date of each such Lender’s Term Loans and otherwise modify
the terms of such Term Loans pursuant to the terms of the relevant Extension
Offer (including by increasing the interest rate or fees payable in respect of
such Term Loans and/or modifying the amortization schedule in respect of such
Term Loans) (each, an “Extension”, and each group of Term Loans so extended, as
well as the original Term Loans not so extended, being a “tranche”; any Extended
Term Loans shall constitute a separate tranche of Term Loans from the tranche of
Term Loans from which they were extended), so long as the following terms are
satisfied: (i) (1) except as to pricing (including interest rates, fees, funding
discounts and prepayment premiums), amortization, maturity, required prepayment
dates and participation in prepayments (which shall, subject to immediately
succeeding clauses (i)(2), (i)(3) and (ii), be set forth in the relevant
Extension Offer), the Term Loans of any Term Loan Lender that agrees to an
Extension with respect to such Term Loans (an “Extending Term Lender”) extended
pursuant to any Extension (“Extended Term Loans”) shall have the same terms, or
terms that are, when taken as a whole, not materially more favorable (as
reasonably determined by the Borrower in good faith) to the Extending Term
Lenders than the terms and conditions, taken as a whole, applicable to, the
tranche of Term Loans subject to such Extension Offer (except with respect to
covenants (including any financial maintenance covenant added for the benefit of
Extending Term Lenders) and other provisions so long as such covenants or other
provisions (x) are also added for the benefit of all then outstanding Term Loans
or (y) only become applicable after the Latest Maturity Date of the then
outstanding Term Loans at the time of such incurrence of such Extended Term
Loans), (2) the Weighted Average Life to Maturity of any Extended Term Loans
shall be no less than 91 days longer than the remaining Weighted Average Life to
Maturity of the Class extended thereby (determined, solely, for the purposes of
this clause (2), without giving effect to prepayments that reduced amortization
of the then remaining Loans of such Class being extended) and (3) any Extended
Term Loans may participate on a pro rata basis or a less than pro rata basis
(but not greater than a pro rata basis) in any voluntary or mandatory repayments
or prepayments of Term Loans hereunder, in each case as specified in the
respective Extension Offer (provided, that if the applicable Extending Term
Lenders have the ability to decline mandatory prepayments, any such mandatory
prepayment that is not accepted by the applicable Extending Term Lenders shall
be applied, subject to the right of any applicable Lender to decline mandatory
prepayments (if any), to the non-extended Term Loans of the Class being
extended), (ii) if the aggregate principal amount of Term Loans (calculated on
the face amount thereof), in respect of which Term Loan Lenders shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Term Loans offered to be extended by the Borrower pursuant
to such Extension Offer, then the Term Loans of such Term Loan Lenders may be
extended on a non-ratable basis up to the respective principal amounts to which
such Term Loan Lenders have accepted such Extension Offer (but, on an aggregate
basis, not to exceed the maximum amount of such Extension Offer) as agreed
between the agent(s) with respect to such Extension Offer and the Borrower and
(iii) all documentation in respect of such Extension shall be consistent with
the foregoing.

 

76



--------------------------------------------------------------------------------

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.25, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of this Annex and (ii) each Extension Offer
shall specify the minimum amount of Term Loans to be tendered. The transactions
contemplated by this Section 2.25 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Term Loans
on such terms as may be set forth in the relevant Extension Offer) shall not
require the consent of any Lender or any other Person (other than as set forth
in clause (c) below), and the requirements of any provision of this Annex
(including Sections 2.12 and 2.20) or any other Loan Document that may otherwise
prohibit any such Extension or any other transaction contemplated by this
Section 2.25 shall not apply to any of the transactions effected pursuant to
this Section 2.25.

(c) No consent of any Lender or any other Person shall be required to effectuate
any Extension, other than the consent of the Borrower and each Lender agreeing
to such Extension with respect to one or more of its Term Loans (or a portion
thereof). All Extended Term Loans and all obligations in respect thereof shall
be Obligations under this Annex and the other Loan Documents that are secured by
the Collateral on a pari passu basis with all other applicable Obligations under
this Annex and the other Loan Documents. The Lenders hereby irrevocably
authorize the Administrative Agent to enter into amendments to this Annex and
the other Loan Documents (an “Extension Amendment”) with the Borrower as may be
necessary in order to establish new tranches or sub-tranches in respect of Term
Loans so extended and such technical amendments as may be necessary or
appropriate in the opinion of the Administrative Agent and the Borrower to
effect the provisions of this Section 2.25 (including in connection with the
establishment of such new tranches or sub-tranches, or to provide for class
voting provisions applicable to the Additional Lenders on terms comparable to
the provisions of Section 9.2(b)).

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five Business Days (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.25.

(e) Notwithstanding anything to the contrary above, at any time and from time to
time following the establishment of a Class of Extended Term Loans, the Borrower
may offer any Lender of a Term Loan Facility that had been subject to an
Extension Amendment (without being required to make the same offer to any or all
other Lenders) who had not elected to participate in such Extension Amendment
the right to convert all or any portion of its Term Loans into such Class of
Extended Term Loans; provided, that (i) such offer and any related acceptance
shall be in accordance with such procedures, if any, as may be reasonably
requested by, or acceptable to, the Administrative Agent; (ii) such additional
Extended Term Loans, (x) shall be on identical terms (including as to the
proposed interest rates and fees payable, but excluding any arrangement,
structuring or other fees payable in connection therewith that are not generally
shared with the relevant Lenders) with the existing Extended Term Loans, and
(y) with respect to any additional Extended Term Loans shall result in
proportionate increases to the scheduled amortization payments otherwise owing
with respect to any such Extended Term Loans, (iii) any Lender which elects to
participate in an Extension Facility pursuant to this clause (e) shall enter
into a joinder agreement to the respective Extension Amendment, in form and
substance reasonably satisfactory to the Administrative Agent and executed by
such Lender, the Administrative Agent and the Borrower and (iv) any such
additional Extended Term Loans shall be in an aggregate principal amount that is
not less than $1.0 million (or, in the case of an outstanding Class with an
entire

 

77



--------------------------------------------------------------------------------

outstanding principal amount of existing Term Loans less than a $1.0 million
that is to be refinanced in full, such outstanding principal amount or
commitments), unless each of the Borrower and the Administrative Agent otherwise
consents. Notwithstanding anything to the contrary contained herein, any Loans
made as provided above shall be treated as part of the Class to which such Loans
are added, and shall not constitute a new Class of a new Extended Term Loans.

SECTION 3. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:

3.1 [Reserved].

3.2 [Reserved].

3.3 Corporate Existence; Compliance with Law. Each of Parent and each Group
Member is duly organized or, as the case may be, incorporated, validly existing
and in good standing under the laws of the jurisdiction of its organization (to
the extent such concepts exist in such jurisdiction).

3.4 Power; Authorization; Enforceable Obligations. The execution and delivery of
this Agreement and the other Loan Documents are within the corporate, limited
liability company, or partnership (as applicable) powers of each of the Loan
Parties party thereto, and have been duly authorized by all necessary corporate,
limited liability company, or partnership (as applicable) and, if required,
stockholder, member, or partner (as applicable) action (including, any action
required to be taken by any class of directors of the Borrower, whether
interested or disinterested, in order to ensure the due authorization of this
Agreement) on the part of such Loan Parties. Each Loan Document has been duly
executed and delivered by each Loan Party party thereto and constitutes a legal,
valid, and binding obligation of such Loan Party enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium, or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

3.5 No Legal Bar. The execution, delivery, and performance by each Loan Party of
this Agreement and the other Loan Documents to which such Person is a party, the
borrowings hereunder and the use of the proceeds thereof (a) will not violate
any applicable law, regulation, or any order of any Governmental Authority or
the charter, bylaws, or other organizational documents of Parent or any Group
Member (except for any violation of any applicable law, regulation, or order of
any Governmental Authority that would not reasonably be expected to have a
Material Adverse Effect), (b) will not violate or result in a default under any
Material Contractual Obligation binding upon Parent or any Group Member or its
Properties, or give rise to a right thereunder to require any payment to be made
by Parent or such Group Member (except for any of the foregoing that would not
reasonably be expected to have a Material Adverse Effect), and (c) will not
result in the creation or imposition of any Lien on any Property of Parent or
any Group Member (other than Permitted Liens).

3.6 [Reserved].

3.7 [Reserved].

3.8 [Reserved].

3.9 [Reserved].

 

78



--------------------------------------------------------------------------------

3.10 [Reserved].

3.11 Federal Regulations. The Group Members are not engaged principally, or as
one of its or their important activities, in the business of extending credit
for the purpose, whether immediate, incidental or ultimate, of buying or
carrying margin stock. No part of the proceeds of any Loan will be used for any
purpose which violates the provisions of Regulations T, U, or X of the Board.
None of the Group Members is subject to any statute, rule, or regulation
limiting its ability to incur indebtedness for borrowed money.

3.12 [Reserved].

3.13 [Reserved].

3.14 Investment Company Act. No Loan Party is an “investment company” within the
meaning of, and required to register under, the Investment Company Act of 1940,
as amended.

3.15 [Reserved].

3.16 [Reserved].

3.17 [Reserved].

3.18 [Reserved].

3.19 Security Documents. The Guarantee and Collateral Agreement and each other
Security Document executed and delivered by a Loan Party is effective to create
in favor of the Administrative Agent, for the benefit of the Secured Parties, a
legal, valid, binding, and enforceable security interest in the Collateral
described therein, except as enforceability may be limited by applicable
Bankruptcy Laws and by general equitable principles (whether enforcement is
sought by proceedings in equity or at law.

3.20 Solvency. The Borrower, on a consolidated basis together with its
Subsidiaries, giving effect to the Transactions, is Solvent as of the Closing
Date.

3.21 PATRIOT Act; FCPA; OFAC.

(a) Each Loan Party is in compliance, in all material respects, with the
(i) Trading with the Enemy Act, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V) and any other enabling legislation or executive order relating
thereto; (ii) the PATRIOT Act; and (iii) the FCPA. No part of the proceeds of
the Loans will be used by the Loan Parties or any of their respective
Subsidiaries, directly or, to the Loan Parties’ knowledge, indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the FCPA.

(b) Neither Parent nor any Group Member nor, to the knowledge of Parent or the
Borrower, any director, officer, employee or controlled affiliate of Parent or
any Group Member, (i) is a person or is owned or controlled by one or more
persons on the list of “Specially Designated Nationals and Blocked Persons” or
(ii) is currently subject to any US sanctions administered by the Office of
Foreign Assets Control of the US Treasury Department (“OFAC”) or the U.S.
Department of State (“Sanctions”); and, except as authorized, including, but not
limited to, by license, exemption or other provision of law, none of Parent or
any Group Member will use the proceeds of the Loans or otherwise

 

79



--------------------------------------------------------------------------------

make available such proceeds to any person to finance or facilitate the
activities of any person currently subject to any US sanctions administered by
OFAC, or, in any other manner that will result in a violation of Sanctions.

SECTION 4. [RESERVED]

SECTION 5. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as any Loan or other amount (excluding
contingent reimbursement and indemnification obligations, in each case, that are
not due and payable) is owing to any Lender or the Administrative Agent, the
Borrower shall and shall cause each of its Restricted Subsidiaries to:

5.1 Financial Statements. Furnish to the Administrative Agent (except for those
documents or other information filed with the SEC and which are publicly
available):

(a) Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 90 days after the end of
each fiscal year of Parent (or such later date on which Parent is permitted to
file its Form 10-K under the SEC rules), Parent’s and its Consolidated
Subsidiaries’ audited consolidated balance sheet and related statements of
income and comprehensive income, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by PricewaterhouseCoopers
LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit (other than any such
exception or explanatory paragraph that is expressly solely with respect to, or
expressly resulting solely from, (x) an upcoming maturity date under any of the
Facilities, any Permitted Refinancing Indebtedness in respect of any Loans, any
Incremental Equivalent Debt, or the Senior Notes, in each case occurring within
one year from the time such report is delivered or (y) any potential inability
to satisfy any financial maintenance covenant on a future date or in a future
period)) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of Parent and its Consolidated Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied (except as approved by the Parent’s
accountants and disclosed therein).

(b) Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 45 days after the end of
each of the first three fiscal quarters of each fiscal year of Parent (or such
later date on which Parent is permitted to file its Form 10-Q under the SEC
rules), in each case, Parent’s and its Consolidated Subsidiaries’ consolidated
balance sheet and related statements of income and comprehensive income and cash
flows as of the end of and for such fiscal quarter and the then elapsed portion
of the fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year, all certified by one of its
senior financial officers as presenting fairly in all material respects the
financial condition and results of operations of Parent and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied (except as approved by Parent’s accountants and disclosed therein),
subject to normal period-end audit adjustments.

(c) Stand Alone Information. In the case of financial statements delivered
pursuant to Sections 5.1(a) and (b), if the combined operations of Parent and
its Consolidated Subsidiaries, excluding the operations of the Borrower and its
Consolidated Subsidiaries and excluding cash and Cash Equivalents, would, if
held by a single Subsidiary of the Borrower, constitute a Significant Subsidiary
of the Borrower , then the quarterly and annual financial information required
by the preceding paragraphs

 

80



--------------------------------------------------------------------------------

will include a reasonably detailed presentation, either on the face of the
financial statements or in the footnotes thereto, of the financial condition and
results of operations of the Borrower and its Consolidated Subsidiaries separate
from the financial condition and results of operations of Parent and its other
Consolidated Subsidiaries; provided, that the requirements of this paragraph
shall not apply if Parent files with the SEC reports that contain the
information required in this clause (c).

(d) SEC Reports. Notwithstanding the foregoing, the obligations in clauses
(a) and (b) of this Section 5.1 may be satisfied by furnishing (or filing with
the SEC) the Form 10-K or 10-Q (or the equivalent), as applicable, of Parent or
any parent thereof filed with the SEC; provided, that to the extent such
information relates to a parent of Parent, such information is accompanied by a
description that explains in reasonable detail the differences between the
information relating to such parent, on the one hand, and the information
relating to Parent, the Borrower and the Consolidated Subsidiaries, on a
stand-alone basis, on the other hand.

(e) Quarterly Lender Calls. Within a reasonable time after the required delivery
of the financial statements referred to in clauses (a) and (b) above, the
Borrower shall conduct a conference call (which may be password protected) to
discuss such financial statements and the results of operations for the relevant
reporting period (with the time and date of such conference call, together with
all information necessary to access the call, to be provided to the
Administrative Agent no fewer than three Business Days prior to the date of such
conference call), which conference call shall, unless otherwise elected by the
Borrower and notified in advance to the Administrative Agent, be the same as the
Borrower’s quarterly earnings call with holders of the Senior DT Notes.

5.2 Certificates; Other Information. Furnish to the Administrative Agent in each
case for further delivery to each Lender, or, in the case of clause (e), to the
relevant Lender:

(a) concurrently with the delivery of any financial statements pursuant to
Section 5.1(a) or (b), a Compliance Certificate of a senior financial officer
certifying as to whether a Default or Event of Default has occurred and is
continuing and, if a Default or Event of Default has occurred and is continuing,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto;

(b) concurrently with the delivery of any financial statements pursuant to
Section 5.1(a) or (b), a narrative discussion and analysis of the financial
condition and results of operations of Parent and its Consolidated Subsidiaries
for such fiscal quarter and for the period from the beginning of the then
current fiscal year to the end of such fiscal quarter, as compared to the
comparable periods of the previous year; provided, that the obligations in this
clause (b) may be satisfied by furnishing (or filing with the SEC) the Form 10-K
or 10-Q (or the equivalent), as applicable, of Parent or any parent thereof
filed with the SEC; provided, further, however, if the combined operations of
Parent and its Consolidated Subsidiaries, excluding the operations of the
Borrower and its Consolidated Subsidiaries and excluding cash and Cash
Equivalents, would, if held by a single Subsidiary of the Borrower, constitute a
Significant Subsidiary of the Borrower, then the quarterly and annual financial
information required by the preceding paragraphs will include a reasonably
detailed presentation of the narrative discussion and analysis of the financial
condition and results of operations of the Borrower and its Consolidated
Subsidiaries separate from the financial condition and results of operations of
Parent and its other Consolidated Subsidiaries;

(c) prompt written notice of any change (i) in Parent’s or any Loan Party’s
corporate name, (ii) in the location of Parent’s or any Loan Party’s chief
executive office or principal place of business, (iii) in Parent’s or any Loan
Party’s corporate structure, (iv) in Parent’s or any Loan Party’s jurisdiction
of organization or such Person’s organizational identification number in such
jurisdiction of organization, and (v) in Parent’s or any Loan Party’s federal
taxpayer identification number;

 

81



--------------------------------------------------------------------------------

(d) promptly after the furnishing thereof, copies of any material financial
statement, report or notice furnished to any creditor pursuant to the terms of
any agreement in respect of Indebtedness for borrowed money (excluding, for the
avoidance of doubt, Capital Lease Obligations, mortgage financings or purchase
money obligations) having a principal amount (for the applicable agreement,
series or tranche) in excess of $750,000,000 and to which a Group Member is the
borrower or the issuer (other than this Annex) and which financial statement,
report or notice is not otherwise required to be furnished to the Lenders
pursuant to any other provision of this Section 5.2; and

(e) promptly following any request therefor, such other information that is
reasonably available (upon the use of commercially reasonable efforts) to the
Borrower regarding the operations, business affairs and financial condition of
any Loan Party (including, any Plan or Multiemployer Plan and any reports or
other information required to be filed under ERISA), or compliance with the
terms of this Annex or any other Loan Document, as the Administrative Agent may
reasonably request (on its own behalf or on behalf of any Lender) in a written
notice given in accordance with Section 9.1.

Notwithstanding anything to the contrary in this Section 5.2, none of Parent or
any Group Member will be required to disclose any document, information or other
matter (i) that constitutes trade secrets or proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by any Requirement of
Law or any binding agreement or (iii) that is subject to attorney-client or
similar privilege or constitutes attorney work product.

5.3 Payment of Obligations. Pay, discharge or otherwise satisfy its obligations
(other than Indebtedness), including Tax liabilities, before the same shall
become delinquent or in default, except where (a) (i) the validity or amount
thereof is being contested in good faith by appropriate proceedings and (ii) the
applicable Group Member has set aside on its books adequate reserves with
respect thereto in accordance with GAAP or (b) the failure to make such payment
would not reasonably be expected, individually or in the aggregate, to result in
a Material Adverse Effect.

5.4 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its corporate or other organizational existence (it being
understood, for the avoidance of doubt, that the foregoing shall not limit any
change in form of entity or organization) and (ii) take all reasonable action to
maintain all rights, privileges, franchises, permits and licenses necessary in
the normal conduct of its business, except, in each case, as otherwise permitted
by Section 6.8 and except (other than in the case of the preservation of
existence of Parent and the Borrower) to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect; (b) comply with
all laws, rules, regulations and orders of any Governmental Authority applicable
to it or its Property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect; and (c) maintain in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers and employees with the FCPA and Sanctions.

5.5 Maintenance of Property; Insurance.

(a) Keep and maintain all Property used in to the conduct of its business in
good working order and condition (ordinary wear and tear excepted) and preserve,
maintain and keep in good repair and working order (ordinary wear and tear
excepted) all of its Properties, including, all equipment, machinery and
facilities, and prosecute, maintain, renew and preserve all Intellectual
Property, except in each case where a failure to do so would not reasonably be
expected to result in a Material Adverse Effect.

 

82



--------------------------------------------------------------------------------

(b) Maintain, with insurance companies the Borrower believes to be financially
sound and reputable, insurance in such amounts and against such risks which in
the reasonable business judgment of the Borrower are appropriate for companies
engaged in the same or similar businesses operating in the same or similar
locations.

(c) Within 90 days following the Closing Date (subject to Section 5.14) and
within 60 days following any date on which a new Grantor (as defined in the
Guarantee and Collateral Agreement) is added to the Guarantee and Collateral
Agreement or the date the relevant policy is obtained, cause the Administrative
Agent to be named as additional insured on the commercial general liability
insurance policy and automobile liability insurance policy (excluding, for the
avoidance of doubt, directors and officers, worker’s compensation, health and
benefit and similar liability policies) of such Grantor. The Grantors shall use
commercially reasonable efforts to cause all such insurance to provide that the
relevant insurer shall endeavor to provide the Administrative Agent with at
least 30 days prior notice of the cancellation of the relevant policy of
insurance.

5.6 Inspection of Property; Books and Records; Discussions.

(a) Keep proper books of record and account in which full, true and in all
material respects correct entries in conformity with (i) GAAP and (ii) all
Requirements of Law, are made of all material dealings and transactions in
relation to its business and activities; and

(b) permit any representatives designated by the Administrative Agent or any
Lender, upon reasonable prior written notice, and as coordinated by each Lender
through the Administrative Agent, to visit and inspect its Properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times during normal business hours and as often as
reasonably requested on an individual and aggregate basis; provided, that
(1) any discussions with such independent accountants shall be in the presence
of the Borrower’s officers, and (2) so long as no Default or Event of Default
has occurred and is continuing, such visits, inspections and examinations shall
only be conducted by the Administrative Agent and shall be limited to one per
fiscal year.

Notwithstanding anything to the contrary in this Section 5.6, none of Parent or
any Group Member will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter (i) that constitutes trade secrets or proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
any Requirement of Law or any binding agreement or (iii) that is subject to
attorney-client or similar privilege or constitutes attorney work product.

5.7 Notices. Promptly after (or, in the case of clause (c) or (d), within 30
days after) a Responsible Officer acquires knowledge thereof, give notice to the
Administrative Agent of:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of any action, suit, proceeding, investigation or
arbitration by or before any arbitrator or Governmental Authority against any
Group Member not previously disclosed in writing to the Lenders that, if
adversely determined, could reasonably be expected to result in liability in
excess of $100,000,000;

 

83



--------------------------------------------------------------------------------

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Group Members in an aggregate amount exceeding $100,000,000;
and

(d) any other development or event that has or would reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 5.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action (if any) the Borrower or the relevant Group
Member proposes to take with respect thereto.

5.8 Environmental Laws.

(a) Comply in all respects with all applicable Environmental Laws, and obtain,
maintain and comply with, any and all Environmental Permits, except to the
extent the failure to so comply with Environmental Laws or obtain, maintain or
comply with Environmental Permits would not reasonably be expected to have a
Material Adverse Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other corrective actions required pursuant to
Environmental Laws and promptly comply in all respects with all lawful orders
and directives of all Governmental Authorities regarding any violation of or
non-compliance with Environmental Laws and any Release or threatened Release of
Hazardous Materials, except, in each case, to the extent the failure to do so
would not reasonably be expected to have a Material Adverse Effect.

5.9 Additional Collateral, New Subsidiaries, Etc.

(a) Subject to Section 5.9(d), with respect to any personal Property (other than
Excluded Assets) acquired or created (including the filing of any applications
for the registration or issuance of any Intellectual Property) after the Closing
Date by any existing Loan Party, no later than the next date of delivery of
financial statements pursuant to Section 5.1(a) or 5.1(b) covering a period that
includes the date of such acquisition or creation of such Property (subject, in
each case, to any specific time frame established in the relevant Loan
Documents) (or such later date as may be agreed by the Administrative Agent),
(x) execute and deliver to the Administrative Agent such amendments to the
Security Documents (including schedules thereto) or such other documents as the
Administrative Agent may reasonably request to grant to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in such
Property and (y) take all actions reasonably necessary (as determined by the
Borrower in good faith) to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority security interest (subject to
Permitted Liens) in such Property to the extent required under the Security
Documents, including the filing of UCC financing statements in such United
States jurisdictions as may be required by Security Documents.

(b) Cause any Subsidiary of Parent that is not an Excluded Subsidiary, if not
already a Guarantor, promptly (and in any event within 30 days after such person
becomes a Subsidiary that is not an Excluded Subsidiary, or ceases to be an
Excluded Subsidiary, as the case may be, or such longer period as the
Administrative Agent may approve in its sole discretion) (I) to become a party
to the Guarantee and Collateral Agreement and, subject to the terms of any
Intercreditor Agreement in place at the time, deliver to the Administrative
Agent such amendments to the Security Documents (including schedules thereto) as
the Administrative Agent reasonably deems necessary to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest (subject to Permitted Liens) in the Capital Stock of
such new Guarantor (other than to the extent constituting

 

84



--------------------------------------------------------------------------------

Excluded Assets), (II) subject to the terms of any Intercreditor Agreement in
place at the time, to deliver to the Administrative Agent the certificates, if
any, representing such Capital Stock of such new Guarantor constituting
certificated securities under the UCC, together with undated stock powers, in
blank, to the extent necessary to perfect the Administrative Agent’s security
interests therein, (III) subject to the terms of any Intercreditor Agreement in
place at the time, to take such actions necessary to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected security interest
(subject to Permitted Liens) in the Collateral described in the applicable
Security Documents with respect to such new Guarantor, including the filing of
UCC financing statements in such jurisdictions as may be required by the
Security Documents, and (IV) if reasonably requested by the Administrative
Agent, deliver to the Administrative Agent customary legal opinions relating to
the matters described above.

(c) Notwithstanding the foregoing provisions of this Section 5.9 or any other
provision hereof or of any other Loan Document, (i) no Loan Party shall be
required to grant a security interest in any Excluded Assets, (ii) no Loan Party
shall be required to perfect any pledges, security interests and mortgages in
the Collateral by any means other than (A)(1) filings pursuant to the Uniform
Commercial Code in the office of the Secretary of State (or similar central
filing office) of the relevant State in which such Loan Party is organized, and
(2) filings in the U.S. Patent and Trademark Office with respect to intellectual
property as expressly required in the Security Documents, (B) subject to the
terms of any relevant Intercreditor Agreements in place at the time and any
other intercreditor arrangements entered into pursuant to this Annex and in
place at the time, delivery to the Administrative Agent of all certificates
evidencing Capital Stock in the Borrower and the Subsidiary Guarantors required
to be delivered in order to perfect the Administrative Agent’s security interest
therein, to be held in its possession, in each case as and to the extent
expressly required in the Security Documents, (iii) no Loan Party shall be
required to (A) deliver control agreements or (B) otherwise deliver perfection
by “control” (within the meaning of the UCC) (including with respect to deposit
accounts, securities accounts and commodities accounts), other than as described
in clause (ii)(B) above, (iv) no Loan Party shall be required to take any action
with respect to any assets located outside of the United States, and (v) no Loan
Party shall be required to take any actions in any jurisdiction other than the
United States (or any political subdivision thereof) in connection with pledging
Collateral or enter into any collateral documents governed by the laws of any
country (or any political subdivision thereof) other than the United States (or
any political subdivision thereof).

5.10 Use of Proceeds. Use the proceeds of the Loans only for the purposes
specified in Section 3.16.

5.11 Further Assurances. Promptly execute and deliver to the Administrative
Agent all such other documents, agreements and instruments and take such other
actions as reasonably requested by the Administrative Agent to comply with, cure
any defects or accomplish the conditions precedent, covenants and agreements of
the Parent and the other Group Members in the Loan Documents, or to more fully
perfect, maintain or renew the rights of the Administrative Agent and the
Lenders with respect to the Collateral (or with respect to any additions thereto
or replacements or proceeds or products thereof or with respect to any other
property or assets hereafter acquired by any Loan Party which may be deemed to
be part of the Collateral) pursuant hereto or thereto other than any Excluded
Assets.

5.12 Maintenance of Ratings. At all times, the Borrower shall use commercially
reasonable efforts (x) to maintain a public corporate credit rating from S&P and
a public corporate family rating from Moody’s, in each case with respect to
Parent, and (y) to cause the Term Loan Facility to be continuously rated by S&P
and Moody’s (it being understood that, in each case, there shall be no
obligation to maintain specific ratings from either S&P or Moody’s).

5.13 Designation of Subsidiaries.

 

 

85



--------------------------------------------------------------------------------

The Board of Directors of the Borrower may designate any Restricted Subsidiary
to be an Unrestricted Subsidiary if that designation would not cause a Default.
If a Restricted Subsidiary is designated as an Unrestricted Subsidiary, (i) the
aggregate Fair Market Value of all outstanding Investments owned by the Borrower
and its Restricted Subsidiaries in the Subsidiary designated as an Unrestricted
Subsidiary will be deemed to be an Investment made as of the time of the
designation and will reduce the amount available for Restricted Payments under
Section 6.1 hereof or under one or more clauses of the definition of Permitted
Investments, as determined by the Borrower in its discretion and (ii) any
Guarantee by the Borrower or any Restricted Subsidiary thereof of any
Indebtedness of the Restricted Subsidiary being so designated will be deemed to
be an incurrence of Indebtedness by the Borrower or such Restricted Subsidiary
(or both, if applicable) at the time of such designation. That designation will
only be permitted if the Investment and/or incurrence of Indebtedness would be
permitted at that time and if the Restricted Subsidiary otherwise meets the
definition of an Unrestricted Subsidiary. The Board of Directors of the Borrower
may redesignate any Unrestricted Subsidiary to be a Restricted Subsidiary if
that redesignation would not cause a Default.

Any designation of a Subsidiary of the Borrower as an Unrestricted Subsidiary
will be evidenced to the Administrative Agent by filing with the Administrative
Agent a certified copy of a resolution of the Board of Directors giving effect
to such designation and an Officers’ Certificate certifying that such
designation complied with the preceding conditions and was permitted by
Section 6.1 hereof. The Board of Directors of the Borrower may at any time
designate any Unrestricted Subsidiary to be a Restricted Subsidiary of the
Borrower; provided that such designation will be deemed to be an incurrence of
Indebtedness by a Restricted Subsidiary of the Borrower of any outstanding
Indebtedness of such Unrestricted Subsidiary, and such designation will only be
permitted if (1) such Indebtedness is permitted under Section 6.3 hereof,
calculated on a pro forma basis as if such designation had occurred at the
beginning of the four-quarter reference period; and (2) no Default would be in
existence following such designation, and as a result of such designation.

Notwithstanding the foregoing, the Borrower may at any time and from time to
time designate any Designated Entity, by written notice to the Administrative
Agent, as an Unrestricted Subsidiary, and any such Subsidiary shall upon such
notice immediately be designated and deemed an Unrestricted Subsidiary, without
any further action by the Borrower (and, for the avoidance of doubt, shall not
require delivery of a resolution of the Board of Directors or of an Officers’
Certificate) (each, a “Specified Unrestricted Subsidiary Designation”). The
aggregate Fair Market Value of all outstanding Investments owned by the Borrower
and its Restricted Subsidiaries in such Designated Entities so designated as
Unrestricted Subsidiaries will, as calculated and to the extent permitted by
clause (r) of the definition of Permitted Investments, be deemed to be an
Investment made as of the time of such Specified Unrestricted Subsidiary
Designation under such clause (r), and not reduce the amount available for
Restricted Payments under Section 6.1 hereof. Notwithstanding the foregoing, as
of the Closing Date, each of T-Mobile Handset Funding LLC and T-Mobile Airtime
Funding LLC is an Unrestricted Subsidiary.

5.14 [Reserved].

SECTION 6. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as any Loan or other amount (excluding
contingent reimbursement and indemnification obligations, in each case, that are
not due and payable) is owing to any Lender or the Administrative Agent:

6.1 Restricted Payments.

 

86



--------------------------------------------------------------------------------

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly:

(i) declare or pay (without duplication) any dividend, or make any other payment
or distribution, on account of the Borrower’s or any of its Restricted
Subsidiaries’ Equity Interests (including any payment in connection with any
merger or consolidation involving the Borrower or any of its Restricted
Subsidiaries) or to the direct or indirect holders of the Borrower’s or any of
its Restricted Subsidiaries’ Equity Interests in their capacity as such (other
than dividends or distributions payable in Equity Interests (other than
Disqualified Stock) of the Borrower and other than dividends or distributions
payable to the Borrower or a Restricted Subsidiary of the Borrower);

(ii) purchase, redeem or otherwise acquire or retire for value (including in
connection with any merger or consolidation involving the Borrower) any Equity
Interests of the Borrower or any direct or indirect parent of the Borrower;

(iii) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value any Subordinated Indebtedness or
Indebtedness secured by a Lien ranking junior to that securing the Senior Lien
Term Loans (excluding any intercompany Indebtedness between or among the
Borrower and any of its Restricted Subsidiaries), except a payment of interest
or principal at the Stated Maturity thereof; or

(iv) make any Restricted Investment

(all such payments and other actions set forth in clauses (i) through (iv) above
being collectively referred to as “Restricted Payments”),

unless, at the time of and after giving effect to such Restricted Payment:

(i) no Default or Event of Default has occurred and is continuing or would occur
as a consequence of such Restricted Payment;

(ii) the Borrower would, at the time of such Restricted Payment and after giving
pro forma effect thereto as if such Restricted Payment had been made at the
beginning of the applicable four-quarter period, have been permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Debt to Cash Flow Ratio
test set forth in Section 6.3(a) hereof; and

(iii) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Restricted Subsidiaries since
the Closing Date (excluding Restricted Payments permitted by clauses (ii),
(iii), (iv), (v), (vi), (vii), (viii), (ix), (xi), (xii), (xiv), (xv) and
(xvi) of paragraph (b) of this Section 6.1), is less than the sum, without
duplication, of:

(A) 100% of the Borrower’s Consolidated Cash Flow for the period (taken as one
accounting period) from the beginning of the Borrower’s fiscal quarter during
which the Closing Date occurs to the end of the Borrower’s most recently ended
fiscal quarter for which internal financial statements are available at the time
of such Restricted Payment, less the product of 1.4 times the Borrower’s
Consolidated Interest Expense for the same period; plus

 

87



--------------------------------------------------------------------------------

(B) 100% of the aggregate net cash proceeds and the Fair Market Value of any
property other than cash, in each case received by the Borrower after the
Closing Date as a contribution to its common equity capital or from the issue or
sale of Equity Interests of the Borrower (other than Disqualified Stock) or from
the issue or sale of convertible or exchangeable Disqualified Stock or
convertible or exchangeable debt securities of the Borrower that have been
converted into or exchanged for such Equity Interests (other than Equity
Interests (or Disqualified Stock or debt securities) sold to a Subsidiary of the
Borrower); plus

(C) to the extent that any Restricted Investment that was made after the Closing
Date (or that was made after November 3, 2006, to the extent that such
Restricted Investment reduced the amount that would be calculated under clause
(G) below) is sold for cash or Cash Equivalents, or otherwise is liquidated or
repaid for cash or Cash Equivalents, an amount equal to such cash and Cash
Equivalents; plus

(D) to the extent that any Unrestricted Subsidiary of the Borrower designated as
such after the Closing Date (or that was designated after November 3, 2006, to
the extent that the Investment deemed to be made in connection with such
designation reduced the amount that would be calculated under clause (G) below)
is redesignated as a Restricted Subsidiary after the Closing Date, the Fair
Market Value of the Borrower’s Investment in such Subsidiary as of the date of
such redesignation, other than to the extent such Investment constituted a
Permitted Investment; plus

(E) 100% of any cash dividends or cash distributions and the Fair Market Value
of any property other than cash, in each case actually received directly or
indirectly by the Borrower or a Restricted Subsidiary of the Borrower that is a
Guarantor after the Closing Date from an Unrestricted Subsidiary of the
Borrower, in each case, to the extent that such dividends, cash distributions or
other property were not otherwise included in the Consolidated Net Income of the
Borrower for such period and other than to the extent such Investment
constituted a Permitted Investment; minus

(F) the aggregate amount of any Net Equity Proceeds taken into account for
purposes of incurring Indebtedness pursuant to clause (xiv) of the definition of
“Permitted Debt” set forth in Section 6.3(b) hereof, after the Closing Date;
plus

(G) the amount that would be calculated immediately prior to the Closing Date
pursuant to clause (3) of the second paragraph of Section 4.07(a) of the Senior
DT Notes Base Indenture, as in effect immediately prior to the Closing Date
(provided, that any calculation of cumulative Consolidated Cash Flow and
Consolidated Interest Expense in subclause (A) of such clause (3) shall include
the Borrower’s last fiscal quarter ending prior to the Closing Date, if internal
financial statements are available for such period at the time of calculation,
even if they are not available immediately prior to the Closing Date); plus

(H) the aggregate amount of any Declined Proceeds after the Closing Date.

 

88



--------------------------------------------------------------------------------

(b) So long as no Default has occurred and is continuing or would be caused
thereby, the provisions of Section 6.1(a) hereof will not prohibit:

(i) the payment of any dividend or the consummation of any irrevocable
redemption within 60 days after the date of declaration of the dividend or
giving of the redemption notice, as the case may be, if at the date of
declaration or notice, the dividend or redemption payment would have complied
with the provisions of this Annex;

(ii) the making of any Restricted Payment in exchange for, or out of the net
cash proceeds of the substantially concurrent sale (other than to a Subsidiary
of the Borrower) of, Equity Interests of the Borrower (other than Disqualified
Stock) or from the substantially concurrent contribution of common equity
capital to the Borrower; provided, that the amount of any such net cash proceeds
that are utilized for any such Restricted Payment will be excluded from clause
(iii)(B) of Section 6.1(a) hereof; provided, further that any Net Equity
Proceeds (x) used for making a Restricted Investment pursuant to clause (x) of
this Section 6.1(b) or (y) taken into account for purposes of incurring
Indebtedness pursuant to clause (xiv) of the definition of “Permitted Debt” set
forth in Section 6.3(b) hereof may not also be used to make a Restricted Payment
pursuant to this clause (ii);

(iii) the repurchase, redemption, defeasance or other acquisition or retirement
for value of Subordinated Indebtedness of the Borrower or any Subsidiary
Guarantor with the net cash proceeds from a substantially concurrent incurrence
of Permitted Refinancing Indebtedness;

(iv) the payment of any dividend (or, in the case of any partnership or limited
liability company, any similar distribution) by a Restricted Subsidiary of the
Borrower to the holders of its Equity Interests on a pro rata basis;

(v) the repurchase, redemption or other acquisition or retirement for value of
any Equity Interests of Parent, the Borrower, any Restricted Subsidiary of the
Borrower or any direct or indirect parent of the Borrower held by any current or
former officer, director, employee or consultant of Parent, the Borrower or any
of its Restricted Subsidiaries pursuant to any equity subscription agreement,
stock option agreement, shareholders’ agreement or similar agreement; provided,
that the aggregate price paid for all such repurchased, redeemed, acquired or
retired Equity Interests may not exceed an amount equal to $50.0 million in any
fiscal year; provided, further, that such amount in any fiscal year may be
increased by an amount equal to (a) the net cash proceeds contributed to the
Borrower from the sale of Equity Interests of Parent to current or former
members of management, directors, consultants or employees that occurs after the
“Closing Date” (as defined in the Senior DT Notes Base Indenture) plus (b) the
net cash proceeds of key man life insurance policies received by Parent, the
Borrower or its Restricted Subsidiaries after the “Closing Date” (as defined in
the Senior DT Notes Base Indenture); provided, further, that such amount in any
fiscal year shall be reduced by the amount of Indebtedness incurred in such
fiscal year pursuant to clause (xxi) of Section 6.3(b) hereof;

(vi) the repurchase, redemption or other acquisition or retirement of Equity
Interests deemed to occur upon the exercise or exchange of stock options,
warrants or other similar rights to the extent such Equity Interests represent a
portion of the exercise or exchange price of those stock options, warrants or
other similar rights, and the

 

89



--------------------------------------------------------------------------------

repurchase, redemption or other acquisition or retirement of Equity Interests
made in lieu of withholding taxes resulting from the vesting, exercise or
exchange of stock options, warrants or other similar rights;

(vii) the declaration and payment of regularly scheduled or accrued dividends to
holders of any class or series of Disqualified Stock of the Borrower or any
Restricted Subsidiary of the Borrower, or any class or series of Preferred Stock
of a Subsidiary of the Borrower, in each case issued on or after the “Closing
Date” (as defined in the Senior DT Notes Base Indenture) in accordance with the
Debt to Cash Flow Ratio test described in Section 6.3(a) hereof;

(viii) Permitted Payments to Parent;

(ix) the repurchase, redemption or other acquisition or retirement for value of
any Equity Interests of Parent to the extent necessary to comply with law or to
prevent the loss or secure the renewal or reinstatement of any FCC License held
by the Borrower or any of its Subsidiaries;

(x) Restricted Investments in an amount equal to 100% of the aggregate amount of
any Net Equity Proceeds, less the aggregate amount of any Net Equity Proceeds
(x) used for making a Restricted Payment pursuant to clause (ii) of this
Section 6.1(b) or (y) taken into account for purposes of incurring Indebtedness
pursuant to clause (xiv) of the definition of “Permitted Debt” set forth in
Section 6.3(b) hereof;

(xi) payments made to DT or its Subsidiaries from the proceeds of the Towers
Transaction;

(xii) the repurchase, redemption or other acquisition or retirement for value of
any Subordinated Indebtedness pursuant to asset sales or change of control
prepayment or offer provisions; provided, that all Term Loans required to be
prepaid pursuant to this Annex in connection with such asset sale or change of
control have been, or concurrently will be, so prepaid;

(xiii) [reserved];

(xiv) the making of cash payments in connection with any conversion of
Convertible Debt in an aggregate amount since the Closing Date not to exceed the
sum of (a) the principal amount of such Convertible Debt plus (b) any payments
received by the Borrower or any of its Restricted Subsidiaries pursuant to the
exercise, settlement or termination of any related Permitted Bond Hedge
Transactions;

(xv) other Restricted Payments in an aggregate amount since the Closing Date not
to exceed the greater of (x) $375.0 million and (y) 6.0% of the Consolidated
Cash Flow of the Borrower and its Subsidiaries for the most recently ended four
full fiscal quarters for which financial statements are available; and

(xvi) other Restricted Payments (1) of the types described in clauses (i), (ii)
and (iii) of the definition of such term made at any time if the Debt to Cash
Flow Ratio for the Borrower’s most recently ended four full fiscal quarters for
which internal financial statements are available immediately preceding the date
on which such Restricted Payment is made would have been no greater than 3.00 to
1.00, and (2) of the

 

90



--------------------------------------------------------------------------------

type described in clause (iv) of the definition of such term made at any time if
the Debt to Cash Flow Ratio for the Borrower’s most recently ended four full
fiscal quarters for which internal financial statements are available
immediately preceding the date on which such Restricted Payment is made would
have been no greater than 3.50 to 1.00, in each case, determined on a pro forma
basis, as if such Restricted Payment had been made at the beginning of such
four-quarter period.

The amount of all Restricted Payments (other than cash) will be the Fair Market
Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Borrower or such Restricted
Subsidiary, as the case may be, pursuant to the Restricted Payment.

6.2 Dividend and Other Payment Restrictions Affecting Subsidiaries.

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create or permit to exist or become
effective any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary (other than a Loan Party) to:

(i) pay dividends or make any other distributions on its Capital Stock to the
Borrower or any of its Restricted Subsidiaries, or pay any Indebtedness owed to
the Borrower or any of its Restricted Subsidiaries;

(ii) make loans or advances to the Borrower or any of its Restricted
Subsidiaries; or

(iii) sell, lease or transfer any of its properties or assets to the Borrower or
any of its Restricted Subsidiaries.

(b) The restrictions in Section 6.2(a) hereof will not apply to encumbrances or
restrictions existing under or by reason of:

(i) agreements or instruments governing (a) Existing Debt, and (b) Equity
Interests and Credit Facilities as in effect on the Closing Date, and in each
case, any amendments, restatements, modifications, renewals, increases,
supplements, refundings, replacements or refinancings of those agreements or
instruments; provided, that the amendments, restatements, modifications,
renewals, increases, supplements, refundings, replacements or refinancings are
(in the good faith judgment of the Board of Directors of the Borrower or a
senior financial officer of the Borrower, whose determination shall be
conclusive) not materially more restrictive, taken as a whole, with respect to
such dividend and other payment restrictions than those contained in those
agreements or instruments on the Closing Date;

(ii) agreements or instruments governing Credit Facilities not in effect on the
Closing Date so long as either (a) the encumbrances and restrictions contained
therein do not impair the ability of any Restricted Subsidiary of the Borrower
to pay dividends or make any other distributions or payments directly or
indirectly to the Borrower in an amount sufficient to permit the Borrower to pay
the principal of, or interest and premium, if any, on the Term Loans, or (b) the
encumbrances and restrictions contained therein are no more restrictive, taken
as a whole, than those contained in this Annex;

(iii) this Annex and the other Loan Documents;

 

91



--------------------------------------------------------------------------------

(iv) applicable law, rule, regulation or order;

(v) agreements or instruments with respect to a Person acquired by the Borrower
or any of its Restricted Subsidiaries as in effect at the time of such
acquisition (except to the extent such Indebtedness or Capital Stock was
incurred in connection with or in contemplation of such acquisition) or as may
be amended, restated, modified, renewed, extended, supplemented, refunded,
replaced or refinanced from time to time (so long as the encumbrances and
restrictions in any such amendment, restatement, modification, renewal,
extension, supplement, refunding, replacement or refinancing are, in the good
faith judgment of the Borrower’s Board of Directors or a senior financial
officer of the Borrower, whose determination shall be conclusive, not materially
more restrictive, taken as a whole, than those in effect on the date of the
acquisition), which encumbrance or restriction is not applicable to any Person,
or the properties or assets of any Person, other than the Person, or the
property or assets of the Person, so acquired; provided, that, in the case of
agreements or instruments governing Indebtedness, such Indebtedness was
permitted by the terms of this Annex to be incurred;

(vi) customary non-assignment provisions in contracts and licenses entered into
in the ordinary course of business and customary contractual restrictions on
transfers of all or substantially all assets of a Person;

(vii) any instrument governing any secured Indebtedness or Capital Lease
Obligation that imposes restrictions on the assets securing such Indebtedness or
the subject of such lease of the nature described in clause (iii) of
Section 6.2(a) hereof;

(viii) any agreement for the sale or other disposition of a Restricted
Subsidiary that imposes restrictions of the nature described in clauses
(i) and/or (iii) of Section 6.2(a) hereof on the Restricted Subsidiary pending
the sale or other disposition;

(ix) Permitted Refinancing Indebtedness; provided, that the restrictions
contained in the agreements governing such Permitted Refinancing Indebtedness
are not materially more restrictive, taken as a whole, than those contained in
the agreements governing the Indebtedness being refinanced;

(x) Liens permitted to be incurred under the provisions of Section 6.6 hereof
that limit the right of the debtor to dispose of the assets subject to such
Liens;

(xi) provisions limiting the disposition or distribution of assets or property
in partnership and joint venture agreements, asset sale agreements,
sale-leaseback agreements, stock sale agreements and other similar agreements,
which limitation is applicable only to the assets that are the subject of such
agreements;

(xii) restrictions on cash or other deposits or net worth imposed by customers,
suppliers or landlords or required by insurance, surety or bonding companies, in
each case, under contracts entered into in the ordinary course of business;

(xiii) restrictions in other Indebtedness, Disqualified Stock or Preferred Stock
incurred or issued in compliance with Section 6.3 hereof; provided, that such
restrictions, taken as a whole, in the good faith judgment of the Borrower’s
Board of Directors or a senior financial officer of the Borrower, whose
determination shall be conclusive, (a) are not materially more restrictive than
those contained in the existing agreements referenced

 

92



--------------------------------------------------------------------------------

in clauses (i) and (iii) above, or (b) do not impair the ability of any
Restricted Subsidiary of the Borrower to pay dividends or make any other
distributions or payments directly or indirectly to the Borrower in an amount
sufficient to permit the Borrower to pay the Obligations hereunder;

(xiv) the issuance of Preferred Stock by a Restricted Subsidiary of the Borrower
or the payment of dividends thereon in accordance with the terms thereof;
provided, that issuance of such Preferred Stock is permitted pursuant to
Section 6.3 hereof and the terms of such Preferred Stock do not expressly
restrict the ability of such Restricted Subsidiary to pay dividends or make any
other distributions on its Capital Stock (other than requirements to pay
dividends or liquidation preferences on such Preferred Stock prior to paying any
dividends or making any other distributions on such other Capital Stock);

(xv) any agreement or instrument with respect to Indebtedness incurred, or
Preferred Stock issued, by any Restricted Subsidiary, provided, that the
restrictions contained in the agreements or instruments governing such
Indebtedness or Preferred Stock (a) either (i) apply only in the event of a
payment default or a default with respect to a financial covenant in such
agreement or instrument or (ii) will not materially affect the Borrower’s
ability to pay all principal, interest and premium, if any, on the Term Loans,
as determined in good faith by the Borrower’s Board of Directors or a senior
financial officer of the Borrower, whose determination shall be conclusive; and
(b) are not materially more disadvantageous to the Term Loan Lenders than is
customary in comparable financings;

(xvi) any agreement or instrument of the Borrower, Parent, or any of their
respective Subsidiaries existing prior to the Closing Date, as such agreements
or instruments may be amended, restated, modified, renewed or replaced from time
to time; provided, that the amendments, restatements, modifications, renewals,
and replacements are (in the good faith judgment of the Board of Directors of
the Borrower or a senior financial officer of the Borrower, whose determination
shall be conclusive) not materially more restrictive, taken as a whole, with
respect to such encumbrances and restrictions than those agreements or
instruments as in effect as of the Closing Date; and

(xvii) restrictions arising from the Towers Transaction.

6.3 Incurrence of Indebtedness and Issuance of Preferred Stock.

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise,
with respect to (collectively, “incur”) any Indebtedness (including Acquired
Debt), and the Borrower will not issue any Disqualified Stock and will not
permit any of its Restricted Subsidiaries to issue any shares of Preferred
Stock; provided, however, that the Borrower may incur Indebtedness (including
Acquired Debt) or issue Disqualified Stock and the Subsidiary Guarantors may
incur Indebtedness (including Acquired Debt) or issue Preferred Stock, if the
Debt to Cash Flow Ratio for the Borrower’s most recently ended four full fiscal
quarters for which internal financial statements are available immediately
preceding the date on which such additional Indebtedness is incurred or such
Disqualified Stock or such Preferred Stock is issued, as the case may be, would
have been no greater than 6.0 to 1, determined on a pro forma basis (including a
pro forma application of the net proceeds therefrom), as if the additional
Indebtedness had been incurred or the Disqualified Stock or the Preferred Stock
had been issued, as the case may be, at the beginning of such four-quarter
period.

 

93



--------------------------------------------------------------------------------

(b) The provisions of Section 6.3(a) hereof will not prohibit the incurrence of
any of the following items of Indebtedness (collectively, “Permitted Debt”), nor
will it prohibit the Borrower’s Restricted Subsidiaries from issuing the
following types of Preferred Stock:

(i) the incurrence by the Borrower and any Subsidiary Guarantor of
(A) Indebtedness pursuant to any Loan Document (including Indebtedness under any
Incremental Facility, Replacement Facility and Extended Term Loans) and any
Incremental Equivalent Debt incurred in accordance with Section 2.23, and
(B) without duplication, all Indebtedness incurred to renew, refund, refinance,
replace, defease or discharge any Indebtedness incurred pursuant to the
foregoing clause (A);

(ii) the incurrence by the Borrower and its Restricted Subsidiaries of any
Existing Debt;

(iii) the incurrence by the Borrower and the Subsidiary Guarantors of
Indebtedness represented by the Senior Notes issued prior to the Closing Date,
and any related Registered Equivalent Notes to be issued in exchange therefor,
and, in each case, the related Guarantees thereof;

(iv) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness represented by Capital Lease Obligations, mortgage financings or
purchase money obligations, in each case, incurred for the purpose of financing
(whether prior to or within 270 days after) all or any part of the purchase
price or cost of design, construction, installation or improvement of property,
plant or equipment or the Capital Stock of any Person owning such assets used in
the business of the Borrower or any of its Restricted Subsidiaries, in an
aggregate principal amount at any time outstanding, including all Permitted
Refinancing Indebtedness incurred to renew, refund, refinance, replace, defease
or discharge any Indebtedness incurred pursuant to this clause (iv), not to
exceed the greater of (x) $2.5 billion and (y) 5.0% of the Borrower’s Total
Assets, at the time of any such incurrence pursuant to this clause (iv);

(v) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to renew, refund, refinance, replace, defease or discharge any
Indebtedness (other than intercompany Indebtedness) that was permitted by this
Annex to be incurred under Section 6.3(a) hereof or clauses (ii), (iii), (iv),
(v), (xiii), (xiv), (xv), (xxiv) or (xxv) of this Section 6.3(b);

(vi) the incurrence by the Borrower or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among Parent, the Borrower and any of its
Restricted Subsidiaries and any Guarantors; provided, however, that:

(A) if the Borrower or any Subsidiary Guarantor is the obligor on such
Indebtedness and the payee is not the Borrower or a Guarantor, such Indebtedness
must be expressly subordinated to the prior payment in full in cash of all
Obligations then due with respect to the Term Loans, in the case of the
Borrower, or the Guarantee of the Term Loans, in the case of a Subsidiary
Guarantor; and

(B) (1) any subsequent issuance or transfer of Equity Interests that results in
any such Indebtedness being held by a Person other than Parent, the

 

94



--------------------------------------------------------------------------------

Borrower or a Restricted Subsidiary of the Borrower, or a Guarantor and (2) any
sale or other transfer of any such Indebtedness to a Person that is not either
Parent, the Borrower or a Restricted Subsidiary of the Borrower, or a Guarantor,

will be deemed, in each case, to constitute an incurrence of such Indebtedness
by the Borrower or such Restricted Subsidiary, as the case may be, that was not
permitted by this clause (vi);

(vii) the issuance by any of the Borrower’s Restricted Subsidiaries to the
Borrower or to any of its Restricted Subsidiaries of shares of Preferred Stock;
provided, however, that:

(A) any subsequent issuance or transfer of Equity Interests that results in any
such Preferred Stock being held by a Person other than Parent, the Borrower or a
Restricted Subsidiary of the Borrower or a Guarantor; and

(B) any sale or other transfer of any such Preferred Stock to a Person that is
not either Parent, the Borrower or a Restricted Subsidiary of the Borrower, or a
Guarantor,

will be deemed, in each case, to constitute an issuance of such Preferred Stock
by such Restricted Subsidiary that was not permitted by this clause (vii);

(viii) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Hedging Obligations (other than for speculative purposes);

(ix) the guarantee by the Borrower or any of the Subsidiary Guarantors of
Indebtedness of the Borrower or a Restricted Subsidiary of the Borrower that was
permitted to be incurred by another provision of this Section 6.3; provided,
that if the Indebtedness being guaranteed is subordinated to or pari passu with
the Term Loans, then the guarantee shall be subordinated or pari passu, as
applicable, to the same extent as the Indebtedness guaranteed;

(x) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, bankers’ acceptances, deposits, performance bonds, completion
bonds, bid bonds, appeal bonds and surety bonds, indemnity bonds, specific
performance or injunctive relief bonds or similar bonds or obligations in the
ordinary course of business, and any Guarantees or letters of credit functioning
as or supporting any of the foregoing;

(xi) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness arising from (A) the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds, so long as such Indebtedness is covered within five Business Days of
notice to the Borrower or any of its Restricted Subsidiaries, (B) in respect of
netting, overdraft protection and other arrangements arising under standard
business terms of any bank at which the Borrower or any Restricted Subsidiary
maintains an overdraft, cash pooling or other similar facility or arrangement or
(C) in respect of the financing of insurance premiums in the ordinary course of
business, provided that the aggregate principal amount of Indebtedness incurred
pursuant to clauses (B) and (C) of this paragraph shall not, at any time
outstanding exceed $250.0 million;

 

95



--------------------------------------------------------------------------------

(xii) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness in respect of letters of credit required to be issued in connection
with any Permitted Joint Venture Investment;

(xiii) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness for relocation or clearing obligations relating to the Borrower’s
or any of its Restricted Subsidiary’s FCC Licenses in an aggregate principal
amount (or accreted value, as applicable), including all Permitted Refinancing
Indebtedness incurred to renew, refund, refinance, replace, defease or discharge
any Indebtedness incurred pursuant to this clause (xiii), at any time
outstanding not to exceed the greater of (x) $400.0 million and (y) 1.0% of the
Borrower’s Total Assets, at the time of such incurrence;

(xiv) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Contribution Indebtedness;

(xv) the incurrence by the Borrower or any of its Restricted Subsidiaries of
(A) Indebtedness (including Acquired Debt) used to finance an acquisition of or
a merger with another Person, provided that, the Borrower or the Person formed
by or surviving any such consolidation or merger (if other than the Borrower or
a Restricted Subsidiary), on the date of such transaction after giving pro forma
effect thereto and any related financing transactions as if the same had
occurred at the beginning of the applicable four-quarter period, would either
(a) be permitted to incur at least $1.00 of additional Indebtedness pursuant to
the Debt to Cash Flow Ratio test set forth in Section 6.3(a) hereof or (b) have
a Debt to Cash Flow Ratio no greater than the Debt to Cash Flow Ratio of the
Borrower immediately prior to such transaction, or (B) Indebtedness secured by
Liens permitted by clauses (c) and (d) of the definition of Permitted Liens;

(xvi) the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness arising from agreements providing for indemnification, adjustment
of purchase price or similar obligations, or Guarantees or letters of credit,
surety bonds or performance bonds securing any obligations of the Borrower or
any of its Restricted Subsidiaries pursuant to such agreements, in any case
incurred in connection with the disposition of any business, assets or
Restricted Subsidiary (other than Guarantees of Indebtedness incurred by any
Person acquiring all or any portion of such business, assets or Restricted
Subsidiary for the purpose of financing such acquisition), so long as the amount
does not exceed the gross proceeds actually received by the Borrower or any
Restricted Subsidiary thereof in connection with such disposition;

(xvii) the incurrence by the Borrower or any Restricted Subsidiary of
Indebtedness constituting reimbursement obligations with respect to letters of
credit issued in the ordinary course of business; provided, that, upon the
drawing of such letters of credit, such obligations are reimbursed within 30
days following such drawing;

(xviii) [Reserved];

(xix) the incurrence by the Borrower or any of the Subsidiary Guarantors of
additional Indebtedness in an aggregate principal amount (or accreted value, as
applicable) at any time outstanding, including all Permitted Refinancing
Indebtedness incurred to renew, refund, refinance, replace, defease or discharge
any Indebtedness incurred pursuant to this clause (xix), not to exceed the
greater of (x) $1.0 billion and (y) 2.0% of the Borrower’s Total Assets as of
the time of incurrence;

 

96



--------------------------------------------------------------------------------

(xx) the incurrence by the Borrower or any Restricted Subsidiary of Indebtedness
arising in connection with endorsement of instruments for deposit in the
ordinary course of business;

(xxi) the incurrence by the Borrower or any Restricted Subsidiary of
Indebtedness evidenced by promissory notes subordinated to the Obligations
issued to current or former employees or directors of Parent, the Borrower or
any Subsidiary (or their respective spouses or estates) in lieu of cash payments
for Capital Stock being repurchased from such Persons, not to exceed, in any
twelve-month period, an amount equal to the amount of Restricted Payments that
could be made during such twelve-month period pursuant to clause (v) of
Section 6.1(b) hereof less the amount of Restricted Payments that have been made
during such twelve-month period pursuant to such clause;

(xxii) the incurrence by the Borrower or any Restricted Subsidiary of
Indebtedness consisting of take-or-pay obligations contained in supply
agreements entered into in the ordinary course of business;

(xxiii) to the extent that deposits with, or payments owed to, the FCC in
connection with the auction or licensing of Governmental Authorizations are
deemed to be Indebtedness, the incurrence by the Borrower or any Restricted
Subsidiary of such Indebtedness;

(xxiv) Indebtedness incurred in connection with the Towers Transaction; and

(xxv) the incurrence by Restricted Subsidiaries that are not Guarantors of
Indebtedness; provided, however, that the aggregate principal amount (or
accreted value, as applicable) of all Indebtedness incurred under this clause
(xxv), when aggregated with the principal amount (or accreted value) of all
other Indebtedness then outstanding and incurred pursuant to this clause (xxv),
including all Permitted Refinancing Indebtedness incurred to renew, refund,
refinance, replace, defease or discharge any Indebtedness incurred pursuant to
this clause (xxv), does not exceed the greater of (x) $250.0 million and (y)
5.0% of the Consolidated Cash Flow of the Borrower and its Subsidiaries for the
most recently ended four full fiscal quarters for which financial statements are
available.

The Borrower will not incur, and will not permit any Subsidiary Guarantor to
incur, any Indebtedness (including Permitted Debt, but excluding Indebtedness
permitted by clause (vi) above) that is contractually subordinated in right of
payment to any other Indebtedness of the Borrower or such Subsidiary Guarantor
unless such Indebtedness is also contractually subordinated in right of payment
to the Term Loans and the applicable Guarantees of the Term Loans on
substantially identical terms; provided, however, that no Indebtedness shall be
deemed to be contractually subordinated in right of payment to any other
Indebtedness of the Borrower or any Subsidiary Guarantor solely by virtue of
such Indebtedness being unsecured or by virtue of such Indebtedness being
secured on a first or junior Lien basis.

For purposes of (x) determining compliance with this Section 6.3, in the event
that an item of proposed Indebtedness meets the criteria of more than one of the
categories of Permitted Debt described in clauses (i) through (xxv) above, or is
entitled to be incurred pursuant to Section 6.3(a) hereof, the Borrower will be
permitted to classify all or a portion of such item of Indebtedness on the date
of its incurrence, or later

 

97



--------------------------------------------------------------------------------

reclassify all or a portion of such item of Indebtedness, in any manner that
complies with this Section 6.3 and (y) determining the amount of Indebtedness
that may be incurred pursuant to clause (i)(A)(y) of Section 6.3(b), the
Borrower may elect, pursuant to an Officers’ Certificate delivered to the
Administrative Agent, to treat all or any portion of the commitment under any
Indebtedness (and any refinancing with respect thereto) as being incurred at
such time, in which case any subsequent incurrence of Indebtedness under such
commitment or refinancing, as the case may be, shall not be deemed, for purposes
of this calculation, to be an incurrence at such subsequent time. The accrual of
interest, the accretion or amortization of original issue discount, the payment
of interest on any Indebtedness in the form of additional Indebtedness with the
same terms, the reclassification of Preferred Stock as Indebtedness due to a
change in accounting principles or the application thereof, and the payment of
dividends on Disqualified Stock in the form of additional shares of the same
class of Disqualified Stock will not be deemed to be an incurrence of
Indebtedness or an issuance of Disqualified Stock for purposes of this
Section 6.3. Notwithstanding any other provision of this Section 6.3, the
maximum amount of Indebtedness that the Borrower or any Restricted Subsidiary
may incur pursuant to this Section 6.3 shall not be deemed to be exceeded solely
as a result of fluctuations in exchange rates or currency values, and in no
event shall the reclassification of any lease or other liability as indebtedness
due to a change in accounting principles after the Closing Date be deemed to be
an incurrence of Indebtedness. In determining the amount of Indebtedness
outstanding under one of the clauses of Section 6.3(b), the outstanding
principal amount of any particular Indebtedness of any Person shall be counted
only once and any obligation of such Person or any other Person arising under
any guarantee, Lien, letter of credit or similar instrument supporting such
Indebtedness shall be disregarded so long as it is permitted to be incurred by
the Person or Persons incurring such obligation.

The amount of any Indebtedness outstanding as of any date will be:

(a) the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount;

(b) in the case of Hedging Obligations, the termination value of the agreement
or arrangement giving rise to such obligations that would be payable (giving
effect to netting) by such Person at such time;

(c) the principal amount of the Indebtedness, in the case of any other
Indebtedness; and

(d) in respect of Indebtedness of another Person secured by a Lien on the assets
of the specified Person, the lesser of:

 

  (i) the Fair Market Value of such assets at the date of determination; and

 

  (ii) the amount of the Indebtedness of the other Person.

6.4 Asset Sales.

The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, consummate an Asset Sale unless:

(a) the Borrower (or the Restricted Subsidiary, as the case may be) receives
consideration at the time of the Asset Sale at least equal to the Fair Market
Value of the assets or Equity Interests issued or sold or otherwise disposed of;
and

 

98



--------------------------------------------------------------------------------

(b) at least 75% of the consideration received by the Borrower or such
Restricted Subsidiary in the Asset Sale and all other Asset Sales since the
“Closing Date” (as defined in the Senior DT Notes Base Indenture) is in the form
of cash, Cash Equivalents or Replacement Assets or a combination thereof. For
purposes of this provision, each of the following will be deemed to be cash:

(i) any liabilities, as shown on the Borrower’s most recent consolidated balance
sheet (or as would be shown on the Borrower’s consolidated balance sheet as of
the date of such Asset Sale), of the Borrower or any Restricted Subsidiary
(other than contingent liabilities and liabilities that are by their terms
subordinated in right of payment to the Term Loans or any Guarantee of the Term
Loans) that are repaid and discharged by the transferee of any such assets, or
assumed by the transferee of any such assets pursuant to a novation agreement
that releases the Borrower or such Restricted Subsidiary from further liability;

(ii) any securities, notes or other obligations received by the Borrower, or any
such Restricted Subsidiary, from such transferee that are converted by the
Borrower or such Restricted Subsidiary into cash, Cash Equivalents or
Replacement Assets within 90 days after such Asset Sale, to the extent of the
cash, Cash Equivalents or Replacement Assets received in that conversion; and

(iii) Designated Non-Cash Consideration in an aggregate amount that, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (iii) that has not been converted into cash or Cash Equivalents,
does not exceed $250.0 million.

Notwithstanding the foregoing, the 75% limitation referred to above shall be
deemed satisfied with respect to any Asset Sale in which the cash, Cash
Equivalents or Replacement Assets portion of the consideration received
therefrom, determined in accordance with the foregoing provision on an after-tax
basis, is equal to or greater than what the after-tax proceeds would have been
had such Asset Sale complied with the aforementioned 75% limitation.

Within 365 days after the receipt of any Net Proceeds from an Asset Sale, the
Borrower or a Restricted Subsidiary may apply an amount equal to such Net
Proceeds:

(a) to purchase Replacement Assets; or

(b) to prepay, repay, defease, redeem, purchase or otherwise retire Indebtedness
and other obligations under a Credit Facility or Indebtedness secured by
property that is subject to such Asset Sale (provided that, if such property
constitutes Collateral, such Credit Facility or other Indebtedness is secured on
a pari passu basis with, or senior basis to, the Senior Lien Term Loans with
respect to such property) and, if the Indebtedness repaid is revolving credit
Indebtedness, to correspondingly reduce commitments with respect thereto;
provided, that if such property constitutes Collateral and such other Credit
Facility or other Indebtedness is not secured an a senior basis to the Senior
Lien Term Loans with respect to such property, the Senior Lien Term Loans shall
be prepaid on at least a ratable basis (based on principal amount outstanding)
with such other Credit Facility or other Indebtedness.

Notwithstanding the foregoing, if within 365 days after the receipt of any Net
Proceeds from an Asset Sale, the Borrower or a Restricted Subsidiary enters into
a binding written agreement committing the Borrower or such Restricted
Subsidiary, subject to customary conditions, to an application of funds of the
kind described in clause (1) above, the Borrower or such Restricted Subsidiary
shall be deemed not to be in violation of the preceding paragraph so long as
such application of funds is consummated within 545 days of the receipt of such
Net Proceeds.

 

99



--------------------------------------------------------------------------------

Pending the final application of any Net Proceeds of an Asset Sale, the Borrower
may temporarily reduce revolving credit borrowings or otherwise use the Net
Proceeds in any manner that is not prohibited by this Annex.

An amount equal to any Net Proceeds from Asset Sales that are not applied or
invested as provided in the third paragraph of this Section 6.4 will, at the end
of the period provided for such application or investment, constitute “Excess
Proceeds.” When the aggregate amount of Excess Proceeds exceeds $100.0 million,
within 20 days thereof, the Borrower shall apply the entire aggregate amount of
unutilized Excess Proceeds (not only the amount in excess of $100.0 million) in
accordance with, and to the extent required by, Section 2.14(b), and thereupon
the amount of Excess Proceeds will be reset at zero.

6.5 Transactions with Affiliates

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate of the Borrower (each, an “Affiliate Transaction”), in any one
or series of related transactions involving aggregate payments or consideration
in excess of $50.0 million, unless:

(i) the Affiliate Transaction is on terms that, taken as a whole, are no less
favorable to the Borrower or the relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction by the Borrower or such
Restricted Subsidiary with an unrelated Person; and

(ii) the Borrower delivers to the Administrative Agent:

(A) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $100.0 million, an
Officers’ Certificate certifying that such Affiliate Transaction complies with
this Section 6.5(a); and

(B) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $250.0 million, a
resolution of the Board of Directors of the Borrower set forth in an Officers’
Certificate certifying that such Affiliate Transaction complies with this
Section 6.5 and that such Affiliate Transaction has been approved by a majority
of the disinterested members of the Board of Directors of the Borrower..

(b) The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of Section 6.5(a) hereof:

(i) any employment agreement, employee benefit plan, agreement or plan relating
to employee, officer or director compensation or severance, officer or director
indemnification agreement or any similar arrangement entered into by the
Borrower, any of its Restricted Subsidiaries or a direct or indirect parent of
the Borrower existing on the Closing Date, or entered into thereafter in the
ordinary course of business, and any indemnities or other transactions permitted
or required by bylaw, statutory provisions or any of the foregoing agreements,
plans or arrangements and payments pursuant thereto;

 

100



--------------------------------------------------------------------------------

(ii) transactions between or among Parent, the Borrower and/or its Restricted
Subsidiaries;

(iii) transactions with a Person (other than an Unrestricted Subsidiary of the
Borrower) that is an Affiliate of the Borrower solely because the Borrower owns,
directly or through a Restricted Subsidiary, an Equity Interest in, or controls,
such Person;

(iv) any issuance of Equity Interests (other than Disqualified Stock) of the
Borrower to, or receipt of any capital contribution from, any Affiliate of the
Borrower;

(v) transactions in connection with any Permitted Joint Venture Investment;

(vi) any Permitted Receivables Financings, Permitted Investments or Restricted
Payments that do not violate Section 6.1 hereof;

(vii) any contracts, agreements or understandings existing as of the Closing
Date and disclosed in (x) the notes to the consolidated financial statements of
Parent (including any predecessor entity thereof) for the year ended
December 31, 2014 or any prior year or (y) the section entitled “Transactions
with Related Persons and Approval” in the proxy statement of Parent filed with
the SEC under cover of Schedule 14A on April 22, 2015, and, in each case, any
amendments to, replacements of, or orders pursuant to such contracts, agreements
or understandings so long as any such amendments, replacements, or orders, taken
as a whole, are not (in the good faith judgment of the Borrower’s Board of
Directors or a senior financial officer of the Borrower, whose determination
shall be conclusive) more disadvantageous to the Borrower or to the Lenders in
any material respect than the original contracts, agreements or understandings
as in effect on the Closing Date;

(viii) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Annex, provided that in the good
faith determination of the Borrower’s Board of Directors or a senior financial
officer of the Borrower, which determination shall be conclusive, such
transactions are on terms, taken as a whole, not materially less favorable to
the Borrower or the applicable Restricted Subsidiary than those that could
reasonably be expected to be obtained in a comparable transaction at such time
on an arm’s length basis from a Person that is not an Affiliate of the Borrower;

(ix) issuances, purchases or repurchases of Notes or other Indebtedness of the
Borrower or its Restricted Subsidiaries or solicitations of amendments, waivers
or consents in respect of Notes or such other Indebtedness, if such issuance,
purchase, repurchase or solicitation is approved by a majority of the
disinterested members of the Board of Directors of the Borrower;

(x) reasonable payments made for any financial advisory, financing,
underwriting, placement or syndication services approved by the Borrower’s Board
of Directors or a senior financial officer of the Borrower in good faith;

 

101



--------------------------------------------------------------------------------

(xi) amendments, extensions, replacements and other modifications of
transactions with Affiliates otherwise permitted by this Annex, provided that in
the good faith determination of the Borrower’s Board of Directors or a senior
financial officer of the Borrower, which determination shall be conclusive, such
amendments, extensions, replacements or other modifications, taken as a whole,
are no less favorable in any material respect to the Borrower or the applicable
Restricted Subsidiary than the transaction or transactions being amended,
extended, replaced or modified;

(xii) (x) transactions or agreements relating to the Senior DT Notes, each as
may be amended, modified, or supplemented from time to time, and any
indebtedness incurred in connection with the refinancing of the foregoing, on
terms that, taken as a whole, in the good faith determination of the Borrower’s
Board of Directors or a senior financial officer of the Borrower, which
determination shall be conclusive, are not materially less favorable to the
Borrower than those of the Senior DT Notes, as applicable, and (y) transactions
between the Borrower and its Restricted Subsidiaries, on the one hand, and any
Designated Tower Entities that have been designated as Unrestricted
Subsidiaries, on the other hand, in connection with the Towers Transaction; and

(xiii) the conversion of Converted Loans (as defined in Section 1.1 of this
Agreement) into Loans pursuant to Section 2.3 of this Agreement.

6.6 Liens. The Borrower will not, and will not permit any Restricted
Subsidiaries to, directly or indirectly, create, incur, assume or suffer to
exist any Lien securing Indebtedness upon any asset now owned or hereafter
acquired, except Permitted Liens. Any Liens permitted pursuant to clauses (a),
(l) and (ff) of the definition of Permitted Liens may be pari passu with or
junior to the liens securing the Senior Lien Term Loans and other indebtedness
permitted to be incurred under this Annex, pursuant to the Senior Pari Passu
Intercreditor Agreement (or any Senior/Junior Intercreditor Agreement, as
applicable) or, if requested by the Borrower, other customary intercreditor
arrangements reasonably satisfactory to the Administrative Agent, and the
Administrative Agent shall enter into any such Senior/Junior Intercreditor
Agreement or other intercreditor arrangements with respect to the obligations
secured by such Liens if requested by the Borrower.

6.7 Business Activities. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, engage in any business other than Permitted
Businesses, except to such extent as would not be material to the Borrower and
its Restricted Subsidiaries taken as a whole.

6.8 Merger, Consolidation, or Sale of Assets. The Borrower will not:
(i) consolidate or merge with or into another Person (whether or not the
Borrower is the surviving corporation); or (ii) directly or indirectly sell,
assign, lease, transfer, convey or otherwise dispose of all or substantially all
of the properties or assets of the Borrower and its Restricted Subsidiaries
taken as a whole, in one or more related transactions, to another Person,
unless:

(a) either:

(i) the Borrower is the surviving corporation; or

(ii) the Person formed by or surviving any such consolidation or merger (if
other than the Borrower) or to which such sale, assignment, lease, transfer,
conveyance or other disposition has been made is a corporation, limited
liability company or partnership organized or existing under the laws of the
United States, any state of the United States or the District of Columbia;

 

102



--------------------------------------------------------------------------------

(b) the Person formed by or surviving any such consolidation or merger (if other
than the Borrower) or the Person to which such sale, assignment, lease,
transfer, conveyance or other disposition has been made expressly assumes,
(x) by an assumption and joinder agreement, executed and delivered to the
Administrative Agent, the payment of the principal of and any premium and
interest on the Term Loans and the performance or observance of every covenant
of this Annex on the part of the Borrower to be performed or observed, and
(y) by amendment, supplement or other instrument (in form reasonably
satisfactory to the Administrative Agent), executed and delivered to the
Administrative Agent, all obligations of the Borrower under the Security
Documents, and in connection therewith shall cause such instruments to be filed
and recorded in such jurisdictions and take such other actions as may be
required by applicable law to perfect or continue the perfection of the Liens
(to the extent such collateral agreements require such Liens to be perfected)
created under the Security Documents on the Collateral owned by or transferred
to the surviving entity;

(c) immediately after such transaction, no Default or Event of Default exists;
and

(d) the Borrower or the Person formed by or surviving any such consolidation or
merger (if other than the Borrower), or to which such sale, assignment, lease,
transfer, conveyance or other disposition has been made would, on the date of
such transaction after giving pro forma effect thereto and any related financing
transactions as if the same had occurred at the beginning of the applicable
four-quarter period, either (a) be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Debt to Cash Flow Ratio test set forth
in Section 6.3(a) hereof or (b) have a Debt to Cash Flow Ratio no greater than
the Debt to Cash Flow Ratio of the Borrower immediately prior to such
transaction.

This Section 6.8 will not apply to (and the following shall be permitted
notwithstanding this Section 6.8):

(a) a merger of the Borrower with a direct or indirect Subsidiary of Parent
solely for the purpose of reincorporating the Borrower in another jurisdiction
in the United States so long as the amount of Indebtedness of the Borrower and
its Restricted Subsidiaries is not increased thereby; or

(b) any consolidation or merger, or any sale, assignment, transfer, conveyance,
lease or other disposition of assets between or among the Borrower and its
Restricted Subsidiaries.

Upon any consolidation or merger, or any sale, transfer, assignment, lease,
conveyance or other disposition of all or substantially all of the properties or
assets of the Borrower and its Restricted Subsidiaries, taken as a whole, in a
transaction that is subject to, and that complies with the provisions of,
Section 6.8 hereof, the successor Person formed by such consolidation or into or
with which the Borrower is merged or to which such sale, transfer, assignment,
lease, conveyance or other disposition is made, shall succeed to, and be
substituted for the Borrower (so that from and after the date of such
consolidation, merger, sale, assignment, transfer, lease, conveyance or other
disposition, the provisions of this Annex referring to the “Borrower” shall
refer instead to the successor Person and not to the Borrower), and may exercise
every right and power of the Borrower under this Annex with the same effect as
if such successor Person had been named as the Borrower herein. When the
successor Person assumes all of the Borrower’s obligations under this Annex, the
Borrower shall be discharged from those obligations.

6.9 Changes in Fiscal Year. The Borrower will not change its fiscal year end
from December 31, other than if such change is required by GAAP.

 

103



--------------------------------------------------------------------------------

SECTION 7. EVENTS OF DEFAULT

7.1 Events of Default. If any of the following events shall occur and be
continuing:

(a) (i) the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or (ii) the Borrower shall fail to pay any
interest on any Loan or any Loan Party shall fail to pay any fee or other amount
payable hereunder or under any other Loan Document, within five Business Days
after any such interest, fee or other amount becomes due in accordance with the
terms hereof or thereof;

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement required to be furnished by such Loan Party at
any time under this Annex or any such other Loan Document shall prove to have
been incorrect in any material respect on or as of the date made or deemed made
or furnished;

(c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) of Section 5.4(a) (with respect to the
Borrower only), Section 5.7(a), Section 5.10 or Section 6;

(d) any Loan Party shall default in the observance or performance of any
covenant or other agreement contained in this Annex or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section 7.1), and
such default shall continue unremedied for a period of 30 days following
delivery of written notice thereof to the Borrower by the Administrative Agent;

(e) any Group Member shall default under any mortgage, indenture or instrument
under which there may be issued or by which there may be secured or evidenced
any Indebtedness for money borrowed by the Borrower or any of its Restricted
Subsidiaries that is a Significant Subsidiary (or any Restricted Subsidiaries
that together would constitute a Significant Subsidiary) (or the payment of
which is guaranteed by the Borrower or any of its Restricted Subsidiaries that
would constitute a Significant Subsidiary), whether such Indebtedness or
Guarantee now exists, or is created hereafter, if that default:

(i) is caused by a failure to pay principal of, or interest or premium, if any,
on, such Indebtedness prior to the expiration of the grace period provided in
such Indebtedness on the date of such default (a “Payment Default”); or

(ii) results in the acceleration of such Indebtedness prior to its express
maturity;

and, in each case, the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
Payment Default or the maturity of which has been so accelerated, aggregates an
amount equal to $100.0 million, or more, in each case for so long as such
failure or acceleration is continuing; provided, that upon becoming an Event of
Default, such Event of Default shall be deemed to have been remedied and shall
no longer be continuing if any such defaults are remedied or waived prior to any
acceleration of the Loans pursuant to the below provisions of this Section 7.1
by any of the holders or beneficiaries of such Indebtedness (or a trustee or
agent on behalf of such holders or beneficiaries) and, after giving effect
thereto, at such time, one or more defaults of the type described in clause
(i) or (ii) of this paragraph (e) shall no longer be continuing with respect to
such Indebtedness;

 

104



--------------------------------------------------------------------------------

(f) the Borrower or any of its Restricted Subsidiaries that is a Significant
Subsidiary (or any Restricted Subsidiaries that together would constitute a
Significant Subsidiary) shall fail to pay or discharge final judgments entered
by a court or courts of competent jurisdiction aggregating in excess of
$100.0 million (to the extent not covered by insurance), which judgments are not
paid, discharged or stayed for a period of 60 consecutive days following entry
of such final judgment or decree during which a stay of enforcement of such
final judgment or decree, by reason of pending appeal or otherwise, is not in
effect;

(g) the Borrower or any of its Restricted Subsidiaries that is a Significant
Subsidiary (or any Restricted Subsidiaries that together would constitute a
Significant Subsidiary) shall:

(i) commence a voluntary case under any Bankruptcy Law,

(ii) consent to the entry of an order for relief against it in an involuntary
case under any Bankruptcy Law,

(iii) consent to the appointment of a custodian of it or for all or
substantially all of its property,

(iv) make a general assignment for the benefit of its creditors, or

(v) generally not be paying its debts as they become due;

(h) a court of competent jurisdiction shall enter a final order or decree under
any Bankruptcy Law that:

(i) is for relief against the Borrower or any of its Restricted Subsidiaries
that is a Significant Subsidiary or any group of Restricted Subsidiaries of the
Borrower that, taken together, would constitute a Significant Subsidiary in an
involuntary case;

(ii) appoints a custodian of the Borrower or any of its Restricted Subsidiaries
that is a Significant Subsidiary or any group of Restricted Subsidiaries of the
Borrower that, taken together, would constitute a Significant Subsidiary or for
all or substantially all of the property of the Borrower or any of its
Restricted Subsidiaries that is a Significant Subsidiary or any group of
Restricted Subsidiaries of the Borrower that, taken together, would constitute a
Significant Subsidiary; or

(iii) orders the liquidation of the Borrower or any of its Restricted
Subsidiaries that is a Significant Subsidiary or any group of Restricted
Subsidiaries of the Borrower that, taken together, would constitute a
Significant Subsidiary;

and the final order or decree remains unstayed and in effect for 60 consecutive
days;

(i) any Security Document that creates a Lien with respect to a material portion
of the Collateral shall cease, for any reason (other than by reason of the
release or termination thereof pursuant to the provisions of the Loan
Documents), to be in full force and effect, or any Loan Party (or any of its
Affiliates that has the power, directly or indirectly, to direct or cause the
direction of the management and policies of such Loan Party) shall so assert in
writing (other than by reason of the release or termination thereof pursuant to
the provisions of the Loan Documents);

(j) any Change of Control Triggering Event shall occur;

 

105



--------------------------------------------------------------------------------

(k) (i) there shall occur one or more ERISA Events which individually or in the
aggregate results in or could reasonably be expected to result in liability of
any Loan Party or any of their respective ERISA Affiliates in excess of
$100,000,000 during the term hereof or (ii) there shall exist any fact or
circumstance that would reasonably be expected to result in the imposition of a
material lien or security interest under Section 430(k) of the Code or under
section 303(k) of ERISA in an amount equal to $100,000,000 or more;

(l) [reserved]; or

(m) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason (other than by reason of the express
release thereof pursuant to the provisions of the Loan Documents), to be in full
force and effect or any Loan Party shall so assert in writing (other than by
reason of the express release thereof pursuant to the provisions of the Loan
Documents);

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (g) or (h) above with respect to the Borrower, the Commitments
hereunder shall automatically and immediately terminate and the Loans hereunder
(with accrued interest thereon) and all other amounts owing under this Annex and
the other Loan Documents shall immediately become due and payable, and (B) if
such event is any other Event of Default, then the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, (i) declare the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Annex and the other Loan
Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable and (ii) subject to the terms and conditions of any
Intercreditor Agreement in place at the time and any other intercreditor
arrangement entered into in connection with this Annex and in place at the time,
commence foreclosure actions with respect to the Collateral in accordance with
the terms and procedures set forth in the Security Documents.

SECTION 8. THE ADMINISTRATIVE AGENT

8.1 Appointment. Each Lender hereby irrevocably designates and appoints Deutsche
Telekom AG (in its capacity as the Administrative Agent) as the administrative
agent and collateral agent of such Lender under this Annex and the other Loan
Documents, and each such Lender irrevocably authorizes the Administrative Agent,
in such capacity, to take such action on its behalf under the provisions of this
Annex and the other Loan Documents and to exercise such powers and perform such
duties as are expressly delegated to the Administrative Agent by the terms of
this Annex and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. Without limiting the generality of the foregoing,
each Lender hereby authorizes the Administrative Agent to enter into each
Security Document and any other intercreditor or subordination agreements
contemplated hereby (including the Senior Pari Passu Intercreditor Agreement) on
behalf of and for the benefit of the Lenders and the other Secured Parties and
agrees to be bound by the terms thereof. Notwithstanding any provision to the
contrary elsewhere in this Annex, the Administrative Agent shall not have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Annex or any other Loan Document or otherwise exist against the Administrative
Agent.

8.2 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers under this Annex and the other
Loan Documents by or through agents or attorneys in fact and shall be entitled
to advice of counsel concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in fact selected by it with reasonable care. The
exculpatory provisions of this Section 8 shall apply to any agent or
attorney-in-fact, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

 

106



--------------------------------------------------------------------------------

8.3 Exculpatory Provisions. Neither the Administrative Agent nor any of its
respective officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, the Administrative Agent shall not (i) be subject to any
fiduciary or other implied duty, regardless of whether a Default has occurred
and is continuing, (ii) be liable to any other Credit Party for any action
(x) taken with the consent of the Required Lenders or (y) otherwise lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Annex or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such Person’s own gross
negligence or willful misconduct), (iii) have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided, that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law,
(iv) except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity or (v) responsible in any manner to any
other Credit Party for (w) any recitals, statements, representations or
warranties made by any Loan Party or any officer thereof contained in this Annex
or any other Loan Document or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Annex or any other Loan Document, (x) the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Annex or any other Loan Document, or any other agreement, instrument or
document or the creation, perfection or priority of any Lien purported to be
created by the Security Documents (or that the Liens granted to the Collateral
Agent pursuant to any Security Documents have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority) or the value or the sufficiency of any Collateral, (y) any
failure of any Loan Party a party thereto to perform its obligations hereunder
or thereunder or (z) the satisfaction of any condition set forth in Section 4 or
elsewhere herein, other than to confirm receipt of items required to be
delivered to the Administrative Agent. The Administrative Agent shall be under
any obligation to any other Credit Party to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Annex or any other Loan Document, or to inspect the properties, books
or records of any Loan Party.

8.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall not incur any liability for relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, facsimile
or email message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to Parent or the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Annex or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Annex, all affected Lenders)
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action. The

 

107



--------------------------------------------------------------------------------

Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Annex and the other Loan Documents with the
consent (and such consent may be requested by the Administrative Agent if it
deems necessary for any determination by the Administrative Agent for the
purposes of this Annex or any other Loan Document) or in accordance with a
request of the Required Lenders (or, if so specified by this Annex, all affected
Lenders), and such consent or request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

8.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received written notice from a Lender, Parent or
the Borrower referring to this Annex, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Annex, all
affected Lenders); provided, that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

8.6 Non-Reliance on the Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
respective officers, directors, employees, agents, advisors, attorneys-in-fact
or Affiliates have made any representations or warranties to it and that no act
by the Administrative Agent previously or hereafter taken, including any review
of the affairs of a Loan Party or any Affiliate of a Loan Party, shall be deemed
to constitute any representation or warranty by the Administrative Agent to any
Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of, and investigation into, the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates and made its own decision to make its Loans
hereunder and enter into this Annex. Each Lender also represents that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Annex and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to disclose or otherwise provide any Lender with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of any Loan
Party or any Affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
advisors, attorneys-in-fact or Affiliates.

8.7 Indemnification. The Lenders agree to indemnify the Administrative Agent and
its officers, directors, employees, Affiliates, agents, advisors, and
controlling persons (each, an “Agent Indemnitee”) (to the extent not reimbursed
by Parent or the Borrower and without limiting any obligation of Parent or the
Borrower to do so), ratably according to their respective Aggregate Exposure
Percentages in effect on the date on which indemnification is sought under this
Section 8.7 (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Aggregate Exposure Percentages immediately prior
to such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments,

 

108



--------------------------------------------------------------------------------

suits, costs and expenses or disbursements of any kind whatsoever that may at
any time (whether before or after the payment of the Loans) be imposed on,
incurred by or asserted against such Agent Indemnitee in any way relating to or
arising out of, the Commitments, this Annex, any of the other Loan Documents or
any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
such Agent Indemnitee under or in connection with any of the foregoing;
provided, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence, bad faith or willful misconduct. The agreements
in this Section 8.7 shall survive the termination of this Annex and the payment
of the Loans and all other amounts payable hereunder.

8.8 Administrative Agent in Its Individual Capacity. The Administrative Agent
and its affiliates may make loans to, accept deposits from and generally engage
in any kind of business with any Loan Party as though the Administrative Agent
were not the Administrative Agent. With respect to its Loans made or renewed by
it, the Administrative Agent shall have the same rights and powers under this
Annex and the other Loan Documents as any Lender and may exercise the same as
though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.

8.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent, then the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall be subject to written approval by the Borrower
(which approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Annex or any holders
of the Loans. If no successor agent has been appointed as Administrative Agent
by the date that is 30 days following a retiring Administrative Agent’s notice
of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective, and the Lenders shall assume and
perform all of the duties of the Administrative Agent hereunder until such time,
if any, as the Required Lenders, subject to written approval by the Borrower
(which approval shall not be unreasonably withheld or delayed), appoint a
successor agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 8 and of
Section 9.5 shall continue to inure to its benefit.

8.10 [Reserved.].

8.11 Withholding Tax. To the extent required by any applicable Requirements of
Law (including for this purpose, pursuant to any agreements entered into with a
Governmental Authority), the Administrative Agent may withhold from any payment
to any Lender an amount equivalent to any applicable withholding Tax. If the IRS
or any other authority of the United States or other Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold Tax from
amounts paid to or for the account of any Lender for any reason (including,
without limitation, because the appropriate form was not delivered or not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstance that rendered the exemption from, or reduction
of, withholding Tax ineffective), such Lender shall indemnify and hold harmless
the Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Loan Parties and without limiting the obligation
of the Loan Parties to do so) for all amounts paid, directly or indirectly, by

 

109



--------------------------------------------------------------------------------

the Administrative Agent as Tax or otherwise, including any interest, additions
to Tax or penalties thereto, together with all expenses incurred, including
legal expenses and any other out-of-pocket expenses, whether or not such Tax was
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by an Administrative Agent shall be deemed presumptively correct absent
manifest error. Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Annex or any other Loan Document against any amount due the Administrative Agent
under this Section 8.11. The agreements in this Section 8.11 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other obligations. Unless
required by applicable Requirements of Law, at no time shall the Administrative
Agent have any obligation to file for or otherwise pursue on behalf of a Lender
any refund of Taxes withheld or deducted from funds paid for the account of such
Lender.

8.12 Proofs of Claim. In case of the pendency of any proceeding under any
Bankruptcy Laws relative to any Credit Party, Administrative Agent shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Administrative Agent and its respective agents and counsel and
all other amounts due Administrative Agent under Sections 2.13 and 9.3) allowed
in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 2.13 and 9.3. To the extent that the payment of any such compensation,
expenses, disbursements and advances of Administrative Agent, its agents and
counsel, and any other amounts due Administrative Agent under Sections 2.13 and
9.3 out of the estate in any such proceeding, shall be denied for any reason,
payment of the same shall be secured by a Lien on, and shall be paid out of, any
and all distributions, dividends, money, securities and other properties that
the Lenders may be entitled to receive in such proceeding whether in liquidation
or under any plan of reorganization or arrangement or otherwise.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

110



--------------------------------------------------------------------------------

SECTION 9. MISCELLANEOUS

9.1 Notices. All notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by facsimile or other electronic
transmission, as follows:

 

  (a) if to any of Parent or the Borrower, to it at:

T-Mobile USA, Inc.

12920 SE 38th Street

Bellevue, Washington 98006

United States of America

Attention: General Counsel

Fax: +1 (425) 383-7040

with copies (which shall not constitute notice) to:

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, CA 90071

Attention: Mark Morris

Facsimile: (213) 891-8763

E-mail: mark.morris@lw.com

 

  (b) if to the Administrative Agent, to it at:

Deutsche Telekom AG

Friedrich-Ebert-Allee 140

53113 Bonn

Germany

Attention: Stephan Wiemann/Group Treasurer

Fax: +49 228-181-84088

E-mail:

with copies (which shall not constitute notice) to:

Deutsche Telekom AG

Friedrich-Ebert-Allee 140

53113 Bonn

Germany

Attention: General Counsel

Fax: +49 228 181 74006

(c) if to any other Lender, to it at its address (or facsimile number) set forth
in its Administrative Questionnaire.

All notices and other communications given to any party hereto, in accordance
with the provisions of this Annex, shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service, or sent by
fax or on the date five Business Days after dispatch by certified or registered
mail if mailed, in each case delivered, sent or mailed (properly addressed) to
such party as provided in this Section 9.1, or in accordance with the latest
unrevoked direction from such party given in

 

111



--------------------------------------------------------------------------------

accordance with this Section 9.1. As agreed to among Parent, the Borrower, the
Administrative Agent and the applicable Lenders from time to time, notices and
other communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable Person provided from time to time by such
Person.

Each of Parent and the Borrower hereby agrees, unless directed otherwise by the
Administrative Agent or unless the electronic mail address referred to below has
not been provided by the Administrative Agent to Parent and the Borrower, that
it will, and will cause its Subsidiaries to, provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Loan Documents or to the Lenders
under Section 5, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (a) is or relates to a Borrowing Request,
a notice pursuant to Section 2.9, (b) relates to the payment of any principal or
other amount due under this Annex prior to the scheduled date therefor,
(c) provides notice of any Default or Event of Default under this Annex or any
other Loan Document or (d) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Annex and/or any Borrowing or other
extension of credit hereunder (all such nonexcluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent. In addition, Parent and the Borrower
agree, and agree to cause its Subsidiaries, to continue to provide the
Communications to the Administrative Agent or the Lenders, as the case may be,
in the manner specified in the Loan Documents but only to the extent requested
by the Administrative Agent.

Each of Parent and the Borrower hereby acknowledges that (a) the Administrative
Agent will make available to the Lenders materials and/or information provided
by, or on behalf of, the Borrower hereunder (collectively, the “Borrower
Materials”) by posting the Borrower Materials on Intralinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that wish to receive information and
documentation that is (x) of a type that would be publicly available if Parent
and its Subsidiaries were public reporting companies or (y) does not contain
MNPI (collectively, “Public Lender Information”)) (each, a “Public Lender”).
Each of Parent and the Borrower hereby agrees that (i) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Borrower Materials “PUBLIC”, the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any Private Lender Information (as defined below) (provided, that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 9.12); (iii) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor”; and (iv) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor”.
Notwithstanding the foregoing, the following Borrower Materials shall be deemed
to be marked “PUBLIC” unless the Borrower notifies the Administrative Agent
promptly that any such document contains Private Lender Information: (A) the
Loan Documents, (B) notification of changes in the terms of the Facilities and
(C) all information delivered pursuant to Section 5.1 and Section 5.2(a).
“Private Lender Information” means any information and documentation that is not
Public Lender Information.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain MNPI.

 

112



--------------------------------------------------------------------------------

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THIRD-PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH
PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its electronic mail address set forth above shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents. Each Lender agrees that receipt of notice to
it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s electronic mail address to
which the foregoing notice may be sent by electronic transmission and that the
foregoing notice may be sent to such e-mail address. Nothing herein shall
prejudice the right of the Administrative Agent or any Lender to give any notice
or other communication pursuant to any Loan Document in any other manner
specified in such Loan Document.

9.2 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Annex or consent to any
departure by Parent or the Borrower therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section 9.2, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

 

113



--------------------------------------------------------------------------------

(b) None of this Annex, any other Loan Document or any provision hereunder or
thereunder may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided, that, notwithstanding the foregoing, (x) solely with the
written consent of each Lender directly and adversely affected thereby (but,
except for clause (1) below which shall require the consent of the Required
Lenders unless effectuated pursuant to Sections 2.23, 2.24, or 2.25, without the
necessity of obtaining the consent of the Required Lenders), any such agreement
may:

(1) increase the Commitment of any Lender;

(2) reduce or forgive the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees or premiums payable hereunder (except in
connection with the waiver of applicability of any post-Default increase in
interest rates (which waiver shall be effective with the consent of the Majority
Facility Lenders of each directly and adversely affected Facility));

(3) postpone the scheduled date of payment of the principal amount of any Loan,
or any interest thereon, or any fees or premiums payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment; it being understood that the waiver of any
Default, mandatory prepayment or mandatory reduction of Commitments shall not
constitute a postponement of the scheduled date of payment of principal of any
Loan or expiration of any Commitment of any Lender;

(4) impose additional restrictions on the ability of any Lender to assign any of
its rights and obligations hereunder;

and (y) only with the written consent of each Lender, any such agreement may:

(1) change Section 2.20(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, or change the application of proceeds
provision in any of Section 6.4 of the Guarantee and Collateral Agreement or any
corresponding provision in any intercreditor agreement (including the Senior
Pari Passu Intercreditor Agreement or any Senior/Junior Intercreditor
Agreement));

(2) change any of the provisions of this Section 9.2 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
grant any consent hereunder; or

(3) except as otherwise expressly provided in Section 9.15 or in the Guarantee
and Collateral Agreement, release all or substantially all of the Collateral or
release Guarantors from their guarantee obligations under the Guarantee and
Collateral Agreement representing all or substantially all of the value of such
guarantees, taken as a whole;

 

114



--------------------------------------------------------------------------------

provided, further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder in a manner adverse
to the Administrative Agent without the prior written consent of the
Administrative Agent. Notwithstanding the foregoing, amendments, waivers and
other modifications to the provisions of any Loan Document in a manner that by
its terms adversely affects the rights or obligations of Lenders holding Loans
or Commitments of a particular Class (but not the rights or obligations of
Lenders holding Loans or Commitments of any other Class) will require only the
prior written consent of Lenders holding the requisite percentage under this
Section 9.2(b) of the outstanding Loans and unused Commitments of such Class (as
if such Class were the only Class of Loans and Commitments then outstanding
under this Annex), and the Borrower.

(c) Notwithstanding anything to the contrary contained in this Section 9.2, the
Administrative Agent and the Borrower, in their sole discretion and without the
consent or approval of any other party, may amend, modify or supplement any
provision of this Annex or any other Loan Document to (i) amend, modify or
supplement such provision or cure any ambiguity, omission, mistake, error,
defect or inconsistency jointly identified by the Administrative Agent and the
Borrower, and such amendment, modification or supplement shall become effective
without any further action or consent of any other party to any Loan Documents
if the same is not objected to in writing by the Required Lenders within five
Business Days following receipt of notice thereof (provided, that, if the
Required Lenders make such objection in writing, such amendment, modification or
supplement shall not become effective without the consent of the Required
Lenders), and (ii) to permit additional affiliates of the Borrower to guarantee
the Obligations and/or provide Collateral therefor. Such amendments shall become
effective without any further action or consent of any other party to any Loan
Document.

(d) Notwithstanding anything in this Annex or any other Loan Document to the
contrary, no Lender consent is required to effect any amendment or supplement to
any Intercreditor Agreement or any other intercreditor arrangements entered into
pursuant to this Annex (i) that is for the purpose of adding the holders of any
Permitted Refinancing Indebtedness incurred in respect of any Loans, any
Incremental Equivalent Debt or any Refinancing Indebtedness in respect of any of
the foregoing (or a Senior Representative with respect thereto) as parties
thereto, as expressly contemplated by the terms of such Intercreditor Agreements
or such other intercreditor arrangement, as applicable (it being understood that
any such amendment or supplement may make such other changes to the applicable
intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing; provided, that
such other changes are not adverse, in any material respect, to the interests of
the Lenders) or (ii) that is expressly contemplated by any Intercreditor
Agreements, as applicable (it being understood that any such amendment or
supplement may make such other changes to the applicable intercreditor agreement
as, in the good faith determination of the Administrative Agent, are required to
effectuate the foregoing; provided, that such other changes are not adverse, in
any material respect, to the interests of the Lenders); provided, further, that
no such agreement shall directly and adversely amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder or under any other
Loan Document without the prior written consent of the Administrative Agent.

(e) Notwithstanding anything in this Annex or any other Loan Document to the
contrary, the Borrower may enter into Incremental Facility Amendments in
accordance with Section 2.23, Replacement Facility Amendments in accordance with
Section 2.24 and Extension Amendments in accordance with Section 2.25 and
joinder agreements with respect thereto in accordance with such Sections, and
such Incremental Facility Amendments, Replacement Facility Amendments and
Extension Amendments and joinder agreements may effect such amendments to the
Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent and the Borrower, to give effect to the existence and the
terms of the Incremental Facility, Replacement Facility or Extension, as
applicable, and will be effective to amend the terms of this Annex and the other
applicable Loan Documents (including to permit the extensions of credit from
time to time outstanding thereunder and the accrued

 

115



--------------------------------------------------------------------------------

interest and fees in respect thereof to share ratably in the benefits of this
Annex and the other applicable Loan Documents with the other Term Loans and the
accrued interest and fees in respect thereof and to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders), in each case, without any further action or consent of any other party
to any Loan Document.

(f) Notwithstanding the foregoing, this Annex may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (and no other party to this Annex) (i) to add one or more
additional credit facilities to this Annex and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share in the benefits of this Annex and the other
Loan Documents with the Term Loans and the accrued interest and fees in respect
thereof and (ii) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Majority Facility
Lenders, as conclusively determined by the Administrative Agent in consultation
with the Borrower.

(g) Notwithstanding anything to the contrary contained in this Section 9.2 or
any other Loan Document, guarantees, collateral security documents and related
documents executed by Subsidiaries in connection with this Annex may be in a
form reasonably determined by the Administrative Agent and may be, together with
this Annex, amended and waived with the consent of the Administrative Agent at
the request of the Borrower without the need to obtain the consent of any other
Lender if such amendment or waiver is delivered in order (i) to comply with
local Requirements of Law or advice of local counsel, (ii) to cure ambiguities
or defects or (iii) to cause such guarantee, collateral security document or
other document to be consistent with this Annex or any other Loan Documents.

9.3 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, disbursements and other charges of legal counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the administration of this Annex or any
amendments, modifications or waivers of the provisions hereof and (ii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the fees, charges and disbursements of legal counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with this Annex, including its rights
under this Section 9.3(a), including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans;
provided, that the Borrower’s obligations under this Section 9.3(a) for fees and
expenses of legal counsel shall be limited to fees and expenses of (x) one
primary outside legal counsel for all Persons described in clauses (i) and
(ii) above, taken as a whole, (y) in the case of any actual or perceived
conflict of interest, one outside legal counsel for each group of affected
Persons similarly situated, taken as a whole, in each appropriate jurisdiction
and (z) if necessary, one local or foreign legal counsel in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions).

(b) The Borrower shall indemnify the Administrative Agent, each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, costs and related expenses (including the
reasonable out-of-pocket fees, charges and disbursements of (i) one primary
outside legal counsel to the Indemnitees, taken as a whole, (ii) in the case of
any actual or perceived conflict of interest, one additional outside legal
counsel for each group of affected Indemnitees similarly situated, taken as a
whole, in each appropriate jurisdiction and (iii) if necessary, one local or
foreign legal counsel in each appropriate jurisdiction (which may include a
single special counsel acting in multiple jurisdictions)), which may at any time
be imposed on, incurred by or asserted or awarded against any such

 

116



--------------------------------------------------------------------------------

Indemnitee arising out of, in connection with, or as a result of (w) the
execution or delivery of this Annex or any agreement or instrument contemplated
hereby, the performance by the parties hereto of their respective obligations
hereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (x) any Loan or the use of the proceeds therefrom, (y) any
actual or alleged presence or Release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries (including
any predecessor entities), or any Environmental Liability relating to the
Borrower or any of its Subsidiaries (including any predecessor entities), or
(z) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto and whether
or not such claim, litigation, investigation or proceeding is brought by Parent,
the Borrower or any of their respective Affiliates, their respective creditors
or any other Person; provided, that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (1) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or its Related
Parties, (2) arise out of any claim, litigation, investigation or proceeding
that does not involve an act or omission by the Borrower or any of its
Subsidiaries and that is brought by an Indemnitee against any other Indemnitee
(provided, that in the event of such a claim, litigation, investigation or
proceeding involving a claim or proceeding brought against the Administrative
Agent (in its capacity as such) by other Indemnitees, the Administrative Agent
(in its capacity as such) shall be entitled (subject to the other limitations
and exceptions set forth above) to the benefit of the indemnities set forth
above), (3) arise from any settlement entered into by any Indemnitee or any of
its Related Parties in connection with the foregoing without the Borrower’s
prior written consent (such consent not to be unreasonably withheld or delayed),
or (4) are in respect of indemnification payments made pursuant to Section 8.7,
to the extent the Borrower would not have been or was not required to make such
indemnification payments directly pursuant to the provisions of this
Section 9.3(b). This Section 9.3(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc., arising from any
non-Tax claim.

(c) To the extent permitted by applicable law, none of Parent, the Borrower or
any Indemnitee shall assert, and each of Parent, the Borrower and each
Indemnitee hereby waives, any claim against Parent, the Borrower or any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of, or in any
way related to, this Annex or any agreement or instrument contemplated hereby,
the Transactions, any Loan or the use of the proceeds thereof or any act or
omission or event occurring in connection therewith, and, to the extent
permitted by applicable law, Parent and the Borrower and each Indemnitee hereby
waive, release and agree not to sue upon any such claim or any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor; provided, that nothing contained in this paragraph shall limit the
obligations of the Borrower under Section 9.3(b) in respect of any such damages
claimed against the Indemnitees by Persons other than Indemnitees.

(d) All amounts due under this Section 9.3 shall be payable not later than 30
days after written demand therefor.

9.4 Successors and Assigns.

(a) The provisions of this Annex shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that (i) except as otherwise expressly provided in Section 6.8,
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted

 

117



--------------------------------------------------------------------------------

assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 9.4. Nothing in
this Annex, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section 9.4) and, to the extent expressly contemplated hereby, the
Administrative Agent and the Related Parties of the Administrative Agent and the
Lenders) any legal or equitable right, remedy, or claim under or by reason of
this Annex.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) of this
Section 9.4, any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Annex (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (each such consent not to be unreasonably withheld, delayed or
conditioned) of:

(A) the Borrower; provided, that no consent of the Borrower shall be required
(i) for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or
a Purchasing Borrower Party or, if a Specified Default has occurred and is
continuing, any other Eligible Assignee and (ii) for any assignment during the
primary syndication of the Senior Lien Term Loans to Persons identified to, and
approved by, the Borrower prior to the Closing Date; provided, further, that
(x) the Borrower shall be deemed to have consented to any such assignment unless
the Borrower shall have objected thereto by written notice to the Administrative
Agent not later than the tenth Business Day following the date a written request
for such consent is made and (y) the withholding of consent by the Borrower to
any assignment to any Disqualified Lender shall be deemed reasonable (for the
avoidance of doubt, it being understood and agreed that the Administrative Agent
shall not have any responsibility or obligation to determine or notify the
Borrower with respect to whether any Lender or potential Lender is a
Disqualified Lender and the Administrative Agent shall have no liability with
respect to any assignment made to a Disqualified Lender); and

(B) the Administrative Agent.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Term Loans of any Class, the amount of the Term Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1.0 million unless each of the
Borrower and the Administrative Agent otherwise consent; provided, that no such
consent of the Borrower shall be required if a Specified Default has occurred
and is continuing;

(B) each partial assignment with respect to a Class shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Annex with respect to such Class; provided, that this
clause shall not be construed to prohibit the assignment of a proportionate part
of all the assigning Lender’s rights and obligations in respect of one Class of
Commitments or Loans;

 

118



--------------------------------------------------------------------------------

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with (unless waived
by the Administrative Agent in its sole discretion) a processing and recordation
fee of $3,500 (treating, for purposes of such fee, multiple, simultaneous
assignments by or to two or more Approved Funds as a single assignment);

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about Parent, the Borrower,
the Loan Parties and their related parties or their respective securities) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and

(E) any assignment of any Loans to a Purchasing Borrower Party or Affiliated
Lender shall be subject to the requirements of Sections 9.4(e) through (h), as
applicable, and, in the case of Purchasing Borrower Parties, with respect to
Dutch Auctions, Section 2.12(f).

(iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section 9.4, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Annex, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Annex
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Annex, such Lender shall cease to be
a party hereto but shall continue to be entitled to the benefits, and subject to
the obligations, of Sections 2.17, 2.18, 2.19 and 9.3). Any assignment or
transfer by a Lender of rights or obligations under this Annex that does not
comply with this Section 9.4 shall be treated for purposes of this Annex as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section 9.4.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption and each Affiliated Lender Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and principal amount (and related interest amounts) of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Annex, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and, if an Event of Default has occurred and is continuing, any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption or Affiliated
Lender Assignment and Assumption, in each case executed by an assigning

 

119



--------------------------------------------------------------------------------

Lender and an assignee, the assignee’s completed Administrative Questionnaire
(unless such assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section 9.4 and any written
consent to such assignment required by paragraph (b) of this Section 9.4, the
Administrative Agent shall accept such Assignment and Assumption or Affiliated
Lender Assignment and Assumption and record the information contained therein in
the Register; provided, that if either the assigning Lender or the assignee
shall have failed to make any payment required to be made by it pursuant to
2.8(b), 2.20(d) or 8.7, the Administrative Agent shall have no obligation to
accept such Assignment and Assumption or Affiliated Lender Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Annex unless it
has been recorded in the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of or notice to the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Annex (including all or a portion of its Commitment and the Loans
owing to it); provided, that (A) such Lender’s obligations under this Annex
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Annex. Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Annex and to approve any amendment, modification
or waiver of any provision of this Annex; provided, that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in
subclauses (1) through (3) of clause (x) of Section 9.2(b) or subclause (1) of
clause (y) of Section 9.2(b) that adversely affects the Participant. The
Borrower agrees that, subject to paragraph (c)(ii) and (c)(iii) of this
Section 9.4, each Participant shall be entitled to the benefits of
Sections 2.17, 2.18 and 2.19 (and subject to the requirements and limitations of
such Sections, including the requirements under Section 2.19(e) (it being
understood that the documentation required under Section 2.19(e) shall be
delivered solely to the participating Lender)) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section 9.4. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.8 as though it were a Lender;
provided, that such Participant shall be subject to Section 2.20(c) as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and related interest amounts) of each Participant’s interest in the
Loans or other obligations under this Annex or any other Loan Document (the
“Participant Register”); provided, that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and each
Lender shall treat each Person whose name is recorded in such Lender’s
Participant Register as the owner of such participation for all purposes of this
Annex, including payments of interest and principal, notwithstanding any notice
to the contrary. The portion of the Participant Register relating to any
Participant requesting payment from the Borrower under the Loan Documents shall
be made available to the Borrower upon reasonable request. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

120



--------------------------------------------------------------------------------

(i) A Participant shall not be entitled to receive any greater payment under
Section 2.17, 2.18 or 2.19, with respect to any participation sold to such
Participant, than its participating Lender would have been entitled to receive
absent such participation (except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired such participation).

(ii) A Participant shall be subject to the provisions of Section 2.21 as if it
were an assignee under paragraph (b) of this Section 9.4.

(iii) Each Lender that sells a participation agrees, at the Borrower’s request
and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.21(b) with respect to any Participant.

(iv) No participation may be sold to an Affiliated Lender or any Purchasing
Borrower Party.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Annex to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section 9.4 shall not apply to any such pledge or assignment of a
security interest; provided, that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(e) Notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of its Term Loans hereunder to any Person who, after
giving effect to such assignment, would be an Affiliated Lender; provided, that:

(i) the assigning Lender and the Affiliated Lender purchasing such Lender’s Term
Loans, as applicable, shall execute and deliver to the Administrative Agent an
Affiliated Lender Assignment and Assumption in lieu of an Assignment and
Assumption;

(ii) at the time of such assignment and after giving effect to such assignment,
the Affiliated Lenders shall not, in the aggregate, hold Term Loans with an
aggregate principal amount in excess of 25.0% of the principal amount of all
Term Loans then outstanding; and

(iii) the applicable Affiliated Lender Assignment and Assumption shall include a
customary “big boy” representation from the assignor or assignee, as the case
may be (it being agreed that no Affiliated Lender shall be required to make a
representation that, as of the date of any such purchase or assignment, it is
not in possession of any MNPI with respect to Parent, the Borrower, their
respective Subsidiaries or their respective securities).

To the extent not previously disclosed to the Administrative Agent, the Borrower
shall, upon reasonable request of the Administrative Agent (but not more
frequently than once per calendar quarter), report to the Administrative Agent
the amount and Class of Term Loans held by Affiliated Lenders and the identity
of such holders.

(f) Notwithstanding anything in Section 9.2 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (but, for the avoidance of doubt, not for purposes of determining
whether all Term Loan Lenders, or all affected Term Loan

 

121



--------------------------------------------------------------------------------

Lenders, have) (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, (ii) otherwise acted on
any matter related to any Loan Document or (iii) directed or required the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document (collectively,
“Required Lender Consent Items”), an Affiliated Lender shall be deemed to have
voted its interest as a Term Loan Lender in the same proportion as the
allocation of voting with respect to such matter by Term Loan Lenders who are
not Affiliated Lenders, unless the result of such Required Lender Consent Item
would reasonably be expected to deprive such Affiliated Lender of its pro rata
share (compared to Term Loan Lenders which are not Affiliated Lenders) of any
payments to which such Affiliated Lender is entitled under the Loan Documents
without such Affiliated Lender providing its consent or such Affiliated Lender
is otherwise adversely affected thereby compared to Term Loan Lenders which are
not Affiliated Lenders (in which case for purposes of such vote such Affiliated
Lender shall have the same voting rights as other Term Loan Lenders which are
not Affiliated Lenders).

No Affiliated Lender shall have any right to make or bring (or participate in,
other than as a passive participant in or recipient of its pro rata benefits of)
any claim, in its capacity as a Lender, against the Administrative Agent or any
other Lender with respect to any duties or obligations or alleged duties or
obligations of such Agent or any other such Lender under the Loan Documents in
the absence, with respect to any such Person, of the gross negligence, bad faith
or willful misconduct by such Person and its Related Parties (as determined by a
court of competent jurisdiction by final and nonappealable judgment), except
with respect to any claims that the Administrative Agent or any other such
Lender is treating such Affiliated Lender, in its capacity as a Lender, in a
disproportionate manner relative to the other Lenders.

Additionally, the Loan Parties and each Affiliated Lender hereby agree that and
each Affiliated Lender Assignment and Assumption by an Affiliated Lender shall
provide a confirmation that, if a case under any Bankruptcy Law is commenced
against any Loan Party, such Loan Party shall seek (and each Affiliated Lender
shall consent) to provide that the vote of any Affiliated Lender (in its
capacity as a Lender) with respect to any plan of reorganization of such Loan
Party shall not be counted except that such Affiliated Lender’s vote (in its
capacity as a Lender) may be counted to the extent any such plan of
reorganization proposes to treat the Obligations or claims held by such
Affiliated Lender in a manner that is less favorable to such Affiliated Lender
than the proposed treatment of the Term Loans or claims held by Lenders that are
not Affiliates of the Borrower.

(g) Notwithstanding anything else to the contrary contained in this Annex, any
Lender may assign all or a portion of its Term Loans to any Purchasing Borrower
Party in accordance with Section 9.4(b); provided, that:

(i) the assigning Lender and the Purchasing Borrower Party purchasing such
Lender’s Term Loans, as applicable, shall execute and deliver to the
Administrative Agent an Affiliated Lender Assignment and Assumption in lieu of
an Assignment and Assumption;

(ii) such assignment shall be made (x) pursuant to a Dutch Auction open to all
Lenders of the applicable Class on a pro rata basis pursuant to the Dutch
Auction Procedures set forth in Section 2.12(f) or (y) by way of an open market
purchase;

(iii) any Term Loans assigned to any Purchasing Borrower Party shall be
automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder;

 

122



--------------------------------------------------------------------------------

(iv) immediately after giving effect to any such purchase, no Default or Event
of Default shall exist;

(v) the applicable Affiliated Lender Assignment and Assumption shall include a
customary “big boy” representation from each of the Purchasing Borrower Party
and the assignee or assignor, as the case may be (it being agreed that no
Purchasing Borrower Party shall be required to make a representation that, as of
the date of any such purchase or assignment, it is not in possession of any MNPI
with respect to Parent, the Borrower, their respective Subsidiaries or their
respective securities); and

(vi) the aggregate outstanding principal amount of the Term Loans of the
applicable Class shall be deemed reduced by the full par value of the aggregate
principal amount of the Term Loans purchased pursuant to this Section 9.4(g) and
each principal repayment installment with respect to the Term Loans of such
Class shall be reduced pro rata by the aggregate principal amount of Term Loans
purchased.

(h) Notwithstanding anything to the contrary contained herein, no Affiliated
Lender nor any Purchasing Borrower Party shall have any right (in their capacity
as a Lender) to (i) attend (including by telephone) any meeting or discussions
(or portion thereof) attended solely by the Administrative Agent and any Lenders
or (ii) receive any information or material prepared by the Administrative Agent
or any Lender or any communication by or among Administrative Agent and one or
more Lenders, except to the extent such information or materials have been made
available to the Borrower or its representatives (and in any case, other than
the right to receive notices of prepayments and other administrative notices in
respect of its Loans required to be delivered to Lenders pursuant to this
Annex).

9.5 Survival. All covenants, agreements, representations and warranties made by
the Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Annex shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Annex and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Annex is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.17,
2.18, 2.19 and 9.3 and Section 8 shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Annex or any provision hereof.

9.6 Counterparts; Integration; Effectiveness. This Annex, the other Loan
Documents, the Agreement (to the extent provisions thereof survive its
termination pursuant to Section 2.3(b) thereof) and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.1, this
Annex shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Annex by
facsimile or other electronic transmission (e.g., “PDF” or “TIFF”) shall be
effective as delivery of a manually executed counterpart of this Annex.

 

123



--------------------------------------------------------------------------------

9.7 Severability. Any provision of this Annex held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

9.8 Right of Setoff. If an Event of Default pursuant to Section 7.1(a), (g) or
(h) (in the case of clauses (g) or (h), with respect to the Borrower only) shall
have occurred and be continuing, each Lender is hereby authorized at any time
and from time to time with the prior written consent of the Administrative
Agent, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) (excluding
any Exempt Account) at any time held and other obligations at any time owing by
such Lender to or for the credit or the account of the Borrower against any of
and all the obligations of the Borrower now or hereafter existing under this
Annex held by such Lender, irrespective of whether or not such Lender shall have
made any demand under this Annex and although such obligations may be unmatured.
The rights of each Lender under this Section 9.8 are in addition to other rights
and remedies (including other rights of setoff) which such Lender may have. Each
Lender shall notify the Administrative Agent and the Borrower promptly after any
such setoff.

9.9 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement and any claim, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Annex and the transactions contemplated hereby shall be
construed in accordance with and governed by the law of the State of New York.

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York sitting in New York County,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Annex or any other Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding shall be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Notwithstanding the foregoing, any party
hereto may bring an action or proceeding in other jurisdictions in respect of
its rights under any Security Document governed by a law other than the laws of
the State of New York or, with respect to the Collateral, in a jurisdiction
where such Collateral is located.

(c) The Borrower hereby irrevocably and unconditionally waive, to the fullest
extent they may legally and effectively do so, any objection which they may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Annex or any other Loan Document in any court
referred to in paragraph (b) of this Section 9.9. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Annex irrevocably consents to service of process in the
manner provided for notices in Section 9.1. Nothing in this Annex or any other
Loan Document will affect the right of any party to this Annex to serve process
in any other manner permitted by law.

 

124



--------------------------------------------------------------------------------

9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

9.11 Headings. Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Annex and shall not affect
the construction of, or be taken into consideration in interpreting, this Annex.

9.12 Confidentiality.

(a) Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its and its Affiliates’ employees, legal counsel,
independent auditors, professionals and other experts or agents (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested or demanded by any
regulatory authority claiming jurisdiction over it or its Affiliates (provided,
that such Agent or such Lender, as applicable, shall notify the Borrower as soon
as practicable in the event of any such disclosure by such Person (except with
respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising routine examination or
regulatory authority) to the extent practicable and not prohibited by applicable
law, rule or regulation), (iii) pursuant to the order of any court or
administrative agency or in any pending legal, judicial or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process based on the advice of counsel (provided, that such Agent or such
Lender, as applicable, shall notify the Borrower promptly thereof prior to any
such disclosure by such Person (except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising routine examination or regulatory authority) to the extent
practicable and not prohibited by applicable law, rule or regulation), (iv) to
any other party to this Annex, (v) as reasonably determined to be necessary, in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Annex or the enforcement of rights hereunder,
(vi) to bona fide or potential assignee, transferee or participant in connection
with the contemplated assignment, transfer or participation of any Loans or any
participations therein or by any direct or indirect contractual counterparties
(or the professional advisors thereto) to any swap or derivative transaction
relating to the Borrower and its obligations (provided, that such assignees,
transferees, participants, counterparties and advisors are advised of and agree
to be bound by either the provisions of this Section 9.12 or other provisions at
least as restrictive as this Section 9.12), (vii) to the extent that such
information is independently developed by it, (viii) with the prior written
consent of the Borrower, (ix) to the extent such Information (A) becomes
available other than as a result of a breach of this Section 9.12 to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower or any of its Affiliates or (B) to the extent that such
information becomes publicly available other than by reason of improper
disclosure by the Administrative Agent or any Lender or any of their Affiliates
or any related parties thereto in violation of any confidentiality obligations
owing to Parent, the Borrower, the Business or any of their respective
affiliates, (x) on a confidential basis to (1) any rating agency in connection
with rating Parent, the

 

125



--------------------------------------------------------------------------------

Borrower or their Subsidiaries or the Facilities, (2) the CUSIP Service Bureau
or any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Facilities or (3) market data collectors, similar
services, providers to the lending industry and service providers to the
Administrative Agent in connection with the administration and management of
this Annex and the Loan Documents, (xi) to the extent necessary or customary for
inclusion in league table measurement, and (xii) for purposes of establishing a
“due diligence” defense. For the purposes of this Section 9.12, “Information”
means all information received from Parent, the Borrower or any of their
Affiliates relating to Parent or the Borrower or any of their Subsidiaries or
businesses, other than any such information that is available other than as a
result of a breach of this Section 9.12 to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by the Borrower; provided,
that, in the case of information received from the Borrower after the Closing
Date, such information is clearly identified on or before the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section 9.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information which shall in no event
be less than commercially reasonable care.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MNPI, AND CONFIRMS THAT
IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL, STATE,
PROVINCIAL AND TERRITORIAL SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MNPI. ACCORDINGLY, EACH LENDER REPRESENTS AND WARRANTS TO THE BORROWER
AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

9.13 PATRIOT Act; “Know Your Customer” Checks. Each Lender that is subject to
the requirements of the PATRIOT Act hereby notifies each Loan Party that
pursuant to the requirements of the PATRIOT Act, it may be required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender to identify each Loan Party in accordance with the PATRIOT
Act.

9.14 [Reserved].

9.15 Release of Liens and Guarantees; Secured Parties.

(a) In the event that any Loan Party conveys, sells, leases (under a capital
lease), assigns, transfers or otherwise disposes of all or any portion of any of
the Capital Stock or assets of any Loan Party to a Person that is not (and is
not required hereunder to become) a Loan Party in a transaction permitted under
this Annex, the Liens created by the Loan Documents in respect of such Capital
Stock or assets shall automatically terminate and be released, without the
requirement for any further action by any Person and the Administrative Agent
shall, subject to the terms of any Intercreditor Agreement in place at

 

126



--------------------------------------------------------------------------------

the time, promptly (and the Lenders hereby authorize the Administrative Agent
to) take such action and execute any such documents as may be reasonably
requested by Parent or the Borrower and at the Borrower’s expense to further
document and evidence such termination and release of Liens created by any Loan
Document in respect of such Capital Stock or assets. In the event that any
Capital Stock or other asset constituting Collateral has become, or is becoming,
an Excluded Asset, then, at the request of Parent or the Borrower, the
Administrative Agent agrees to promptly (and the Lenders hereby authorize the
Administrative Agent to) take such action and execute such documents (including
mortgage release documents) as may be reasonably requested by Parent or the
Borrower and at the Borrower’s expense to terminate and release (or to further
document and evidence the termination and release of) the Liens created by any
Security Document in respect of such assets, subject to the terms of any
Intercreditor Agreement in place at the time. In the case of a transaction
permitted under this Annex the result of which is that a Loan Party would cease
to be a Restricted Subsidiary or would become an Excluded Subsidiary (or in case
any Restricted Subsidiary otherwise becomes an Excluded Subsidiary), the
Guarantee Obligations created by the Loan Documents in respect of such Loan
Party (and all security interests granted by such Guarantor under the Loan
Documents) shall automatically terminate and be released, without the
requirement for any further action by any Person and the Administrative Agent
shall, subject to the terms of any Intercreditor Agreement in place at the time,
promptly (and the Lenders hereby authorize the Administrative Agent to) take
such action and execute any such documents as may be reasonably requested by
Parent or the Borrower and at the Borrower’s expense to further document and
evidence such termination and release of such security interests and such Loan
Party’s Guarantee obligations in respect of the Obligations (including its
Guarantee obligations under the Guarantee and Collateral Agreement). In
connection with any request by the Parent or the Borrower for the Administrative
Agent to take any action or execute any documents pursuant to this Section 9.15,
the Parent and the Borrower shall deliver to the Administrative Agent an
officer’s certificate of the Parent and the Borrower certifying that any such
transaction has been consummated in compliance with this Annex and the other
Loan Documents, and such releases are permitted hereunder. Any representation,
warranty or covenant contained in any Loan Document relating to any such Capital
Stock, asset or subsidiary of any Loan Party shall no longer be deemed to be
made with respect thereto once such Capital Stock or asset or Subsidiary is so
conveyed, sold, leased, assigned, transferred or disposed of.

(b) Upon the payment in full of the Obligations and the termination or
expiration of the Commitments, all Liens created by the Loan Documents shall
automatically terminate and be released, without the requirement for any further
action by any Person and the Administrative Agent shall promptly (and the
Lenders hereby authorize the Administrative Agent to) take such action and
execute any such documents as may be reasonably requested by Parent or the
Borrower and at the Borrower’s expense to further document and evidence such
termination and release of Liens created by the Loan Documents (including by way
of assignment), subject to the terms of any Intercreditor Agreement in place at
the time, and the Guarantee obligations created by the Loan Documents in respect
of the Guarantors shall automatically terminate and be released, without the
requirement for any further action by any Person and the Administrative Agent
shall promptly (and the Lenders hereby authorize the Administrative Agent to)
take such action and execute any such documents as may be reasonably requested
by Parent or the Borrower and at the Borrower’s expense to further document and
evidence such termination and release of the Guarantors’ Guarantee obligations
in respect of the Obligations (including the Guarantee obligations under the
Guarantee and Collateral Agreement). Upon request by the Administrative Agent at
any time, the Required Lenders will confirm in writing the Administrative
Agent’s authority to release or subordinate its interest in particular types or
items of property, or to release any Guarantor from its obligations under the
Guaranty pursuant to this Section 9.15.

(c) Except with respect to the exercise of setoff rights of any Lender in
accordance with Section 9.8 or with respect to a Lender’s right to file a proof
of claim in an insolvency proceeding, no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any

 

127



--------------------------------------------------------------------------------

guarantee of the Obligations, it being understood and agreed that all powers,
rights and remedies under the Loan Documents may be exercised solely by the
Administrative Agent on behalf of the Secured Parties in accordance with the
terms thereof, subject to the terms of any Intercreditor Agreement in place at
the time. In the event of a foreclosure by the Administrative Agent on any of
the Collateral pursuant to a public or private sale or other disposition, the
Administrative Agent or any Lender may be the purchaser or licensor of any or
all of such Collateral at any such sale or other disposition, and the
Administrative Agent, as agent for and representative of the Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Administrative Agent on behalf of the
Secured Parties at such sale or other disposition.

9.16 No Fiduciary Duty. The Administrative Agent and each Lender and their
respective Affiliates (collectively, solely for purposes of this paragraph, the
“Lender Parties”) may have economic interests that conflict with those of the
Loan Parties, their stockholders and/or their affiliates. Each Loan Party agrees
that nothing in the Loan Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender Parties, on the one hand, and such Loan Party, its
stockholders or its affiliates, on the other. The Loan Parties acknowledge and
agree that (i) the transactions contemplated by the Loan Documents (including
the exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lender Parties, on the one hand, and the
Loan Parties, on the other, and (ii) in connection therewith and with the
process leading thereto, (x) no Lender Parties have assumed any advisory or
fiduciary responsibility in favor of any Loan Party, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender Parties have advised, are currently advising
or will advise any Loan Party, its stockholders or its Affiliates on other
matters) or any other obligation to any Loan Party except the obligations
expressly set forth in the Loan Documents and (y) the Lender Parties are acting
solely as principals and not as the agents or fiduciaries of any Loan Party, its
management, stockholders, creditors or any other Person. Each Loan Party
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Each Loan Party agrees that it will not claim that the
Lender Parties have rendered advisory services of any nature or respect, or owe
a fiduciary or similar duty to such Loan Party, in connection with such
transaction or the process leading thereto.

9.17 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent,
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

9.18 Intercreditor Agreements. The Administrative Agent is authorized and
directed to, to the extent required or permitted by the terms of the Loan
Documents, (x) enter into (i) any Security Document, (ii) any Intercreditor
Agreement, or (iii) any other intercreditor agreement contemplated

 

128



--------------------------------------------------------------------------------

hereunder (including, without limitation, any Intercreditor Agreement or other
intercreditor agreement contemplated by Section 6.6) or (y) make or consent to
any filings or take any other actions in connection therewith (and any
amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to, such agreements in connection with the
incurrence by any Loan Party of any Indebtedness of such Loan Party that is
permitted to be incurred and secured pursuant to Sections 6.2 and 6.3, in order
to permit such Indebtedness to be secured by a valid, perfected lien on the
Collateral (with such priority as may be designated by such Loan Party, to the
extent such priority is permitted by the Loan Documents)), and the parties
hereto acknowledge that any intercreditor agreement contemplated hereunder, any
Security Document, and any consent, filing or other action will be binding upon
them. Each of the Lenders (including in its capacities as a Qualified
Counterparty) and each of the Secured Parties (a) hereby agrees that it will be
bound by and will take no actions contrary to the provisions of the Senior Pari
Passu Intercreditor Agreement and any other intercreditor agreement contemplated
hereunder (if entered into, so long as it is in place) and (b) hereby authorizes
and instructs the Administrative Agent to enter into any Intercreditor Agreement
and any other intercreditor agreements contemplated hereunder or Security
Document (and any amendments, amendments and restatements, restatements or
waivers of or supplements to or other modifications to, such agreements in
connection with the incurrence by any Loan Party of any Indebtedness of such
Loan Party that is permitted to be incurred and secured pursuant to Sections 6.2
and 6.3, in order to permit such Indebtedness to be secured by a valid,
perfected lien on the Collateral (with such priority as may be designated by
such Loan Party, to the extent such priority is permitted by the Loan
Documents)), and to subject the Liens on the Collateral securing the Obligations
to the provisions thereof.

 

129



--------------------------------------------------------------------------------

Annex A

PRICING GRID FOR SENIOR LIEN TERM LOANS

 

Pricing Level

   Applicable Margin  

I

     100 bps   

II

     125 bps   

III

     150 bps   

IV

     175 bps   

The Applicable Margin on the Closing Date shall be the Pricing Level in effect
immediately prior to the Closing Date. Thereafter, the Applicable Margin for
Senior Lien Term Loans shall be adjusted, based on changes in the Debt to Cash
Flow Ratio, with such adjustments to become effective on the date (the
“Adjustment Date”) that is three Business Days after the date on which the
relevant financial statements are delivered to the Administrative Agent pursuant
to Sections 5.1(a) and 5.1(b) and to remain in effect until the next adjustment
to be effected pursuant to this paragraph. If any financial statements referred
to above are not delivered within the time periods specified in Sections 5.1(a)
or 5.1(b), as applicable, then, until the date that is three Business Days after
the date on which such financial statements are delivered, the highest margin
set forth in each column of the Pricing Grid shall apply. On each Adjustment
Date, the Applicable Margin for Senior Lien Term Loans shall be adjusted to be
equal to the Applicable Margin opposite the Pricing Level determined by the
Borrower to exist on such Adjustment Date from the applicable financial
statements relating to such Adjustment Date and the Borrower shall notify the
Administrative Agent in writing of such determination on or prior to the
applicable Adjustment Date.

As used herein, the following rules shall govern the determination of Pricing
Levels on each Adjustment Date:

“Pricing Level I” shall exist on an Adjustment Date if the Debt to Cash Flow
Ratio for the relevant period is less than or equal to 1.75 to 1.00.

“Pricing Level II” shall exist on an Adjustment Date if the Debt to Cash Flow
Ratio for the relevant period is less than or equal to 2.50 to 1.00 but greater
than 1.75 to 1.00.

“Pricing Level III” shall exist on an Adjustment Date if the Debt to Cash Flow
Ratio for the relevant period is less than or equal to 3.25 to 1.00 but greater
than 2.50 to 1.00.

“Pricing Level IV” shall exist on an Adjustment Date if the Debt to Cash Flow
Ratio for the relevant period is greater than 3.25 to 1.00.

 

130



--------------------------------------------------------------------------------

EXHIBIT A

to Annex C

[RESERVED]

 

J-1



--------------------------------------------------------------------------------

EXHIBIT B

to Annex C

[FORM OF] COMPLIANCE CERTIFICATE

This Compliance Certificate (this “Certificate”) is delivered to you pursuant to
Section 5.2(a) of Annex C to the Secured Revolving Credit Agreement dated as of
December 29, 2016 (as amended, restated, amended and restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”), among T-Mobile
USA, Inc., a Delaware corporation (the “Borrower”), T-Mobile US, Inc., a
Delaware corporation, the several banks and other financial institutions or
entities from time to time parties thereto as lenders and Deutsche Telekom AG,
as administrative agent and collateral agent (together with its successors and
permitted assigns in such capacities, the “Administrative Agent”). Capitalized
terms used and not defined herein have the meanings given such terms in the
Credit Agreement.

1. I am the duly elected, qualified and acting [            ]1 of the Borrower.

2. I have reviewed and am familiar with the contents of this Certificate.

3. I have reviewed the terms of the Credit Agreement and the Loan Documents and
have made, or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower during the accounting
period covered by the financial statements [filed with the Securities and
Exchange Commission in Parent’s [Quarterly Report / Annual Report] on Form [10-Q
/ 10-K] on [insert date]][attached hereto as Attachment 1] (the “Financial
Statements”). [Except as specified on Attachment 2,]2[S]uch review did not
disclose the existence during or at the end of the accounting period covered by
the Financial Statements, and I have no knowledge of the existence, as of the
date of this Certificate, of any continuing Default or Event of Default.

4. [[Attached hereto as Attachment 3][Filed with the Securities and Exchange
Commission in Parent’s [Quarterly Report / Annual Report] on Form [10-Q / 10-K]
on [insert date]] is a narrative discussion and analysis of the financial
condition and results of operations of the Borrower and its Consolidated
Subsidiaries for such fiscal [year][quarter and for the period from the
beginning of the then current fiscal year to the end of such fiscal quarter], as
compared to [the comparable periods of] the previous year.]3

 

1  Insert title of senior financial officer.

2  Attachment 2 should be included if there is any Default or Event of Default.

3  Include only if the combined operations of Parent and its Consolidated
Subsidiaries, excluding the operations of the Borrower and its Consolidated
Subsidiaries and excluding cash and Cash Equivalents, would, if held by a single
Subsidiary of the Borrower, constitute a Significant Subsidiary of the Borrower.

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate this      day
of                     , 201     in the name of and on behalf of the Borrower.

 

T-MOBILE USA, INC.

By:

 

 

Name:

 

Title:

 

 

B-2



--------------------------------------------------------------------------------

Attachment 1

of Exhibit B

The information described herein pertains to the [fiscal quarter / fiscal year]
ended                     , 20    .

[Attach Financial Statements.]

 

B

Attachment 1



--------------------------------------------------------------------------------

Attachment 2

of Exhibit B

[Description of Default or Event of Default, if applicable.]

[Specify the nature and extent thereof and any action taken or proposed to be
taken with respect thereto.]

 

B

Attachment 2



--------------------------------------------------------------------------------

Attachment 3

of Exhibit B

[Include management discussion and analysis, if applicable.]

 

B

Attachment 3



--------------------------------------------------------------------------------

EXHIBIT C

to Annex C

[RESERVED]

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

to Annex C

[RESERVED]

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E-1

to Annex C

[FORM OF] ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any guarantees included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (i) above (the
rights and obligations sold and assigned pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.       Assignor:  

 

  

2.       Assignee:  

 

  

    [and is an Affiliate/Approved Fund of [identify Lender]1]   3.  
    Borrower:   T-Mobile USA, Inc.   4.       Administrative Agent:   Deutsche
Telekom AG, as Administrative Agent under the Credit Agreement   5.       Credit
Agreement:   The Secured Revolving Credit Agreement dated as of December 29,
2016 (as amended, restated, amended and  

 

1  Select as applicable.

 

E-1-1



--------------------------------------------------------------------------------

    restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, T-Mobile US, Inc., a Delaware corporation, the
several banks and other financial institutions or entities from time to time
parties thereto as lenders, and the Administrative Agent.  

 

6. Assigned Interest:

 

Aggregate Amount of

Term Loan

Commitment/Term

Loans for all Lenders

   Amount of Term Loan
Commitment/Term
Loans Assigned2    Percentage Assigned
of Term Loan
Commitment/Term
Loans3

$            

   $                    %

$            

   $                    %

$            

   $                    %

Effective Date:                     , 201     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

[Signature page follows]

 

 

 

2  Except in the case of an assignment of the entire remaining amount of the
Assignor’s Term Loan Commitment, the assignment of an amount less than
$1,000,000 will require the consent of each of the Borrower and Administrative
Agent; provided, that no such consent of the Borrower shall be required if a
Specified Default has occurred and is continuing.

3  Set forth, to at least 9 decimals, as a percentage of the Term Loan
Commitment/Term Loans of all Lenders.

 

E-1-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

NAME OF ASSIGNOR

By:  

 

    Name:     Title:

 

ASSIGNEE

 

NAME OF ASSIGNEE

By:  

 

    Name:     Title:

 

Consented to and Accepted:

DEUTSCHE TELEKOM AG,
as Administrative Agent

By:  

 

    Name:     Title:

 

[Consented to:]4 [T-MOBILE USA, INC.]

By:  

 

    Name:     Title:

 

 

4  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

E-1-3



--------------------------------------------------------------------------------

ANNEX 1

SECURED REVOLVING CREDIT AGREEMENT DATED AS OF DECEMBER 29, 2016, AMONG T-MOBILE
USA, INC., AS BORROWER, T-MOBILE US, INC., A DELAWARE CORPORATION, THE SEVERAL
BANKS AND OTHER FINANCIAL INSTITUTIONS OR ENTITIES FROM TIME TO TIME PARTIES
THERETO AS LENDERS, AND DEUTSCHE TELEKOM AG, AS ADMINISTRATIVE AGENT AND
COLLATERAL AGENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of the Borrower’s Subsidiaries or Affiliates or
any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Borrower, any of the Borrower’s Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document or any other instrument or documents furnished pursuant hereto or
thereto.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
referred to in Section 3.1 or delivered pursuant to Section 5.1 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, (vi) it is not a Disqualified
Lender or an Affiliate of a Disqualified Lender and (vii) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee and (b) agrees that (i) it will, independently and without reliance
on the Administrative Agent, the

 

Annex 1 page 1



--------------------------------------------------------------------------------

Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, (ii) that it appoints and
authorizes the Administrative Agent to take such action on its behalf and to
exercise such powers under the Credit Agreement and the other Loan Documents as
are delegated to the Administrative Agent by the terms thereof, together with
such powers as are reasonably incidental thereto and (iii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

Each of the Assignor and the Assignee acknowledge that in the case of any
assignment to a Disqualified Lender without obtaining the required consent of
the Borrower, the Borrower shall be entitled to seek specific performance to
unwind any such assignment, transfer or participation in addition to any other
remedies available to the Borrower at law or at equity, except to the extent
that (a) the assignee, transferee or participant to which such Lender assigned,
transferred or participated the Term Loans or Term Loan Commitments that were
the subject of such impermissible assignment, transfer or participation no
longer holds such Term Loans or Term Loan Commitments and such Term Loans or
Term Loan Commitments were subsequently assigned to an Eligible Assignee (it
being expressly understood that no Person shall be an Eligible Assignee solely
by virtue of its relationship to such assignee, transferee or participant of
such Lender or the Affiliates of such assignee, transferee or participant) in
accordance with the terms of the Credit Agreement or (b) the Borrower consents
in writing to such assignment, transfer or participation.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy or other electronic method shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

Annex 1 page 2



--------------------------------------------------------------------------------

EXHIBIT E-2

to Annex C

[FORM OF] AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

This Affiliated Lender Assignment and Assumption (the “Assignment and
Assumption”) is dated as of the Effective Date set forth below and is entered
into between the Assignor named below (the “Assignor”) and the Assignee named
below (the “Assignee”). Capitalized terms used but not defined herein shall have
the meanings given to them in the Credit Agreement identified below, receipt of
a copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any guarantees included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (i) above (the
rights and obligations sold and assigned pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.       Assignor:  

 

   2.       Assignee:  

 

       [and is an Affiliate/Approved Fund of [identify Lender]1] 3.  
    Borrower:   T-Mobile USA, Inc. 4.       Administrative Agent:   Deutsche
Telekom AG, as Administrative Agent under the Credit Agreement

 

1  Select as applicable.

 

E-2-1



--------------------------------------------------------------------------------

5.       Credit Agreement:   The Secured Revolving Credit Agreement, dated as of
December 29, 2016 (as amended, restated, amended and restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, T-Mobile US, Inc., a Delaware corporation, the several banks and other
financial institutions or entities from time to time parties thereto as lenders
and the Administrative Agent.   6.       Assigned Interest:    

 

Aggregate Amount of

Term Loan

Commitment/Term

Loans for all Lenders

   Amount of Term Loan
Commitment/Term
Loans Assigned2    Percentage Assigned
of Term Loan
Commitment/Term
Loans3

$            

   $                    %

$            

   $                    %

$            

   $                    %

Effective Date:                     , 201     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

[The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.]4

[Signature page follows]

 

 

 

 

2  Except in the case of an assignment of the entire remaining amount of the
Assignor’s Term Loan Commitment, the assignment of an amount less than
$1,000,000 will require the consent of each of the Borrower and Administrative
Agent; provided, that no such consent of the Borrower shall be required if a
Specified Default has occurred and is continuing.

3  Set forth, to at least 9 decimals, as a percentage of the Term Loan
Commitment/Term Loans of all Lenders.

4  This paragraph not included if Assignee is a Purchasing Borrower Party.

 

E-2-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

NAME OF ASSIGNOR

By:  

 

    Name:     Title:

 

ASSIGNEE

 

NAME OF ASSIGNEE

By:  

 

    Name:     Title:

 

Consented to and Accepted:

DEUTSCHE TELEKOM AG,
as Administrative Agent

By:  

 

    Name:     Title:

 

[Consented to:]5 [T-MOBILE USA, INC.]

By:  

 

    Name:     Title:

 

 

5  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

E-2-3



--------------------------------------------------------------------------------

ANNEX 1

SECURED REVOLVING CREDIT AGREEMENT DATED AS OF DECEMBER 29, 2016, AMONG T-MOBILE
USA, INC., T-MOBILE US, INC., A DELAWARE CORPORATION, THE SEVERAL BANKS AND
OTHER FINANCIAL INSTITUTIONS OR ENTITIES FROM TIME TO TIME PARTIES THERETO, AND
DEUTSCHE TELEKOM AG, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor.

(a) The Assignor represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim, (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and (iv) it is [not] a Defaulting Lender.

(b) The Assignor assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document or any other instrument or documents
furnished pursuant hereto or thereto.

1.2. Assignee.

(a) The Assignee represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it is a [Affiliated
Lender][Purchasing Borrower Party], (iii) it satisfies the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to acquire the Assigned Interest and become a Lender, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (iv) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (vi) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements referred
to in Section 3.1 or delivered pursuant to Section 5.1 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the

 

Annex 1 page 1



--------------------------------------------------------------------------------

Administrative Agent or any other Lender, (vii) it is not a Disqualified Lender
or the Affiliate of a Disqualified Lender and (viii) attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee.

(b) The Assignee agrees that (i) it will, independently and without reliance on
the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, (ii) that it appoints and authorizes the Administrative Agent to take
such action on its behalf and to exercise such powers under the Credit Agreement
and the other Loan Documents as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto
and (iii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.

Each of the Assignor and the Assignee acknowledge that in the case of any
assignment to a Disqualified Lender without obtaining the required consent of
the Borrower, the Borrower shall be entitled to seek specific performance to
unwind any such assignment, transfer or participation in addition to any other
remedies available to the Borrower at law or at equity, except to the extent
that (a) the assignee, transferee or participant to which such Lender assigned,
transferred or participated the Term Loans or Term Loan Commitments that were
the subject of such impermissible assignment, transfer or participation no
longer holds such Term Loans or Term Loan Commitments and such Term Loans or
Term Loan Commitments were subsequently assigned to an Eligible Assignee (it
being expressly understood that no Person shall be an Eligible Assignee solely
by virtue of its relationship to such assignee, transferee or participant of
such Lender or the Affiliates of such assignee, transferee or participant) in
accordance with the terms of the Credit Agreement or (b) the Borrower consents
in writing to such assignment, transfer or participation.

1.3. [Affiliated Lender.

(a) The Assignee further represents and warrants that after giving effect to
this Assignment and Assumption, Affiliated Lenders shall not, in the aggregate,
hold Term Loans with an aggregate principal amount in excess of 25.0% of the
principal amount of all Term Loans then outstanding.

(b) The Assignee consents to the provisions of Section 9.4 of the Credit
Agreement that apply to an Affiliated Lender in its capacity as a Term Loan
Lender with respect to the Assigned Interest.

[(c) The Assignor acknowledges and agrees that in connection with this
assignment, (1) the Assignee is an Affiliated Lender and it or its Affiliates
may have, and later come into possession of, information regarding the Loan or
the Loan Parties that is not known to the Assignor and that may be material to a
decision by such Assignor to assign the Assigned Interest (such information, the
“Excluded Information”), (2) such Assignee has independently, without reliance
on the Assignor, Parent, the Borrower, any subsidiaries of any of these
entities, the Administrative Agent or any other Lender or any of their
respective

 

Annex 1 page 2



--------------------------------------------------------------------------------

Affiliates, made its own analysis and determination to participate in such
assignment notwithstanding such Assignee’s lack of knowledge of the Excluded
Information, (3) none of the Assignee, Parent, the Borrower, any subsidiaries of
any of these entities, the Administrative Agent the other Lenders or any of
their respective Affiliates shall have any liability to the Assignor, and the
Assignee hereby waives and releases, to the extent permitted by law, any claims
such Assignee may have against the Assignor, Parent, the Borrower, any
subsidiaries of any of these entities, the Administrative Agent, the other
Lenders and their respective Affiliates, under applicable laws or otherwise,
with respect to the nondisclosure of the Excluded Information and (4) the
Excluded Information may not be available to the Administrative Agent or other
Lenders.]13

[(d) The Assignee acknowledges and agrees that in connection with this
assignment, (1) the Assignor is an Affiliated Lender and it or its Affiliates
may have, and later come into possession of, information regarding the Loan or
the Loan Parties that is not known to the Assignee and that may be material to a
decision by such Assignee to acquire the Assigned Interest (such information,
the “Excluded Information”), (2) such Assignee has independently, without
reliance on the Assignor, Parent, the Borrower, any subsidiaries of any of these
entities, the Administrative Agent or any other Lender or any of their
respective Affiliates, made its own analysis and determination to participate in
such assignment notwithstanding such Assignee’s lack of knowledge of the
Excluded Information, (3) none of the Assignee, Parent, the Borrower, any
subsidiaries of any of these entities, the Administrative Agent the other
Lenders or any of their respective Affiliates shall have any liability to the
Assignor, and the Assignee hereby waives and releases, to the extent permitted
by law, any claims such Assignee may have against the Assignor, Parent, the
Borrower, any subsidiaries of any of these entities, the Administrative Agent,
the other Lenders and their respective Affiliates, under applicable laws or
otherwise, with respect to the nondisclosure of the Excluded Information and
(4) the Excluded Information may not be available to the Administrative Agent or
other Lenders.]14]

[Purchasing Borrower Party.

(a) The Assignee represents and warrants that (a) immediately after giving
effect to this Assignment and Assumption, no Default or Event of Default will
exist and (b) this Assignment and Assumption is being entered into in connection
with an offer by the Assignee to purchase or take by assignment Term Loans
pursuant to a Dutch Auction open to all Lenders of the applicable Class.

[(b) The Assignee affirms that it has satisfied the conditions set forth in
Section 2.12(f) if such purchase or assignment is being made pursuant to a Dutch
Auction.]15

 

13  To be included if Assignee is an Affiliated Lender.

14  To be included if Assignor is an Affiliated Lender.

15  Applicable only if the Purchasing Borrower Party is making the purchase or
assignment pursuant to a Dutch Auction process.

 

Annex 1 page 3



--------------------------------------------------------------------------------

[(c) The Assignee affirms that the Term Loans being assigned pursuant to this
Assignment and Assumption will be automatically and permanently canceled as of
the Effective Date and otherwise consents to the provisions of the Credit
Agreement that apply to the purchase by or assignment to a Purchasing Borrower
Party of Term Loans included in the Assigned Interest.]16

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy or other electronic method shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

16  Applicable to Purchasing Borrower Parties.

 

Annex 1 page 4



--------------------------------------------------------------------------------

EXHIBIT F

to Annex C

 

[RESERVED]

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

to Annex C

[FORM OF] TERM NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$[            ]   New York, New York   [        ]

FOR VALUE RECEIVED, the undersigned, T-MOBILE USA, INC., a Delaware limited
liability company (the “Borrower”), hereby unconditionally promises to pay to
[         ] (the “Lender”) or its registered assigns at the office of the
Administrative Agent specified in the Credit Agreement (as hereinafter defined)
in lawful money of the United States and in immediately available funds, the
principal amount of (a) [            ] DOLLARS ($[            ]), or, if less,
(b) the aggregate unpaid principal amount of all Term Loans owing by the
Borrower to the Lender pursuant to the Credit Agreement. The principal amount
shall be paid in the applicable amounts and on the applicable dates specified in
the Credit Agreement. The Borrower further agrees to pay interest in like money
at such office on the unpaid principal amount hereof from time to time
outstanding at the applicable rates and on the applicable dates specified in the
Credit Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of the Term Loan and the
date and amount of each payment or prepayment of principal with respect thereto,
each conversion of all or a portion thereof to another Type, each continuation
of all or a portion thereof as the same Type and, in the case of Eurodollar
Loans, the length of each Interest Period with respect thereto. Each such
endorsement shall constitute prima facie evidence of the accuracy of the
information endorsed absent manifest error. The failure to make any such
endorsement or any error in any such endorsement shall not affect the
obligations of the Borrower in respect of the Term Loan.

This Note (a) is one of the Notes referred to in the Secured Revolving Credit
Agreement dated as of December 29, 2016 (as amended, restated, amended and
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, T-Mobile US, Inc., a Delaware corporation, the
several banks and other financial institutions or entities from time to time
parties thereto as lenders, and Deutsche Telekom AG, as administrative agent and
collateral agent (together with its successors and permitted assigns in such
capacities, the “Administrative Agent”), (b) is subject to the provisions of the
Credit Agreement, which are hereby incorporated herein by reference and (c) is
subject to prepayment in whole or in part as

 

G-1



--------------------------------------------------------------------------------

provided in the Credit Agreement. This Note is secured and guaranteed as
provided in the Loan Documents. Reference is hereby made to the Loan Documents
for a description of the properties and assets in which a security interest has
been granted, the nature and extent of the security and the guarantees, the
terms and conditions upon which the security interests and each guarantee were
granted and the rights of the holder of this Note in respect thereof.

The principal balance of the Term Loans owing to the Lender, the rates of
interest applicable thereto and the date and amount of each payment made on
account of the principal thereof, shall be recorded by the Lender on its books;
provided that the failure of the Lender to make any such recordation or any
error therein shall not in any manner affect the obligation of the Borrower to
make a payment when due of any amount owing under the Credit Agreement or this
Note.

Upon the occurrence and during the continuation of any one or more Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 9.4 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.

[Signature page follows]

 

G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereby caused this Note to be duly executed
by their respective authorized officers as of the day and year first above
written.

 

T-MOBILE USA, INC.

By:  

 

Name:   Title:  

 

G-3



--------------------------------------------------------------------------------

Schedule B

to Term Note

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

   Amount of ABR
Loans      Amount
Converted to
ABR Loans      Amount of
Principal of
ABR Loans
Repaid      Amount of ABR
Loans Converted to
Eurodollar Loans      Unpaid Principal
Balance of ABR
Loans      Notation Made
By                                                                             
                                                                                
                                                                                
                                                                    

 

G

Schedule B



--------------------------------------------------------------------------------

Schedule B

to Term Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

   Amount of
Eurodollar
Loans      Amount
Converted to
Eurodollar
Loans      Interest
Period and
Adjusted
LIBO Rate
with Respect
Thereto      Amount of
Principal of
Eurodollar
Loans Repaid      Amount of
Eurodollar Loans
Converted to
ABR Loans      Unpaid Principal
Balance of
Eurodollar
Loans      Notation Made
By                                                                             
                                                                       

 

G

Schedule B



--------------------------------------------------------------------------------

EXHIBIT H-1

to Annex C

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Secured Revolving Credit Agreement dated as of
December 29, 2016 (as amended, restated, amended and restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”), among T-Mobile
USA, Inc., a Delaware corporation (the “Borrower”), T-Mobile US, Inc., a
Delaware corporation, the several banks and other financial institutions or
entities from time to time party thereto as lenders and Deutsche Telekom AG, as
administrative agent and collateral agent (together with its successors in such
capacities, the “Administrative Agent”).

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) no interest payments under any Loan
Documents are effectively connected with the undersigned’s conduct of a United
States trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent in writing and
(2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:  

 

  Name:   Title:

Date:                     , 20[    ]

 

G

Schedule B



--------------------------------------------------------------------------------

EXHIBIT H-2

to Annex C

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Secured Revolving Credit Agreement dated as of
December 29, 2016 (as amended, restated, amended and restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”), among T-Mobile
USA, Inc., a Delaware corporation (the “Borrower”), T-Mobile US, Inc., a
Delaware corporation, the several banks and other financial institutions or
entities from time to time party thereto as lenders and Deutsche Telekom AG, as
administrative agent and collateral agent (together with its successors in such
capacities, the “Administrative Agent”).

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code and (v) no interest payments under any Loan Documents are effectively
connected with the undersigned’s conduct of a United States trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:  

 

  Name:   Title:

Date:                    , 20[    ]

 

H-2-1



--------------------------------------------------------------------------------

EXHIBIT H-3

to Annex C

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Secured Revolving Credit Agreement dated as of
December 29, 2016 (as amended, restated, amended and restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”), among T-Mobile
USA, Inc., a Delaware corporation (the “Borrower”), T-Mobile US, Inc., a
Delaware corporation, the several banks and other financial institutions or
entities from time to time party thereto as lenders and Deutsche Telekom AG, as
administrative agent and collateral agent (together with its successors in such
capacities, the “Administrative Agent”).

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its applicable direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its applicable direct or indirect partners/members is a
ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, (v) none of its applicable direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code and (vi) no interest payments
under any Loan Documents are effectively connected with the undersigned’s or any
of its applicable direct or indirect partners’/members’ conduct of a United
States trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

H-3-1



--------------------------------------------------------------------------------

By:  

 

  Name:   Title:

Date:                     , 20[    ]

 

H-3-2



--------------------------------------------------------------------------------

EXHIBIT H-4

to Annex C

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Secured Revolving Credit Agreement dated as of
December 29, 2016 (as amended, restated, amended and restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”), among T-Mobile
USA, Inc., a Delaware corporation (the “Borrower”), T-Mobile US, Inc., a
Delaware corporation, the several banks and other financial institutions or
entities from time to time party thereto as lenders and Deutsche Telekom AG, as
administrative agent and collateral agent (together with its successors in such
capacities, the “Administrative Agent”).

Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
applicable direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its applicable direct or indirect partners/members is a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, (v) none
of its applicable direct or indirect partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code and (vi) no interest payments under any Loan Documents are effectively
connected with the undersigned’s or any of its applicable direct or indirect
partners’/members’ conduct of a United States trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by one of the following forms for each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent in writing and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

H-4-1



--------------------------------------------------------------------------------

By:  

 

  Name:   Title:

Date:                    , 20[    ]

 

H-4-2



--------------------------------------------------------------------------------

EXHIBIT I

to Annex C

[RESERVED]

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J

to Annex C

[RESERVED]

 

J-1



--------------------------------------------------------------------------------

Annex D

Terms and Conditions applicable to a Senior Notes Election

[see attached]



--------------------------------------------------------------------------------

ANNEX D

If, pursuant to Section 2.4 of the Secured Revolving Credit Agreement, dated as
of December 29, 2016, by and between T-Mobile USA, Inc., a Delaware corporation
(“Company”), Deutsche Telekom AG, a stock corporation (Aktiengesellschaft)
organized and existing under the laws of the Federal Republic of Germany
(“Purchaser”), as the initial lender, the other lenders party thereto from time
to time, and the Purchaser, as administrative agent (in such capacity (but not
in its capacity as lender) and together with its successors in such capacity
(the “Secured Credit Agreement”), of which this Annex D forms a part, the
Company makes a Senior Notes Election, on the Closing Date (as defined below)
the Company will issue and sell to the Purchaser senior notes with the terms set
forth in this Annex D (the “Notes”; the Notes together with the Guarantees (as
defined below), are referred to herein as the “Securities”). The Securities will
be issued under the Indenture, dated as of April 28, 2013 (as previously
amended, the “Base Indenture”), and a supplemental indenture with respect to the
Notes, to be dated as of the Closing Date, and substantially in the form
attached to Annex C of the Unsecured Credit Agreement (as defined below) as
Exhibit A (the “Supplemental Indenture” and, together with the Base Indenture,
the “Indenture”), each among the Company, T-Mobile US, Inc., a Delaware
corporation (“Parent”), Deutsche Bank Trust Company Americas, as trustee (the
“Trustee”), and the other Guarantors (as defined below) party thereto. As used
in this Annex D, the term “Unsecured Credit Agreement” shall mean the Unsecured
Revolving Credit Agreement, dated as of December 29, 2016 by and between the
Company, Purchaser, as the initial lender, the other lenders party thereto from
time to time, and the Purchaser, as administrative agent and collateral agent
(in such capacity (but not in its capacity as lender) and together with its
successors in such capacity. Capitalized terms used in this Annex D but not
defined herein shall have the meaning given to them in the Secured Credit
Agreement.

The aggregate principal amount of the Notes pursuant to Section 2.4 of the
Secured Credit Agreement and Section 2.3 of the Unsecured Credit Agreement will
equal the Senior Notes Election Amount plus the Senior Notes Election Amount (as
such term is defined and used in the Unsecured Credit Agreement), which together
shall in no event be in an aggregate principal amount that exceeds
$2,500,000,000.00 minus the aggregate principal amount of Loans (as such term is
defined and used in Annex A to the Secured Credit Agreement). All of the Notes
issued pursuant to any Senior Notes Elections made under the Secured Credit
Agreement and the Unsecured Credit Agreement shall form a single series of Notes
under the Indenture.

The Notes shall mature on the Maturity Date (as defined in Annex C of the
Unsecured Credit Agreement).

The Notes will bear interest at a fixed rate per annum equal to the Interest
Rate (as defined in Annex C of the Unsecured Credit Agreement).

On the second business day preceding the Closing Date, the Company will
(1) calculate the Interest Rate and (2) deliver to the Purchaser an officer’s
certificate setting forth the Interest Rate showing the calculation in
reasonable detail. The Securities will be sold to the Purchaser without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
in reliance upon an exemption therefrom.



--------------------------------------------------------------------------------

The payment of principal of, and premium and interest on, the Notes will be
fully and unconditionally guaranteed on a senior unsecured basis, jointly and
severally, by (i) Parent, (ii) each of the Company’s subsidiaries that
guarantees any senior notes issued under the Base Indenture that are outstanding
as of the Closing Date or, if no senior notes issued under the Base Indenture
are outstanding as of the Closing Date, each of the Company’s subsidiaries that
is a guarantor under the Unsecured Credit Agreement immediately prior to the
Closing Date, and (iii) any subsidiary of the Company or Parent formed or
acquired after the Closing Date (as defined below) that executes an additional
guarantee in accordance with the terms of the Indenture, and respective
successors and assigns of Parent and the subsidiaries of the Company or Parent
referred to in (ii) and (iii) above (collectively, the “Guarantors”), pursuant
to their guarantees (the “Guarantees”).

The Purchaser is entitled to the benefits of the Stockholder’s Agreement, dated
as of April 30, 2013 (the “Stockholder’s Agreement”), pursuant to which the
Parent has agreed to file one or more registration statements with the
Securities and Exchange Commission (the “Commission”) providing for the
registration under the Securities Act of the Securities.

As used in this Annex D, the term “Transaction Documents” collectively refers to
the Indenture, the Stockholder’s Agreement and the Securities.

 

1. Purchase of the Securities.

(a)    The Company, subject to the conditions set forth in Sections 5 and 6 of
this Annex D, shall issue and sell Securities to the Purchaser as provided in
this Annex D, and the Purchaser agrees to purchase from the Company such
Securities at a price equal to 100% of the principal amount thereof.

(b)    On the Election Notice Date, the Purchaser represents, warrants and
agrees that:

(i)    Offshore Transaction. The Purchaser is located outside the United States
and is purchasing the Securities in an “offshore transaction” as defined in
Regulation S.

(ii)    Restricted Notes. The Purchaser (i) acknowledges that the issuance of
the Notes has not been registered or qualified under the Securities Act or any
state securities laws, and the Notes are being offered and sold in reliance upon
exemptions provided in the Securities Act and state securities laws for
transactions not involving any public offering and, therefore, cannot be sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
unless they are subsequently registered and qualified under the Securities Act
and applicable state laws or unless an exemption from such registration and
qualification is available, and that the Notes will bear a legend to such
effect, (ii) is purchasing the Notes without any intention of selling,
distributing or otherwise disposing of the Notes in a manner that would violate
the registration requirements of the Securities Act and (iii) agrees that all
offers and sales of the Securities prior to the expiration of 40 days from the
Closing Date shall be made only in accordance with Rules 903 or 904 under the
Securities Act, pursuant to registration of the Securities under the Securities
Act or pursuant to an available exemption from the registration requirements of
the Securities Act. The Purchaser confirms to the Company

 

2



--------------------------------------------------------------------------------

that it has such knowledge and experience in business matters that the Purchaser
is capable of evaluating the merits and risks of an investment in the Notes and
of making an informed investment decision and understands that (x) this
investment is suitable only for an investor which is able to bear the economic
consequences of losing its entire investment and (y) the purchase of the Notes
by the Purchaser is a speculative investment which involves a high degree of
risk of loss of the entire investment.

(iii)    Adequate Information; No Reliance. The Purchaser acknowledges and
agrees that (i) the Purchaser has been furnished with all materials it considers
relevant to making an investment decision to purchase the Notes and has had the
opportunity to review the Company’s filings and submissions with the Commission,
including, without limitation, all information filed or furnished pursuant to
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), (ii) the
Purchaser has had a full opportunity to ask questions of the Company concerning
the Company, its business, operations, financial performance, financial
condition and prospects, and the terms and conditions of the Notes, and
(iii) the Purchaser has had the opportunity to consult with its accounting, tax,
financial and legal advisors to be able to evaluate the risks involved in the
purchase of the Notes and to make an informed investment decision with respect
to the purchase of the Notes. The Purchaser understands that nothing in this
Annex D or any other materials presented to the Purchaser in connection with the
purchase and sale of the Notes constitutes legal, tax or investment advice. The
Purchaser has consulted such legal, tax and investment advisors and made such
investigation as it, in its sole discretion, has deemed necessary or appropriate
in connection with its purchase of the Notes.

(iv)    No Public Market. The Purchaser understands that no public market exists
for the Notes, and that there is no assurance that a public market will ever
develop for the Notes.

 

2. Delivery of Securities.

(a)    For purposes of this Annex D, the “Closing Date” shall mean the Specified
Change of Control Date. On the Closing Date, the Company shall deliver to the
Trustee, for the account of the Purchaser, one or more definitive certificates
evidencing the Notes, with any transfer taxes payable in connection with the
sale of the Securities to the Purchaser duly paid by the Company. The Purchaser
shall be responsible for any transfer taxes due on any subsequent resales of the
Securities.

(b)    As consideration for the respective obligations of the Company and the
Purchaser pursuant to Section 2.4 of the Secured Credit Agreement and this Annex
D, on the Closing Date (i) upon delivery to the Purchaser of such Notes, the
obligation of the Company to repay the principal amount of all outstanding Loans
owing under the Secured Credit Agreement as of the Closing Date shall be
satisfied and discharged in full and the Company shall not be required to pay to
the Administrative Agent or any Lender the principal amount of any Loans
outstanding on the Closing Date (which shall be deemed to have occurred
immediately prior to the Specified Change of Control) and (ii) the Purchaser
shall be deemed to have paid the purchase price for the Notes by means of the
satisfaction and discharge of such outstanding Loans and shall not be required
to advance the Senior Notes Election Amount to the Company (i.e., so that there
is no

 

3



--------------------------------------------------------------------------------

movement of cash from the Purchaser to the Company with respect to the
Purchaser’s obligations under the Secured Credit Agreement or this Annex D
regarding the Senior Notes Election Amount).

3.    Representations and Warranties of the Company. The Company and the
Guarantors jointly and severally represent and warrant to the Purchaser as of
the date (the “Election Notice Date”) on which the Company delivers to Purchaser
an Election Notice (as defined in the Secured Credit Agreement) under the
Secured Credit Agreement and/or an Election Notice (as defined in the Unsecured
Credit Agreement) under the Unsecured Credit Agreement (or such other date as is
expressly stated herein):

(a)    Time of Sale Information. The information (the “Public Information”)
about Parent and each of Parent’s subsidiaries (the “Subsidiaries”) set forth in
the Parent’s public filings with the Commission made at or prior to [ ● ], New
York City time on the Election Notice Date (the “Time of Sale”, and such
information, the “Time of Sale Information”) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that the Company and the Guarantors make no representation or warranty with
respect to any statements or omissions made in reliance upon and in conformity
with information relating to the Purchaser furnished to the Company in writing
by the Purchaser expressly for use in the Time of Sale Information.

(b)    Incorporated Documents. The documents constituting the Public
Information, when they became effective or were filed with the Commission, as
the case may be, conformed in all material respects with the requirements of the
Securities Act or the Exchange Act, as applicable, and the rules and regulations
of the Commission thereunder, and did not and do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

(c)    Organization and Good Standing. As of the Election Notice Date and the
Closing Date, each of the Company and the Guarantors (i) has been, or will be,
as applicable, duly organized and is, or will be, as applicable, validly
existing as a corporation, partnership or limited liability company in good
standing under the laws of its jurisdiction of organization, (ii) has, or will
have, as applicable, all requisite power and authority to carry on its business
as it is currently being conducted and as described in the Time of Sale
Information, and to own, lease and operate its respective properties and
(iii) is, or will be, as applicable duly qualified and authorized to do business
and is in good standing as a foreign corporation, partnership or limited
liability company in each jurisdiction in which the character or location of its
properties (owned, leased or licensed) or the nature or conduct of its business
makes such qualification necessary, except for those failures to be so qualified
or in good standing which (individually or in the aggregate) would not
reasonably be expected to have a material adverse effect on (A) the business,
assets, financial condition, results of operations, or properties of the Company
and the Guarantors, taken as a whole, (B) the long-term debt or capital stock of
Parent or any Subsidiary, (C) the issuance of the Notes or the related
Guarantees or (D) the validity of this Annex D or any Transaction Document or
the transactions described in the Time of Sale Information.

 

4



--------------------------------------------------------------------------------

(d)    Due Authorization, Execution and Delivery; Enforceability. The Company
and each of the Guarantors has and will have on the Closing Date the required
corporate, limited liability company or partnership power and authority to
perform its obligations under this Annex D and to execute, deliver and perform
its obligations under each of the Transaction Documents to which it is a party
and to consummate the transactions contemplated hereby and thereby.

(e)    The Notes and the Guarantees. The Notes have been duly authorized by the
Company and, when duly executed, authenticated, issued and delivered by the
Company as provided in the Indenture and paid for by the Purchaser in accordance
with the terms hereof will constitute valid and legally binding obligations of
the Company enforceable against the Company in accordance with their terms,
subject to the effect of (i) bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to or affecting creditors’ rights generally and (ii) general principles
of equity (regardless of whether such enforcement is considered in a proceeding
at law or in equity) (clauses (i) and (ii) are referred to herein collectively
as the “Enforceability Exceptions”), and will be entitled to the benefits of the
Indenture; and the Guarantees have been duly and validly authorized by each of
the Guarantors for issuance to the Purchaser pursuant to this Annex D and, when
executed by the respective Guarantors in accordance with the provisions of the
Indenture and when delivered to the Purchaser in accordance with the terms
hereof and thereof, and when the Notes have been issued and authenticated in
accordance with the provisions of the Indenture and delivered to and paid for by
the Purchaser in accordance with the terms hereof and thereof, will constitute
valid and legally binding obligations of each of the Guarantors, entitled to the
benefits of the Indenture and enforceable against each of them in accordance
with their terms, subject to the effect of the Enforceability Exceptions.

(f)    The Indenture. The Base Indenture has been duly and validly authorized by
the Company and each Guarantor and (assuming the due authorization, execution
and delivery by the Trustee) constitutes a valid and legally binding agreement
of the Company and each Guarantor, enforceable against each of them in
accordance with its terms, subject to the effect of the Enforceability
Exceptions. The Supplemental Indenture has been duly and validly authorized by
the Company and each of the Guarantors and, when duly executed and delivered by
the Company and each Guarantor and (assuming the due authorization, execution
and delivery by the Trustee), will constitute a valid and legally binding
agreement of the Company and each Guarantor, enforceable against each of them in
accordance with its terms, subject to the effect of the Enforceability
Exceptions. The Indenture conforms in all material respects to the applicable
requirements of the Trust Indenture Act and the rules and regulations of the
Commission applicable to an indenture that is qualified thereunder. Immediately
after consummation of the transactions contemplated by this Annex D, no Default
or Event of Default (as such terms are defined in the Indenture) will exist.

(g)    The Stockholder’s Agreement. The Stockholder’s Agreement has been duly
authorized and duly executed and delivered by the Parent and constitutes a valid
and legally binding agreement of Parent enforceable against Parent in accordance
with its terms, subject to the Enforceability Exceptions, and except that rights
to indemnity and contribution thereunder may be limited by applicable law and
public policy.

 

5



--------------------------------------------------------------------------------

(h)    Investment Company Act. Each of the Company and each Guarantor is not now
and, after completion of the sale of the Securities as contemplated hereunder
will not be, required to register as an “investment company” under the
Investment Company Act of 1940, as amended (the “Investment Company Act”).

(i)    Margin Rules. Neither the issuance, sale and delivery of the Securities
nor the application of the proceeds thereof by the Company will violate
Regulation T, U or X of the Board of Governors of the Federal Reserve System or
any other regulation of such Board of Governors.

(j)    Solvency. The Company and the Guarantors, on a consolidated basis, are
not, nor will the Company and the Guarantors, on a consolidated basis, be, after
giving effect to the performance of this Annex D and the execution, delivery and
performance of the Transaction Documents and the consummation of the
transactions contemplated hereby and thereby, (i) left with unreasonably small
capital with which to carry on their businesses as proposed to be conducted,
(ii) unable to pay their debts (contingent or otherwise) as they mature or
(iii) insolvent. The fair value and present fair saleable value of the assets of
the Company and the Guarantors, on a consolidated basis, exceeds the amount that
will be required to be paid on or in respect of their existing debts and other
liabilities (including contingent liabilities) as they become absolute and
matured.

(k)    No Broker’s Fees. There are no contracts, agreements or understandings
between or among Parent and the Subsidiaries, and any other person that would
give rise to a valid claim against Parent or any Subsidiary or the Purchaser for
a brokerage commission, finder’s fee or like payment in connection with the sale
of the Securities.

(l)    No General Solicitation or Directed Selling Efforts. None of the Company
or any of its controlled affiliates or any other person acting on its or their
behalf (other than the Purchaser, as to which no representation is made) has
(i) solicited offers for, or offered or sold, the Securities by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D or in any manner involving a public offering within the
meaning of Section 4(a)(2) of the Securities Act or (ii) engaged in any directed
selling efforts within the meaning of Regulation S under the Securities Act
(“Regulation S”), and all such persons have complied with the offering
restrictions requirement of Regulation S.

(m)    Securities Law Exemptions. Assuming the accuracy of the representations
and warranties of the Purchaser contained in Section 1(b) and its compliance
with its agreements set forth therein, it is not necessary, in connection with
the issuance and sale of the Securities to the Purchaser, to register the sale
of the Securities under the Securities Act or to qualify the Indenture under the
Trust Indenture Act.

(n)    No Conflicts; No Consents Required. None of (i) the performance by the
Company and each Guarantor, as applicable, of this Annex D, the execution,
delivery and performance by the Company and each Guarantor, as applicable, of
the Indenture and the consummation of the transactions contemplated by this
Annex D and the Transaction Documents to which each of them, respectively, is a
party or (ii) the issuance and sale of the Notes and the issuance of the
Guarantees violates or will violate, conflicts with or will conflict with,
requires or

 

6



--------------------------------------------------------------------------------

will require consent under, or results or will result in a breach of any of the
terms and provisions of, or constitutes or will constitute a default (or an
event which with notice or lapse of time, or both, would constitute a default)
under, or results or will result in the creation or imposition of any “Lien” (as
defined in the Indenture) upon any property or assets of Parent or any
Guarantor, or an acceleration of any “Indebtedness” (as defined in the
Indenture) of Parent or any Guarantor pursuant to (A) any provision of the
certificate or articles of incorporation, by-laws, certificate of formation,
limited liability company agreement, partnership agreement or other
organizational documents of Parent or any Guarantor, (B) any bond, debenture,
note, indenture, mortgage, deed of trust, loan agreement or other agreement,
instrument, franchise, license or permit to which Parent or any Guarantor is a
party or by which Parent or any Guarantor or their respective properties,
operations or assets is or may be bound or (C) any statute, law, rule,
regulation, ordinance, directive, judgment, decree or order of any judicial,
regulatory or other legal or governmental agency or body, domestic or foreign,
except in the case of clauses (B) and (C) above as would not reasonably be
expected to have a material adverse effect.

(o)    Compliance with Money Laundering Laws. The operations of Parent and its
Subsidiaries are and have been conducted at all times in compliance in all
material respects with applicable financial recordkeeping and reporting
requirements, including those of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, the applicable money laundering statutes of all
jurisdictions where Parent and the Subsidiaries conduct business, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Parent or any Subsidiary with respect to the
Anti-Money Laundering Laws is pending or, to the Company’s and the Guarantors’
knowledge, threatened.

(p)    No Conflicts with Sanctions Laws. None of Parent, any of its
Subsidiaries, or, to the Company’s and the Guarantors’ knowledge, any director,
officer, agent, employee or controlled affiliate of Parent or any of its
Subsidiaries is currently the subject or the target of any sanctions
administered or enforced by the U.S. Government (including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury or
the U.S. Department of State and including, without limitation, the designation
as a “specially designated national” or “blocked person”), the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or other
applicable sanctions authority (collectively, “Sanctions”), nor is Parent or any
of its Subsidiaries located, organized or resident in a country or territory
that is the subject or the target of Sanctions, including, without limitation,
Cuba, Iran, North Korea, Sudan, Syria, Crimea and Russia (each, a “Sanctioned
Country”); and the Company will not directly or indirectly use the proceeds from
the sale of the Securities hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, (i) to finance or facilitate the activities of any person subject to
any Sanctions, (ii) to fund or facilitate any activities of or business in any
Sanctioned Country or (iii) in any other manner that will result in a violation
by the Purchaser of Sanctions. For the past 5 years, Parent and its Subsidiaries
have not knowingly engaged in and are not now knowingly engaged in any dealings
or transactions with any person that is the subject of any Sanctions or with any
Sanctioned Country.

 

7



--------------------------------------------------------------------------------

(q)    Foreign Corrupt Practices Act Matters. Neither Parent nor any of its
Subsidiaries nor, to the knowledge of the Company and the Guarantors, any
director, officer, agent, employee or controlled affiliate of Parent or any of
its Subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made or taken an act in furtherance of an offer, promise or authorization
of any direct or indirect unlawful payment or benefit to any foreign or domestic
government official or employee, including of any government-owned or controlled
entity or of a public international organization, or any person acting in an
official capacity for or on behalf of any of the foregoing, or any political
party or party official or candidate for political office; (iii) violated or is
in violation of any provision of the Foreign Corrupt Practices Act of 1977 or
any other applicable anti-bribery or anti-corruption laws; or (iv) made,
offered, agreed, requested or taken an act in furtherance of any unlawful bribe
or other unlawful benefit, including, without limitation, any unlawful rebate,
payoff, influence payment, kickback or other unlawful or improper payment or
benefit. Parent and its Subsidiaries have instituted, maintain and enforce
policies and procedures designed to promote and ensure compliance with all
applicable anti-bribery and anti-corruption laws.

Any certificate signed by or on behalf of the Company or any Guarantor and
delivered to the Purchaser or to counsel for the Purchaser pursuant to this
Annex D or any of the Transaction Documents shall be deemed to be a
representation and warranty by the Company or such Guarantor, as the case may
be, to the Purchaser as to the matters covered thereby and not a personal
representation or warranty by the person executing such certificate.

4.    Further Agreements of the Company and the Guarantors. The Company and each
of the Guarantors jointly and severally covenant and agree with the Purchaser
that:

(a)    Notice to the Purchaser. The Company will advise the Purchaser promptly,
and confirm such advice in writing, (i) of the issuances by any governmental or
regulatory authority of any order preventing or suspending the use of any of the
Public Information or the initiation or threatening of any proceeding for that
purpose, (ii) of the occurrence of any event at any time prior to the Closing
Date as a result of which any of the Public Information, as then amended or
supplemented, would include any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances existing when
such Public Information is filed with the Commission or delivered to the
Purchaser, not misleading, (iii) of the receipt by the Company of any notice
with respect to any suspension of the qualification of the Securities for offer
and sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose; and the Company will use commercially reasonable efforts to
prevent the issuance of any such order preventing or suspending the use of the
Public Information or suspending any such qualification of the Securities and,
if any such order is issued, will use commercially reasonable efforts to obtain
as soon as possible the withdrawal thereof, and (iv) the occurrence of any
actual or potential Legal Impediment (as defined herein).

(b)    Supplying Information. While the Securities remain outstanding and
(i) are “restricted securities within the meaning of Rule 144(a)(3) under the
Securities Act and (ii) any of the Securities are beneficially owned by the
Purchaser or any of the Purchaser’s affiliates, the Company and each of the
Guarantors will, during any period in which the Company is not

 

8



--------------------------------------------------------------------------------

subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
furnish to holders of the Securities and prospective purchasers of the
Securities designated by such holders, upon the request of such holders or such
prospective purchasers, the information required to be delivered pursuant to
Rule 144A(d)(4) under the Securities Act.

(c)    DTC. The Company will assist the Purchaser in arranging for the
Securities to be eligible for clearance and settlement through The Depository
Trust Company (“DTC”).

(d)    No Integration. Neither the Company nor any of its controlled affiliates
(as defined in Rule 501(b) of Regulation D) will, directly or through any agent,
sell, offer for sale, solicit offers to buy or otherwise negotiate in respect
of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.

(e)    No Directed Selling Efforts. None of the Company or any of its affiliates
or any other person acting on its or their behalf (other than the Purchaser, as
to which no covenant is given) will engage in any directed selling efforts
within the meaning of Regulation S, and all such persons will comply with the
offering restrictions requirement of Regulation S.

(f)    On the Closing Date, the Supplemental Indenture shall be duly executed
and delivered by a duly authorized officer of the Company, each of the
Guarantors and the Trustee, the Notes shall be duly executed and delivered by a
duly authorized officer of the Company and the Guarantees shall have been duly
executed and delivered by a duly authorized officer of each of the Guarantors.

5.    Conditions of Purchaser’s Obligations. The obligation of the Purchaser to
purchase the Securities on the Closing Date as provided herein is subject to the
performance by the Company and the Guarantors of their respective covenants and
other obligations under Sections 1(a) and 4(f) hereof and to the following
additional conditions:

(a)    Representations and Warranties. The representations and warranties of the
Company set forth in Sections 3(a) and (b) of this Annex D shall be true and
correct as of the dates specified therein and the representations and warranties
of the Company set forth in Sections 3(c) through (g) of this Annex D shall be
true and correct as of the Closing Date;

(b)    No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantees; and no injunction or order of any federal, state or
foreign court shall have been issued that would, as of the Closing Date, prevent
the issuance or sale of the Securities or the issuance of the Guarantees (each,
a “Legal Impediment”); and

(c)    Legal Opinion. The Purchaser shall have received a letter from Latham &
Watkins LLP, counsel for the Company, entitling Purchaser to rely on any opinion
of counsel issued by Latham & Watkins LLP to the Trustee in connection with the
issuance of the Notes.

 

9



--------------------------------------------------------------------------------

6.    Conditions of Company’s Obligations. The obligation of the Company to
issue and sell Securities on the Closing Date as provided herein is subject to
the performance by the Purchaser of its covenants and other obligations
hereunder and to the following additional conditions:

(a)    Representations and Warranties. The representations and warranties of the
Purchaser set forth in Section 1(b) of this Annex D shall be true and correct on
the date of this Annex D and the Closing Date; and

(b)    No Legal Impediment to Issuance. No Legal Impediment shall have occurred;

provided that the Company, in its sole discretion, may waive (in whole or in
part) any failure by the Purchaser to perform its covenants and other
obligations hereunder or any of the foregoing additional conditions.

7.    Payment of Expenses. Whether or not the transactions contemplated by this
Annex D are consummated, the Company and each of the Guarantors jointly and
severally agree with the Purchaser to pay or cause to be paid all costs and
expenses incident to the performance of their respective obligations hereunder,
including without limitation, (i) the costs incident to the authorization,
issuance, sale, preparation, and delivery of the Securities; (ii) the fees and
expenses of the Company’s and the Guarantors’ counsel and independent
accountants; and (iii) the fees and expenses of the Trustee and any paying agent
(including related fees and expenses of any outside counsel to such parties).
Except as contemplated otherwise in this Annex D or the Stockholder’s Agreement,
the Company shall not be obligated in any manner to pay or reimburse any
expenses or other costs of the Purchaser, including, but not limited to, the
costs and expenses of the Purchaser’s legal counsel or any costs incurred by the
Purchaser in connection with the transactions contemplated hereby.

8.    No Assignment; Persons Entitled to Benefit of Agreement. No party shall be
permitted to assign its rights or obligations under this Annex D without the
consent of all other parties. This Annex D shall inure to the benefit of and be
binding upon the parties hereto and their respective successors. Nothing in this
Annex D is intended or shall be construed to give any other person any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision contained herein. No purchaser of Securities from the Purchaser shall
be deemed to be a successor merely by reason of such purchase.

9.    Default by Purchaser. If the Purchaser shall fail to purchase and pay for
any of the Securities agreed to be purchased by the Purchaser hereunder and such
failure to purchase shall constitute a default in the performance of its
obligations under this Annex D, the Company shall be entitled to seek specific
performance of the Purchaser’s obligation to purchase and pay for the Securities
in addition to any other remedies available to the Company at law or in equity.

10.    Survival. The representations, warranties and agreements of the Company,
the Guarantors and the Purchaser contained in this Annex D or made by or on
behalf of the Company, the Guarantors or the Purchaser pursuant to this Annex D
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any investigation made by or on behalf of the Company, the Guarantors or the
Purchaser.

 

10



--------------------------------------------------------------------------------

11.    Termination. A Senior Notes Election may be terminated prior to the
Closing Date in the sole discretion of the Company, by giving written notice to
the Purchaser (a “Termination Notice”), subject to the survival of the Company’s
obligations under Section 7 of this Annex D. Such termination will become
effective (the “Termination Effective Time”) (x) if a Termination Notice is
received by Purchaser at or before 12:00 PM Bonn, Germany time on a business
day, at 9:00 AM Bonn, Germany time on the next business day or (y) if a
Termination Notice is received by Purchaser on a day that is not a business day
or on a business day after 12:00 noon German time, at 9:00 AM Bonn, Germany time
on the second business day following such receipt.

12.    Registration Rights. Notwithstanding anything in the Stockholder’s
Agreement to the contrary, the Parent shall not be required to file a
registration statement with the Commission providing for the registration under
the Securities Act of the Securities prior to the date that is three months
after the Closing Date.

13.    Additional Disclosures. Purchaser shall be deemed to have received any
information filed by Parent or the Company with the Commission subsequent to the
Election Notice Date and prior to the Closing Date. The Company may elect in its
sole discretion to deliver to the Purchaser at any time prior to the Closing
Date one or more disclosure schedules (the “Disclosure Schedules”). Any such
Disclosure Schedules may be designated by the Company as confidential, in which
case Purchaser shall keep such information confidential until the Company or
Parent elects in its sole discretion to release such information.

14.    Certain Defined Terms. For purposes of this Annex D, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act and (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City or Bonn, Germany.

[Remainder of Page Intentionally Left Blank]

 

11



--------------------------------------------------------------------------------

Schedule 1.1

EXCEPTED LIENS

1.    Liens created pursuant to the Airtime Receivables Facility as stipulated
in the certain (i) Receivables Sale and Conveyancing Agreement, dated as of
February 26, 2014 (as amended on November 28, 2014 and January 9, 2015, the
“Conveyancing Agreement”), among T-Mobile West LLC, T-Mobile Central LLC,
T-Mobile Northeast LLC, T-Mobile South LLC, Powertel/Memphis, Inc., Triton PCS
Holdings Company L.L.C., SunCom Wireless Operating Company, L.L.C. and T-Mobile
PCS Holdings, (ii) the Receivables Sale and Contribution Agreement, dated as of
February 26, 2014, (as amended on November 28, 2014, January 9, 2015 and
November 30, 2016, the “Contribution Agreement”), between T-Mobile PCS Holdings
and T-Mobile Airtime Funding LLC and (iii) the Second Amended and Restated
Master Receivables Purchase Agreement, dated as of November 30, 2016 (the
“Master Receivables Purchase Agreement”), among, T-Mobile Airtime Funding LLC,
as funding seller, Billing Gate One LLC, as purchaser, Landesbank
Hessen-Thüringen Girozentrale, as bank purchasing agent, The Bank of Tokyo
Mitsubishi UFJ, Ltd., as bank collection agent, T-Mobile PCS Holdings, as
servicer, and TMUS, as performance guarantor.

2.    Liens created pursuant to the Towers Transaction as stipulated in the
Master Agreement, dated as of September 28, 2012, among the Borrower, Crown
Castle International Corp., a Delaware corporation, and certain Subsidiaries of
the Borrower.



--------------------------------------------------------------------------------

Schedule 5.3

GOVERNMENTAL REQUIREMENTS

None.



--------------------------------------------------------------------------------

Schedule 5.4

CONSENTS, AUTHORIZATIONS, FILINGS AND NOTICES

None.



--------------------------------------------------------------------------------

Schedule 5.8

OWNERSHIP OF PROPERTY; LIENS; ETC.

None.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

See attached.



--------------------------------------------------------------------------------

Execution Version

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

dated as of

December 29, 2016

among

T-MOBILE US, INC.,

T-MOBILE USA, INC.,

and THE OTHER GRANTORS referred to herein

in favor of

DEUTSCHE TELEKOM AG,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page     SECTION 1.       DEFINED TERMS      1      1.1.      
Definitions      1      1.2.       Other Definitional Provisions      5     
SECTION 2.       GUARANTEE      5      2.1.       Guarantee      5      2.2.   
   Guarantee of Payment      5      2.3.       No Limitations, Etc.      6     
2.4.       Reinstatement      6      2.5.       Agreement To Pay; Subrogation   
  7      2.6.       Information      7      SECTION 3.       GRANT OF SECURITY
INTEREST      7      SECTION 4.       REPRESENTATIONS AND WARRANTIES      10   
  4.1.       Title; No Other Liens      10      4.2.       Perfected First
Priority Liens      10      4.3.       Name; Jurisdiction of Organization, etc.
     10      4.4.       Investment Property and Pledged Securities      10     
4.5.       Intellectual Property      11      4.6.       Commercial Tort Claims
     11      SECTION 5.       COVENANTS      11      5.1.       Covenants in
Credit Agreement      12      5.2.       Delivery of Pledged Capital Stock     
12      5.3.       Maintenance of Perfected Security Interest; Further
Documentation      13      5.4.       Changes in Locations, Name, Jurisdiction
of Incorporation, etc.      14      5.5.       Intellectual Property      14   
  5.6.       Commercial Tort Claims      14      SECTION 6.       REMEDIAL
PROVISIONS      14      6.1.       Communications with Obligors      14     
6.2.       Pledged Securities      15      6.3.       Proceeds to be Turned Over
to Administrative Agent      16      6.4.       Application of Proceeds      17
     6.5.       Code and Other Remedies      17      6.6.       Remedies for
Intellectual Property      20      6.7.       Waiver; Deficiency      20     
6.8.       Governmental Approvals      20   

 

i



--------------------------------------------------------------------------------

  6.9.       Certain Customer Information      22      SECTION 7.       THE
ADMINISTRATIVE AGENT      22      7.1.       Administrative Agent’s Appointment
as Attorney-in-Fact, etc.      22      7.2.       Duty of Administrative Agent
     24      7.3.       Financing Statements; Intellectual Property Filings     
24      7.4.       Authority of Administrative Agent      24      SECTION 8.   
   INDEMNITY, SUBROGATION AND SUBORDINATION      24      8.1.       Indemnity
and Subrogation      24      8.2.       Contribution and Subrogation      25   
  8.3.       Subordination      25      SECTION 9.       MISCELLANEOUS      25
     9.1.       Amendments in Writing      25      9.2.       Notices      25   
  9.3.       No Waiver by Course of Conduct; Cumulative Remedies      25     
9.4.       Enforcement Expenses; Indemnification      26      9.5.      
Successors and Assigns      26      9.6.       Right of Setoff      27      9.7.
      Counterparts; Integration      27      9.8.       Severability      27   
  9.9.       Section Headings      27      9.10.       GOVERNING LAW      27   
  9.11.       Jurisdiction; Consent to Service of Process      27      9.12.   
   WAIVER OF JURY TRIAL      28      9.13.       Acknowledgments      28     
9.14.       Additional Grantors; Releases      28      9.15.       Successor
Administrative Agent      29      9.16.       Senior Pari Passu Intercreditor
Agreement Governs      29   

 

ii



--------------------------------------------------------------------------------

SCHEDULES

   Schedule 1    Notice Addresses of Guarantors Schedule 2    Description of
Pledged Investment Property Schedule 3    Filings and Other Actions Required to
Perfect Security Interests Schedule 4    Exact Legal Name, Location of
Jurisdiction of Organization and   

Chief Executive Office

Schedule 5    Patents, Trademarks and Other Intellectual Property Schedule 6   
Commercial Tort Claims Schedule 7    Intellectual Property Exceptions EXHIBITS
   Exhibit A    Intellectual Property Security Agreement ANNEXES    Annex 1   
Assumption Agreement

 

iii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

GUARANTEE AND COLLATERAL AGREEMENT dated as of December 29, 2016 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”) made by T-MOBILE US, INC., a Delaware corporation
(“Parent”), T-MOBILE USA, INC., a Delaware corporation (the “Borrower”), and
certain other subsidiaries of Parent party hereto (together with any other
entity that may become a party hereto as provided herein, the “Grantors”), in
favor of DEUTSCHE TELEKOM AG, as administrative agent and collateral agent
(together with its successors in such capacities, the “Administrative Agent”)
for (a) the Lenders from time to time parties to that certain Secured Revolving
Credit Agreement dated as of December 29, 2016 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, DEUTSCHE TELEKOM AG, an Aktiengesellschaft
organized and existing under the laws of the Federal Republic of Germany, as the
initial Lender, the other Lenders, and the Administrative Agent and other agents
party thereto and (b) the other Secured Parties (as hereinafter defined).

W I T N E S S E T H:

WHEREAS, Parent and the Borrower are members of an affiliated group of companies
that includes each Grantor;

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, Parent, the Borrower and the other Grantors will derive substantial
direct and indirect benefit from the making of the extensions of credit under
the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Secured Parties.

NOW, THEREFORE, in consideration of the above premises the parties hereto hereby
agree as follows:

SECTION 1. DEFINED TERMS

1.1. Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement;
provided that each term defined in the New York UCC and not defined in this
Agreement shall have the meaning specified in the New York UCC.

(b) The following terms shall have the following meanings:

“Administrative Agent”: as defined in the preamble hereto.

“After-Acquired Intellectual Property”: as defined in Section 5.5.

“Agreement”: this Guarantee and Collateral Agreement.



--------------------------------------------------------------------------------

“Applicable Authorized Representative”: as defined in the DT Pari Passu
Intercreditor Agreement.

“Applicable Date”: means with respect to any Grantor, (i) the date of this
Agreement if such Grantor is a party hereto on the Closing Date, (ii) the date
on which an Assumption Agreement is executed and delivered by such Grantor if
such Grantor is not a party hereto on the Closing Date, and (iii) with respect
to a schedule to this Agreement that is amended or updated by a Grantor after
the Closing Date pursuant to Section 7.10(b) of the Credit Agreement or from
time to time, the date on which such Grantor provides such amendments or
updates.

“Assumption Agreement”: an Assumption Agreement in the form of Annex 1 hereto.

“Borrower”: as defined in the preamble hereto.

“Borrower Obligations”: the Obligations (as defined in the Credit Agreement) of
the Borrower.

“Collateral”: as defined in Section 3(a).

“Collateral Account”: any collateral deposit account established by the
Administrative Agent to hold cash pending application to the Obligations in
accordance with the terms hereof.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

“Credit Agreement”: as defined in the preamble hereto.

“Discharge of Obligations”: the satisfaction or payment in full in cash of the
Obligations (excluding contingent reimbursement and indemnification obligations,
and obligations under Specified Hedge Agreements, in each case, that are not due
and payable) and termination and expiration of the Commitments.

“DT Pari Passu Intercreditor Agreement”: that certain pari passu intercreditor
agreement dated as of the date hereof by and among the Administrative Agent,
Deutsche Bank AG New York Branch and the Grantors named therein.

“Grantors”: as defined in the preamble hereto.

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including Section 2) or any other Loan Document or any Specified
Hedge Agreement to which such Guarantor is a party, in each case whether on
account of guarantee obligations, swap obligations, reimbursement obligations,
fees, indemnities, costs, expenses or otherwise (including all fees and
disbursements of counsel to any Secured Party that are required to be paid by
such Guarantor pursuant to the terms of this Agreement or any other Loan
Document).

“Guarantors”: with respect to the Obligations, the collective reference to
(i) each Grantor (other than the Guarantor Obligations with respect to such
Grantor) and (ii) the Borrower (other than with respect to the Borrower
Obligations).

“Infringement”: infringement, misappropriation, dilution or other impairment or
violation, and “Infringe” shall have a correlative meaning.

 

2



--------------------------------------------------------------------------------

“Intellectual Property”: the collective reference to all rights relating to the
Patents, the Patent Licenses, the Trademarks, the Trademark Licenses, the Trade
Secrets and the Trade Secret Licenses.

“Intellectual Property Security Agreement”: an agreement substantially in the
form of Exhibit A hereto.

“Intercompany Note”: any promissory note evidencing loans made by any Grantor
(other than Parent) to the Borrower or any of its Subsidiaries.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC,
(ii) security entitlements, in the case of any United States Treasury book-entry
securities, as defined in 31 C.F.R. section 357.2, or, in the case of any United
States federal agency book-entry securities, as defined in the corresponding
United States federal regulations governing such book-entry securities, and
(iii) whether or not constituting “investment property” as so defined under
clause (i), all Pledged Securities; provided that the term “Investment Property”
shall not at any time include Excluded Assets.

“Issuers”: the collective reference to each issuer of any Pledged Capital Stock.

“License”: any Patent License or Trademark License or other license or
sublicense agreement relating to Patents or Trademarks to which any Grantor is a
party, including those listed on Schedule 5 (as such schedule may be amended
from time to time).

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Non-Parent Collateral”: as defined in Section 3.

“Obligations”: the collective reference to the Borrower Obligations and the
Guarantor Obligations.

“Parent”: as defined in the preamble hereto.

“Parent Collateral”: as defined in Section 3.

“Patent License”: all written agreements naming any Grantor as licensor or
licensee, providing for the granting by or to any Grantor of any right in or to
a Patent.

“Patents” means (i) all patents of the United States, all reexaminations,
reissues, and extensions thereof, (ii) all applications for patents of the
United States and all divisions, continuations and continuations-in-part thereof
identified in Schedule 5 (as such schedule may be amended from time to time) and
(iii) all rights to obtain any reissues or extensions of the foregoing.

“Permitted Liens” means Liens described in the definition of Permitted Liens (as
such term is defined in the Credit Agreement.

“Pledged Capital Stock”: all shares or other equity interests constituting
Capital Stock now owned or hereafter acquired by any Grantor in any Subsidiary
of such Grantor, including all

 

3



--------------------------------------------------------------------------------

shares of Capital Stock described on Schedule 2 (as such schedule may be amended
from time to time), and the certificates, if any, representing such Capital
Stock and any interest of such Grantor in the entries on the books of the issuer
of such Capital Stock and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such Capital Stock and any other warrant, right or option to
acquire any of the foregoing, provided that the Pledged Capital Stock shall not
include any Excluded Asset.

“Pledged Debt Securities”: all debt securities now owned or hereafter acquired
by any Grantor (other than Parent), including the debt securities listed on
Schedule 2 (as such schedule may be amended from time to time), provided that
the Pledged Debt Securities shall not include any Excluded Asset.

“Pledged Notes”: all promissory notes and other evidences of Indebtedness that
constitute Instruments now owned or hereafter acquired by any Grantor (other
than Parent), including those listed on Schedule 2 (as such schedule may be
amended from time to time) and all Intercompany Notes at any time issued to any
Grantor (other than Parent), provided that the Pledged Notes shall not include
any Excluded Asset.

“Pledged Securities”: the collective reference to the Pledged Debt Securities,
the Pledged Notes and the Pledged Capital Stock.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include all dividends or other income
from the Pledged Securities and Investment Property, collections thereon or
distributions or payments with respect thereto.

“Receivable”: all Accounts, Payment Intangibles and any other right to payment
for goods or other property sold, leased, licensed or otherwise disposed of or
for services rendered, whether or not such right is evidenced by an Instrument
or Chattel Paper or classified as a Payment Intangible and whether or not it has
been earned by performance.

“Registered Intellectual Property”: as defined in Section 4.5(a).

“Secured Parties”: collectively, the Administrative Agent, the Lenders, each
Qualified Counterparty and the Indemnitees.

“Senior Pari Passu Intercreditor Agreement”: as defined in the Credit Agreement
and includes the DT Pari Passu Intercreditor Agreement.

“T-Mobile Information” shall mean, with respect to each customer Receivable, the
following: (a) billing account number, (b) invoice number, (c) invoice due date,
(d) invoice date, (e) invoice amount, and (f) and outstanding balance.

“Term Loan Credit Agreement”: that certain Term Loan Credit Agreement dated as
of November 9, 2015, among Parent, the Borrower, the lenders from time to time
party thereto, and Deutsche Bank AG New York Branch, as administrative agent, as
the same may be amended, amended and restated, modified, refinanced or replaced
from time to time.

“Trademark License”: any written agreement naming any Grantor as licensor or
licensee providing for the granting by or to any Grantor of any right in or to
any Trademark.

 

4



--------------------------------------------------------------------------------

“Trademarks” means (i) all trademarks, trade names, domain names, service marks
or logos, trade dress, and all goodwill associated therewith, now existing or
hereafter adopted or acquired, that have been registered or are the subject of
an application to register filed in the United States Patent and Trademark
Office or in any similar office or agency of the United States or any State
thereof, including all registrations and recordings thereof identified in
Schedule 5 (as such schedule may be amended from time to time), and all
applications in connection therewith, and (ii) the right to obtain all renewals
of any of the foregoing.

“Trade Secrets”: all trade secrets and all confidential and proprietary
information, including know-how, manufacturing and production processes and
techniques, inventions, research and development information, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans, and customer and supplier lists and information, formulae,
parts, diagrams, drawings, specifications, blue prints, lists of materials, and
production manuals.

“Trade Secret License”: any written agreement naming any Grantor as licensor or
licensee, providing for the granting by or to any Grantor of any right in or to
any Trade Secret.

“Uniform Commercial Code” or “UCC”: the New York UCC or, where the context
requires, the Uniform Commercial Code or any equivalent statute of any other
relevant jurisdiction.

1.2. Other Definitional Provisions.

(a) Except as otherwise expressly set forth herein, the rules of construction
specified in Section 1.2 of the Credit Agreement also apply to this Agreement.

(b) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

SECTION 2. GUARANTEE

2.1. Guarantee. Each Guarantor unconditionally guarantees, jointly with the
other Guarantors and severally, as a primary obligor and not merely as a surety,
the due and punctual payment and performance of the Obligations whether at
stated maturity, upon acceleration or otherwise. Each Guarantor further agrees
that the Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon its
guarantee notwithstanding any extension or renewal of any Obligation. Each
Guarantor waives presentment to, demand of payment from and protest to the
Borrower or any other Loan Party of any Obligation, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment. Anything
herein or in any other Loan Document to the contrary notwithstanding, the
maximum liability of each Guarantor hereunder and under the Loan Documents shall
in no event exceed the amount which can be guaranteed by such Guarantor under
applicable Debtor Relief Laws (after giving effect to the right of contribution
established in Section 8.2).

2.2. Guarantee of Payment. Each Guarantor further agrees that its guarantee
hereunder constitutes a continuing, absolute and unconditional guarantee of
payment when due whether at stated maturity, upon acceleration or otherwise and
not of collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Secured Party to any security held for the
payment of the Obligations or to any balance of any Deposit Account or credit on
the books of the Administrative Agent or any other Secured Party in favor of the
Borrower or any other person.

 

5



--------------------------------------------------------------------------------

2.3. No Limitations, Etc.

(a) Except for termination of a Guarantor’s obligations hereunder as expressly
provided in Section 9.14, the obligations of each Guarantor hereunder shall not
be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by (i) the failure of the
Administrative Agent or any other Secured Party to assert any claim or demand or
to enforce any right or remedy under the provisions of any Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document in accordance
with its terms or any other agreement, including with respect to any other
Guarantor under this Agreement, (iii) the release of, or any impairment of or
failure to perfect any Lien on or security interest in, any security held by the
Administrative Agent or any other Secured Party for the Obligations or any of
them, (iv) any default, failure or delay, willful or otherwise, in the
performance of the Obligations, (v) any illegality, lack of validity or
enforceability of any Obligation, (vi) any change in the corporate existence,
structure or ownership of any Loan Party, or any insolvency, bankruptcy or
reorganization of any Loan Party (other than any insolvency, bankruptcy or
reorganization of such Guarantor), (vii) the existence of any claim, set-off or
other rights that such Guarantor may have at any time against the Borrower, the
Collateral Agent, any other Secured Party or any other person, whether in
connection herewith, the other Loan Documents or any unrelated transactions or
(viii) any other circumstances or any act or omission that may or might in any
manner or to any extent vary the risk of such Guarantor or otherwise operate as
a defense to or discharge of such Guarantor as a matter of law or equity (other
than the payment in full in cash of all the Obligations). Each Guarantor
expressly authorizes the Administrative Agent to take and hold security for the
payment and performance of the Obligations, to exchange, waive or release any or
all such security (with or without consideration), to enforce or apply such
security and direct the order and manner of any sale thereof in its sole
discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Obligations, all without affecting the
obligations of any Guarantor hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower or any
other Loan Party, other than the Discharge of Obligations or a release of
guarantee in accordance with Section 9.14. The Administrative Agent and the
other Secured Parties may, at their election, foreclose on any security held by
one or more of them by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Obligations, make any other accommodation with the Borrower or any
other Loan Party or exercise any other right or remedy available to them against
the Borrower or any other Loan Party, without affecting or impairing in any way
the liability of any Guarantor hereunder except to the extent the Discharge of
Obligations has occurred. To the fullest extent permitted by applicable law,
each Guarantor waives any defense arising out of any such election even though
such election operates, pursuant to applicable law, to impair or to extinguish
any right of reimbursement or subrogation or other right or remedy of such
Guarantor against the Borrower or any other Loan Party, as the case may be, or
any security.

2.4. Reinstatement. Each Guarantor agrees that its guarantee hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by the Administrative Agent or any other Secured Party upon the
bankruptcy or reorganization of the Borrower, any other Loan Party or otherwise.

 

6



--------------------------------------------------------------------------------

2.5. Agreement To Pay; Subrogation. In furtherance of the foregoing and not in
limitation of any other right that the Administrative Agent or any other Secured
Party has at law or in equity against any Guarantor by virtue hereof, upon the
failure of the Borrower or any other Loan Party to pay any Obligation when and
as the same shall become due, whether at maturity, by acceleration, after notice
of prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Administrative Agent for distribution to the
applicable Secured Parties in cash the amount of such unpaid Obligation. Upon
payment by any Guarantor of any sums to the Administrative Agent as provided
above, all rights of such Guarantor against the Borrower or any other Guarantor
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subject to
Section 6.

2.6. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s and each other Loan Party’s financial
condition and assets and of all other circumstances bearing upon the risk of
nonpayment of the Obligations and the nature, scope and extent of the risks that
such Guarantor assumes and incurs hereunder, and agrees that neither the
Administrative Agent nor any other Secured Party will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

SECTION 3. GRANT OF SECURITY INTEREST

(a) Subject to Sections 3(b) and 3(c),

(1) Parent hereby assigns and transfers to the Administrative Agent as
collateral, and hereby grants to the Administrative Agent, for the benefit of
the Secured Parties, a security interest in, all of Parent’s right, title and
interest in and to all the following property, in each case, wherever located
and whether now owned or at any time hereafter acquired by Parent or in which
Parent now has or at any time in the future may acquire any right, title or
interest (subject to Section 3(b), the “Parent Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Guarantor
Obligations of Parent:

(i) all Pledged Capital Stock;

(ii) all books, records, ledger cards, files, correspondence and similar items
that at any time evidence or contain information relating to any of the Parent
Collateral or are otherwise necessary or helpful in the collection thereof or
realization thereupon; and

(iii) to the extent not otherwise included, all Proceeds, products of any and
all of the foregoing.

(2) each Grantor (other than Parent) hereby grants to the Administrative Agent
as collateral, for the benefit of the Secured Parties, a security interest in,
all of such Grantor’s right, title and interest in and to all of the following
property, in each case, wherever located and whether now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, but
subject to Section 3(b), the “Non-Parent Collateral” and, together with the
Parent Collateral, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:

 

7



--------------------------------------------------------------------------------

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Documents;

(iv) all Equipment;

(v) all Fixtures and other Goods;

(vi) all General Intangibles;

(vii) all Instruments;

(viii) all Intellectual Property;

(ix) all Inventory;

(x) all Investment Property;

(xi) all Pledged Securities;

(xii) all Deposit Accounts;

(xiii) all Supporting Obligations;

(xiv) all Letter of Credit Rights;

(xv) all Commercial Tort Claims listed on Schedule 6 (as such schedule may be
amended from time to time, including pursuant to Section 5.6);

(xvi) without limiting the generality of the foregoing, all rights of such
Grantor under or relating to any FCC Licenses held by such Grantor and the
proceeds of any FCC Licenses;

(xvii) all books, records, ledger cards, files, correspondence, customer lists,
blueprints, technical specifications, manuals, computer software, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the Non-Parent Collateral or are otherwise
necessary or helpful in the collection thereof or realization thereupon; and

(xviii) to the extent not otherwise included, all other personal property of the
Grantor and all Proceeds, products, accessions, rents and profits of any and all
of the foregoing and all collateral security and guarantees given by any Person
with respect to any of the foregoing.

(b) Notwithstanding anything to the contrary in this Agreement, this Agreement
shall not constitute a grant of a security interest in any Excluded Assets and
none of the Excluded Assets shall constitute Collateral (or Pledged Capital
Stock or any other component definition of the Collateral); provided, however,
that a security interest shall immediately be granted to the Administrative
Agent (for the benefit of the Secured Parties) and attach to, and Collateral
shall immediately include, any asset (or

 

8



--------------------------------------------------------------------------------

portion thereof) upon such asset (or portion thereof) ceasing to be an Excluded
Asset. Without limitation, with respect to the rights of any Grantor (other than
Parent) under or relating to FCC Licenses, such security interest does not
include at any time any portion of any FCC Licenses to the extent (but only to
the extent) that at such time the Administrative Agent may not validly possess a
security interest in such portion pursuant to the Communications Act of 1934, as
amended, as in effect at such time, but such security interest does include, to
the maximum extent permitted by law, the economic value of the FCC Licenses, all
rights incident or appurtenant to such FCC Licenses and the right to receive all
proceeds derived from or in connection with the sale, assignment or transfer of
such FCC Licenses.

(c) Notwithstanding anything to the contrary in the Loan Documents, none of the
Grantors shall be required pursuant to this Agreement:

(i) to perfect the security interests granted by this Agreement by any means
other than by (A) (1) filings pursuant to the UCC in the office of the Secretary
of State (or similar central filing office) of the relevant State in which such
Grantor is organized, and (2) in the case of the Borrower and Subsidiary
Guarantors, filings in the U.S. Patent and Trademark Office with respect to
Intellectual Property as expressly required by the Loan Documents, and
(B) subject to any Senior Pari Passu Intercreditor Agreement and any other
intercreditor arrangements entered into pursuant to the Credit Agreement,
delivery to the Administrative Agent to be held in its possession of all
Collateral consisting of certificated Capital Stock to the extent required by
Section 5.2;

(ii) to deliver control agreements or otherwise deliver perfection by “control”
(within the meaning of the New York UCC) (including with respect to Deposit
Accounts, Securities Accounts or Commodity Accounts), other than (x) as
described in clause (i)(B) above, and (y) such control as may be effected by
operation of Section 5.2(c) hereof;

(iii) to take any actions (other than the actions listed in clause (i)(A)(1) and
(i)(B) above) with respect to any assets located outside of the United States;
or

(iv) to take any actions in any jurisdiction other than the United States (or
any political subdivision thereof) in connection with pledging Collateral or
enter into any collateral documents governed by the laws of any country (or any
political subdivision thereof) other than the United States (or any political
subdivision thereof).

(d) Notwithstanding anything herein to the contrary, (i) each Grantor shall
remain liable for all of its obligations in respect of the Collateral and
nothing contained herein is intended or shall be a delegation of duties to any
Secured Party, (ii) each Grantor jointly and severally agrees to indemnify and
hold harmless the Administrative Agent and the Secured Parties from and against
any and all liability for performance under each contract, agreement or
instrument relating to the Collateral, (iii) each Grantor shall remain liable
under each of its agreements included in the Collateral, and shall perform all
of its obligations undertaken by it thereunder all in accordance with and
pursuant to the terms and provisions thereof and neither the Administrative
Agent nor any other Secured Party shall have any obligation or liability under
any of such agreements by reason of or arising out of this Agreement or any
other document related thereto, nor shall the Administrative Agent nor any other
Secured Party have any obligation to make any inquiry as to the nature or
sufficiency of any payment received by it or have any obligation to take any
action to collect or enforce any rights under any agreement included in the
Collateral and (iv) the exercise by the Administrative Agent of any of its
rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral.

 

9



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby, jointly and severally,
represents and warrants to the Secured Parties (other than Parent, which
represents and warrants to each Secured Party solely with respect to itself and
the Parent Collateral, and solely as set forth in Sections 4.1, 4.2, 4.3, and
4.4) that:

4.1. Title; No Other Liens. Except as disclosed on Schedule 3.8 to the Credit
Agreement, as of the Closing Date, such Grantor has good title to, or a valid
leasehold interest in, all real property and other Property except where the
failure to have such title or interests would not reasonably be expected to have
a Material Adverse Effect. None of the Collateral is subject to any Lien except
Permitted Liens.

4.2. Perfected First Priority Liens. In each case subject to Section 9.16, the
security interests granted pursuant to this Agreement constitute legal, valid,
binding and enforceable and, subject to any Permitted Liens, first lien security
interests in all of the Collateral in favor of the Administrative Agent, for the
benefit of the Secured Parties, as collateral security for the Obligations,
enforceable against each applicable Grantor in accordance with the terms hereof,
except as enforceability may be limited by applicable Bankruptcy Laws and by
general equitable principles (whether enforcement is sought in proceedings in
equity or at law) and, other than with respect to Collateral a security interest
in which cannot be perfected by taking the actions specified in Section 3(c)(i),
as of the most recent Applicable Date, when financing statements in appropriate
form are filed in the appropriate filing offices, appropriate assignments or
notices are filed in the United States Patent and Trademark Office and such
other actions as specified on Schedule 3 (as such schedule may be amended from
time to time) have been completed and upon the payment of all filing fees, will
be perfected and are prior to the Liens on the Collateral of any other Person
(except for Permitted Liens).

4.3. Name; Jurisdiction of Organization, etc. As of the most recent Applicable
Date, such Grantor’s exact legal name (as indicated on the public record of such
Grantor’s jurisdiction of formation or organization), jurisdiction of
organization, organizational identification number, if any, and the location of
such Grantor’s chief executive office or sole place of business, as the case may
be, are specified on Schedule 4 (as such schedule may be amended from time to
time). Except as specified on Schedule 4 (as such schedule may be amended from
time to time), no Grantor has changed its name (or used any other name on any
filings with the Internal Revenue Service), jurisdiction of organization, chief
executive office or sole place of business (as the case may be) within the five
year period immediately prior to the Applicable Date.

4.4. Investment Property and Pledged Securities.

(a) Such Grantor is the record and beneficial owner of all Pledged Capital Stock
pledged by it hereunder, and such Grantor has good title to all such Pledged
Capital Stock (except for such failure to have good title as would not conflict
with Section 5.8 of the Credit Agreement) pledged by it hereunder, free of any
and all Liens, except Permitted Liens.

(b) Schedule 2 (as such schedule may be amended from time to time) sets forth as
of the most recent Applicable Date with respect to such Grantor under the
heading “Pledged Capital Stock” all of the Pledged Capital Stock owned by such
Grantor, and such Pledged Capital Stock as of such Applicable Date constitutes
the percentage of issued and outstanding shares of stock, percentage of
membership interests, percentage of partnership interests or percentage of
beneficial interest of the respective issuers thereof indicated on such
schedule. Schedule 2 (as such schedule may be amended

 

10



--------------------------------------------------------------------------------

from time to time) sets forth as of the most recent Applicable Date with respect
to such Grantor under the heading “Pledged Debt Securities” or “Pledged Notes”
all of the Pledged Debt Securities and Pledged Notes owned by any Grantor.

(c) The shares of Pledged Capital Stock pledged by such Grantor hereunder
constitute all of the issued and outstanding shares of all classes of the
Capital Stock of each Issuer of Capital Stock included in the Collateral owned
by such Grantor. All the shares of the Pledged Capital Stock issued by any
Issuer have been duly and validly authorized and issued and are fully paid and
nonassessable.

(d) Each Grantor (i) as of the most recent Applicable Date, is and, subject to
any transfers made in compliance with the Credit Agreement or the Term Loan
Credit Agreement, will continue to be the direct owner, beneficially and of
record, of the Pledged Capital Stock indicated on Schedule 2 (as such schedule
may be amended from time to time) as owned by such Grantor and (ii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Capital Stock, except in
each case as permitted by the Credit Agreement or the Term Loan Credit
Agreement.

(e) Except for restrictions and limitations imposed by the Loan Documents or
securities laws generally or otherwise permitted to exist pursuant to the terms
of the Credit Agreement, the shares of Pledged Capital Stock are and will
continue to be freely transferable and assignable, and as of the most recent
Applicable Date, none of the Pledged Capital Stock is or will be subject to
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments that might materially prohibit, impair, delay or otherwise affect
the sale or disposition thereof pursuant hereto or the exercise by the
Administrative Agent of rights and remedies hereunder.

4.5. Intellectual Property.

(a) Schedule 5 (as such schedule may be amended from time to time) lists as of
the most recent Applicable Date all issued Patents and pending Patent
applications of any Grantor with the United States Patent and Trademark Office,
and all registered Trademarks and pending Trademark applications of any Grantor
with the United States Patent and Trademark Office (collectively, “Registered
Intellectual Property”).

(b) Except as disclosed on Schedule 7, each Grantor owns, or is licensed to use,
all trademarks, trade names, copyrights, patents, and other Intellectual
Property necessary to its business, and the use thereof by such Grantor does not
infringe upon the rights of any other Person, except for any such failure to
own, be licensed, or infringements that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.

4.6. Commercial Tort Claims. Schedule 6 (as such schedule may be amended from
time to time) lists, as of the most recent Applicable Date, each Commercial Tort
Claim owned by any Grantor (other than Parent) that, in the reasonable
determination of the Borrower, is estimated to be in excess of $35,000,000.

SECTION 5. COVENANTS

Each Grantor covenants and agrees (other than the Parent, which covenants and
agrees solely with respect to the Parent Collateral, and solely as set forth in
Sections 5.2, 5.3 and 5.4) with the Secured Parties that, until the Discharge of
Obligations, in each case subject to the requirements of any

 

11



--------------------------------------------------------------------------------

Senior Pari Passu Intercreditor Agreement and any other intercreditor
arrangements entered into pursuant to this Agreement:

5.1. Covenants in Credit Agreement. Such Grantor shall comply with the covenants
in the Credit Agreement pertaining to actions to be taken, or not taken, by such
Grantor in respect of its portion of the Collateral (it being understood that
nothing in this Section 5.1 shall require any Grantor to take, or forbear from
taking, any action with respect to any Excluded Assets).

5.2. Delivery of Pledged Capital Stock.

(a) Subject to the terms of any Senior Pari Passu Intercreditor Agreement, if
any of the Collateral consisting of Capital Stock of any Issuer is or shall
become evidenced or represented by any certificate, such certificate shall be
delivered to the Administrative Agent, and in the case of any Capital Stock that
is acquired or becomes evidenced or represented by a certificate after the
Closing Date, no later than the next date of delivery of financials statements
pursuant to Section 7.1(a) or (b) of the Credit Agreement covering a period that
includes the date of such acquisition or the date on which such Capital Stock
becomes so evidenced or represented (or such later date as the Administrative
Agent may agree in its reasonable discretion), accompanied by undated stock
powers or other instruments of transfer duly executed by the applicable Grantor
in blank in a manner and form reasonably satisfactory to the Administrative
Agent, to be held as Collateral pursuant to this Agreement.

(b) Each Grantor acknowledges and agrees that (i) to the extent an interest in
any limited liability company or limited partnership that is an Issuer and
pledged hereunder is a “security” within the meaning of Article 8 of the New
York UCC and is governed by Article 8 of the New York UCC, such interest shall
be certificated and (ii) each such interest shall at all times hereafter
continue to be such a security and represented by such certificate, which shall
be delivered to the Administrative Agent in accordance with Section 5.2(a). Each
Grantor further acknowledges and agrees that with respect to any interest in any
limited liability company or limited partnership that is an Issuer and pledged
hereunder that is not a “security” within the meaning of Article 8 of the New
York UCC, such Grantor shall at no time elect to treat any such interest as a
“security” within the meaning of Article 8 of the New York UCC, nor shall such
interest be represented by a certificate, unless such Grantor provides prior
written notification to the Administrative Agent of such election and such
interest is thereafter represented by a certificate that is delivered to the
Administrative Agent, and if such Collateral is acquired after the Closing Date
(in the case of any other such Collateral) no later than the next date of
delivery of financials statements pursuant to Section 7.1(a) or (b) of the
Credit Agreement covering a period that includes the date of such acquisition of
such Collateral (or such later date as the Administrative Agent may agree in its
reasonable discretion) or (z) if such interest becomes represented by a
certificate after the Closing Date (in the case Grantor elects to have such
interest certificated after the dates specified in clause (x) or (y), as
applicable) no later than the next date of delivery of financials statements
pursuant to Section 7.1(a) or (b) of the Credit Agreement covering a period that
includes the date on which such Collateral becomes so represented (or such later
date as the Administrative Agent may agree in its reasonable discretion), in
each case, pursuant to the terms hereof, subject to the terms of any Senior Pari
Passu Intercreditor Agreement in place at the time.

(c) If any of the Collateral is an Uncertificated Security issued by an Issuer,
such Grantor shall, on the Closing Date and, with regards to Uncertificated
Securities acquired after the Closing Date, no later than the next date of
delivery of financial statements pursuant to Section 7.1(a) of the Credit
Agreement thereafter covering a period that includes the date on which such
Collateral is acquired (or such later date as the Administrative Agent may agree
in its reasonable discretion) notify the Administrative Agent thereof and, at
the Administrative Agent’s request and option upon the occurrence and during the
continuance of an Event of Default, subject to the terms of any Senior Pari
Passu

 

12



--------------------------------------------------------------------------------

Intercreditor Agreement in place at the time, cause the Issuer thereof either
(i) to register the Administrative Agent as the registered owner of such
Uncertificated Security, upon original issue or registration of transfer or
(ii) to agree in writing with such Grantor and the Administrative Agent that
such Issuer will comply with instructions with respect to such Uncertificated
Security originated by the Administrative Agent without further consent of such
Grantor, such agreement to be in form and substance reasonably satisfactory to
the Administrative Agent. In addition, each Grantor which is either an Issuer or
an owner of any Pledged Capital Stock hereby (A) consents to the grant by each
other Grantor of the security interest hereunder in favor of the Administrative
Agent, (B) agrees to be bound by the terms of this Agreement relating to the
Pledged Capital Stock issued by it and to comply with such terms insofar as such
terms are applicable to it, (C) agrees, subject to the terms of any Senior Pari
Passu Intercreditor Agreement in place at the time, to comply with instructions
of the Administrative Agent with respect to the applicable Pledged Capital Stock
without further consent by the applicable Grantor following the occurrence and
during the continuance of an Event of Default and (D) agrees, subject to the
terms of any Senior Pari Passu Intercreditor Agreement in place at the time, to
the transfer of any Pledged Capital Stock to the Administrative Agent or its
nominee following the occurrence and during the continuance of an Event of
Default and, if an Event of Default has occurred and is continuing, to the
substitution of the Administrative Agent or its nominee as a partner, member or
shareholder of the Issuer of the related Pledged Capital Stock that are included
in the Collateral.

(d) Each delivery of shares of Pledged Capital Stock shall be accompanied by a
schedule describing the applicable securities, which schedule shall be deemed
attached hereto as part of Schedule 2 (as such schedule may be amended from time
to time); provided that failure to attach any such schedule shall not affect the
validity of the pledge of such Pledged Capital Stock. Each schedule so delivered
shall supplement any prior schedules so delivered.

5.3. Maintenance of Perfected Security Interest; Further Documentation.

(a) Subject to the provisions of Section 7.10(c) of the Credit Agreement and
Sections 3(b) and 3(c) hereof, and provided that in no event shall any Grantor
be required to deliver Pledged Securities not required to be delivered pursuant
to Section 5.2 hereof, such Grantor shall maintain the security interest created
by this Agreement on the Collateral as a perfected security interest having at
least the priority described in Section 4.2 hereof until the Collateral is
released from such security interest pursuant to the terms of Section 11.16 of
the Credit Agreement or by operation of law or by agreement of the Required
Lenders or all Lenders and shall cause such Collateral to remain free of Liens
other than Permitted Liens.

(b) Each Grantor agrees to use its commercially reasonable efforts to maintain,
at its own cost and expense, complete and accurate records in all material
respects with respect to the Collateral owned by it, in any event to include
complete accounting records in all material respects with respect to all
payments and proceeds received with respect to any part of the Collateral, and,
at such time or times as the Administrative Agent may reasonably request,
promptly to prepare and deliver to the Administrative Agent a duly certified
schedule or schedules in form and detail reasonably satisfactory to the
Administrative Agent showing the identity, amount and location of any
Collateral.

(c) Subject to the provisions of Section 7.10(c) of the Credit Agreement and
Sections 3(b) and 3(c) hereof, at any time and from time to time, upon the
written request of the Administrative Agent, and at the sole expense of such
Grantor, such Grantor will promptly and duly authorize, execute and deliver, and
have recorded, such further instruments and documents and take such further
actions as the Administrative Agent may reasonably request to better assure,
preserve, protect and perfect the security interests granted hereby, the full
benefits of this Agreement and the rights and powers herein granted, including
(i) the payment of any fees and taxes required in connection with the execution
and

 

13



--------------------------------------------------------------------------------

delivery of this Agreement and the granting and perfecting of the security
interests and (ii) the filing of any financing or continuation statements under
the Uniform Commercial Code in effect in any applicable jurisdiction within the
United States with respect to the security interests created hereby. Each
Grantor will provide to the Administrative Agent from time to time upon
reasonable request, evidence reasonably satisfactory to the Administrative Agent
as to the perfection (to the extent required by this Agreement) and priority of
the Lien created or intended to be created pursuant to this Agreement.

5.4. Changes in Locations, Name, Jurisdiction of Incorporation, etc. Such
Grantor will not, except upon prior or substantially concurrent written notice
to the Administrative Agent and prompt delivery to the Administrative Agent of
all additional financing statements and any other documents necessary to
maintain the validity, perfection and priority of the security interests in the
Collateral provided for herein, subject to the provisions of Section 7.10(c) of
the Credit Agreement and Sections 3(b) and 3(c) hereof, (i) change its
jurisdiction of organization, the location of its chief executive office or the
sole place of business from that referred to on Schedule 4 (as such schedule may
be amended from time to time), (ii) change its name or (iii) change its type of
organization.

5.5. Intellectual Property. Each Grantor (other than Parent) agrees that, should
it after the Closing Date acquire, or become the exclusive licensee of, or file
an application for the registration of any Registered Intellectual Property
included in the Collateral (the “After-Acquired Intellectual Property”), (i) the
provisions of Section 3 shall automatically apply thereto, (ii) any such
After-Acquired Intellectual Property shall automatically become part of the
Intellectual Property Collateral, and (iii) no later than the next date of
delivery of financial statements pursuant to Section 7.1(a) of the Credit
Agreement thereafter covering a period that includes the date on which such
After-Acquired Intellectual Property is acquired or licensed or such application
is filed, as the case may be (or such later date as the Administrative Agent may
agree in its reasonable discretion), such Grantor shall (A) report such
acquisition, license or filing to the Administrative Agent in accordance with
and to the extent required by Section 7.10(c) of the Credit Agreement and
(B) upon request of the Administrative Agent, subject to Section 7.10(c) of the
Credit Agreement and Sections 3(b) and 3(c) hereof, execute and deliver, and
have recorded with the United States Patent and Trademark Office, an
Intellectual Property Security Agreement (or an amendment to any previously
executed and filed Intellectual Property Security Agreement) with respect to
such After-Acquired Intellectual Property, and any and all other agreements,
instruments, documents, and papers as the Administrative Agent may reasonably
request to evidence the Secured Parties’ security interest in any such
After-Acquired Intellectual Property.

5.6. Commercial Tort Claims. If such Grantor shall obtain an interest in any
Commercial Tort Claim with an estimated value in excess of $35,000,000, such
Grantor shall (a) on the Closing Date (in the case of any such interest in any
Commercial Tort Claims owned by such Grantor on the Closing Date) or
(b) promptly after the reasonable request of the Administrative Agent made after
such interest is obtained (in the case of any other such interest in a
Commercial Tort Claim) and in any event no later than the next date of delivery
of financials statements pursuant to Section 7.1(a) or (b) of the Credit
Agreement thereafter covering a period that includes the date of acquisition or
creation of such Collateral (in the case of any other such interest in any
Commercial Tort Claims) (or such later date as the Administrative Agent may
agree in its reasonable discretion) sign and deliver documentation reasonably
requested by and acceptable to the Administrative Agent granting a security
interest under the terms and provisions of this Agreement in and to such
Commercial Tort Claim and the proceeds thereof.

SECTION 6. REMEDIAL PROVISIONS

6.1. Communications with Obligors. Subject to the terms of any Senior Pari Passu
Intercreditor Agreement in place at the time, the Administrative Agent may at
any time after an Event of Default has occurred and is continuing require any
Grantor (other than Parent) to notify the Account

 

14



--------------------------------------------------------------------------------

Debtor or counterparty on any Receivable constituting Collateral of the security
interest of the Administrative Agent therein. In addition, subject to the terms
of any Senior Pari Passu Intercreditor Agreement in place at the time, after the
occurrence and during the continuance of an Event of Default, the Administrative
Agent may require any Grantor (other than Parent) to notify the Account Debtor
or counterparty to make all payments under the Receivables constituting
Collateral directly to the Administrative Agent.

6.2. Pledged Securities.

(a) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given written notice to the relevant Grantor of
the Administrative Agent’s intent to exercise its corresponding rights pursuant
to Section 6.2(b) (which notice shall be deemed to have been given immediately
upon the occurrence of an Event of Default under Section 9(f) or (g) of the
Credit Agreement), each Grantor shall, subject to the terms of any Senior Pari
Passu Intercreditor Agreement in place at the time, be permitted to (i) receive
all dividends, interest, principal or other payments or distributions paid or
made in respect of the Pledged Securities, to the extent not prohibited by the
Credit Agreement; provided, however, that any noncash dividends, interest,
principal or other distributions that would constitute Pledged Capital Stock or
Pledged Debt Securities, whether resulting from a subdivision, combination or
reclassification of the outstanding equity interests of the issuer of any
Pledged Securities or received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Collateral, and, if received by such
Grantor, shall not be commingled by such Grantor with any of its other funds or
property but shall be held separate and apart therefrom, shall be held for the
ratable benefit of the Secured Parties and shall, subject to the terms of any
Senior Pari Passu Intercreditor Agreement in place at the time, be forthwith
delivered to the Administrative Agent in the same form as so received (with any
necessary endorsement or instrument of assignment), and (ii) exercise all voting
and corporate or other ownership rights with respect to the Pledged Securities;
provided, however, that no Grantor shall in any event exercise such rights in
any manner that would reasonably be expected to have a Material Adverse Effect.
Unless an Event of Default shall have occurred and be continuing, the
Administrative Agent shall, upon written request of the relevant Grantor and at
the relevant Grantor’s sole cost and expense, execute and deliver (or cause to
be executed and delivered) to such Grantor all proxies and other instruments as
such Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and other rights that it is entitled to exercise pursuant to
this Section 6.2.

(b) Subject to the terms of any Senior Pari Passu Intercreditor Agreement in
place at the time, if an Event of Default shall occur and be continuing and the
Administrative Agent shall have given written notice to the relevant Grantor or
Grantors of the Administrative Agent’s intent to execute its rights pursuant to
this Section 6.2(b) (which notice shall be deemed to have been given immediately
and timely upon the occurrence of an Event of Default under Section 9.1(f) or
9.1(g) of the Credit Agreement): (i) the Administrative Agent shall have the
right to receive any and all dividends, interest, principal or other payments or
distributions paid in respect to the Pledged Securities included in the
Collateral and hold the proceeds thereof in the Collateral Account or make
application thereof to the Obligations in accordance with Section 6.4, (ii) all
rights of each Grantor to exercise or refrain from exercising the voting and
other consensual rights which it would otherwise be entitled to exercise
pursuant hereto shall cease and all such rights shall thereupon become vested in
the Administrative Agent which shall thereupon have the sole right, but shall be
under no obligation, to exercise or refrain from exercising such voting and
other consensual rights and (iii) the Administrative Agent shall have the right,
without notice to any Grantor, to transfer all or any portion of the Investment
Property included in the Collateral to its name or the name of its nominee or
agent or the name of the applicable Grantor, endorsed or assigned in blank in
favor of the Administrative Agent, and each Grantor will, upon request, promptly

 

15



--------------------------------------------------------------------------------

give to the Administrative Agent copies of any notices or other communications
received by it with respect to Pledged Securities included in the Collateral
registered in the name of such Grantor. In addition, subject to the terms of any
Senior Pari Passu Intercreditor Agreement in place at the time, if an Event of
Default has occurred and is continuing, the Administrative Agent shall have the
right at any time, without notice to any Grantor, to exchange any certificates
or instruments representing any Investment Property included in the Collateral
for certificates or instruments of smaller or larger denominations. In order to
permit the Administrative Agent to exercise the voting and other consensual
rights which it may be entitled to exercise pursuant hereto and to receive all
dividends and other distributions which it may be entitled to receive hereunder
if an Event of Default has occurred and is continuing each Grantor shall
promptly execute and deliver (or cause to be executed and delivered) to the
Administrative Agent all proxies, dividend payment orders and other instruments
as the Administrative Agent may from time to time reasonably request and each
Grantor acknowledges that the Administrative Agent may utilize the power of
attorney set forth herein. All dividends, interest, principal or other payments
or distributions received by any Grantor contrary to the provisions of this
Section 6.2(b) shall be held for the benefit of the Administrative Agent, shall
be segregated from other property or funds of such Grantor and shall be promptly
delivered to the Administrative Agent promptly following demand in the same form
as so received (with any necessary endorsement reasonably requested by the
Administrative Agent).

(c) Any notice given by the Administrative Agent to the Borrower or any other
Grantor under this Section 6.2 (i) may be given by telephone if promptly
confirmed in writing, (ii) may be given with respect to one or more of the
Grantors at the same or different times and (iii) may suspend the rights of the
Grantors under paragraph (a) or (b) of this Section 6.2 in part without
suspending all such rights (as specified by the Administrative Agent in its sole
and absolute discretion) and without waiving or otherwise affecting the
Administrative Agent’s rights to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.

(d) Subject to the terms of any Senior Pari Passu Intercreditor Agreement in
place at the time, each Grantor hereby authorizes and instructs each Issuer of
any Pledged Securities pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that
(x) states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Securities directly to the Administrative Agent.

6.3. Proceeds to be Turned Over to Administrative Agent. Subject to the terms of
any Senior Pari Passu Intercreditor Agreement in place at the time, if an Event
of Default shall occur and be continuing, at the written request of the
Administrative Agent, all Proceeds of Collateral received by any Grantor
consisting of cash, Cash Equivalents and checks shall be held by such Grantor
for the Secured Parties, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, be turned over to the Administrative
Agent in the exact form received by such Grantor (duly endorsed by such Grantor
to the Administrative Agent, if reasonably required). All such Proceeds of
Collateral received by the Administrative Agent under this Section 6.3 shall be
held by the Administrative Agent in a Collateral Account maintained under its
control (as defined in and subject to Section 9-104 of the New York UCC). All
such Proceeds while held by the Administrative Agent in a Collateral Account (or
by such Grantor for the Secured Parties) shall continue to be held as collateral
security for all the Obligations and shall not constitute payment thereof until
applied as provided in Section 6.4.

 

16



--------------------------------------------------------------------------------

6.4. Application of Proceeds.

(a) Subject to the terms of any Senior Pari Passu Intercreditor Agreement in
place at the time, if an Event of Default shall have occurred and be continuing,
at any time at the Administrative Agent’s election, the Administrative Agent may
apply all or any part of the net Proceeds (after deducting fees and expenses as
provided in Section 6.5) of Collateral realized through the exercise by the
Administrative Agent of its remedies hereunder, whether or not held in any
Collateral Account, and any proceeds of the guarantee set forth in Section 2
hereof, in payment of the Obligations in the following order (provided that if
the terms of any Permitted Amendment provide for application of such Proceeds to
the payment of any Obligations in a less favorable order, then the terms of such
Permitted Amendment shall govern with respect to such Obligations and the
Administrative Agent shall apply such Proceeds in such different order):

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including attorneys’ fees payable under the Credit Agreement and amounts payable
under Section 2 of this Agreement) payable to the Administrative Agent in its
capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest, and, to the
extent payable under clause First, attorneys’ fees) payable to the Secured
Parties (including attorneys’ fees payable under the Credit Agreement and
amounts payable under Section 2 of this Agreement), ratably among them in
proportion to the amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the holders of such Obligations in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the holders of such Obligations in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the payment of all other Obligations of the Loan Parties that are then
due and payable to the Administrative Agent and the other Secured Parties on
such date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by applicable law.

(b) The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of proceeds in the amount agreed upon by the Administrative Agent or
by the officer making the sale shall be a sufficient discharge to the purchaser
or purchasers of the Collateral so sold and such purchaser or purchasers shall
not be obligated to see to the application of any part of the purchase money
paid over to the Administrative Agent or such officer or be answerable in any
way for the misapplication thereof.

6.5. Code and Other Remedies.

(a) If an Event of Default shall occur and be continuing, subject to the terms
of any Senior Pari Passu Intercreditor Agreement in place at the time, each
Grantor agrees to deliver each item of

 

17



--------------------------------------------------------------------------------

Collateral to the Administrative Agent promptly after demand therefor, and it is
agreed that the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or its rights under any other applicable law or in equity.
Without limiting the generality of the foregoing, the Administrative Agent,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required under this
Section 6.5 or otherwise required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses (other than
the defense of payment or performance of the Discharge of Obligations),
advertisements and notices are hereby waived to the extent permitted by
applicable law), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, or consent to
the use by any Grantor of any cash collateral arising in respect of the
Collateral on such terms as the Administrative Agent deems reasonable, and/or
may forthwith sell, lease, license, assign, give option or options to purchase,
or otherwise dispose of and deliver, or acquire by credit bid on behalf of the
Secured Parties, the Collateral or any part thereof (or contract to do any of
the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of any Secured Party or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk, it being understood that any sale pursuant to the provisions of
this Section 6.5 shall be deemed to conform to the commercially reasonable
standards under the UCC with respect to any disposition of Collateral. Each
Secured Party shall have the right upon any such public sale or sales, and, to
the extent permitted by law, upon any such private sale or sales, to purchase
the whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released.
To the fullest extent permitted by applicable law, each purchaser at any such
sale shall hold the property sold to it absolutely free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by applicable law) all rights of redemption, stay and/or appraisal
which it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. Each Grantor agrees that, to the
extent notice of sale shall be required by law, at least ten days’ notice to
such Grantor of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification. The
Administrative Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Administrative Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. The Administrative Agent may
sell the Collateral without giving any warranties as to the Collateral. Each
Grantor agrees that it would not be commercially unreasonable for the
Administrative Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets. Each such purchaser at any such sale
shall hold the property sold absolutely, free from any claim or right on the
part of any Grantor, and each Grantor hereby waives (to the extent permitted by
law) all rights of redemption, stay and appraisal which such Grantor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted. As an alternative to exercising the power of sale herein
conferred upon it, the Administrative Agent may proceed by a suit or suits at
law or in equity to foreclose this Agreement and to sell the Collateral or any
portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver. In the event of a foreclosure by the Administrative Agent on any of
the Collateral pursuant to a public or private sale or other disposition, the
Administrative Agent or any Lender may be the purchaser or licensor of any or
all of such Collateral at any such sale or other disposition, and the
Administrative Agent, at the direction of the Required Lenders, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any

 

18



--------------------------------------------------------------------------------

portion of the Collateral sold at any such public sale, to use and apply any of
the Borrower Obligations as a credit on account of the purchase price for any
Collateral payable by the Administrative Agent on behalf of the Secured Parties
at such sale or other disposition. For purposes hereof, a written agreement to
purchase the Collateral or any portion thereof shall be treated as a sale
thereof and the Administrative Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Administrative Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Obligations paid in full.
Each Grantor further agrees, at the Administrative Agent’s reasonable request,
if an Event of Default has occurred and is continuing, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere.

(b) The Administrative Agent shall apply the net proceeds of any action taken by
it pursuant to this Section 6.5, after deducting all reasonable out-of-pocket
costs and expenses of the Administrative Agent of every kind incurred in
connection therewith or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the Secured
Parties hereunder, including reasonable out-of-pocket attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations in
accordance with Section 6.4 and only after such application and after the
payment by the Administrative Agent of any other amount required by any
provision of law, including Section 9-615(a) of the New York UCC, need the
Administrative Agent account for the surplus, if any, to any Grantor. If the
Administrative Agent sells any of the Collateral upon credit, the Grantor will
be credited only with payments actually made by the purchaser and received by
the Administrative Agent and applied to Indebtedness of the purchaser. In the
event the purchaser fails to pay for the Collateral, the Administrative Agent
may resell the Collateral and the Grantor shall be credited with proceeds of the
sale. To the extent permitted by applicable law, each Grantor waives all claims,
damages and demands it may acquire against any Secured Party arising out of the
exercise by them of any rights hereunder.

(c) In view of the position of the Grantors in relation to the Collateral, or
because of other current or future circumstances, a question may arise under the
U.S. Securities Act of 1933, as now or hereafter in effect, or any similar
statute hereafter enacted analogous in purpose or effect (such Act and any such
similar statute as from time to time in effect being called the “Securities
Laws”) with respect to any disposition of the Collateral permitted hereunder.
Each Grantor understands that compliance with the Securities Laws might very
strictly limit the course of conduct of the Administrative Agent if the
Administrative Agent were to attempt to dispose of all or any part of the
Collateral, and might also limit the extent to which or the manner in which any
subsequent transferee of any Collateral could dispose of the same. Similarly,
there may be other legal restrictions or limitations affecting the
Administrative Agent in any attempt to dispose of all or part of the Collateral
under applicable “blue sky” or other state securities laws or similar laws
analogous in purpose or effect. Each Grantor recognizes that in light of such
restrictions and limitations the Administrative Agent may, with respect to any
sale of the Collateral, limit the purchasers to those who will agree, among
other things, to acquire such Collateral for their own account, for investment,
and not with a view to the distribution or resale thereof. Each Grantor
acknowledges and agrees that in light of such restrictions and limitations, the
Administrative Agent, in its sole and absolute discretion (a) may proceed to
make such a sale whether or not a registration statement for the purpose of
registering such Collateral or part thereof shall have been filed under the
Securities Laws and (b) may approach and negotiate with a limited number of
potential purchasers (including a single potential purchaser) to effect such
sale; provided that the Administrative Agent is acting in accordance with the
Securities Laws. Each Grantor acknowledges and agrees that any such sale might
result in prices and other terms less favorable to the seller than if such sale
were a public sale without such restrictions. In the event of any such sale, the
Administrative Agent shall incur no responsibility or liability for selling all
or any part of the Collateral at a price that the Administrative Agent, in its
sole and

 

19



--------------------------------------------------------------------------------

absolute discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a limited number of purchasers (or a single purchaser) were
approached.

6.6. Remedies for Intellectual Property.

(a) Subject to the terms of any Senior Pari Passu Intercreditor Agreement in
place at the time, upon the occurrence and during the continuance of an Event of
Default, it is agreed that the Administrative Agent shall have the right, at the
same or different times, with respect to any Collateral consisting of
Intellectual Property, on demand, to cause the security interest granted
hereunder to become an assignment, transfer and conveyance of any of or all such
Collateral by the applicable Grantor (other than Parent) to the Administrative
Agent, for the benefit of the Secured Parties, or to license or sublicense,
whether general, special or otherwise, and whether on an exclusive or
nonexclusive basis, any such Collateral on such terms and conditions and in such
manner as the Administrative Agent shall determine (other than in violation of
any then-existing licensing arrangements to the extent that waivers cannot be
obtained).

(b) For the purpose of enabling the Administrative Agent to exercise rights and
remedies under this Agreement at such time as the Administrative Agent shall be
lawfully entitled to exercise such rights and remedies, each Grantor (other than
Parent) hereby grants to the Administrative Agent an irrevocable, nonexclusive
license (exercisable without payment of royalty or other compensation to such
Grantor), to use, license or sublicense any of the Collateral consisting of
Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof,
provided that such license shall automatically terminate upon the Discharge of
Obligations. The use of such license by the Administrative Agent may be
exercised, at the option of the Administrative Agent, only upon the occurrence
and during the continuance of an Event of Default and subject to the terms of
any Senior Pari Passu Intercreditor Agreement in place at the time; provided,
however, that any license, sublicense or other transaction entered into by the
Administrative Agent in accordance herewith shall be binding upon each Grantor
(other than Parent) notwithstanding any subsequent cure of an Event of Default.

6.7. Waiver; Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Obligations and the fees and disbursements of any attorneys employed
by any Secured Party to collect such deficiency.

6.8. Governmental Approvals.

(a) Notwithstanding anything herein to the contrary, this Agreement, the other
Loan Documents and the transactions contemplated hereby and thereby, prior to
the exercise of any rights and remedies provided in this Agreement or the other
Loan Documents, including voting the Pledged Securities or a foreclosure of the
security interest granted under this Agreement, except to the extent not
prohibited by applicable Requirements of Law, (i) do not and will not
constitute, create, or have the effect of constituting or creating, directly or
indirectly, actual or practical ownership of the Borrower or any Subsidiary of
the Borrower by the Administrative Agent or the Lenders, or control, affirmative
or negative, direct or indirect, by the Administrative Agent or the Lenders over
the management or any other aspect of the operation of the Borrower or any
Subsidiary of the Borrower, which ownership and control remains exclusively and
at all times in the Borrower and such Subsidiary, and (ii) do not and will not
constitute the transfer, assignment, or disposition in any manner, voluntarily
or involuntarily, directly or

 

20



--------------------------------------------------------------------------------

indirectly, of any Governmental Authorization at any time issued to the Borrower
or any Subsidiary of the Borrower, or the transfer of control of the Borrower or
any Subsidiary of the Borrower, including within the meaning of Section 310(d)
of the Communications Act of 1934, as amended.

(b) Notwithstanding any other provision of this Agreement, any foreclosure on,
sale, transfer or other disposition of, or the exercise of any right to vote or
consent with respect to, any of the Pledged Securities, as provided herein, or
any other action taken or proposed to be taken by the Administrative Agent
hereunder which would affect the operational, voting or other control of the
Borrower or any Subsidiary of the Borrower, shall be in accordance with
applicable Requirements of Law.

(c) Notwithstanding anything to the contrary contained in this Agreement or in
any other Loan Document, the Administrative Agent shall not, without first
obtaining the approval of the FCC or any other applicable Governmental
Authority, take any action pursuant to this Agreement which would constitute or
result in, or be deemed to constitute or result in, any assignment of any
Governmental Authorization, including any FCC License, or any change of control
of the Borrower or any Subsidiary of the Borrower, if such assignment or change
in control would require, under then existing Requirements of Law (including the
written rules and regulations promulgated by the FCC), the prior approval of the
FCC or such other Governmental Authority.

(d) If counsel to the Administrative Agent reasonably determines that the
consent or approval of the FCC or any other Governmental Authority is required
in connection with any of the actions which may be taken by the Administrative
Agent in the exercise of its rights under this Agreement or any of the other
Loan Documents during the continuance of an Event of Default, then the Borrower,
at its sole cost and expense, shall file or cause to be filed such applications
for approval and shall take such other actions, in each case, as reasonably
requested by the Administrative Agent to obtain such consents or approvals,
shall use its commercially reasonable efforts to secure such consent or approval
and shall cooperate fully with the Administrative Agent in any action commenced
by the Administrative Agent to secure such consent or approval. Upon the
exercise by the Administrative Agent of any power, right, privilege or remedy
pursuant to this Agreement during the continuance of an Event of Default which
requires any consent, approval, recording, qualification or authorization of the
FCC or any other Governmental Authority, the Borrower will promptly prepare,
execute, deliver and file, or will promptly cause the preparation, execution,
delivery and filing of, all applications, certificates, instruments and other
documents and papers that the Administrative Agent reasonably deems necessary or
advisable to obtain such governmental consent, approval, recording,
qualification or authorization including the assignor’s or transferor’s portion
of any application or applications for consent to the assignment of license
necessary or appropriate under the rules and regulations of the FCC or any other
Governmental Authority for approval of any sale, transfer or assignment to the
Administrative Agent or any other Person of the Pledged Securities. Subject to
the provisions of applicable law, if the Borrower fails or refuses to execute,
or fails or refuses to cause another Person to execute, such documents, the
Administrative Agent, as attorney-in-fact for the Borrower appointed pursuant to
Section 7.1, or the clerk of any court of competent jurisdiction, may execute
and file the same on behalf of the Borrower. In addition to the foregoing,
during the continuance of an Event of Default, the Borrower agrees to take, or
cause to be taken, any action which the Administrative Agent may reasonably
request in order to obtain and enjoy the full rights and benefits granted to the
Lenders or the Administrative Agent by this Agreement and any other instruments
or agreements executed pursuant hereto, including, at the Borrower’s cost and
expense, the exercise of the Borrower’s commercially reasonable efforts to
cooperate in obtaining FCC or other governmental approval of any action or
transaction contemplated by this Agreement or any other instrument or agreement
executed pursuant hereto which is then required by law. Upon the occurrence and
during the continuance of an Event of Default, subject to the terms of any
Senior Pari Passu Intercreditor Agreement in place at the time, the
Administrative Agent may seek from the FCC an

 

21



--------------------------------------------------------------------------------

involuntary transfer of control of any such FCC License for the purpose of
seeking a bona fide purchaser to whom control will ultimately be transferred.
Subject to the terms of any Senior Pari Passu Intercreditor Agreement in place
at the time, upon the occurrence and during the continuance of an Event of
Default, at the Administrative Agent’s request, the Grantor shall further use
their reasonable best efforts to assist in obtaining approval of the FCC, if
required, for any action or transactions contemplated hereby, including, without
limitation, the preparation, execution and filing with the FCC of the assignor’s
or transferor’s portion of any application for consent to the assignment of any
FCC License or transfer of control necessary or appropriate under the FCC’s
rules and regulations for approval of the transfer or assignment of any portion
of the Collateral, together with any FCC License or other authorization.

6.9. Certain Customer Information. Notwithstanding any provision hereof or of
any other Loan Document to the contrary, prior to the occurrence of an Event of
Default, the Administrative Agent shall not be entitled to receive any
information relating to customer Receivables (or the customer to which they
relate) other than the T-Mobile Information. Following the occurrence and during
the continuance of an Event of Default, the Administrative Agent shall be
entitled to receive such information with respect to such customer Receivables
(or the customer to which they relate) that the Administrative Agent believes in
good faith is reasonably necessary for the Administrative Agent to evaluate or
enforce its rights and remedies under this Agreement and the other Loan
Documents with respect to such Receivables.

SECTION 7. THE ADMINISTRATIVE AGENT

7.1. Administrative Agent’s Appointment as Attorney-in-Fact, etc.

(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following, in each case subject to Section 7.10(c) of the Credit Agreement
and the terms of any Senior Pari Passu Intercreditor Agreement in place at the
time:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable constituting
Collateral or with respect to any other Collateral and file any claim or take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any and
all such moneys due under any Receivable or with respect to any other Collateral
whenever payable;

(ii) in the case of any Intellectual Property owned by such Grantor and
constituting Collateral, execute and deliver, and record or have recorded, any
and all agreements, instruments, documents and papers as the Administrative
Agent may reasonably request to evidence the Secured Parties’ security interest
in such Intellectual Property and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby;

 

22



--------------------------------------------------------------------------------

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof; provided, however, that if such taxes are being contested in good faith
and by appropriate proceedings, the Administrative Agent will consult with such
Grantor before making any such payment;

(iv) execute, in connection with the exercise of any right or remedy provided
for in Section 6 hereof, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral; and

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral and to give discharges and releases of all or any
of the Collateral; (3) sign and endorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (4) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (5) defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; (6) subject to the relevant Grantor’s
approval, settle, compromise or adjust any such suit, action or proceeding and,
in connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; (7) assign any Patent or Trademark (along with the
goodwill of the business to which any such Trademark pertains and subject to the
covenant set forth in Section 6.6(b) hereof) included in the Collateral, for
such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to, or consent to any
use of cash collateral arising in respect of, or otherwise deal with any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Administrative Agent reasonably deems necessary to protect,
preserve or realize upon the Collateral and the Secured Parties’ security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do, subject in each case to Section 6.8.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing and the Administrative Agent shall have given
the Borrower prior written notice of its intent to exercise remedies under this
Agreement.

(b) [Reserved].

(c) Each Secured Party, by its authorization of the Administrative Agent’s
entering into this Agreement, consents to the exercise by the Administrative
Agent of any power, right or remedy provided for herein. All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until the termination of this Agreement.

 

23



--------------------------------------------------------------------------------

7.2. Duty of Administrative Agent. Neither the Administrative Agent nor any
other Secured Party nor any of their respective officers, directors, partners,
employees, agents, attorneys and other advisors, attorneys-in-fact or affiliates
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Secured Parties
hereunder are solely to protect the Secured Parties’ interests in the Collateral
and shall not impose any duty upon any Secured Party to exercise any such
powers. The Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, partners, employees, agents, attorneys and
other advisors, attorneys-in-fact or affiliates shall be responsible to any
Grantor for any act or failure to act hereunder, except to the extent that any
such act or failure to act is found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted directly from their own gross
negligence, bad faith or willful misconduct (including a material breach of
their obligations under the Loan Documents).

7.3. Financing Statements; Intellectual Property Filings.

(a) Each Grantor hereby authorizes the Administrative Agent to file or record
financing or continuation statements, and amendments thereto, and other filing
or recording documents or instruments with respect to the Collateral in such
form and in such offices as the Administrative Agent reasonably determines
appropriate to perfect or maintain the perfection of the security interests of
the Administrative Agent under this Agreement. Each Grantor agrees that such
financing statements may describe the collateral in the same manner as described
in the Security Documents or as “all assets” or “all personal property” of the
undersigned, whether now owned or hereafter existing or acquired by the
undersigned or such other description as the Administrative Agent reasonably
determines is necessary or advisable.

(b) The Administrative Agent is authorized to file with the United States Patent
and Trademark Office (“USPTO”) (or any successor office) such documents as may
be necessary or advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the security interest in each item of Intellectual
Property of each Grantor included in the Collateral that is subject to
registration or an application to register in the USPTO, and naming any Grantor
or the Grantors as debtors and the Administrative Agent as secured party and
shall provide written notice to the Grantor prior to filing any such documents;
provided that the failure to provide such prior notice shall not impact the
effectiveness of any such filing or security interest.

7.4.Authority of Administrative Agent. Each Grantor acknowledges that the rights
and responsibilities of the Administrative Agent under this Agreement with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be presumed to be acting as agent for the Secured Parties with full and
valid authority so to act or refrain from acting, and no Grantor shall be under
any obligation, or entitlement, to make any inquiry respecting such authority.

SECTION 8. INDEMNITY, SUBROGATION AND SUBORDINATION

8.1. Indemnity and Subrogation. In addition to all such rights of indemnity and
subrogation as the Guarantors may have under applicable law (but subject to
Section 8.3), the Borrower

 

24



--------------------------------------------------------------------------------

agrees that (a) in the event a payment shall be made by any Guarantor under this
Agreement, the Borrower shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the Person
to whom such payment shall have been made to the extent of such payment and
(b) in the event any assets of any Guarantor shall be sold pursuant to this
Agreement or any other Loan Document to satisfy in whole or in part a claim of
any Secured Party, the Borrower shall indemnify such Guarantor in an amount
equal to the greater of the book value or the fair market value of the assets so
sold.

8.2. Contribution and Subrogation. Each Guarantor (a “Contributing Guarantor”)
agrees (subject to Section 8.3) that, in the event a payment shall be made by
any other Guarantor hereunder in respect of any Obligation, or assets of any
other Guarantor shall be sold pursuant to any Loan Document to satisfy any
Obligation owed to any Secured Party, and such other Guarantor (the “Claiming
Guarantor”) shall not have been fully indemnified by the Borrower as provided in
Section 8.1, the Contributing Guarantor shall indemnify the Claiming Guarantor
in an amount equal to (i) the amount of such payment or (ii) the greater of the
book value or the fair market value of such assets, as the case may be, in each
case multiplied by a fraction of which the numerator shall be the net worth of
the Contributing Guarantor on the date hereof and the denominator shall be the
aggregate net worth of all the Guarantors on the date hereof (or, in the case of
any Guarantor becoming a party hereto pursuant to Section 9.14 hereof, the date
of the supplement hereto executed and delivered by such Guarantor). Any
Contributing Guarantor making any payment to a Claiming Guarantor pursuant to
this Section 8.2 shall be subrogated to the rights of such Claiming Guarantor
under Section 8.1 to the extent of such payment.

8.3. Subordination. Notwithstanding any provision of this Agreement to the
contrary, all rights of the Guarantors under Sections 8.1 and 8.2 and all other
rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of Obligations. No failure on the part of the Borrower or any Guarantor to
make the payments required by Sections 8.1 and 8.2 (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and the Borrower and each Guarantor shall remain liable for the full
amount of its obligations hereunder.

SECTION 9. MISCELLANEOUS

9.1. Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 11.1 of the Credit Agreement or pursuant to an Assumption
Agreement, provided that the Schedules to this Agreement may be amended or
supplemented by any Grantor at any time by delivering such amended or
supplemented schedule to the Administrative Agent.

9.2. Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 11.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor (other than Parent or the Borrower) shall be
addressed to such Guarantor at its notice address set forth on Schedule 1 (as
such schedule may be amended from time to time).

9.3. No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 9.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege

 

25



--------------------------------------------------------------------------------

hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Administrative Agent or
any Secured Party of any right or remedy hereunder on any one occasion shall not
be construed as a bar to any right or remedy which the Administrative Agent or
such Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

9.4. Enforcement Expenses; Indemnification.

(a) Each Guarantor agrees to pay or reimburse (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, disbursements and other charges of legal counsel
for the Administrative Agent, incurred in collecting against such Guarantor
under the guarantee contained in Section 2 or otherwise enforcing or preserving
any rights under this Agreement and the other Loan Documents to which such
Guarantor is a party, and (ii) all out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the fees, charges and
disbursements of legal counsel for the Administrative Agent, in connection with
the enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section 9.4(a), including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Loans; provided, that the Guarantors’ obligations under this Section
9.4(a) for fees and expenses of legal counsel shall be limited to fees and
expenses of (x) one primary outside legal counsel for all Persons described in
clauses (i) and (ii) above, taken as a whole, (y) in the case of any actual or
perceived conflict of interest, one outside legal counsel for each group of
affected Persons similarly situated, taken as a whole, in each appropriate
jurisdiction and (z) if necessary, one local or foreign legal counsel in each
appropriate jurisdiction (which may include a single special counsel acting in
multiple jurisdictions).

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and the
other Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral to the extent the Borrower would be required to do so pursuant to
Section 9.3 of the Credit Agreement.

(c) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, reasonable out-of-pocket costs,
expenses or disbursements of any kind or nature whatsoever with respect to
(x) the execution, delivery, enforcement, performance and administration of this
Agreement, (y) any actual or alleged presence or Release of Hazardous Materials
on or from any property owned or operated by any Guarantor (including any
predecessor entities), or any Environmental Liability relating to any Guarantor
(including any predecessor entities), or (z) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
the Administrative Agent is a party thereto and whether or not such claim,
litigation, investigation or proceeding is brought by any Guarantor or any of
their respective Affiliates, their respective creditors or any other Person, in
each case to the extent the Borrower would be required to do so pursuant to
Section 11.5 of the Credit Agreement.

(d) The agreements in this Section 9.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

9.5. Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Administrative
Agent and the other Secured Parties and their successors and assigns; provided
that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent.

 

26



--------------------------------------------------------------------------------

9.6. Right of Setoff. If an Event of Default pursuant to Section 9.1(a), (f), or
(g) of the Credit Agreement (in the case of clauses (f) or (g), with respect to
the Borrower only) shall have occurred and be continuing, each Secured Party is
hereby authorized at any time and from time to time with the prior written
consent of the Administrative Agent, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Secured Party to or for the credit or the account of any Grantor against
any of and all the obligations of such Grantor now or hereafter existing under
this Agreement held by such Secured Party, irrespective of whether or not such
Secured Party shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Secured Party under this
Section 9.6 are in addition to other rights and remedies (including other rights
of setoff) which such Secured Party may have. Each Secured Party shall notify
the Administrative Agent and the relevant Grantor promptly after any such
setoff.

9.7. Counterparts; Integration. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic transmission (e.g., “PDF” or “TIFF”)
shall be effective as delivery of a manually executed counterpart of this
Agreement. This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.

9.8. Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

9.9. Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

9.10. GOVERNING LAW. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

9.11. Jurisdiction; Consent to Service of Process.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York State or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or

 

27



--------------------------------------------------------------------------------

proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Notwithstanding the
foregoing, any party hereto may bring an action or proceeding in other
jurisdictions in respect of its rights under any Security Document governed by a
law other than the laws of the State of New York or, with respect to the
Collateral, in a jurisdiction where such Collateral is located.

(b) Each Grantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (a) of this Section 9.11. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.2. Nothing in this Agreement or any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

9.12. WAIVER OF JURY TRIAL(a) . EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

9.13. Acknowledgments. Each Grantor hereby acknowledges that:

(a)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and Lenders, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors and the Lenders.

9.14. Additional Grantors; Releases.

(a) Each Subsidiary of Parent that is required to, or that Parent or the
Borrower shall elect to (in the case of any election of a Foreign Subsidiary,
with the consent of the Administrative Agent, not to be unreasonably withheld,
conditioned or delayed), become a party to this Agreement pursuant to Section
7.10 of the Credit Agreement shall become a Grantor and Guarantor for all
purposes of this Agreement upon execution and delivery by such Subsidiary (an
“Additional Grantor”) of an Assumption Agreement in the form of Annex 1 hereto.

 

28



--------------------------------------------------------------------------------

(b) In the event that any Grantor conveys, sells, leases (under a capital
lease), assigns, transfers or otherwise disposes of all or any portion of any of
the Pledged Capital Stock or assets constituting Collateral of such Grantor to a
Person that is not (and is not required under the Credit Agreement to become) a
Grantor in a transaction permitted under the Credit Agreement, the Liens created
hereunder in respect of such Pledged Capital Stock or assets shall automatically
terminate and be released, without the requirement for any further action by any
Person and the Administrative Agent shall promptly take such action and execute
any such documents as may be reasonably requested by such Grantor and at the
Borrower’s expense to further document and evidence such termination and release
of Liens created by this Agreement in respect of such Pledged Capital Stock or
assets. In the event that any Capital Stock or other asset constituting
Collateral has become, or is becoming, an Excluded Asset, then, at the request
of Parent or the Borrower, the Administrative Agent agrees to promptly take such
action and execute such documents as may be reasonably requested by Parent or
the Borrower and at the Borrower’s expense to terminate and release (or to
further document and evidence the termination and release of) the Liens created
by this Agreement in respect of such assets. In the case of a transaction
permitted under the Credit Agreement the result of which is that a Guarantor
would cease to be a Restricted Subsidiary or would become an Excluded Subsidiary
(or in case any Restricted Subsidiary otherwise becomes an Excluded Subsidiary),
the Guarantor Obligations created by this Agreement in respect of such Guarantor
(and all security interests granted by such Guarantor hereunder) shall
automatically terminate and be released, without the requirement for any further
action by any Person and the Administrative Agent shall promptly take such
action and execute any such documents as may be reasonably requested by Parent
or the Borrower and at the Borrower’s expense to further document and evidence
such termination and release of such security interests and such Guarantor
Obligations. Any representation, warranty or covenant contained in this
Agreement relating to any such Capital Stock, asset constituting Collateral or
Subsidiary of any Guarantor shall no longer be deemed to be made with respect
thereto once such Pledged Capital Stock or asset or Subsidiary is so conveyed,
sold, leased, assigned, transferred or disposed of.

(c) Upon Discharge of Obligations, all Liens created hereunder shall
automatically terminate and be released, without the requirement for any further
action by any Person and the Administrative Agent shall promptly take such
action and execute any such documents as may be reasonably requested by Parent
or the Borrower and at the Borrower’s expense to further document and evidence
such termination and release of Liens created hereunder (including by way of
assignment), and the Guarantor Obligations shall automatically terminate and be
released, without the requirement for any further action by any Person and the
Administrative Agent shall promptly take such action and execute any such
documents as may be reasonably requested by Parent or the Borrower and at the
Borrower’s expense to further document and evidence such termination and release
of the Guarantor Obligations.

9.15. Successor Administrative Agent. Upon the appointment of any successor to
the Administrative Agent pursuant to Section 10.9 of the Credit Agreement, such
successor shall thereupon automatically succeed to and become vested with all
the rights, powers, privileges and duties of the retiring Administrative Agent
under this Agreement and all references to the Administrative Agent herein shall
refer to such successor, and the retiring Administrative Agent shall thereupon
be discharged from its duties and obligations under this Agreement. After any
retiring Administrative Agent’s resignation, the provisions hereof shall inure
to its benefit as to any actions taken or omitted to be taken by it under this
Agreement.

9.16. Senior Pari Passu Intercreditor Agreement Governs. Notwithstanding
anything herein to the contrary, the Liens and security interests granted to the
Administrative Agent, for the benefit

 

29



--------------------------------------------------------------------------------

of the Secured Parties pursuant to this Agreement, and the exercise of any right
or remedy by the Administrative Agent and the other Secured Parties hereunder,
in each case, with respect to the Collateral and Liens securing any Additional
Senior Lien Obligations (as defined in any Senior Pari Passu Intercreditor
Agreement) are subject to the provisions of the Senior Pari Passu Intercreditor
Agreement. In the event of any conflict or inconsistency between the provisions
of the Senior Pari Passu Intercreditor Agreement and this Agreement with respect
to the Collateral and Liens securing any Additional Senior Lien Obligations, the
provisions of the Senior Pari Passu Intercreditor Agreement shall prevail.

(signature pages follow)

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

BORROWER: T-MOBILE USA, INC. By:  

 

Name:   Title:  

 

[T-Mobile - Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

GUARANTORS:

IBSV LLC

METROPCS CALIFORNIA, LLC

METROPCS FLORIDA, LLC

METROPCS GEORGIA, LLC

METROPCS MASSACHUSETTS, LLC

METROPCS MICHIGAN, LLC

METROPCS NETWORKS CALIFORNIA, LLC

METROPCS NETWORKS FLORIDA, LLC

METROPCS NEW YORK, LLC

METROPCS TEXAS, LLC

METROPCS NEVADA, LLC

METROPCS PENNSYLVANIA, LLC

POWERTEL MEMPHIS LICENSES, INC.

POWERTEL/MEMPHIS, INC.

SUNCOM WIRELESS HOLDINGS, INC.

SUNCOM WIRELESS INVESTMENT COMPANY, LLC

SUNCOM WIRELESS LICENSE COMPANY, LLC

SUNCOM WIRELESS MANAGEMENT COMPANY, INC.

SUNCOM WIRELESS OPERATING COMPANY, L.L.C.

SUNCOM WIRELESS PROPERTY COMPANY, L.L.C.

SUNCOM WIRELESS, INC.

T-MOBILE CENTRAL LLC

T-MOBILE FINANCIAL LLC

T-MOBILE LEASING LLC

T-MOBILE LICENSE LLC

T-MOBILE NORTHEAST LLC

T-MOBILE PCS HOLDINGS LLC

T-MOBILE PUERTO RICO HOLDINGS LLC

T-MOBILE PUERTO RICO LLC

T-MOBILE RESOURCES CORPORATION

T-MOBILE SOUTH LLC

T-MOBILE SUBSIDIARY IV CORPORATION

T-MOBILE US, INC.

T-MOBILE WEST LLC

TRITON PCS FINANCE COMPANY, INC.

TRITON PCS HOLDINGS COMPANY L.L.C.

VOICESTREAM PCS I IOWA CORPORATION

VOICESTREAM PITTSBURGH GENERAL PARTNER, INC.

VOICESTREAM PITTSBURGH, L.P.

By:  

 

Name:   Title:  

 

[T-Mobile - Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

DEUTSCHE TELEKOM AG,

as Administrative Agent

By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

[T-Mobile - Guarantee and Collateral Agreement]



--------------------------------------------------------------------------------

Schedules to

Guarantee and Collateral Agreement

 

Schedule 1

   Notice Addresses of Guarantors

Schedule 2

   Description of Pledged Investment Property

Schedule 3

   Filings and Other Actions Required to Perfect Security Interests

Schedule 4

   Exact Legal Name, Location of Jurisdiction of Organization and    Chief
Executive Office

Schedule 5

   Patents, Trademarks and Other Intellectual Property

Schedule 6

   Commercial Tort Claims

Schedule 7    

   Intellectual Property Exceptions



--------------------------------------------------------------------------------

Exhibit A to

Guarantee and Collateral Agreement

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT, dated as of December 29, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified or
replaced from time to time, this “IP Security Agreement”), is made by each of
the signatories hereto (collectively, the “Grantors”) in favor of DEUTSCHE
TELEKOM AG, as administrative agent and collateral agent (together with its
successors in such capacity, the “Administrative Agent”) for the Secured Parties
(as defined in the Credit Agreement referred to below).

WHEREAS, T-Mobile USA, Inc., a Delaware corporation (including its permitted
successors, the “Borrower”) has entered into a Secured Revolving Credit
Agreement, dated as of December 29, 2016 (as amended, restated, amended and
restated, supplemented or otherwise modified or replaced from time to time, the
“Credit Agreement”), with the several banks and other financial institutions or
entities from time to time party thereto as lenders and the Administrative
Agent. Capitalized terms used and not defined herein have the meanings given
such terms in the Credit Agreement.

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered that certain Guarantee and
Collateral Agreement, dated as of December 29, 2016, in favor of the
Administrative Agent (as amended, restated, amended and restated, supplemented
or otherwise modified or replaced from time to time, the “Guarantee and
Collateral Agreement”).

WHEREAS, under the terms of the Guarantee and Collateral Agreement, the Grantors
have granted to the Administrative Agent, for the ratable benefit of the Secured
Parties, a security interest in all of the Grantors’ (other than Parent’s)
right, title, and interest in and to certain Collateral, including certain of
their Trademarks and Patents and have agreed as a condition thereof to execute
this IP Security Agreement with respect to certain of their Trademarks and
Patents in order to record the security interests granted therein with the
United States Patent and Trademark Office, as applicable (or any successor
office or other applicable government registry).

NOW, THEREFORE, in consideration of the above premises, the Grantors hereby
agree with the Administrative Agent, for the ratable benefit of the Secured
Parties, as follows:

SECTION 1 Grant of Security. Each Grantor (other than Parent) hereby grants to
the Administrative Agent, for the ratable benefit of the Secured Parties, a
security interest in all of such Grantor’s right, title and interest in and to
the following (the “IP Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations (as defined in the
Guarantee and Collateral Agreement):

(a) (i) all United States and state trademarks, service marks, trade names,
corporate names, company names, business names, fictitious business names, trade
dress, trade styles, logos, or other indicia of origin or source identification,
internet domain names, trademark and service mark registrations, designs and
general intangibles of like nature and applications for trademark or service
mark registrations and any renewals thereof, including each registration and
application identified in Schedule 1 (but excluding in all cases all
intent-to-use United States trademark applications for which an amendment to
allege use or statement of use has not been filed under 15 U.S.C. § 1051(c) or
15 U.S.C. § 1051(d), respectively, or if filed, has not been deemed in
conformance with 15 U.S.C. § 1051(a) or examined and



--------------------------------------------------------------------------------

accepted, respectively, by the United States Patent and Trademark Office
provided that upon such filing and acceptance, such intent-to-use applications
shall be included in the definition of Trademarks) and (ii) the goodwill of the
business connected with the use of, and symbolized by, each of the above
(collectively, the “Trademarks”);

(b) all Trademark Licenses (as defined in the Guarantee and Collateral
Agreement), to the extent such Grantor is not the granting party, including any
of the foregoing identified in Schedule 2;

(c) (i) the right to sue or otherwise recover for any and all past, present and
future Infringements (as defined in the Guarantee and Collateral Agreement) and
misappropriations of any of the property described in (a) and (b) above, and
(ii) all income, royalties, damages and other payments now and hereafter due
and/or payable with respect to any of the property described in (a) and (b)
above (items described in clauses (a), (b) and (c), collectively, the “Trademark
Collateral”);

(d) (i) all United States patents, patent applications and patentable
inventions, including each issued patent and patent application identified in
Schedule 2, all certificates of invention or similar property rights and all
registrations, recordings and pending applications thereof, (ii) all inventions
and improvements described and claimed therein and (iii) all reissues,
divisions, reexaminations, continuations, continuations-in-part, substitutes,
renewals, and extensions thereof, all improvements thereon (collectively, the
“Patents”);

(e) all Patent Licenses (as defined in the Guarantee and Collateral Agreement),
to the extent such Grantor is not the granting party, including any of the
foregoing identified in Schedule 2; and

(f) (i) the right to sue or otherwise recover for any and all past, present and
future Infringements (as defined in the Guarantee and Collateral Agreement) and
misappropriations of any of the property described in (d) and (e) above, and
(ii) all income, royalties, damages and other payments now and hereafter due
and/or payable with respect to any of the property described in (d) and (e)
above (items described in (d), (e) and (f), collectively, the “Patent
Collateral”).

SECTION 2 Excluded Assets. Notwithstanding anything to the contrary in this IP
Security Agreement, none of the Excluded Assets shall constitute IP Collateral.

SECTION 3 Recordation. Each Grantor (other than Parent) authorizes and requests
that the Commissioner of Patents and Trademarks and any other applicable United
States government officer record this IP Security Agreement.

SECTION 4 Execution in Counterparts. This IP Security Agreement may be executed
in any number of counterparts (including by telecopy or other electronic
transmission), each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

SECTION 5 GOVERNING LAW. THIS IP SECURITY AGREEMENT AND ANY CLAIM, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS IP SECURITY AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 6 Conflict Provision. This IP Security Agreement has been entered into
in conjunction with the provisions of the Guarantee and Collateral Agreement and
the Credit Agreement. The rights and remedies of each party hereto with respect
to the security interest granted herein are

 

A-2



--------------------------------------------------------------------------------

without prejudice to, and are in addition to those set forth in the Guarantee
and Collateral Agreement and the Credit Agreement, all terms and provisions of
which are incorporated herein by reference. In the event that any provisions of
this IP Security Agreement are in conflict with the Guarantee and Collateral
Agreement or the Credit Agreement, the provisions of the Guarantee and
Collateral Agreement or the Credit Agreement, as applicable, shall govern.

SECTION 7 Senior Intercreditor Agreement Governs. Notwithstanding anything
herein to the contrary, the Liens and security interests granted to the
Administrative Agent, for the benefit of the Secured Parties pursuant to this
Agreement, and the exercise of any right or remedy by the Administrative Agent
and the other Secured Parties hereunder, in each case, with respect to the
Collateral and Liens securing any Additional Senior Lien Obligations (as defined
in any Senior Pari Passu Intercreditor Agreement) are subject to the provisions
of the Senior Pari Passu Intercreditor Agreement. In the event of any conflict
or inconsistency between the provisions of the Senior Pari Passu Intercreditor
Agreement and this Agreement with respect to the Collateral and Liens securing
any Additional Senior Lien Obligations, the provisions of the Senior Pari Passu
Intercreditor Agreement shall prevail.

SECTION 8 Notice. Each party to this IP Security Agreement irrevocably consents
to service of process in the manner provided for notices in Section 9.2 of the
Guarantee and Collateral Agreement. Nothing in this IP Security Agreement or any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

[signature pages follow]

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this IP Security
Agreement to be duly executed and delivered as of the date first above written.

 

[NAME OF GRANTOR] By:     Name:   Title:  

 

[T-Mobile – IP Security Agreement]



--------------------------------------------------------------------------------

DEUTSCHE TELEKOM AG,

as Administrative Agent

By:     Name:   Title:   By:     Name:   Title:  

 

[T-Mobile – IP Security Agreement]



--------------------------------------------------------------------------------

Schedule 1

TRADEMARKS



--------------------------------------------------------------------------------

Schedule 2

PATENTS



--------------------------------------------------------------------------------

Annex 1 to

Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT, dated as of [                            ], made by
                            , a                          (the “Additional
Grantor”), in favor of DEUTSCHE TELEKOM AG, as administrative agent and
collateral agent (together with its successors in such capacity, the
“Administrative Agent”) for (i) the Lenders from time to time parties to the
Credit Agreement referred to below, and (ii) the other Secured Parties (as
defined in the Guarantee and Collateral Agreement (as hereinafter defined)). All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Credit Agreement or the Guarantee and Collateral Agreement, as applicable.

W I T N E S S E T H:

WHEREAS, T-Mobile USA, Inc., a Delaware corporation (including its permitted
successors, the “Borrower”) has entered into a Secured Revolving Credit
Agreement, dated as of December 29, 2016 (as amended, restated, amended and
restated, supplemented or otherwise modified or replaced from time to time, the
“Credit Agreement”), with the several banks and other financial institutions or
entities from time to time party thereto as lenders and the Administrative
Agent.

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered that certain Guarantee and
Collateral Agreement, dated as of December 29, 2016, in favor of the
Administrative Agent (as amended, restated, amended and restated, supplemented
or otherwise modified or replaced from time to time, the “Guarantee and
Collateral Agreement”).

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement;

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

WHEREAS, the Grantors have entered into the Guarantee and Collateral Agreement
in order to induce the Lenders to make Loans. Section 9.14 of the Guarantee and
Collateral Agreement provides that additional Subsidiaries of Parent may become
Subsidiary Guarantors and Grantors under the Guarantee and Collateral Agreement
by execution and delivery of an instrument in the form of this Assumption
Agreement. The undersigned Subsidiary (the “Additional Grantor”) is executing
this Assumption Agreement in accordance with the requirements of the Credit
Agreement to become a Subsidiary Guarantor and a Grantor under the Guarantee and
Collateral Agreement in order to induce the Lenders to make additional Loans and
as consideration for Loans previously made.

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 9.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor and Guarantor thereunder with the same force
and effect as if originally named therein as a Grantor and Guarantor and,
without limiting the generality of the foregoing, hereby expressly agrees to all
terms and provisions of the Guarantee and Collateral Agreement applicable to it
as a Grantor and Subsidiary Guarantor thereunder and assumes all obligations and
liabilities of a Grantor and Guarantor thereunder. The information set forth in
Annex 1-A hereto is hereby added to the information set forth in Schedules 1



--------------------------------------------------------------------------------

through 6 to the Guarantee and Collateral Agreement. The Additional Grantor
hereby represents and warrants that each of the representations and warranties
contained in the Credit Agreement and the Guarantee and Collateral Agreement, to
the extent relating to such Additional Grantor and its property, is true and
correct in all material respects on and as of the date hereof (after giving
effect to this Assumption Agreement) as if made on and as of such date (except
for representations and warranties expressly stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date).

The Additional Grantor hereby assigns and transfers to the Administrative Agent,
and hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in all of such Additional Grantor’s right,
title and interest in and to all of the Collateral wherever located and whether
now owned or at any time hereafter acquired by such Grantor or in which such
Additional Grantor now has or at any time in the future may acquire any right,
title or interest, as collateral security for the prompt and complete payment
and performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations. Each reference to a “Grantor” or a “Guarantor” in
the Guarantee and Collateral Agreement shall be deemed to include the Additional
Grantor. The Guarantee and Collateral Agreement is hereby incorporated herein by
reference.

Except as expressly supplemented hereby, the Guarantee and Collateral Agreement
shall remain in full force and effect.

2. Due Authorization. The Additional Grantor represents and warrants to the
Administrative Agent and the other Secured Parties that this Assumption
Agreement has been duly authorized, executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms.

3. Counterparts. This Assumption Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Assumption Agreement shall become effective when the
Administrative Agent shall have received counterparts of this Assumption
Agreement that, when taken together, bear the signatures of the Additional
Grantor and the Administrative Agent. Delivery of an executed signature page to
this Assumption Agreement by email or facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Assumption
Agreement.

4. GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS ASSUMPTION AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

5. Severability. In case any one or more of the provisions contained in this
Assumption Agreement should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and in the Guarantee and Collateral Agreement shall not in any
way be affected or impaired thereby (it being understood that the invalidity of
a particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

2



--------------------------------------------------------------------------------

6. Communications. All communications and notices hereunder shall (except as
otherwise expressly permitted by the Guarantee and Collateral Agreement) be in
writing and given as provided in Section 9.1 of the Credit Agreement. All
communications and notices hereunder to the Additional Grantor shall be given to
it in care of the Borrower as provided in Section 9.1 of the Credit Agreement.

7. Expenses. The Additional Grantor agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Assumption
Agreement, including the reasonable fees, other charges and disbursements of
counsel for the Administrative Agent.

[signature pages follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

DEUTSCHE TELEKOM AG, as Administrative Agent By:  

 

Name:   Title:   By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered to you pursuant to Section 7.12 of the
Secured Revolving Credit Agreement, dated as of December 29, 2016 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among T-Mobile US, Inc., a Delaware corporation, T-Mobile
USA, Inc., a Delaware corporation (the “Borrower”), the lenders party thereto
from time to time, and Deutsche Telekom AG, as administrative agent and
collateral agent. Terms defined in the Credit Agreement and not otherwise
defined herein are used herein with the meanings so defined.

1. I am a duly elected, qualified and acting Financial Officer of the Borrower.

2. To my knowledge, as of the date hereof, [no Default pursuant to Sections
9.1(a), 9.1(b), 9.1(f), or 9.1(g) and no Event of Default has occurred and is
continuing] / [a Default pursuant to Section [9.1(a)], [9.1(b)], [9.1(f)] or
[9.1(g)] / [an Event of Default] has occurred and is continuing as more
particularly described in Annex 1 hereto]1.

IN WITNESS WHEREOF, I execute this Compliance Certificate in my capacity as
            of the Borrower and not in my individual capacity as of this     
day of             , 20    .

 

T-MOBILE USA, INC. By:  

 

Name:

Title:

 

 

1  If an enumerated Default, or an Event of Default, has occurred and is
continuing as of the date of this Compliance Certificate, Annex 1 should specify
the details thereof and any actions being taken (or proposed to be taken) with
respect thereto.

 

EXHIBIT B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF CLOSING DATE CERTIFICATE

[            ], 2016

Pursuant to subsection 6.1(b) of (i) the Secured Revolving Credit Agreement,
dated as of the date hereof (the “Secured Revolving Credit Agreement”), by and
among T-Mobile US, Inc., a Delaware corporation (the “Parent”), T-Mobile USA,
Inc., a Delaware corporation (the “Borrower”), Deutsche Telekom AG, a stock
corporation (Aktiengesellschaft) organized and existing under the laws of the
Federal Republic of Germany, as the initial Lender, the other Lenders party
thereto from time to time, and Deutsche Telekom AG, as administrative agent and
collateral agent, and (ii) the Unsecured Revolving Credit Agreement, dated as of
the date hereof (the “Unsecured Revolving Credit Agreement” and together with
the Secured Revolving Credit Agreement, the “Credit Agreements” and each, a
“Credit Agreement”; unless otherwise defined herein, terms defined in the Credit
Agreements and used herein shall have the meanings given to them in the Credit
Agreements), by and among the Parent, the Borrower, Deutsche Telekom AG, as the
initial Lender, and Deutsche Telekom AG, as administrative agent (in such
capacity and together with its successors in such capacity, the “Administrative
Agent”), the undersigned Authorized Officer of the Borrower hereby certifies, in
his capacity as Authorized Officer and not in his individual capacity, on behalf
of the Borrower as follows, on the date hereof:

1. The representations and warranties in Section 5 of the Credit Agreements are
true and correct in all material respects (or, in the case of any such
representation that is qualified by materiality, in all respects) as of the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties are
true and correct in all material respects (or, in the case of any such
representation that is qualified by materiality, in all respects) as of such
earlier date.

2. No Default or Event of Default has occurred and is continuing.

[Signature page follows]

 

EXHIBIT C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set his name, in his capacity
as an Authorized Officer of the Borrower and not in his individual capacity, as
of the date first set forth above.

 

T-MOBILE USA, INC. By:  

 

Name:   [            ] Title:   [            ]

 

EXHIBIT C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION

Reference is made to the Secured Revolving Credit Agreement, dated as of
December 29, 2016 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among T-Mobile US, Inc., a
Delaware corporation, T-Mobile USA, Inc., a Delaware corporation (the
“Borrower”), Deutsche Telekom AG, a stock corporation (Aktiengesellschaft)
organized and existing under the laws of the Federal Republic of Germany, as the
initial Lender, the other Lenders party thereto from time to time, and Deutsche
Telekom AG, as administrative agent and collateral agent (in such capacity and
together with its successors in such capacity, the “Administrative Agent”).
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

1. The Assignor and Assignee identified on Schedule l hereto (the “Assignor” and
the “Assignee”, respectively) agree as follows:

2. The Assignor hereby irrevocably sells and assigns, to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to its Revolving Commitment in a principal amount
as set forth on Schedule 1 hereto.

3. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim; (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Subsidiaries or any other
obligor or the performance or observance by the Borrower, any of its
Subsidiaries or any other obligor of any of their respective obligations under
the Credit Agreement or any other Loan Document or any other instrument or
document furnished pursuant hereto or thereto; and (c) attaches any Notes held
by it evidencing the Assigned Interest and (i) requests that the Administrative
Agent, upon request by the Assignee, exchange the attached Notes for a new Note
or Notes payable to the Assignee and (ii) if the Assignor has retained any
interest in the Assigned Interest, requests that the Administrative Agent
exchange the attached Notes for a new Note or Notes payable to the Assignor, in
each case in amounts which reflect the assignment being made hereby (and after
giving effect to any other assignments which have become effective on the
Effective Date).

4. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 7.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption; (c) agrees that it will,
independently and without reliance upon the Assignor, the Administrative Agent
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, the other Loan Documents or any
other instrument or document

 

EXHIBIT D-1



--------------------------------------------------------------------------------

furnished pursuant hereto or thereto; (d) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement, the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligation pursuant to subsection
4.10(e) of the Credit Agreement; and (f) represents and warrants that it is an
Eligible Assignee.

5. The effective date of this Assignment and Assumption shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this Assignment and Assumption, it will be delivered,
together with the $3,500 recordation fee and administrative questionnaire, to
the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to Section 11.6 of the Credit Agreement, effective
as of the Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

6. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued prior to and on the Effective Date and
to the Assignee for amounts which have accrued subsequent to the Effective Date.

7. [From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent of the Assigned Interest and to the extent
provided in this Assignment and Assumption, have the rights and obligations of a
Lender thereunder and under the other Loan Documents and shall be bound by the
provisions thereof and (b) the Assignor shall, to the extent of the Assigned
Interest and to the extent provided in this Assignment and Assumption,
relinquish its rights and be released from its obligations under the Credit
Agreement.] / [From and after the Effective Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent of the Assigned Interest and to
the extent provided in this Assignment and Assumption, have the rights and
obligations of a Lender thereunder and under the other Loan Documents and shall
be bound by the provisions thereof and (b) the Assignor shall, to the extent of
the Assigned Interest and to the extent provided in this Assignment and
Assumption, relinquish its rights and be released from its obligations under the
Credit Agreement, provided, that the Assignor shall retain the sole right to
approve any amendment, modification, or waiver of any provision of the Credit
Agreement and the other Loan Documents, [provided, however, that the Assignor
will not, without the consent of the Assignee, agree to any amendment,
modification, or waiver that (1) requires the consent of each Lender directly
affected thereby pursuant to the proviso to the second sentence of Section 11.1
of the Credit Agreement and (2) directly affects the Assignee.]]2

THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

2  To be used in the case of an assignment by an Assignor to a CLO that is an
Affiliate of the Assignor.

 

EXHIBIT D-2



--------------------------------------------------------------------------------

Schedule 1

to Assignment and Assumption

Name of Assignor:                    

Name of Assignee:                    

Effective Date of Assignment:                    

 

   Principal
Amount Assigned    Commitment Percentage Assigned3    $                        %

 

 

   

 

  [Name of Assignee]       [Name of Assignor]   By:
________________________________       By: ________________________________
  Name:       Name:   Title:       Title:   Accepted:       Consented to:

  DEUTSCHE TELEKOM AG, as Administrative

  Agent

   

[T-MOBILE USA, INC.

  By: ________________________________       By:
________________________________   Name:       Name:

Title:

   

Title:]

   

[DEUTSCHE TELEKOM

AG, as Administrative Agent

      By: ________________________________    

Name:

   

Title:]

 

3  Calculate the Commitment Percentage that is assigned to at least 15 decimal
places and show as a percentage of the aggregate commitments of all Lenders.

 

EXHIBIT D-3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF REVOLVING CREDIT NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$            

[New York, New York]

                     , 20    

FOR VALUE RECEIVED, T-Mobile USA, Inc., a Delaware corporation (the “Borrower”),
hereby unconditionally promises to pay to              or its registered assigns
(the “Lender”) at the Funding Office specified in the Credit Agreement (as
hereinafter defined) in lawful money of the United States and in immediately
available funds, on the Termination Date, the principal amount of
(a)              DOLLARS ($            ), or, if less, (b) the aggregate unpaid
principal amount of all Loans made by the Lender outstanding under the Credit
Agreement. The Borrower further agrees to pay interest in Dollars at such
Funding Office on the unpaid principal amount hereof from time to time
outstanding at the rates and on the dates specified in Section 4.5 of the Credit
Agreement.

The holder of this Note is authorized to record on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date and amount of each Loan made pursuant to
the Credit Agreement and the date and amount of each payment or prepayment of
principal thereof, each continuation thereof and the length of each Interest
Period with respect to each Loan. Each such notation shall constitute prima
facie evidence of the accuracy of the information recorded. The failure to make
any such record or any error in any such record shall not affect the obligations
of the Borrower in respect of any Loan.

This Note (a) is one of the Notes referred to in the Secured Revolving Credit
Agreement, dated as December 29, 2016 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among T-Mobile US, Inc., a Delaware corporation, the Borrower, the lenders party
thereto from time to time, and Deutsche Telekom AG, as administrative agent and
collateral agent, (b) is subject to the provisions of the Credit Agreement and
(c) is subject to optional prepayment in whole or in part as provided in the
Credit Agreement. This Note is guaranteed as provided in the Loan Documents.
Reference is hereby made to the Loan Documents for a description of the nature
and extent of the guarantees, the terms and conditions upon which each guarantee
was granted and the rights of the holder of this Note in respect thereof.

Upon the occurrence and during the continuance of any one or more of the Events
of Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

EXHIBIT E-1



--------------------------------------------------------------------------------

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

T-MOBILE USA, INC. By:  

 

Name:   Title:  

 

EXHIBIT E-2



--------------------------------------------------------------------------------

Schedule A to Revolving Credit Note

LOANS, CONTINUATIONS AND REPAYMENTS OF LOANS

 

Date

  

Amount of Eurodollar

Loans

  

Interest Period and
Eurodollar Rate
with Respect
Thereto

  

Amount of
Principal of
Eurodollar Loans

Repaid

  

Unpaid Principal
Balance of

Eurodollar Loans

  

Notation Made By

                                                                                
                                                     

 

EXHIBIT E-3



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Secured Revolving Credit Agreement dated as of
December 29, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among T-Mobile US, Inc., a Delaware
corporation, T-Mobile USA, Inc., a Delaware corporation (the “Borrower”),
Deutsche Telekom AG, a stock corporation (Aktiengesellschaft) organized and
existing under the laws of the Federal Republic of Germany, as the initial
Lender, the other Lenders party thereto from time to time, and Deutsche Telekom
AG, as administrative agent and collateral agent (in such capacity and together
with its successors in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 4.10(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “ten percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (iv) it is not a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
duly completed and executed certificate of its non-U.S. person status on IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable. By executing this certificate,
the undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent in writing and (2) the undersigned shall have at all times
furnished to and maintained with the Borrower and the Administrative Agent a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF LENDER] By:  

 

Name:   Title:   Date:                     , 20    

 

EXHIBIT F-1



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Secured Revolving Credit Agreement dated as of
December 29, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among T-Mobile US, Inc., a Delaware
corporation, T-Mobile USA, Inc., a Delaware corporation (the “Borrower”),
Deutsche Telekom AG, a stock corporation (Aktiengesellschaft) organized and
existing under the laws of the Federal Republic of Germany, as the initial
Lender, the other Lenders party thereto from time to time, and Deutsche Telekom
AG, as administrative agent and collateral agent (in such capacity and together
with its successors in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 4.10(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
neither the undersigned nor any of its partners/members is a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iv) none of its partners/members
is a “ten percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code and (v) none of its partners/members is a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
duly completed and executed IRS Form W-8IMY accompanied by one of the following
from each of its partners/members claiming the portfolio interest exemption:
(i) a duly completed and executed IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, or (ii) a duly completed and executed IRS Form W-8IMY accompanied by
a duly completed and executed IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption, together with any other information
required to be provided by IRS Form W-8IMY. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent in writing and (2) the undersigned shall have at all times
furnished to and maintained with the Borrower and the Administrative Agent a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF LENDER] By:  

 

Name:   Title:   Date:                     , 20    

 

EXHIBIT F-2



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Secured Revolving Credit Agreement dated as of
December 29, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among T-Mobile US, Inc., a Delaware
corporation, T-Mobile USA, Inc., a Delaware corporation (the “Borrower”),
Deutsche Telekom AG, a stock corporation (Aktiengesellschaft) organized and
existing under the laws of the Federal Republic of Germany, as the initial
Lender, the other Lenders party thereto from time to time, and Deutsche Telekom
AG, as administrative agent and collateral agent (in such capacity and together
with its successors in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 4.10(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “ten percent shareholder” of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code and (iv) it is not a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender, the Administrative Agent
and the Borrower with a duly completed and executed certificate of its non-U.S.
person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender, the Administrative Agent and the Borrower in writing and (2) the
undersigned shall have at all times furnished to and maintained with such
Lender, the Administrative Agent and the Borrower a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:   Date:                       , 20    

 

EXHIBIT F-3



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Secured Revolving Credit Agreement dated as of
December 29, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among T-Mobile US, Inc., a Delaware
corporation, T-Mobile USA, Inc., a Delaware corporation (the “Borrower”),
Deutsche Telekom AG, a stock corporation (Aktiengesellschaft) organized and
existing under the laws of the Federal Republic of Germany, as the initial
Lender, the other Lenders party thereto from time to time, and Deutsche Telekom
AG, as administrative agent and collateral agent (in such capacity and together
with its successors in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 4.10(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) neither the undersigned nor any of its partners/members is a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
partners/members is a “ten percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code and (v) none of its partners/members
is a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender, the Administrative Agent
and the Borrower with a duly completed and executed IRS Form W-8IMY accompanied
by one of the following from each of its partners/members claiming the portfolio
interest exemption: (i) a duly completed and executed IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, or (ii) a duly completed and executed IRS Form
W-8IMY accompanied by a duly completed and executed IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption, together with any other
information required to be provided by IRS Form W-8IMY. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender, the
Administrative Agent and the Borrower in writing and (2) the undersigned shall
have at all times furnished to and maintained with such Lender, the
Administrative Agent and the Borrower a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:   Date:                       , 20    

 

EXHIBIT F-4



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF

SECRETARY’S CERTIFICATE

T-Mobile US, Inc.

T-Mobile USA, Inc.

and

Each of the Subsidiary Guarantors Listed on Schedule I Hereto

December 29, 2016

The undersigned, each in his official capacity on behalf of the Companies (as
defined below) written above his name on the signature pages hereto and not in
his individual capacity, certifies that he is a duly authorized officer or
Authorized Person (as defined in the resolutions duly adopted by the Board of
Directors, Board of Managers, Member(s), or Partner(s), as applicable, (i) in
the case of T-Mobile US, Inc., a Delaware corporation (“Parent”), on
December 29, 2016, (ii) in the case of T-Mobile USA, Inc., a Delaware
corporation (“T-Mobile”), on December 29, 2016, or (iii) in the case of the
Subsidiary Guarantors (as defined below), on December 29, 2016) of (a) Parent,
(b), T-Mobile, or (c) one or more of the entities listed on Schedule I hereto
(the “Subsidiary Guarantors”; and collectively with Parent and T-Mobile, the
“Companies” and each, a “Company”), and as such, has access to the corporate
records of the Companies and is familiar with and duly authorized to certify the
matters herein certified.

Reference is made to (i) the Secured Revolving Credit Agreement, dated as of the
date hereof (the “Secured Revolving Credit Agreement”), by and among Parent,
T-Mobile USA, Inc., a Delaware corporation (the “Borrower”), the several banks
and other financial institutions or entities from time to time parties thereto
as lenders, and Deutsche Telekom AG (“DT”), as administrative agent and
collateral agent, and (ii) the Unsecured Revolving Credit Agreement, dated as of
the date hereof (the “Unsecured Revolving Credit Agreement” and together with
the Secured Revolving Credit Agreement, the “Credit Agreements” and each, a
“Credit Agreement”), by and among Parent, the Borrower, the several banks and
other financial institutions or entities from time to time parties thereto as
lenders, and DT, as administrative agent. Capitalized terms used herein without
definition shall have the meanings given such terms in the applicable Credit
Agreement.

The undersigned further certifies, solely in his capacity as Executive Vice
President, General Counsel, and Secretary of the Companies and not in his
individual capacity or as an attorney, that:

1. Attached hereto as Exhibit A is a true, complete, and correct copy of the
Certificate of Incorporation, Certificate of Formation, Certificate of Limited
Partnership, or Certificate of Organization, as applicable (each a “Charter”),
of each Company as in effect as of the date hereof, and no pending amendment to
any such Charter has been approved by the directors, stockholders, managers,
members, or general or limited partners, as applicable, of any Company.

2. Attached hereto as Exhibit B is a certificate of good standing of each
Company, as certified by the Secretary of State of the State of Delaware as of
the date given on such certificate.

[Signature Page Follows]

 

EXHIBIT G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have signed this certificate, in my capacity as Executive
Vice President, General Counsel, and Secretary of the Companies listed above my
name below and not in my individual capacity as of December 29, 2016.

 

T-MOBILE USA, INC. By:  

 

Name:   David A. Miller Title:   Executive Vice President, General Counsel, and
Secretary

I, Peter A. Ewens, Executive Vice President, Corporate Strategy of each of the
Companies listed above on this page, do hereby certify that David A. Miller is
on the date hereof a duly elected or appointed, qualified and acting Executive
Vice President, General Counsel, and Secretary of each of the Companies set
forth above on this page and that the signature set forth above is his genuine
signature.

IN WITNESS WHEREOF, I have hereunto set my hand this day of December 29, 2016.

 

By:  

 

Name:   Peter A. Ewens Title:   Executive Vice President, Corporate Strategy

 

EXHIBIT G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto signed my name, solely in my capacity as
Executive Vice President, General Counsel, and Secretary of each Company, or of
the general partner of such Company, listed above my name below and not in my
individual capacity or as an attorney, as of the date first written above.

 

T-MOBILE US, INC.

T-MOBILE USA, INC.

IBSV LLC

METROPCS CALIFORNIA, LLC

METROPCS FLORIDA, LLC

METROPCS GEORGIA, LLC

METROPCS MASSACHUSETTS, LLC

METROPCS MICHIGAN, LLC

METROPCS NETWORKS CALIFORNIA, LLC

METROPCS NETWORKS FLORIDA, LLC

METROPCS NEW YORK, LLC

METROPCS TEXAS, LLC

METROPCS NEVADA, LLC

METROPCS PENNSYLVANIA, LLC

POWERTEL MEMPHIS LICENSES, INC.

POWERTEL/MEMPHIS, INC.

SUNCOM WIRELESS HOLDINGS, INC.

SUNCOM WIRELESS INVESTMENT COMPANY LLC

SUNCOM WIRELESS LICENSE COMPANY, LLC

SUNCOM WIRELESS MANAGEMENT COMPANY, INC.

SUNCOM WIRELESS OPERATING COMPANY, L.L.C.

SUNCOM WIRELESS PROPERTY COMPANY, L.L.C.

SUNCOM WIRELESS, INC.

T-MOBILE CENTRAL LLC

T-MOBILE FINANCIAL LLC

T-MOBILE LEASING LLC

T-MOBILE LICENSE LLC

T-MOBILE NORTHEAST LLC

T-MOBILE PCS HOLDINGS LLC

T-MOBILE PUERTO RICO HOLDINGS LLC

T-MOBILE PUERTO RICO LLC

T-MOBILE RESOURCES CORPORATION

T-MOBILE SOUTH LLC

T-MOBILE SUBSIDIARY IV CORPORATION

T-MOBILE WEST LLC

TRITON PCS FINANCE COMPANY, INC.

TRITON PCS HOLDINGS COMPANY L.L.C.

VOICESTREAM PCS I IOWA CORPORATION

VOICESTREAM PITTSBURGH GENERAL PARTNER, INC.

VOICESTREAM PITTSBURGH, L.P.

By:  

 

Name:   David A. Miller Title:   Executive Vice President, General Counsel, and
Secretary

 

EXHIBIT G-3



--------------------------------------------------------------------------------

I, Marc D. Rome, Vice President and Assistant Secretary of each of T-Mobile and
Parent, and Authorized Person of the Subsidiary Guarantors listed on Schedule I
hereto, do hereby certify that David A. Miller is the duly elected, qualified,
and acting Executive Vice President, General Counsel, and Secretary of each
Company set forth above, and that the signature set forth above is his true and
genuine signature.

 

By:  

 

  Name:   Marc D. Rome  

Title:

  Vice President, Legal Affairs, Governance & Securities and Assistant Secretary
of each of T-Mobile and Parent, and Authorized Person of each of the Subsidiary
Guarantors listed on Schedule I hereto

 

EXHIBIT G-4



--------------------------------------------------------------------------------

SCHEDULE I

SUBSIDIARY GUARANTORS

 

Entity

  

Jurisdiction of Organization

IBSV LLC

   Delaware

MetroPCS California, LLC

   Delaware

MetroPCS Florida, LLC

   Delaware

MetroPCS Georgia, LLC

   Delaware

MetroPCS Massachusetts, LLC

   Delaware

MetroPCS Michigan, LLC

   Delaware

MetroPCS Networks California, LLC

   Delaware

MetroPCS Networks Florida, LLC

   Delaware

MetroPCS New York, LLC

   Delaware

MetroPCS Texas, LLC

   Delaware

MetroPCS Nevada, LLC

   Delaware

MetroPCS Pennsylvania, LLC

   Delaware

Powertel Memphis Licenses, Inc.

   Delaware

Powertel/Memphis, Inc.

   Delaware

SunCom Wireless Holdings, Inc.

   Delaware

SunCom Wireless Investment Company LLC

   Delaware

SunCom Wireless License Company, LLC

   Delaware

SunCom Wireless Management Company, Inc.

   Delaware

SunCom Wireless Operating Company, L.L.C.

   Delaware

SunCom Wireless Property Company, L.L.C.

   Delaware

SunCom Wireless, Inc.

   Delaware

T-Mobile Central LLC

   Delaware

T-Mobile Financial LLC

   Delaware

T-Mobile Leasing LLC

   Delaware

T-Mobile License LLC

   Delaware

T-Mobile Northeast LLC

   Delaware

T-Mobile PCS Holdings LLC

   Delaware

T-Mobile Puerto Rico Holdings LLC

   Delaware

T-Mobile Puerto Rico LLC

   Delaware

T-Mobile Resources Corporation

   Delaware

T-Mobile South LLC

   Delaware

T-Mobile Subsidiary IV Corporation

   Delaware

T-Mobile West LLC

   Delaware

Triton PCS Finance Company, Inc.

   Delaware

Triton PCS Holdings Company L.L.C.

   Delaware

Voicestream PCS I Iowa Corporation

   Delaware

Voicestream Pittsburgh General Partner, Inc.

   Delaware

Voicestream Pittsburgh, L.P.

   Delaware

 

EXHIBIT G-5



--------------------------------------------------------------------------------

EXHIBIT A-1

T-MOBILE US, INC.

 

EXHIBIT G-6



--------------------------------------------------------------------------------

EXHIBIT A-2

T-MOBILE USA, INC.

 

EXHIBIT G-7



--------------------------------------------------------------------------------

EXHIBIT A-3

SUBSIDIARY GUARANTORS

 

EXHIBIT G-8



--------------------------------------------------------------------------------

EXHIBIT B-1

T-MOBILE US, INC.

 

EXHIBIT G-9



--------------------------------------------------------------------------------

EXHIBIT B-2

T-MOBILE USA, INC.

 

EXHIBIT G-10



--------------------------------------------------------------------------------

EXHIBIT B-4

SUBSIDIARY GUARANTORS

 

EXHIBIT G-11



--------------------------------------------------------------------------------

EXHIBIT H

Form of Drawdown Request

T-Mobile USA, Inc.

12920 SE 38th Street

Bellevue, Washington 98006

United States of America

 

To:   Deutsche Telekom AG   Friedrich-Ebert-Allee 140   53113 Bonn   Germany  
Attn.: [●]   Fax: [●]   E-mail: [●]

[DATE]

Ladies and Gentlemen:

1. Reference is made to that certain Secured Revolving Credit Agreement dated as
of December 29, 2016 among Deutsche Telekom AG, in your capacity as initial
Lender, the other Lenders party thereto from time to time, Deutsche Telekom AG,
in your capacity as Administrative Agent, T-Mobile US, Inc., a Delaware
corporation, and us, as Borrower, relating to the secured revolving loans to be
made to us from time to time (the “Secured Credit Agreement”). Capitalized terms
used but not defined in this notice (the “Drawdown Request”) shall have the
meanings ascribed to them in the Secured Credit Agreement.

2. Pursuant to Section 3.2 of the Secured Credit Agreement, we hereby request
the following drawdown (the “Loan”) under the Revolving Commitments:

 

(i) Aggregate amount of Loan: $ [INSERT PRINCIPAL AMOUNT1]

 

(ii) Borrowing Date: [INSERT BORROWING DATE]

 

(iii) Length of initial Interest Period: [One (1) Week] / [One (1) Month] /
[Three (3) Months] / [Six (6) Months]

3. We hereby:

(i) certify that the representations and warranties in Sections 5.1, 5.3, 5.4,
5.5, and 5.20 of the Credit Agreement are true and correct in all material
respects (or, in the case of any such representation that is qualified by
materiality, in all respects) as of the date hereof, except in the case of any
representation expressly stated to relate to a specific earlier date, in which
case such representation is true and correct in all material respects (or, in
the case of any such representation that is qualified by materiality, in all
respects) as of such earlier date; and; and

 

1  Subject to a minimum of $25,000,000 and multiples of $1,000,000 in excess
thereof.

 

EXHIBIT H-1



--------------------------------------------------------------------------------

(ii) confirm that (A) as of the date hereof, no Event of Default has occurred
and is continuing and (B) as of the Borrowing Date, no Default described in
Sections 9.1(a), 9.1(b)(i), 9.1(f), or 9.1(g) and no Event of Default shall have
occurred and be continuing on such date or after giving effect to the extensions
of credit hereby requested to be made on such date.

4. Payment of the amount set forth in paragraph 2 above is required to be made
by or on your behalf no later than 12:00 p.m. (New York City time) on the
Borrowing Date by wire transfer of immediately available funds to the following
account

[WIRE TRANSFER INFORMATION].

5. This Drawdown Request is being delivered to you at both the fax number and
e-mail address set forth above.

 

Sincerely, T-Mobile USA, Inc. By:  

 

  Name:   Title:2

  

 

2  To be executed by a Financial Officer (i.e., the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller).

 

EXHIBIT H-2



--------------------------------------------------------------------------------

EXHIBIT I

Form of Continuation Request

T-Mobile USA, Inc.

12920 SE 38th Street

Bellevue, Washington 98006

United States of America

 

To:   

Deutsche Telekom AG

Friedrich-Ebert-Allee 140

53113 Bonn

Germany

Attn.: [●]

Fax: [●]

E-mail: [●]

[DATE]

Ladies and Gentlemen:

1. Reference is made to that certain secured credit agreement dated as of
December 29, 2016 among Deutsche Telekom AG, in your capacity as initial Lender,
the other Lenders party thereto from time to time, Deutsche Telekom AG, in your
capacity as Administrative Agent, T-Mobile US, Inc., as Parent, and us, as
Borrower, relating to the secured revolving credit loans to be made to us from
time to time (the “Secured Credit Agreement”). Capitalized terms used but not
defined in this notice (the “Continuation Request”) shall have the meanings
ascribed to them in the Secured Credit Agreement.

2. Pursuant to Section 4.3(b) of the Secured Credit Agreement, we hereby request
a continuation of the following Loan (the “Loan”) under the Revolving
Commitments:

 

  (i) Aggregate amount of Loan: $ [INSERT PRINCIPAL AMOUNT]

 

  (ii) Original Borrowing Date: [INSERT ORIGINAL BORROWING DATE]

 

  (iii) Length of current Interest Period: [One (1) Week] / [One (1) Month] /
[Three (3) Months] / [Six (6) Months]

 

  (iv) Last day of current Interest Period: [INSERT DATE]

The length of the next Interest Period to be applicable to the Loan shall be
[one (1) week] / [one (1) month] / [three (3) months] / [six (6) months] and
shall expire on [    ].

3. We hereby confirm that (A) as of the date hereof, no Event of Default has
occurred and is continuing and (B) as of the Continuation Date, no Event of
Default shall have occurred and be continuing.

4. This Continuation Request is being delivered to you at both the fax number
and e-mail address set forth above.

 

EXHIBIT I-1



--------------------------------------------------------------------------------

Sincerely, T-Mobile USA, Inc. By:       Name:   Title:1

 

1  To be executed by a Financial Officer (i.e., the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller).

 

EXHIBIT I-2



--------------------------------------------------------------------------------

EXHIBIT J

Form of Extension Request

T-Mobile USA, Inc.

12920 SE 38th Street

Bellevue, Washington 98006

United States of America

 

To:    Deutsche Telekom AG    Friedrich-Ebert-Allee 140    53113 Bonn    Germany
   Attn.: [●]    Fax: [●]    E-mail: [●]

[DATE]

Ladies and Gentlemen:

1. Reference is made to that certain secured credit agreement dated as of
December 29, 2016 among Deutsche Telekom AG, in your capacity as initial Lender,
the other Lenders party thereto from time to time, Deutsche Telekom AG, in your
capacity as Administrative Agent, T-Mobile US, Inc., as Parent, and us, as
Borrower, relating to the secured revolving credit loans to be made to us from
time to time (the “Secured Credit Agreement”). Capitalized terms used but not
defined in this notice (the “Extension Request”) shall have the meanings
ascribed to them in the Secured Credit Agreement.

2. Pursuant to the definition of “Termination Date” in Section 1.1 of the
Secured Credit Agreement, we hereby request an extension of the Termination Date
of the Revolving Commitments for an additional increment of twelve (12) months
following the currently scheduled Termination Date.

3. For all purposes under the Secured Credit Agreement, from the date hereof the
Termination Date shall be [                    ], 20[    ].

4. We hereby:

(i) certify that the representations and warranties in Section 5 of the Credit
Agreement are true and correct in all material respects (or, in the case of any
such representation that is qualified by materiality, in all respects) as of the
date hereof and as of the date such extension becomes effective pursuant to
paragraph 5 below, except in the case of any representation expressly stated to
relate to a specific earlier date, in which case such representation is true and
correct in all material respects (or, in the case of any such representation
that is qualified by materiality, in all respects) as of such earlier date; and

(ii) confirm that as of the date hereof, no Event of Default has occurred and is
continuing.

 

EXHIBIT J-1



--------------------------------------------------------------------------------

5. The Termination Date shall be automatically extended in accordance with the
request set forth in paragraph 2 unless, within 10 calendar days of the date
hereof, the Administrative Agent gives us written notice of its intent not to
grant such extension.

6. This Extension Request is being delivered to you at both the fax number and
e-mail address set forth above.

 

Sincerely, T-Mobile USA, Inc. By:  

 

 

Name:

Title:1

 

1  To be executed by a Financial Officer (i.e., the chief financial officer,
principal accounting officer, treasurer, assistant treasurer or controller).

 

EXHIBIT J-2



--------------------------------------------------------------------------------

Exhibit K

Form of Specified Change of Control Notice

Deutsche Telekom AG

Friedrich-Ebert-Allee 140

53113 Bonn

Germany

 

To:   T-Mobile USA, Inc.   12920 SE 38th Street   Bellevue, Washington 98006  
United States of America   Attn.: [●]   Fax: [●]   E-mail: [●]

[DATE]

Ladies and Gentlemen:

1. Reference is made to that certain secured credit agreement dated as of
December 29, 2016 among Deutsche Telekom AG, in its capacity as initial Lender,
the other Lenders party thereto from time to time, Deutsche Telekom AG, in its
capacity as Administrative Agent, T-Mobile US, Inc. and T-Mobile USA, Inc., as
Borrower, relating to the secured revolving credit loans to be made from time to
time thereunder (the “Secured Credit Agreement”). Capitalized terms used but not
defined in this notice shall have the meanings ascribed to them in the Secured
Credit Agreement.

2. This notice is a Specified Change of Control Notice pursuant to Section
2.1(a) of the Secured Credit Agreement.

3. We hereby notify you that a Specified Change of Control will occur on [INSERT
DATE] (which date shall be the Specified Change of Control Date for the purposes
of Section 2 (and the other applicable provisions) of the Secured Credit
Agreement).

4. This Specified Change of Control Notice is being delivered to you at both the
fax number and e-mail address set forth above.

 

Sincerely,

Deutsche Telekom AG By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit L

Form of Election Notice

T-Mobile USA, Inc.

12920 SE 38th Street

Bellevue, Washington 98006

United States of America

 

To:

   Deutsche Telekom AG    Friedrich-Ebert-Allee 140    53113 Bonn    Germany   
Attn.: [●]    Fax: [●]    E-mail: [●]

[DATE]

Ladies and Gentlemen:

1. Reference is made to that certain secured credit agreement dated as of
December 29, 2016 among Deutsche Telekom AG, in your capacity as initial Lender,
the other Lenders party thereto from time to time, Deutsche Telekom AG, in your
capacity as Administrative Agent, T-Mobile US, Inc. and us, as Borrower,
relating to the secured revolving credit loans to be made to us from time to
time (the “Secured Credit Agreement”). Capitalized terms used but not defined in
this notice shall have the meanings ascribed to them in the Secured Credit
Agreement.

2. This notice is an Election Notice pursuant to Section 2.1(b) of the Secured
Credit Agreement [and a drawdown request pursuant to Section 3.2 of the Secured
Credit Agreement]1.

3. Pursuant to a Specified Change of Control Notice dated [INSERT DATE], you
have notified us that the Specified Change of Control Date is [INSERT DATE].

4. We hereby make the following election which will be effective as of the
Specified Change of Control Date:2

☐ RCF Termination Election.

☐ TLB Conversion Election. The aggregate principal amount of Loans to be
converted to term B loans pursuant to Section 2.3 is $[ ]3 (the “TLB Conversion
Amount”).

☐ Senior Notes Election. The amount of Notes to be issued by Company and
purchased by DT shall be $[ ]4 (the “Senior Notes Election Amount”).

 

1  To be included if TMUS wishes to draw down additional funds prior to the
Specified Change of Control Date.

2  TMUS to check applicable box and insert the amount of Loans it wishes to
convert to term B loans.

3  The TLB Conversion Amount cannot exceed $1.5 billion.

4  The Senior Notes Election Amount cannot exceed the principal amount of Loans
outstanding immediately prior to the Specified Change of Control Date and, when
taken together with the Senior Notes Election Amount (as defined in the
Unsecured Credit Agreement), cannot exceed $2.5 billion minus the TLB Conversion
Amount.



--------------------------------------------------------------------------------

5. [Pursuant to Section 3.2 of the Secured Credit Agreement, we hereby request
the following drawdown (the “Loan”) under the Revolving Commitments:

(i) Aggregate amount of Loan: $ [INSERT PRINCIPAL AMOUNT]

(ii) Borrowing Date: [INSERT BORROWING DATE]

(iii) Length of initial Interest Period: [One (1) Week] / [One (1) Month] /
[Three (3) Months] / [Six (6) Months]

6. We hereby:

(i) certify that the representations and warranties in Sections 5.1, 5.3, 5.4,
5.5 and 5.20 of the Secured Credit Agreement are true and correct in all
material respects (or, in the case of any such representation that is qualified
by materiality, in all respects) as of the date hereof, except in the case of
any representation expressly stated to relate to a specific earlier date, in
which case such representation is true and correct in all material respects (or,
in the case of any such representation that is qualified by materiality, in all
respects) as of such earlier date; and

(ii) confirm that (A) as of the date hereof, no Event of Default has occurred
and is continuing and (B) as of the Borrowing Date, no Default pursuant to
Sections 9.1(a), 9.1(b)(i), 9.1(f) or 9.1(g), and no Event of Default, shall
have occurred and be continuing on such date or after giving effect to the
extensions of credit hereby requested to be made on such date.

7. Payment of the amount set forth in paragraph 5 above is required to be made
by or on your behalf no later than 12:00 p.m. (New York City time) on the
Borrowing Date by wire transfer of immediately available funds to the following
account:

[WIRE TRANSFER INFORMATION].]

8. This Election Notice is being delivered to you at both the fax number and
e-mail address set forth above.

 

  Sincerely,   T-Mobile USA, Inc. By:  

 

Name:   Title:  